Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 1 of 194




          APPENDIX E
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 2 of 194




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE:

 EX PARTE APPLICATION OF IRAQ
 TELECOM LIMITED FOR AN EXPEDITED
                                     Case No. _____________
 ORDER   TO     TAKE       DISCOVERY
 PURSUANT TO 28 U.S.C. § 1782

 Applicant.

                          DECLARATION OF EHAB FEKRI AZIZ BASSILIOS

          Pursuant to 28 U.S.C. § 1746, I, Ehab Fekri Aziz Bassilios, declare under penalty of perjury

as follows:

          1.        I am a director of Iraq Telecom Limited (“Iraq Telecom”), as well as a director of

International Holdings Limited (“IHL”), the entity through which Iraq Telecom holds a 44 percent

interest in Korek Telecom Company LLC (“Korek”).

          2.        I submit this declaration in support of the application submitted by Iraq Telecom

for an order under 28 U.S.C. § 1782 permitting Iraq Telecom to take discovery from Citibank,

N.A. (“Citibank”); the Bank of New York Mellon, N.A. (the “Bank of New York Mellon”); HSBC

Bank (USA), N.A. (“HSBC”); Standard Chartered International (USA), Ltd. (“Standard

Chartered”); and Wells Fargo Bank, N.A. (“Wells Fargo”) (collectively, the “Correspondent

Banks”) in the Southern District of New York (the “Application”). I understand that Iraq Telecom

seeks documents from the Correspondent Banks relating to, among other things: (1) the

relationship between (a) Korek, and (b) IBL Bank SAL (“IBL Bank”); (2) U.S. dollar (“USD”)

loan payments by Korek to IBL (the “IBL Loan”); and (3) other USD payments relating to Korek’s

business (collectively, the “Requested Discovery”). I further understand that the Requested

Discovery relates to (1) two pending complaints before the Dubai International Financial Center



06470-00010/10258322.14                             1
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 3 of 194




(“DIFC”) Courts (the “DIFC Litigation”); (2) a pending arbitration administered by the Lebanese

Arbitration and Mediation Center (“LAMC”) (the “LAMC Arbitration”); and (3) one pending and

one contemplated arbitration administrated by the International Chamber of Commerce (“ICC”)

(the “ICC Arbitrations”) (collectively, the “Foreign Proceedings”).

          3.        As a director of Iraq Telecom and IHL, I am familiar with the information set forth

in this declaration from (1) personal knowledge; (2) documents I have prepared and/or reviewed;

and/or (3) information obtained during the course of Iraq Telecom’s investigation into these

matters. Because I submit this declaration specifically in support of the Application, it does not

contain each and every fact within my knowledge regarding the topics discussed herein.1

I.        KOREK TELECOM COMPANY LLC

          4.        Korek is an Iraqi telecommunications limited liability company incorporated with

the Registration Directorate of Companies with the Kurdistan Regional Government in the

Republic of Iraq. Korek began operations in 2000, and was initially licensed to provide mobile

telecommunications services only to the Kurdistan region.

          5.        In 2007, however, Korek obtained a nationwide mobile telecommunications license

(the “License”) from the Iraqi Communications and Media Commission (the “CMC”), the

government agency responsible for mobile telephone regulation and licensing. The License

permitted Korek to expand its network from Kurdistan to all of Iraq.

          6.        As an Iraqi LLC, Korek is managed by a sole director or “statutory manager,” rather

than a board of directors. Under Iraqi law, the statutory manager must perform certain duties,

including (1) reporting to shareholders on the company’s activities; (2) preparing financial

statements; (3) preparing and implementing annual plans regarding the company’s activities and


1
          I also certify that the exhibits attached hereto are true and correct copies of the original documents.

06470-00010/10258322.14                                     2
      Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 4 of 194




budgets; (4) submitting periodic reports to the auditor and an annual report to shareholders on the

results of the implementation of the annual plan; and (5) preparing statistical studies in connection

with developing the company’s business. Importantly, the statutory manager must not have direct

or indirect interests in deals involving the company without the permission of the shareholders

with full disclosure of the nature and extent of such interests. After July 2011, Korek’s statutory

manager was Sirwan Saber Mustafa (also known as and referred to herein as “Mr. Barzani”).

          7.        Korek is also managed by the Korek Supervisory Committee (the “KSC”)

established by the parties during the Investment Transaction (discussed below), a seven-member

body responsible for the overall direction and management of Korek.2 Initially, the KSC met on

a regular basis; however, it has not met regularly during the past two years. The last meeting took

place in Milan, Italy in March 2017, and was ended prematurely by certain directors appointed by

Korek International (Management) Ltd. (“CS Ltd”) (see infra at ¶ 17). Since then, Mr. Barzani

has not convened any KSC meetings3 and, as a result, Korek currently operates effectively under

the sole management and control of Mr. Barzani.

II.       KOREK’S SHAREHOLDERS AND INVESTORS

          8.        Korek’s original shareholders were three Iraqi citizens: Mr. Barzani, Jawshin

Hassan Jawshin Barazany (“Mr. Barazany”), and Jiqsy Hamo Mustafa (“Mr. Hamo Mustafa”)

(together, the “Original Shareholders”). These three individuals held 100 percent of Korek’s

shares until 2007, when Korek obtained the License.

          9.        Under the terms of the License, Korek was required to pay the CMC a fee of USD

1,250 million, payable in a number of installments, together with interest on unpaid installments.


2
        The seven members of the KSC also serve on the board of IHL, which, in 2011, became the sole shareholder
of Korek. See infra at ¶ 11.
3
          As the statutory manager, Mr. Barzani is the only individual authorized to convene meetings of the KSC.


06470-00010/10258322.14                                  3
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 5 of 194




Because Korek lacked sufficient funds to pay the second installment of the License fee, it was

forced to seek external funding. In September 2007, Agility Public Warehousing Company,

K.S.C.P. (“Agility”) offered to provide this external funding to Korek though a convertible senior

loan note valued at USD 250 million guaranteed by the Kurdistan Regional Government of Iraq.

Agility transferred these funds directly from its own bank account to that of the CMC.

          10.       Recognizing that Korek would require additional financial and technical support to

expand its services to other parts of Iraq, in late 2009, Agility identified Orange, S.A., formerly

France Télécom S.A. (“Orange”), a French multinational telecommunications corporation, as a

potential investor. In 2011, Agility and Orange formed Iraq Telecom, a joint venture through

which they invested a total of USD 800 million into Korek. In connection with the investment,

Agility and Orange obtained an indirect interest of 44% in Korek.

          11.       Iraq Telecom’s investment in Korek was part of a large scale reorganization of

Korek’s ownership structure, which took place in July 2011 (the “Investment Transaction”). The

Investment Transaction, which is described more fully in the attached exhibits, entailed the

following:

                    i.     100 percent of Korek’s shares were transferred to IHL, a DIFC holding
                           company;

                    ii.    Iraq Telecom, a private DIFC company, received a 44% interest in IHL, and
                           thereby an indirect 44% interest in Korek; and

                    iii.   CS Ltd, a Cayman Islands company established by the Original
                           Shareholders, received the remaining 56% interest in IHL, and thereby an
                           indirect 56% interest in Korek.4

          12.       As part of the Investment Transaction, Iraq Telecom also extended a USD 285

million loan to IHL (the “Iraq Telecom Shareholder Loan”). IHL, in turn, provided this loan to


4
         Mr. Barzani is the single largest indirect shareholder of Korek, as he holds a 75 percent interest in CS Ltd,
and thus holds a 42 percent indirect interest in Korek. See Exhibit A (4/25/2013 letter from Korek to CMC).

06470-00010/10258322.14                                   4
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 6 of 194




Korek through a back-to-back shareholder loan agreement dated July 27, 2011 (the “IHL-Korek

Facility Agreement”). Also on July 27, 2011, Korek provided a guarantee to Iraq Telecom

guaranteeing IHL’s obligations to Iraq Telecom under the Iraq Shareholder Loan (the “Korek

Guarantee”).

          13.       The relationships between Korek’s investors, which are at issue in the DIFC

Litigation, the LAMC Arbitration, and the ICC Arbitrations, are primarily governed by two

agreements: (1) a July 27, 2017 subscription agreement between IHL, Korek, the Original

Shareholders, CS Ltd, Iraq Telecom, Alcazar Capital Partners5 and Atlas Services Nederland B.V.6

(the “Subscription Agreement,” attached hereto as Exhibit B); and (2) a March 10, 2011

shareholders’ agreement between IHL, Korek, Mr. Barzani, CS Ltd and Iraq Telecom (the “IHL

Shareholders’ Agreement,” attached hereto as Exhibit C).

          14.       Under the Subscription Agreement, (1) CS Ltd was required to, among other things,

make cash payments totaling approximately USD 75 million to IHL in respect of certain shares in

IHL issued to CS Ltd in the context of the Investment Transaction; and (2) Mr. Barzani also

provided an unconditional and irrevocable guarantee in respect of CS Ltd’s obligations under the

Subscription Agreement.

          15.       CS Ltd defaulted on the cash payments to IHL required by the Subscription

Agreement, and failed to provide any further funding to IHL. Thus, before December 2011, the

Iraq Telecom Shareholder Loan and equity contributions made by Iraq Telecom as part of the

Investment Transaction were the sole source of funding to IHL and, by extension, to Korek.




5
         Agility’s interest in Iraq Telecom is held indirectly via a number of holding entities, including, amongst
others, Alcazar Capital Partners in the Cayman Islands.
6
         Orange’s interest in Iraq Telecom is held indirectly via a number of holding entities, including, amongst
others, Atlas Services Nederland B.V. in the Netherlands.

06470-00010/10258322.14                                 5
       Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 7 of 194




          16.       Pursuant to the IHL Shareholders’ Agreement, the parties agreed, among other

things, (1) not to compete with Korek in the Republic of Iraq; and (2) to immediately give notice

if their interests were (or reasonably likely) to conflict with the interests of Korek, in which case

specific restrictions or exclusions applied.

          17.       The IHL Shareholders’ Agreement, along with IHL’s Articles of Association, also

provided for the creation of a seven-member board of directors, including (1) three directors

nominated by Iraq Telecom (the “Iraq Telecom Directors”); (2) three directors nominated by CS

Ltd (the “CS Ltd Directors”); and (3) one independent director also nominated by CS Ltd (the

“Independent Director”). The three CS Ltd Directors include Abdulhameed Abdullah Mohammed

Salih Aqrawi (“Mr. Aqrawi”), Nozad Hussein Jundi (“Mr. Jundi”), and Mr. Barzani. Mr. Barzani

is also the Chairman of the IHL Board. Raymond Samir Zina Rahmeh (“Mr. Rahmeh”) is the

Independent Director nominated by CS Ltd.7

III.      WRONGFUL CONDUCT AT ISSUE IN THE FOREIGN PROCEEDINGS

          18.       As set forth in detail in the pleadings filed (or that will be filed) in the Foreign

Proceedings, Iraq Telecom alleges that certain of Korek’s shareholders and directors engaged in

wrongful conduct in connection with the management of Korek.                         This conduct is briefly

summarized below.

          A.        IBL Loan Agreement Fraud and Kickbacks

          19.       In December 2011, Iraq Telecom and CS Ltd agreed to seek additional funding

from third-party banks to pay an installment of the License fee. Pursuant to this agreement,

Messrs. Barzani and Rahmeh brokered an agreement with IBL Bank to obtain a loan of USD 150



7
         Despite his designation as an “independent” director, Mr. Rahmeh is closely affiliated with CS Ltd and Mr.
Barzani, representing their interests in a number of situations including IHL board meetings and dispute resolution
proceedings between Iraq Telecom, CS Ltd and Mr. Barzani, including acting as a Chairman of various meetings.

06470-00010/10258322.14                                 6
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 8 of 194




million at an interest rate of 13.25% per annum (the “IBL Loan”). In presenting the IBL Loan to

the other shareholders, Messrs. Barzani and Rahmeh represented that the IBL Loan was (1)

unsecured, and as such, the high interest rate represented market terms;8 and (2) the only bank loan

that Korek could obtain. Pursuant to these representations, Iraq Telecom approved the IBL Loan.

          20.       Under the terms of the IBL Loan, Mr. Barzani provided IBL Bank with a personal

guarantee (i.e., guaranteeing Korek’s obligations under the loan, including full repayment of the

IBL Loan) (the “Barzani Guarantee”).9 Iraq Telecom, in turn, agreed to indemnify Mr. Barzani

for its pro rata share of any amounts Mr. Barzani may have to pay pursuant to the Barzani

Guarantee.10 The IBL Loan terms also required Iraq Telecom to subordinate the Iraq Telecom

Shareholder Loan in favor of the IBL Loan (the “Subordination Agreement”).11

          21.       Furthermore, the IBL Loan terms required Korek to deposit operating revenue into

an IBL Bank account.12

          22.       Upon information and belief and based on the terms of the IBL Loan, Korek made

its monthly loan payments to IBL Bank in USD from Korek’s IBL Bank account.13

          23.       Pursuant to the terms of the IBL Loan, USD 40 million of the IBL Loan (the “Short

Term Loan”) was repayable by July 21, 2012, with the remaining USD 110 million (the “Long


8
         See Exhibit D (IBL Loan Agreement) at 6, § 7.1.6 (“[T]he obligations of the Borrower in respect of the Loan
and otherwise under this Agreement constitute . . . the direct, general, unconditional, unsubordinated and unsecured
obligations of the Borrower . . . .”) (emphasis added).
9
          Id. at 5, § 6.1.
10
          See Exhibit E (Deed of Indemnity between Iraq Telecom, Mr. Barzani, Korek and IHL) at 3-4, § 3.1.
11
          See Exhibit F (IBL Loan Subordination Agreement) at 3, § 1.1.
12
         Exhibit D at 9, § 8.1.9 (“[T]he Borrower will pay all of its operating revenues into the bank account opened
with the Lender . . . .”).
13
          See id. at 4, § 3.7 (“Each payment by the Borrower under this Agreement shall be made in United States
Dollars . . . .”).



06470-00010/10258322.14                                  7
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 9 of 194




Term Loan”) repayable by June 21, 2014. The parties to the IBL Loan (i.e., IBL Bank, Korek, and

Mr. Barzani) subsequently agreed to a number of extensions to the IBL Loan, eventually extending

the repayment deadlines to January 31, 2015 and June 21, 2015, respectively.14 While the

Subordination Agreement was also extended a number of times, it ultimately lapsed when the IBL

Loan was informally extended in June 2014 without a corresponding extension of the

Subordination Agreement.

          24.       Korek failed to repay both the Short Term Loan and the Long Term Loan by the

extended deadlines. Consequently, on July 9, 2015, IBL Bank wrote to Korek stating that Korek’s

failure to pay the IBL Loan was an “Event of Default” and demanded that Korek pay the IBL Loan

in full by August 9, 2015.15 IBL Bank also purported to invoke the terms of the Subordination

Agreement, despite the fact that the Subordination Agreement had since lapsed.

          25.       Korek failed to pay the IBL Loan in full by August 9; however, IBL Bank wrote to

Korek on September 15, 2015 granting Korek an additional extension of the IBL Loan through

October 15, 2015 (among other things) upon “continued compliance with the terms of the

Subordination Agreement.” Korek again failed to repay the IBL Loan, and to date has not repaid.

          26.       Although Korek failed to repay the loan by October 15, 2015, IBL Bank did not

seek repayment of the loan until August 30, 2017, through a letter in which IBL Bank insisted on

full repayment of the IBL Loan, while simultaneously demanding “additional collateral” to


14
          In connection with the first IBL Loan extension, dated July 21, 2012, “Korek Telecom S.A.L.” is listed as
the borrower on the cover page. The signature block, however, lists “Korek Telecom Company LLC” as the borrower.
Similarly, in connection with the second IBL Loan extension, dated February 1, 2013, the cover page indicates that
“Korek Telecom S.A.L.” is the borrower while the signature blocks lists “Korek Telecom LLC” as the borrower.
Lastly, the first extension of the Subordination Agreement includes similar inconsistencies and inaccuracies. Korek
Telecom S.A.L. is in fact a separate and distinct entity from Korek, and based upon Iraq Telecom’s investigation to
date, I understand that Korek Telecom S.A.L. is 99.9 percent owned by Pierre Youssef, a business associate of Mr.
Rahmeh.
15
          See generally Exhibit G (7/9/2015 Letter from IBL Bank to Korek).



06470-00010/10258322.14                                 8
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 10 of 194




secure the IBL Loan despite that, according to the terms of the IBL Loan, it was supposedly

uncollateralized.16

          27.       This representation prompted Iraq Telecom to further investigate the nature of the

IBL Loan because, among other reasons, the market rate for interest on a fully collateralized loan

at that time was significantly less than the purported 13.25% for an uncollateralized loan.

          28.       IBL Bank, Mr. Barzani, CS Ltd and their representatives have never denied that the

IBL Loan is collateralized when confronted with requests for information by Iraq Telecom. 17 In

fact, a representative of CS Ltd all but admitted as much in separate proceedings in the DIFC

Courts.

          29.       As further alleged in the Foreign Proceedings, IBL Bank and Messrs. Barzani and

Rahmeh entered into a secret agreement under which IBL Bank agreed to pay Mr. Barzani 12.75%

of the 13.25% total interest payments made by Korek to IBL Bank under the IBL Loan Agreement.

And, as further alleged, in return, Mr. Barzani provided IBL Bank with cash collateral to secure

the IBL Loan as part of an arrangement designed to: (1) prioritize his creditor rights over those of

Iraq Telecom (because, as noted above at ¶ 20, one of the conditions of the IBL Loan was that it

should take priority over the Iraq Telecom Shareholder Loan); and (2) enable Mr. Barzani to

extract funds from Korek by having Korek mask these as interest payments to IBL Bank.




16
          See Exhibit H (8/30/2017-3/29/2018 correspondence between IBL Bank and members of KSC) at 1. Indeed,
at a meeting of the KSC on October 13, 2015, Mr. Rahmeh specifically denied that the IBL Loan was collateralized,
stating that Mr. Barzani had only put up a guarantee.
17
          IBL has refused to substantively respond to Iraq Telecom’s letters seeking additional information regarding
the true nature of the IBL Loan. See generally Exhibit H.


06470-00010/10258322.14                                  9
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 11 of 194




          B.        Undisclosed Self-Dealing

          30.       The Foreign Proceedings describe at length how Messrs. Barzani and Rahmeh have

caused Korek to hire and pay suppliers in which they have substantial, undisclosed personal

interests.

          31.       Iraq Telecom has repeatedly raised questions and concerns about these

relationships to the CS Ltd Directors; however, the CS Ltd Directors have not responded to Iraq

Telecom’s inquiries or otherwise taken action to address Iraq Telecom’s concerns.18

          C.        Mismanagement of Korek

          32.       Lastly, Mr. Barzani has mismanaged Korek by failing to share critical information

about Korek’s business, despite repeated requests to do so.19 He has also failed to keep the KSC

and Iraq Telecom up to date with information received by him or Korek, again despite repeated

requests to do so. For example, Iraq Telecom has requested, but not received, information about:

(1) the assets and liabilities of Korek; and (2) significant and unexplained capital expenditures,

such as “consulting and legal fees” of up to USD 18 million per year. Nor has Iraq Telecom

received, despite repeated requests, substantive answers to its legitimate questions regarding

Korek’s draft 2016 financials20 or the February, March, May, June, July, September, October,

November and December 2017 financials.21

          33.       On November 1, 2017, Iraq Telecom sent a letter to Messrs. Aqrawi, Jundi and

Rahmeh regarding Iraq Telecom’s concerns about the mismanagement of Korek, including but not



18
          See, e.g., Exhibit I (10/2/2017 email from D. Jain to L. Abou Charaf, et al.).
19
       Moreover, Mr. Barzani is contractually obligated to share such information pursuant to a management
agreement between himself and Korek.
20
          Exhibit J (7/9/2017 email from D. Jain to L. Abou Charaf).
21
          See generally Exhibit K (5/4/2017- 3/19/2018 email correspondence between D. Jain to L. Abou Charaf).



06470-00010/10258322.14                                    10
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 12 of 194




limited to the IBL Loan and undisclosed personal self-dealing in connection with supplier

engagements, and requesting that they remove Mr. Barzani as statutory manager of Korek, among

other things.22 Receiving no response to this initial letter, Iraq Telecom sent a follow-up letter on

November 19, 2017.23 Again, Messrs. Aqrawi, Jundi and Rahmeh did not answer.

          34.       On January 18, 2018, Iraq Telecom sent a letter to Mr. Barzani, as well as to Messrs.

Aqrawi, Jundi and Rahmeh, concerning his mismanagement of Korek. 24 Messrs. Aqrawi, Jundi

and Rahmeh also failed to acknowledge this letter.

                                                       *****

          I declare under penalty of perjury under the laws of the United States and Kuwait that the

foregoing is true and correct to the best of my knowledge and belief.

          Executed in Kuwait City on this the _________________ .




                                                             Ehab Fekri Aziz Bassilios




22
          See Exhibit L (11/1/2017 Letter from D. Jain to C.S. Ltd Directors).
23
          See Exhibit M (11/19/2017 Letter from D. Jain to C.S. Ltd Directors).
24
          See Exhibit N (1/18/2018 Letter from D. Jain to S. Barzani, et al.).

06470-00010/10258322.14                                   11
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 13 of 194




                  Exhibit A
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 14 of 194
                                                                C-024
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 15 of 194




                  Exhibit B
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 16 of 194
                                                               C-015




                                                A
                                                NORTON ROSE
      CONFIDENTIAL




      Dated 21:July 2011




      AMENDED AND RESTATED SUBSCRIPTION
      AGREEMENT
      Relating to Korek Telecom Company LLC

      INTERNATIONAL HOLDINGS LIMITED

      KOREK TELECOM COMPANY LLC

      MR. SIRWAN SABER MUSTAFA

      MR. JAWSHIN HASSAN JAWSHIN BARAZANY

      MR. JIQSY HAMO MUSTAFA

      KOREK INTERNATIONAL (MANAGEMENT) LTD.

      IRAQ TELECOM LIMITED

      ALCAZAR CAPITAL PARTNERS

      ATLAS SERVICES NETHERLANDS B.V.




     Norton Rose LLP
     3 More London Riverside
     London
     SE12AQ
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 17 of 194
                                                                                                                                                         C-015




                                                                      Contents

      Clause                                                                                                                                       Page

            Subscription and Korek Reorganisation ..................................................................................... 2

      2     Consideration ............................................................................................................................ 3

      3     Condition to Closing .................................................................................................................. 6

      4     Closing ..................................................................................................................................... 7

      5     Pre-Closing Undertakings ......................................................................................................... 8

      6     Leakage .................................................................................................................................. 1o

      7     Company Indebtedness .......................................................................................................... 11

      8     Post Closing Undertakings ...................................................................................................... 13

      9     Current Shareholder lndemnities ............................................................................................. 13

      10    CS Warranties ........................................................................................................................ 14

      11    Payments under Indemnities and CS Warranties ..................................................................... 15

      12    IT Ltd Warranties .................................................................................................................... 16

      13    Alcazar and ASN Warranties ................................................................................................... 16

      14    Guarantee ............................................................................................................................... 17

      15    Conduct of Third Party Claims ................................................................................................. 20

      16    Tax ......................................................................................................................................... 20

      17    Payments ................................................................................................................................ 21

      18    Rights to Terminate ................................................................................................................. 2·1

      ·19   Current Shareholders' Representative ..................................................................................... 22

      20    Announcements ...................................................................................................................... 23

      21    Confidentiality ......................................................................................................................... 23

      22    Assignment ............................................................................................................................. 24

      23    Further Assurances ................................................................................................................. 25

      24    Costs ...................................................................................................................................... 25

      25    Notices ................................................................................................................................... 25

      26    Conflict with other Agreements ................................................................................................ 27

      27    Whole Agreement ................................................................................................................... 27



                                                                              ii
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 18 of 194
                                                                                                                                                          C-015




      28       Waivers, Rights and Remedies ............................................................................................... 27

      29       Counterparts ........................................................................................................................... 27

      30       Definitions, Interpretations and Variations ............................................................................... 28

      31       Third Party Rights ................................................................................................................... 28

      32       Invalidity ................................................................................................................................. 28

      33       Governing Law ........................................................................................................................ 28

      34       Dispute Resolution .................................................................................................................. 28



      Schedule 1 Details Of Korek ............................................................................................................. 30

      Schedule 2 Conduct of Business between Original Signing and Closing ............................................ 31

      Schedule 3 CS Warranties ................................................................................................................ 34

      Part A : General/Commercial ............................................................................................................ 34

      Part B: IP/IT .....................................................................................................................................46

      Part C: Real Estate ..........................................................................................................................47

      Part D : Environmental Matters .........................................................................................................48

      Part E: Employment .........................................................................................................................48

      Part F : Retirement Benefits .............................................................................................................. 48

      Schedule 4 Limitations on Liability .................................................................................................... 49

      Schedule 5 IT Ltd Warranties ............................................................................................................ 53

      Schedule 6 Alcazar and ASN Warranties .......................................................................................... 54

      Part A : Alcazar Warranties ............................................................................................................... 54

      Part B : ASN Warranties ................................................................................................................... 54

      Schedule 7 Tax ................................................................................................................................. 56

      Part A: Tax Warranties ..................................................................................................................... 56

      Part B: Tax Covenant ....................................................................................................................... 59

      Part C : Other tax provisions ............................................................................................................. 63

      Schedule 8 Closing Arrangements .................................................................................................... 64

      Schedule 9 Permitted Leakage ......................................................................................................... 72

      Schedule 10 Definitions and Interpretation ........................................................................................ 73

      Schedule 11 Capitalisation Worked Examples ................................................................................... 89


                                                                                iii
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 19 of 194
                                                                          C-015




                    AGREED FORM DOCUMENTS REFERRED TO IN THIS AGREEMENT


      Description

      Alcazar Management Services Agreement
      Announcement
      Articles of Association of International Holdings
      By-Laws of Korek
      CEO Shareholders' Resolution
      Change of Control Notice
      Current Shareholders' Representative Loan Release
      Current Shareholders' Representative Services Agreement
      General Assembly Resolution
      Initial Business Plan
      IT Ltd Shareholder Loan Agreement
      Management Consultancy Agreement
      Management Fee Termination Agreement
      Promissory Note Release
      Promissory Note Transfer Agreements
      Sanatel Letter
      Share Transfer Agreement
      Sourcing and Procurement Agreement




                                                     iv
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 20 of 194
                                                                                                       C-015




                         AMENDED AND RESTATED SUBSCRIPTION AGREEMENT

                                              Dated 2.fJuly 2011


      PARTIES:

      (1)   INTERNATIONAL HOLDINGS LIMITED, a company duly incorporated under the laws of the
            Dubai International Financial Centre with the registered number 1020 and whose registered
            office is located at suite 904, Level 9, Park Place, Sheikh Zayed Road, PO Box 506672, Dubai,
            UAE (International Holdings):

      (2)   KOREK TELECOM COMPANY LLC, a private company limited by shares incorporated with the
            Registration Directorate of Companies of the Kurdistan Regional Government with registered
            number 167 and whose registered office is located at Kurdistan Street nr. 45, Pirmam, Erbil,
            Kurdistan, the Republic of Iraq (Korek);

      (3)   MR. SIRWAN SABER MUSTAFA, a citizen of the Republic of Iraq and holder of Iraqi passport
            number G1053857, in his capacity as the Managing Director and a Shareholder, both as
            defined herein;

      (4)   MR. JAWSHIN HASSAN JAWSHIN BARAZANY, a citizen of the Republic of Iraq and holder of
            Iraqi passport number G1557948;

      (5)   MR. JIQSY HAMO MUSTAFA, a citizen of the Republic of Iraq and holder of Iraqi passport
            number 81311403,

      Mr. Sirwan Saber Mustafa, Mr. Jawshin Hassan Jawshin Barazany and Mr. Jiqsy Hamo Mustafa,
      together, being the Current Shareholders;

      (6)   KOREK INTERNATIONAL (MANAGEMENT) LIMITED, an exempted company duly
            incorporated with limited liability under the laws of the Cayman Islands and whose registered
            office is located at Close Brothers (Cayman) Limited, Box 1034, 4th Floor Harbour Place, 103
            South Church Street, George Town, Grand Cayman KY1-1102, Cayman Islands (CS Ltd);

      (7)   IRAQ TELECOM LIMITED, a company duly incorporated under the laws of the Dubai
            International Financial Centre with the registered number 1019 and whose registered office is
            located at suite 904, Level 9, Park Place, Sheikh Zayed Road, PO Box 506672, Dubai, UAE (IT
            Ltd);

      (8)   ALCAZAR CAPITAL PARTNERS, a company organised under the laws of the Cayman Islands
            having its registered office at Maples & Calder, PO Box 309 GT, Ugland House, South Church
            Street, George Town, Grand Cayman, Cayman Islands (Alcazar) for the purposes of clauses
            1.1 (b)(ii), 13 and 14 and Schedule 6 only; and

      (9)   ATLAS SERVICES NETHERLANDS B.V. a private company with limited liability (bes/oten
            vennootschap met beperlde aansprakelijkheid) registered with the Chamber of Commerce of
            Amsterdam under number 33157047 and whose corporate seat is at 1043 BW Amsterdam,
            Naritaweg ·165, The Netherlands (ASN) for the purposes of clauses 13 and 14 and Schedule 6
            only,

      International Holdings, Korek, the Current Shareholders, CS Ltd, IT Ltd, Alcazar and ASN each being
      a party, and together the parties.


      RECITALS:

      (A)   International Holdings is a private limited company incorporated under the laws of the Dubai
            International Financial Centre. Korek is a private company limited by shares and incorporated
            in the Republic of Iraq. The Current Shareholders together own the entire issued and allotted
                                                       1
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 21 of 194
                                                                                                                  C-015




                 share capital of Korek. Upon the Initial Steps Date, the Current Shareholders shall transfer all of
                 the EJcisting Shares held by them to International Holdings in consideration for the issue of the
                 CS IH Shares to the Current Shareholders in the same proportion as the Current Shareholders
                 hold the Existing Shares. Prior to Closing, the Current Shareholders shall transfer the IT Ltd
                 Initial Shares and the CS IH Shares to CS Ltd in accordance with clause 5.9.

          (B)    Alcazar is the holder of a Convertible Senior Promissory Note issued by Korek dated
                 September 11 2007 with a principal amount of US$250,000,000 together with accrued interest
                 (Promissory Note) which will be transferred to IT Ltd at or immediately prior to Closing and
                 then transferred, on the Closing Date, by IT Ltd to International Holdings in consideration for the
                 issue of the Promissory Note Shares.

          (C)    IT Ltd wishes to subscribe for the New IT Ltd Shares in International Holdings.

          (D)    The Current Shareholders wish to have CS Ltd subscribe for the New CS Ltd Shares.

          (E)    The Current Shareholders (whether directly or indirectly) do not wish to sell a majority or
                 controlling stake in Korek at this stage. Following the steps envisaged in Recitals (A) to (D)
                 above, the Current Shareholders (through CS Ltd) shall own 56% (fifty six per cent.) of the
                 share capital of International Holdings and IT Ltd shall own 44% (forty four per cent.) of the
                 share capital of International Holdings. International Holdings shall own 100% (one hundred per
                 cent.) of Korek.

          (F)    CS Ltd and IT Ltd have agreed the terms of a shareholders' agreement governing their
                 relationship as Shareholders in International Holdings.

          (G)    The parties entered into a subscription agreement on 10 March 2011 (Original Agreement) to
                 set out the terms and conditions relating to the investment into International Holdings and Korek
                 and have entered into this amended and restated subscription agreement on the terms set out
                 below, which shall be effective as of 13 March 2011.

          IT IS AGREED:
          1      Subscription and Korek Reorganisation

    1.1         The following shall occur in the following sequence:

                 (a)   On a date prior to the CP Satisfaction Date (Incorporation Shares Transfer Date), IT
                       Ltd shall transfer the IT Ltd Initial Shares to the Current Shareholders in the same
                       proportion as the Current Shareholders hold the Existing Shares in consideration for the
                       payment by the Current Shareholders to IT Ltd of an aggregate amount equal to
                       US$50,000;

                 (b)   On the Initial Steps Date, the Current Shareholders shall lransfer all the Existing Shares
                       to International Holdings in consideration for the issue by International Holdings of the CS
                       IH Shares to the Current Shareholders (Transfer);

                 (c)   As soon as possible, and no later than the second Business Day, after the Decree is
                       received by IT Ltd in a form reasonably satisfactory to IT Ltd, all of the IT Ltd Initial
                       Shares and the CS IH Shares, shall be transferred from the Current Shareholders to CS
                       Ltd on terms such that (i) CS Ltd is the legal and beneficial holder of the entire issued and
                       fully diluted share capital of International Holdings, and (ii) no liability of International
                       Holdings is created or increased as a result of such transfer and the Current
                       Shareholders shall provide evidence reasonably satisfactory to IT Ltd of the completion of
                       such steps;

                 (d)   On the Closing Date:

                       (i)    CS Ltd shall transfer the IT Ltd Initial Shares to IT Ltd in consideration for the
                              payment by IT Ltd to CS Ltd of an aggregate amount equal to US$50,000;
                                                              2
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 22 of 194
                                                                                                                  C-015




                      (ii)    CS Ltd shall subscribe for and International Holdings shall issue the New CS Ltd
                              Shares in consideration for the payments by CS ltd in accordance with clause 2.2;

                      (iii)   Alcazar shall transfer the benefit of the Promissory Note and the benefit of the
                              Convertible Loan Agreement to IT ltd in consideration for, inter alia, the issue by IT
                              ltd of shares in IT ltd;

                      (iv)    IT ltd shall transfer the benefit of the Promissory Note and the benefit of the
                              Convertible Loan Agreement to International Holdings in consideration for the issue
                              by International Holdings of the Promissory Note Shares to IT Ltd;

                      (v)     IT Ltd shall subscribe for and International Holdings shall issue the New IT ltd
                              Shares in consideration for the payment by IT ltd of the New IT ltd Share
                              Consideration, such payment to be made in accordance with clause 2.1 (c); and

                      (vi)    International Holdings shall, as the sole shareholder of Korek, subscribe for new
                              shares in Korek (New Korek Shares) and enter into the New Korek Facility in
                              accordance with paragraphs 3.2, 3.3 and 3.4 of Schedule 8 and on-lend to Korek
                              the funds made available under the IT Ltd Shareholder Loan pursuant to the terms
                              of the Korek/lH Shareholder Loan Agreement (as such term is defined in the IT Ltd
                              Shareholder Loan Agreement).

    1.2       On the Closing Date, IT ltd and International Holdings shall enter into the IT ltd Shareholder
              Loan Agreement pursuant to which IT Ltd shall make the IT Ltd Shareholder Loan available to
              International Holdings.

    1.3       The New Shares shall be issued, with full legal and beneficial title and free from all Third Party
              Rights, fully paid up and with all rights attaching to them, including the right to receive all
              distributions declared or made in respect ofthern after Closing.

    1.4       Upon completion of the steps set out in Schedule 8, the IT Ltd Shares shall comprise 44% (forty
              four per cent.) and the CS Ltd Shares shall comprise 56% (fifty six per cent.) of the issued and
              allotted fully diluted share capital of International Holdings and International Holdings shall be the
              sole holder of the entire issued and allotted fully diluted share capital of Korek.

          2    Consideration

    2.1       The consideration payable in respect of:

               (a)   the issue by International Holdings of the CS IH Shares to the Current Shareholders,
                     shall be the transfer of the Existing Shares from the Current Shareholders to International
                     Holdings;                                 '

               (b)   the issue by International Holdings of the Promisson; Note Shares to IT ltd, shall be the
                     transfer by IT ltd to International Holdings of the benefit of, and all rights in, the
                     Promissory Note;

               (c)   the issue by International Holdings of the New IT ltd Shares shall be a cash payment by
                     IT ltd to International Holdings in an aggregate amount equal to the New IT Ltd Share
                     Consideration, such payment to be made in accordance with paragraph 3.2 of Schedule
                     8;

    2.2       The consideration payable in respect of the New CS Ltd Shares shall be an aggregate amount
              equal to the New CS Ltd Shares Aggregate Par Value and the New CS ltd Shares Aggregate
              Premium, which amount shall be reduced pursuant to clauses 2.5 and 7.8 to the extent
              applicable, and which amounts shall be payable as follows:

               (a)   an amount equal to the New CS Ltd Shares Aggregate Par Value shall be payable by CS
                     Ltd to International Holdings at Closing; and

                                                              3
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 23 of 194
                                                                                                                 C-015




           (b)    the New CS Ltd Shares Aggregate Premium shall be satisfied by CS Ltd by payment to
                  International Holdings of the following cash instalments:

                  (i)     an amount of US$14,985,000 shall be paid on 15 December 2011:

                  (ii)    an amount of US$29,970,000 shall be paid on 15 March 2012; and

                  (iii)   an amount of US$29,970,000 shall be paid on 15 June 2012.

    2.3   Each New CS Ltd Share shall be a Nominal Value Share (together the Nominal Value Shares)
          until the New CS Ltd Shares Premium per Share in respect of such New CS Ltd Share has been
          paid. Any payment made by CS Ltd pursuant to clause 2.2(b) or reduction pursuant to clauses
          2.4, 2.5 or 7.8 (but excluding for the avoidance of doubt any interest paid pursuant to clause 2.9)
          shall reduce the number of Shares deemed to be Nominal Value Shares by an amount equal to
          the amount of such payment or reduclion divided by the New CS Ltd Shares Premium per Share.

    2.4   No dividends shall be payable by International Holdings in respect of any Nominal Value Shares
          and to the extent that any dividends are paid to CS Ltd in respect of any of its Shares which have
          been fully paid, such dividends shall be set-off against CS Ltd's obligations pursuant to clause
          2.2.

    2.5   If prior to the CMG Reduction End Date, Korek receives a CMG Reduction, subject to clause
          2.10, 56% (fifty six per cent.) of any CMG Reduction received by Korek (CS Consideration
          Reduction Amount) shall be applied as follows:

           (a)    firstly, set-off against the amount of the New CS Ltd Shares Aggregate Premium payable
                  by CS Ltd pursuant to clause 2.2(b )(ii) with any excess being applied as set out in clause
                  2.5(b):

           (b)    secondly, set-off against the amount of the New CS Ltd Shares Aggregate Premium
                  payable by CS Ltd pursuant to clause 2.2(b)(iii) with any excess being applied as set out
                  in clause 2.5(c):

           (c)    thirdly, set-off against the amount of the New CS Ltd Shares Aggregate Premium payable
                  by CS Ltd pursuant to clause 2.2(b )(i) with any excess being applied as set out in clause
                  2.5(d): and

           (d)    any CS Consideration Reduction Amount available after the application, if any and if
                  applicable, under clauses-2.5(a) to 2.5(c), shall be paid by Korek (or its nominee) as soon
                  as reasonably practicable to CS ltd or its nominee net of any Tax required to be withheld
                  or deducted by means of such tax efficient mechanism as shall be agreed by the parties
                  (each acting reasonably).

    2.6   In the event that CS ltd fails to satisfy in full its obligations pursuant to clause 2.2(b ), IT ltd shall
          have the right, in respect of any unpaid amount (together with any interest accrued pursuant to
          clause 2.9) up to a maximum amount of US$59,940,000 (Unpaid Sum), to require International
          Holdings to:

           (a)    issue a written notice to CS ltd (IH Transfer Notice) that IT Ltd shall acquire from CS Ltd
                  such number of Nominal Value Shares as shall be equal to the Unpaid Sum divided by
                  the New CS Ltd Shares Premium per Share. The IH Transfer ~lotice shall detail (i) the
                  aggregate number of Nominal Value Shares to be acquired by IT Ltd (IH Transfer
                  Shares) and (ii) the terms on which the IH Transfer Shares shall be acquired by IT Ltd;
                  and

           (b)    in the event that the Unpaid Sum is not satisfied in full by CS Ltd within 30 (thirty) days of
                  the issue of an IH Transfer Notice, IT Ltd shall (i) acquire the IH Transfer Shares from CS
                  ltd on the terms set out in the IH Transfer Notice, (ii) pay to CS Ltd an amount equal to
                  the New CS Ltd Shares Par Value per Share in respect of each IH Transfer Share, and
                  (iii) assume the obligation of CS Ltd to pay the Unpaid Sum to International Holdings. The
                                                           4
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 24 of 194
                                                                                                           C-015




                 obligation of IT Ltd to pay the Unpaid Sum to International Holdings shall be set off
                 against the release of the obligation of International Holdings to repay to IT Ltd an
                 amount of the IT Ltd Shareholder Loan equal to the Unpaid Sum. For the avoidance of
                 doubt, no further consideration shall be payable to CS Ltd in respect of the IH Transfer
                 Shares,

          and for the avoidance of doubt, any amount due under clause 2.2(b) together with any interest
          thereon which is not set-off under this clause 2.6 shall remain due and payable and shall
          continue to accrue interest pursuant to clause 2.9.

    2.7   In the event that prior to the CMC Reduction End Date, any CS Consideration Reduction Amount
          is received by Korek after any IH Transfer Shares have been transferred to IT Ltd pursuant to
          clause 2.6 and there are no amounts outstanding under clause 2.2, subject to clause 2.10 an
          amount equal to such CS Consideration Reduction Amount shall be paid to CS Ltd or its
          nominee net of any Tax required to be withheld or deducted by means of such tax efficient
          mechanism as shall be agreed by the Parties (each acting reasonably).

    2.8   IT Ltd grants to CS Ltd a call option (Buy-Back Call Option) exercisable by CS Ltd only after
          receipt of payment under clause 2.7 and up until the CMC Reduction End Date, pursuant to
          which IT Ltd shall sell to CS Ltd the IH Transfer Shares acquired by IT Ltd pursuant to clause
          2.6(b) for a price per Share equal to the Closing Share Price together with interest at the rate of
          12% (twelve per cent.) per annum on the Closing Share Price for the period from the date such
          IH Transfer Shares were acquired by IT Ltd pursuant to clause 2.6(b) until the exercise of the
          Buy-Back Call Option. The Buy-Back Call Option shall be exercisable in accordance with the
          provisions of this clause 2.8 by CS Ltd at any time during the period from the acquisition of the
          Shares by IT Ltd pursuant to clause 2.6(b) up until the CMC Reduction End Date upon written
          notice (Call Option Notice) from CS Ltd to IT Ltd. The sale and purchase of the IH Transfer
          Shares under the Buy-Back Call Option shall complete within 15 (fifteen) Business Days of the
          Call Option Notice being delivered to IT Ltd.

    2.9   Subject to clause 2.6, any amount of the New CS Ltd Shares Aggregate Premium which remains
          unsatisfied or unpaid pursuant to clause 2.2 shall be paid by CS Ltd to International Holdings.
          Any amount of the New CS Ltd Shares Aggregate Premium which remains unsatisfied or unpaid
          following the due dates set out in clause 2.2 (Overdue Amount) shall bear interest from such
          date at the rate of 6% (six per cent.) per annum on such sum until the date of payment or
          satisfaction under clauses 2.5, 2.6. or 7.8 (as applicable). Following the CMC Reduction End
          Date, without prejudice to clause 2.4, IT Ltd shall have the right to require International Holdings
          to:

           (a)   issue a written notice to CS Ltd (Cancellation Notice) that International Holdings shall
                 buy-bacl< from CS Ltd and cancel all of the then outstanding Nominal Value Shares
                 (Cancellation Shares); and

           (b)   in the event that the Overdue Amount is not paid or satisfied by CS Ltd within 30 (thirty)
                 days of the issue of the Cancellation Notice, International Holdings shall purchase the
                 Cancellation Shares from CS Ltd and the purchase price payable in respect of such
                 Cancellation Shares shall be satisfied by (i) a payment by International Holdings to CS
                 Ltd for each Cancellation Share of an amount equal to the New CS Ltd Shares Par Value
                 per Share, which amount shall be set-off against the aggregate amount of accrued but
                 unpaid interest pursuant to this clause 2.9, and (ii) the set-off of the obligation of CS Ltd
                 to pay the Overdue Amount,

          and immediately following the purchase by International Holdings of the Cancellation Shares
          pursuant to this clause 2.9, the Cancellation Shares shall be cancelled. CS Ltd shall warrant to
          International Holdings that there is no encumbrance, and there is no agreement, arrangement or
          obligation to create or give an encumbrance in relation to any of the Cancellation Shares.

   2.10   For the avoidance of doubt, once the CS Consideration Reduction Amount reaches
          US$75,000,000, any further CMC Reduction shall be for the benefit of Korek only and neither the

                                                        5
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 25 of 194
                                                                                                                    C-015




               Current Shareholders nor CS Ltd shall be entitled to any amount in respect of such CMC
               Reduction, by way of set-off or otherwise.

    2.11       Upon the application of clauses 2.6 or 2.8, CS Ltd shall transfer to IT Ltd or IT Ltd shall transfer to
               CS Ltd (as the case may be) the IH Transfer Shares with full title guarantee, free from all Third
               Party Rights and with all rights attaching to them. IT Ltd or CS Ltd, as the case may be, shall
               warrant to CS Ltd or IT Ltd, as the case may be, that there is no encumbrance, and there is no
               agreement, arrangement or obligation to create or give an encumbrance, in relation to any of the
               IH Transfer Shares being acquired.

    2.12       If an Adjustment Event (as defined in the IT Ltd Shareholder Loan Agreement) occurs, the parties
               shall make such corresponding adjustments to the number of shares to be transferred pursuant
               to this clause 2, and the terms on which they are to be transferred, as shall be required to give
               effect to the terms of the adjustment under the IT Ltd Shareholder Loan Agreement.

           3    Condition to Closing

     3.1       Closing shall be conditional on the following conditions precedent having been fulfilled or waived
               in accordance with clause 3.5, where applicable, in accordance with this Agreement:

                (a)    approval of the Proposed Transaction by the CMC in terms and on conditions satisfactory
                       to the Current Shareholders and IT Ltd, each acting reasonably;

                (b)    no party having become aware of or having received any communication from or
                       threatened by a Governmental Entity prior to the Closing Date:

                       (i)     making a bona fide claim that the Proposed Transaction cannot be consummated
                               without a Governmental Entity's approval or it being notified prior to Closing (and
                               such claim not having been fully addressed), where such claim would, in the
                               opinion of either IT Ltd or the Current Shareholders each acting reasonably, either
                               (A) be material in the context of the Proposed Transaction, or (8) have a material
                               impact on the business, financial performance or reputation of IT Ltd, the Current
                               Shareholders or their respective Affiliates; or

                       (ii)    having or being likely to result in a materially adverse effect on the Proposed
                               Transaction or resulting in or having the effect that the consummation of the
                               Proposed Transaction would or would be likely to result in a material adverse effect
                               on the business of Korek; or

                       (iii)   regarding any order or other legal restraint, whether temporary, preliminary or
                               permanent, which has or would have the effect of making the Proposed
                               Transaction illegal or otherwise prohibiting or preventing Closing and/or the
                               consummation of the Proposed Transaction; and

                (c)    evidence in a form reasonably satisfactory to IT Ltd that the MOC Litigation has been
                       resolved on terms which are satisfactory to IT Ltd and Korek has no residual liability in
                       respect thereof,

                (Conditions).

     3.2       The parties shall each notify each other promptly in writing upon becoming aware that a
               Condition in clause 3.1 has been fulfilled. The Business Day on which the Conditions in clauses
               3.1 (a) and (c) are satisfied and none of the matters set out in clause 3:1 (b) has arisen shall be
               the GP Satisfaction Date.

     3.3       Korek, the Current Shareholders and IT Ltd shall use all reasonable endeavours to procure that
               the approval set out in the Condition in clause 3.1 (a) is satisfied as soon as reasonably possible
               in accordance with applicable laws and, where necessary and only with the prior written approval
               of the Current Shareholders, IT Ltd (not to be unreasonably withheld) and Korek, shall offer any

                                                               6
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 26 of 194
                                                                                                                     C-015




               relevant Governmental Entity any reasonable lawful commitment or undertaking as may be
               reasonably required for the purposes of obtaining any such approval provided that nothing in this
               clause 3.3 shall require any party to make any payment (whether in cash or in kind) to any
               Governmental Entity in connection with the satisfaction of any Condition and, save for any breach
               of this Agreement, the parties shall incur no liability for the failure to procure the consent in clause
               3.1 (a).

     3.4       Korek, CS Ltd and the Current Shareholders shall use all reasonable endeavours to procure that
               the Condition set out in clause 3.1(c) is satisfied as soon as reasonably possible in accordance
               with applicable laws.

    3.5        Each party shall furnish to each other relevant party such necessary information about itself and
               provide all reasonable assistance as may be required in connection with the preparation of any
               filing or submission that is necessary for the purpose of procuring the approvals set out in the
               Conditions, provided that the provision of any confidential information or business secrets to the
               other party shall not be required (such information to be provided to counsel for the other party
               on a counsel-to-counsel basis only) and take due account of any reasonable comments and
               requests of the other party and/or its advisors prior to making the relevant notification,
               submission, communication or response. Each party shall enter into discussions with the others
               upon becoming aware of any communication, order or other legal restraint arising under the
               Condition set out at clause 3.1 (b), in order that such communication, order or other legal restraint
               is fully addressed as soon as reasonably possible. The Conditions (other than pursuant to clause
               3.1 (a) or 3.1 (b)) may be waived with the written consent of IT Ltd.

     3.6       If the CP Satisfaction Date has not occurred on or before 19 July 2011 (Longstop Date), this
               Agreement shall, unless otherwise agreed by the parties, automatically terminate (other than the
               Surviving Provisions). In such event, no party (nor any of its Affiliates) shall have any claim under
               this Agreement of any nature whatsoever against any other party (or any of its Affiliates) except
               in respect of any rights and liabilities which have accrued before termination or under any of the
               Surviving Provisions.

           4    Closing

     4.1       On the Initial Steps Date, the parties shall procure that the steps and actions set out in paragraph
               2 of Schedule 8 shall be completed, and, subject to clause 18, thereafter that Closing shall take
               place on the Closing Date in Dubai, or at such other place and on such other date as may be
               agreed by the parties in writing.

    4.2        At Closing, each of the parties shall deliver all those documents and perform all those items and
               actions (or ensure that they are delivered and performed) listed in relation to that party or any of
               its Affiliates (as the case may be) in Schedule 8. If any party fails to comply with a material
               obligation in Schedule 8 or if any of the steps set out in Schedule 8 does not occur (subject to the
               rights of the parties to agree to waive any of the obligations or any of the steps set out in
               Schedule 8 which the parties agree are not required to effect Closing), Closing shall not take
               place and any actions or steps that have occurred pursuant to this Agreement in contemplation of
               Closing (including relating to the payment of consideration and/or the acquisition of any interest
               in shares in the capital of Korek) shall (to the extent possible) be unwound and this Agreement
               shall then terminate (other than the Surviving Provisions).

    4.3        Without prejudice to clause 18, the parties agree that, in the event that the CP Satisfaction Date
               has occurred before the Longstop Date but Closing does not occur within ·Jo Business Days after
               the Longstop Date (or such later date as the parties shall agree), this Agreement is terminated
               pursuant to clause 18:

                (a)   all steps shall be taken to ensure that the parties are put back in the position they would
                      have been in had no action been taken to implement the transactions contemplated by
                      this Agreement or the Transaclion Documents;

                (b)    no party shall have any rights, benefits or obligations that were not existing previously;
                       and
                                                            7
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 27 of 194
                                                                                                                 C-015




               (c)   no party shall be deemed to have exercised or waived any of its rights existing previously,

               and notwithstanding the foregoing, in the event that the CS Ltd Reorganisation has been
               completed at such time and the Current Shareholders elect not to unwind the CS Ltd
               Reorganisation, CS ltd shall assume Mr. Sirwan Saber Mustafa's obligations under the Share
               Pledge Agreement.

          5    Pre-Closing Undertakings
    5.1       From the date of Original Signing until Closing, CS ltd and the Current Shareholders:

               (a)   shall (except as may be approved in writing by IT Ltd) ensure that the business of Korek
                     is carried on in all material respects in the Ordinary Course of Business; and

               (b)   shall comply with the obligations set out in Schedule 2.

     5.2      The parties agree that it is beneficial to Korek to be provided with the services under the
              Management Consultancy Agreement and the Alcazar Management Services Agreement and
              they shall procure that Korek shall enter into the Management Consultancy Agreement and the
              Alcazar Management Services Agreement upon Closing or prior to Closing if agreed by the
              respective counterparties to such agreements.

     5.3      Following Original Signing, the parties shall together procure that an analysis is undertaken to
              determine the appropriate capital and tax structure for Korek and any consequences to Tax for a
              conversion of the Promissory Note. The parties agree that the Promissory Note shall be
              converted into shares in Korek at Closing unless such analysis determines that such conversion
              will result in a material adverse effect to Tax to the parties taken as a whole or for Korek, in which
              case, the parties shall use reasonable endeavours to identify and determine alternative treatment
              of, and mechanisms for dealing with, the Promissory Note, including, for the avoidance of doubt,
              a cancellation of or an amendment to the terms of the Promissory Note that would be more
              beneficial to all the parties.

    5.4       In the event that the parties determine that, following receipt of advice relating to Tax pursuant to
              clause 5.3, it will be beneficial to all parties not to convert the Promissory Note into shares in
              Korek in accordance with clause 5.3, the parties shall procure that the provisions of the
              Promissory Note shall, subject to the tax analysis received under clause 5.3, be amended with
              effect from Closing to eliminate the conversion rights thereunder, and to procure that interest
              shall no longer accrue on the Promissory Note and that the aggregate principal and interest
              outstanding under the Promissory Note shall be capped at US$330,000,000 (unless the parties
              mutually agree otherwise). The parties shall also procure that the Alcazar Loan Documents are
              amended or terminated accordingly.

    5.5       Following Original Signing and prior to Closing, the parlies shall seek confirmation (in a form
              reasonably acceptable to each party) from the Companies Registrar:

               (a)   that the By-Laws and the Korek Resolutions in the Agreed Form, will be able to be validly
                     registered by the Companies Registrar (as contemplated by this Agreement); and

               (b)   of the number and denomination of the Existing Shares and that Korek's file at the
                     Companies Registrar is complete and up-to-date in respect of the Existing Shares.

    5.6       International Holdings shall submit an application for an Investment Licence upon or as soon as
              reasonably practicable following Original Signing and the other parties shall provide such
              reasonable assistance as may be required by International Holdings in connection with such
              application and following submission of such application, International Holdings shall, in
              accordance with applicable laws, use all reasonable endeavours to obtain this Investment
              Licence.

    5.7       Each party shall for the purposes of the Conditions:

                                                             8
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 28 of 194
                                                                                                                C-015




             (a)   as soon as practicable following the date of Original Signing and prior to making any
                   notification, submission, response or other communication (excluding communications of
                   an administrative nature) to any person in relation to the Proposed Transaction, discuss
                   and agree a strategy to be adopted in respect of submitflng the application referred to in
                   clause 5.6 and/or obtaining any approval in connection with the Conditions, including
                   whether clarifications should be sought in conjunction with such application and/or
                   approval;

             (b)   promptly notify in writing the other parties (and provide copies or, in the case of
                   non-written communications, details) of any communications relating to any consent,
                   approval or action or otherwise having a bearing on the application referred to in clause
                   5.6 and/or any Condition in clauses 3.1 (a) or 3.1 (b);

             (c)   promptly notify in writing the other parties sufficiently in advance of any material
                   notification, submission, response or other communication (excluding communications of
                   an administrative nature) in relation to the Proposed Transaction which it proposes to
                   make or submit to any person and at the same time provide any supporting
                   documentation or information requested by the other party, provided that the provision of
                   any confidential information or business secrets to the other party shall not be required
                   (such information to be provided to counsel for the other party on a counsel-to-counsel
                   basis only) and take due account of any reasonable comments and requests of the other
                   party and/or its advisers prior to making the relevant notification, submission,
                   communication or response;

             (d)   promptly inform the other parties in writing of all meetings in relation to the Proposed
                   Transaction with any Governmental Entity or other persons or bodies and will consult with
                   the other parties as to the identity of the required attendees of such meetings; and

             (e)   regularly review with the other parties the progress of any notifications or filings in relation
                   to the Proposed Transaction.

     5.8    For the avoidance of doubt, no party shall make any filing in connection with the Proposed
            Transaction, which is not required in order to fulfil a Condition in clauses 3.1(a) or 3.1(b) without
            obtaining the prior written consent of the others (not to be unreasonably withheld or delayed) to
            the making of it and to its form and content. No party shall unreasonably withhold or delay its
            consent to a filing under this clause 5.8 if such filing is required by applicable law. Each party
            shall provide the others with any necessary information and documents reasonably required for
            the purpose of making any submissions, notifications and filings under this clause 5.8.

     5.9    As soon as possible, and not later than the second Business Day, after the Decree is received by
            IT Ltd in a form reasonably satisfactory to IT Ltd, the Current Shareholders and CS Ltd shall
            procure that:

             (a)   all of the IT Ltd Initial Shares and the CS IH Shares, shall be transferred from the Current
                   Shareholders to CS Ltd on terms such that (i) CS Ltd is the legal and beneficial holder of
                   the entire issued and fully diluted share capital of International Holdings, and (ii) no
                   liability of International Holdings is created or increased as a result of such transfer;

             (b)   16% (sixteen per cent.) of the issued share capital of CS Ltd is transferred by the Current
                   Shareholders (in such proportions as they may agree between themselves) to Mr. Asa Ali
                   Bamoki; and

             (c)   copies of all relevant documents to implement the steps set out above are provided to IT
                   Ltd upon becoming available and prior to Closing.

    5.10   . The parties shall agree upon a mechanism reasonably acceptable to IT Ltd and CS Ltd by which
             the New IT Ltd Share Consideration and such amount of the IT Ltd Shareholder Loan which is to
             be available at Closing shall be paid into the IT Ltd Closing Bank on the Initial Steps Date and,
             subject to clause 18, upon delivery of the Decree shall be released, following completion of the

                                                           9
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 29 of 194
                                                                                                                   C-015




               steps set out in paragraphs 2 and 3.1 of Schedule 8, in accordance with paragraph 3.2 of
               Schedule 8.

    5.11       IT Ltd warrants as at 10 March 2011 and shall be deemed to warrant as at the Incorporation
               Shares Transfer Date, that:

                (a)    International Holdings is a newly established company, incorporated in the Dubai
                       International Financial Centre on 10 February 2011 and since such date has not traded,
                       carried on any activity or, other than the transactions contemplated under this Agreement,
                       entered into or agreed to enter into any transaction or arrangement. International
                       Holdings does not have any assets or liabilities and, other than the transactions
                       contemplated under this Agreement, has not entered into any transaction or arrangement
                       which may lead to the creation of any liability; and

                (b)   the entire issued share capital of International Holdings will, prior to the Initial Steps Date,
                      be wholly owned by IT Ltd free from all Third Party Rights, other than those contemplated
                      under this Agreement.

    5.12       IT Ltd undertakes:

                (a)   that prior to the Incorporation Shares Transfer Date, save as contemplated under this
                      Agreement, they shall not permit International Holdings to take any action or decision
                      (save in respect of increasing the authorised share capital of International Holdings)
                      without the prior written consent of CS Ltd; and

                (b)    that other than the transfer to the Current Shareholders envisaged by clause 1.1 (a) they
                       shall not transfer any Shares prior lo the Closing Date.

    5.13       From the Incorporation Shares Transfer Date and until the Closing Date or any date for
               termination under clause 18, CS Ltd and the Current Shareholders undertake that, save as
               contemplated under this Agreement, they shall not permit International Holdings to take any
               action or decision without the prior written consent of IT Ltd and, without prejudice to the
               generality of the foregoing, the provisions of Schedule 2 shall apply to International Holdings as if
               references in such Schedule to Korek included an additional reference to International Holdings.

           6    Leakage

     6.1       The Current Shareholders and CS Ltd jointly undertake to IT Ltd that since 30 June 2010:

                (a)   and up to Closing there has not been any Leakage and there will not be any Leakage in
                      the Pre-Closing Period; and

                (b)   no arrangement, understanding or agreement has been made prior to Original Signing or
                      will be made in the Pre-Closing Period that will result in any Leakage.

     6.2       Subject to clause 6.3, the Current Shareholders and CS Ltd jointly undertake to IT Ltd:

                (a)   that ifthere is a breach of any of the undertakings set oul in clause 6.1, they shall pay or
                      procure (by a person other than Korek or International Holdings) the payment in cash to
                      IT Ltd of a sum equal to the aggregate of: (i) the product of a multiplied by p where: a
                      equals the amount which would be necessary to put Korek into the financial posrtion
                      which would have existed had there been no breach of the undertaking set out in clause
                      6.1, and p equals such percentage as corresponds to the Relevant Percentage
                      Shareholding to be acquired by IT Ltd on Closing and, if Leakage results, after Closing,
                      from a breach of the undertaking set out in clause 6.1 (b) p shall then equal the IT Ltd's
                      Relevant Percentage Shareholding at the time of such Leakage; and (ii) all losses,
                      liabilities or reasonably incurred costs or expenses (including all taxes) suffered or
                      incurred by IT Ltd


                                                              10
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 30 of 194
                                                                                                               C-015




               (b)   to notify IT Ltd in writing promptly after becoming aware of anything which constitutes a
                     breach of any of the undertakings set out in this clause 6.

     6.3      In the event that the Current Shareholders are required to make a payment under clause 6.2,
              such amount shall be reduced to the extent, if any, that a payment has been made by CS Ltd
              under clause 7.5 in circumstances where the transaction which caused the Leakage which
              requires a payment to be made under clause 6.2 is the same transaction which caused a
              payment to be made under clause 7.5.

          7    Company Indebtedness
    7.1       By no later than the earlier of (i) the date of completion of the 31 December Audit, and (ii) 30
              September 2011, the Current Shareholders shall procure that the Auditors shall deliver to IT Ltd
              and the Current Shareholders a certificate (together with all working papers related to the same
              (Auditors' Certificate)) setting out the Auditors' determination of:

               (a)   the 31 December Cash Amount;

               (b)   the 2010 Indebtedness; and

               (c)   the 2010 Capital Expenditure,

               (the Key Financial Performance Figures).

    7.2       IT Ltd and the Current Shareholders shall each have 30 (thirty) Business Days from the date of
              receipt of the Auditors' Certificate, provided however that if the Auditors' Certificate is received
              prior to 5 September the 30 (thirty) Business Days shall commence on 5 September:

               (a)   to review the Auditors' Certificate and the papers and information related to the Auditors'
                     Certificate;

               (b)   in the case of IT Ltd, to serve written notice on the Current Shareholders specifying that it
                     disputes any item or items, in which case it shall provide reasonable details of the items
                     in dispute and the grounds for such dispute; and

               (c)   in the case of the Current Shareholders, to serve written notice on IT Ltd specifying either
                     that it disputes any item or items, in which case it shall provide reasonable details of the
                     items in dispute and the grounds for such dispute,

               and if neither IT Ltd nor the Current Shareholders serve a notice under clause 7.2(b) or 7.2(c)
               above (AC Dispute Notice), the amounts set out in the Auditors' Certificate shalt be agreed, or
               deemed to be agreed, to comprise the Key Financial Performance Figures for the purpose of
               clauses 7.5 and 7.8 below.

    7.3       Within 5 (five) Business Days of receipt of an AC Dispute Notice, the Current Shareholders and
              IT Ltd shall meet to try to reach agreement on the amounts of the Key Financial Performance
              Figures. If within 15 (fifteen) Business Days of receipt of an AC Dispute Notice, the Current
              Shareholders and IT Ltd are unable to reach agreement Korek shalt appoint an Expert to
              determine the amounts of the Key Financial Performance Figures in accordance with clause 7.4.
              If the Current Shareholders and IT Ltd agree on the amounts of the Key Financial Performance
              Figures such amounts shall apply for the purpose of clauses 7.5 and 7.6 below.

    7.4       The Expert shall be engaged by Karel< (or in the event that Korek shall fail to appoint such Expert
              within 5 (five) Business Days of such obligation arising pursuant to clause 7.3, IT Ltd shall
              appoint such Expert), to determine the amounts of the Key Financial Performance Figures on
              terms agreed jointly by the Current Shareholders and IT Ltd provided that neither party shall
              unreasonably refuse its agreement to those terms proposed by the Expert or by the other party,
              such terms to include a requirement that the Expert shall:


                                                            11
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 31 of 194
                                                                                                           C-015




           (a)   determine its own procedure, which shall include:

                 (i)     a reasonable opportunity for each of the Current Shareholders and IT Ltd to make
                         written and oral representations to the Expert;

                 (ii)    a requirement that the parties supply each other with a copy of any written
                         representations at the same time as they are made to the Expert; and

                 (iii)   permit each of the Current Shareholders and IT Ltd to be present while oral
                         submissions are being made by the other.

           (b)   make its determination as soon as is reasonably practicable but in any event, within 30
                 (thirty) days of appointment;

           (c)   act as an expert and not as an arbitrator and its determination of any matter falling within
                 its jurisdiction shall be final and binding on the parties save in the event of fraud or
                 manifest mathematical error (when the relevant part of its determination shall be void and
                 the matter shall be remitted to it for correction); and

           (d)   have its costs and expenses paid by Korek.

    7.5   If T+U+Q equals an amount less than US$120,0D0,000 (such figure to be reduced by the amount
          (if any) by which Korek's EBITDA for the period from 1 January 2010 to 31 December 2010 is
          less than US$190,000,000) (Shortfall), then the Current Shareholders shall pay an amount
          equal to such Shortfall (up to a maximum amount equal to US$15,000,000) to Korek, in cash in
          immediately available funds, within 90 (ninety) days of the determination of the Key Financial
          Performance Figures in accordance with clauses 7 .2 to 7.4.

    7.6   For the purposes of clauses 7.5 and 7.8:

                 T = the 31 December Cash Amount;

                 U = the 2010 Capital Expenditure; and

                 Q = any payment made under clause 6.2 for any Leakage which occurred prior to 31
                     December 2010,

           in each case, as agreed or determined pursuant to clauses 7 .2 to 7 .4.

    7.7   If there is any 2010 Indebtedness then the Current Shareholders shall pay an amount equal to
          the 2010 Indebtedness to Korek, in cash in immediately available funds, within 90 (ninety) days
          of the determination of the Key Financial Performance Figures in accordance with clauses 7.2 to
          7.4.

    7.8   If and to the extent that T+U+Q equals an amount in excess of US$14D,000,000 (such figure to
          be reduced by the amount (if any) by which Korek's EBITDA for the period from 1 Janua~; 2010
          to 31 December is less than US$190,000,0DO) then such excess (up to a maximum amount
          equal to US$15,000,000) shall be set off against (x) any amount payable by CS Ltd under clause
          2.2(b)(ii), or (y) to the extent that no amount remains payable by CS Ltd under clause 2.2(b)(ii),
          any amount payable by CS Ltd under clause 2.2(b)(iii), or (z) to the extent that no amount
          remains payable by CS Ltd under clause 2.2(b)(iii), any amount payable by CS Ltd under clause
          2.2(b )(i), and for the avoidance of doubt, if all amounts payable under clause 2.2 have been
          settled, any excess amount pursuant to this clause 7.8 shall not be paid to CS Ltd.

    7.9   The Current Shareholders and Korek shall procure that, with effect from Original Signing, IT Ltd
          shall be provided with access to all the books, records, accounts, employees and other
          information which it may reasonably require in order to review the Key Financial Performance
          Figures and shall be provided with copies of all management accounts and any draft audited
          accounts for the 12 month period ending 31 December 2010, in each case, as soon as they are
          made available to Korek by the Auditors.
                                                     12
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 32 of 194
                                                                                                                 C-015




           8    Post Closing Undertakings

     8.1       As soon as reasonably practicable following Closing, CS Ltd and the Current Shareholders
               undertake to use all reasonable endeavours to procure written confirmation and evidence
               reasonably satisfactory to IT Ltd and the Current Shareholders from the CMC of a reduction or
               cancellation of the CMC Liability Amount. In the course of attempting to secure such reduction or
               cancellation, the Current Shareholders and Korek shall, at all times, consult with IT Ltd and act in
               accordance with applicable laws of the Republic of Iraq. The amount, if any, of any reduction or
               cancellation of the CMC Liability Amount, obtained from the CMC in writing, net of any applicable
               Taxes or Tax liabilities incurred or accrued by Korek in respect thereof shall be referred to as the
               CMC Reduction. To the extent that there are any conditions attached to the CMC Reduction
               then such conditions must be satisfactory to IT Ltd (acting reasonably) and the CMC Reduction
               must not, in IT Ltd's reasonable opinion, negatively impact any future liabilities or obligations of
               Korek to the CMC.

     8.2       Following Closing, CS Ltd and the Current Shareholders undertake to use all reasonable
               endeavours to procure the consent, in writing, of the CMC and any other relevant Governmental
               Entity:

                (a)      to a cancellation or postponement of Korek's obligations pursuant to the Licence to
                         procure a Listing;

                (b)      to the extension of the provisions of the Licence to permit Korek to offer 3G and/or 4G
                         services to customers; and

                (c)      to delay or prevent the issue to any entity other than Korek of a licence permitting the
                         provision of GSM services in the Republic of Iraq for a period of at least 2 years from the
                         date of Closing or, in the event that such a licence is issued, the consent of the CMC or
                         any other relevant Governmental Entity to a reduction in the annual fee payable by Korek
                         in respect of the Licence,

                      and CS Ltd, the Current Shareholders and Korek shall, at all times, consult with IT Ltd and
                      act in accordance with applicable laws in the Republic of Iraq in seeking to obtain the
                      consents set out above.

     8.3       Following Closing, CS Ltd and the Current Shareholders undertake to use all reasonable
               endeavours to obtain from the CMC or the Iraqi Ministry of Communications or other
               Governmental Entity confirmation of the absence of liabilities in respect of the MOC Litigation.

     8.4       Following Closing, CS Ltd and the Current Shareholders shall procure that the CEO Resolution is
               filed with the Registrar of Companies in Erbil

     8.5       IT Ltd shall, to the extent it is able, and shall procure that ASN and Alcazar shall, provide all
               reasonable support required by Korek, CS Ltd and the Current Shareholders to fulfil their
               obligations pursuant to this clause 8.

           9    Current Shareholder Indemnities
     9.1       With effect from Closing, CS Ltd and the Current Shareholders (amongst themselves jointly) on
               the one hand and Karel< on the other hand jointly and severally undertake to indemnify fully and
               hold IT Ltd harmless on demand, against all Costs (including, but not limited to, all reasonable
               Costs suffered, sustained or incurred in connection with investigating, preparing for and/or
               pursuing a successful claim under the indemnity set out in this clause 9.1) which IT Ltd or any of
               its Affiliates suffers, sustains or incurs, in either case in the event of, as a result of or in
               connection with:

                (a)     any and all fines, interest, delayed fines, penalties or other amounts levied by the CMC
                        against Korek directly in connection with any breach by Karel< prior to Closing of the
                        Licence (for the avoidance of doubt, including interest accrued and payable in respect of

                                                              13
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 33 of 194
                                                                                                                C-015




                   late payments of licence fee instalments under the Licence), any applicable regulation,
                   agreement with or requirement imposed by the CMG, save for such amounts as are Fairly
                   Disclosed at the date of this Agreement;

            (b)    the loss, suspension or forfeiture of the Licence directly as a result of any breach by
                   Korek of the terms of the Licence, occurring prior to Closing;

            (c)    any action, claim or proceeding brought against IT Ltd, Korek, International Holdings or
                   any of their Affiliates in respect of the Al Warka Facility, the repayment thereof, the failure
                   to make repayment of the Al Warka Facility or otherwise in respect of the Al Warka
                   Facility;

            (d)    the Dividend having been paid, not properly cancelled or cancelled in a way which gives
                   rise to a liability of Korek;

            (e)    a breach of paragraphs 1(f), 1(i), 1(m) and 2(1) (other than in respect of the transfer of the
                   Existing Shares under clause 5.9) of Schedule 2; or

            (f)    the Current Shareholders wilfully suppressing relevant information which comes to their
                   notice in relation to any fact or matter (whether existing on or before the date of Original
                   Signing or arising afterwards) which constitutes a breach of any CS Warranty (including
                   as repeated under clause 10.2),

            (Indemnities).

     9.2   IT ltd confirms to the Current Shareholders and Korek that as at the date of this Agreement
           neither IT ltd nor any of its Affiliates is preparing any claim under the Indemnities. Nothing in this
           clause 9.2 shall restrict, prohibit or in any way constrain IT Ltd or any of its Affiliates from making
           any claim under the Indemnities at any time following Closing.

     9.3   The Indemnities in clauses 9.'I (a), 9.1(b), 9.1 (e) and 9.1 (f) are given subject to the limitations on
           liability set out in paragraphs 1, 3, 9 and 12 of Schedule 4.

     9.4   Clause 11 shall apply in respect of any payment under the Indemnities.

      10    CS Warranties

    10.1   CS ltd and the Current Shareholders (amongst themselves jointly) on the one hand, and Korek
           on the other hand, jointly and severally warrant to IT ltd, (i) as at Original Signing, in the terms of
           the CS Warranties and (ii) as at the date of Signing, in the terms of paragraph ·1 of Part A of
           Schedule 3.

    10.2   The CS Warranties shall be deemed to be repeated immediately before Closing by reference to
           the facts and circumstances then existing as if references in the CS Warranties to the elate of
           Original Signing were references to the Closing Date. The Current Shareholders may (subject to
           the fair disclosure requirement in paragraph 7(a) of Schedule 4) amend or supplement the
           Disclosure Letter at any time up until the 3 (three) Business Days prior to the Closing Date
           (Supplemental Disclosure Letter) solely in respect of any material new matter resulting from
           the actions of a third party or an event or matter outside the control of the Current Shareholders
           and Korek which arises following the elate of Original Signing (ancl for the avoidance of doubt this
           shall not include CS Ltd, the Current Shareholders and/or Korek becoming aware afier the date
           of Original Signing of facts, events or circumstances which arose or occurred before the elate of
           Original Signing) lhat would constitute a breach of the CS Warranties as repeated, by delivering a
           written copy thereof to IT Ltcl.

    10.3   Upon receipt of a Supplemental Disclosure Letter, IT Ltd shall have the right, upon written notice
           to the other parties, to require a postponement of the Original Closing Date to such other date as
           shall be no later than 1 (one) week from the Original Closing Date (Deferred Closing Date) and
           CS Ltd, the Current Shareholders and Korek shall use their reasonable endeavours to co-operate
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 34 of 194
                                                                                                             C-015




            with IT Ltd's investigations, and to the extent that they are able, provide any information
            reasonably requested by IT Ltd .

    10.4    Each CS Warranty shall be separate and independent and (except as expressly otherwise
            provided) no CS Warranty shall be limited by reference to any other CS Warranty.

    10.5    Except as set out in clause 18, IT Ltd acknowledges and agrees that the only remedy available to
            it for breach of the CS Warranties shall be damages, provided that nothing in this clause 10.5
            shall exclude or affect any right or remedy available to IT Ltd in respect of fraud or fraudulent
            misrepresentation.

    10.6    Clause 11 shall apply in respect of any payment due to IT Ltd in respect of a breach of a CS
            Warranty.

    10. 7   IT Ltd confirms to the Current Shareholders and Korek that as at the date of this Agreement, it is
            not actually aware of any matter which is reasonably likely to give rise to a Claim.

       11    Payments under Indemnities and CS Warranties

    11.1    Subject to clause 11.3 (only in respect of the Indemnities and not in respect of a breach of a CS
            Warranty), any payment due to IT Ltd in respect of the Indemnities or in respect of a breach of a
            CS Warranty by Korek, shall be satisfied by Korek to the extent that Korek's available funds (in
            the form of cash, cash equivalents or borrowings (excluding all amounts: (i) repayable by or
            available to International Holdings under the IT Ltd Shareholder Loan and any other loan
            provided by IT Ltd, and (ii) necessary to fund the Business Plan over the 2 (two) years following
            the date payment is due under an Indemnity or CS Warranty) (Available Funds) are sufficient to
            satisfy the amount due to IT Ltd in full. To the extent that the Available Funds are insufficient to
            satisfy the amount due to IT Ltd in respect of the Indemnities or in respect of a breach of a CS
            Warranty, the Available Funds shall be applied to part pay the amount due to IT Ltd and the
            difference between the amount due to IT Ltd and the Available Funds shall be satisfied or met by
            the Current Shareholders.

    11.2    In the event that the Current Shareholders pay any amounts to IT Ltd in the place of Korek under
            clause 11.1, once Korek has Available Funds Korek shall reimburse the Current Shareholders by
            paying to CS Ltd (on behalf of the Current Shareholders) amounts equal to the amounts paid by
            the Current Shareholders under this clause 11. If Korek reimburses any amount to the Current
            Shareholders pursuant to this clause 11.2 it shall also pay an amount to IT Ltd equal to US$P
            where:

                             R
                P=Qx---
                   100-R

             Q = the amount paid to the Current Shareholders under this clause 11.2; and

             R = IT Ltd's Relevant Percentage Shareholding at the time the payment was made by lhe
                 Current Shareholders under clause 11.1.

    11.3    Neither Korek nor the Current Shareholders shall have any liability to IT Ltd in respect of the
            Indemnities in clauses 9:l(a) and 9.1(b) unless Korek or any of the parties receives written
            notification from the CMG of the relevant event giving rise to a claim under the Indemnities.

    11.4    If Korek is required to pay an amount of money to IT Ltd in respect of any Claim or under the
            Indemnities, Korek shall also pay an additional amount to IT Ltd equal to US$X; where:


             X=Yx---
                         z
                100-Z


                                                          15
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 35 of 194
                                                                                                            C-015




            Y = the amount owing by Korek to IT Ltd under the terms of this Agreement in US$ (other than
            the additional amount as calculated in accordance with this clause 11.4); and

            Z = IT Ltd's Relevant Percentage Shareholding at the time that IT Ltd was notified of or
            otherwise became aware of the payment obligation.

            (and, for the avoidance of doubt, paragraph 1 of Part C of Schedule 7 shall apply to a payment
            under clause 11.4)

    11.5   Where the Current Shareholders (instead of Korek) are required to make a payment to IT Ltd
           under the terms of this Agreement, instead of making the payment to IT Ltd, if IT Ltd has received
           legal advice confirming that a payment to Korek would be more beneficial then, at IT Ltd's option
           (by giving advance notice to the Current Shareholders' Representative), the Current
           Shareholders shall, instead of making the payment to IT Ltd, make such payment to Korek plus
           an additional amount equal to US$X; where:


              ,   Y -Y
                    -  X
                         100-Z
                          z
            Y = amount owing by the Current Shareholders to IT Ltd under the terms of this Agreement in
            US$ (other than the additional amount as calculated in accordance with this clause 11.5); and

            Z = IT Ltd's Relevant Percentage Shareholding at the time that IT Ltd was notified of or
            otherwise became aware of the payment obligation,

            (and, for the avoidance of doubt, paragraph 1 of Part C of Schedule 7 shall apply to a payment
            under clause 11.5).

    11.6   If the Current Shareholders and/or Korek have a liability arising under this Agreement, any
           amounts due in satisfaction of that liability shall be paid in full without deduction or retention,
           except as may be required by law. The Current Shareholders and Korek hereby waive and
           relinquish any right of set-off or counterclaim which they may have in respect of the payment of
           any such amount.

      12    IT Ltd Warranties
    12.1   IT Ltd warrants to the Current Shareholders (i) as at Original Signing and (ii) as at the date of
           Signing in the terms of the warranties set out in Schedule 5. Such warranties shall be deemed to
           be repeated immediately before Closing by reference to the facts and circumstances then
           existing as if references in such warranties to the date of Original Signing were references to the
           Closing Date.

    12.2   The limitations set out in Schedule 4 (other than those set out in paragraphs 1 to 3) shall apply
           mutatis mutandis, in respect of any claim against IT Ltd under the warranties set out in
           Schedule 5.

    12.3   The Current Shareholders acknowledge and agree that the only remedy available to them for
           breach of the warranties set out in Schedule 5 shall be damages, provided that nothing in this
           clause 12.3 shall exclude or affect any right or remedy available to the Current Shareholders in
           respect of fraud or fraudulent misrepresentation.

      13    Alcazar and ASN Warranties

    13.1   Alcazar warrants to the Current Shareholders (i) as at Original Signing and (ii) as at the date of
           Signing in the terms of the warranties set out in Part A of Schedule 6. Such warranties shall be
           deemed to be repeated immediately before Closing by reference to the facls and circumstances
           then existing as if references in such warranties to the date of Original Signing were references to
           the Closing Date.


                                                         16
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 36 of 194
                                                                                                               C-015




    13.2   ASN warrants to the Current Shareholders (i) as at the date of Original Signing and (ii) as at the
           date of Signing in the terms of the warranties set out in Part B of Schedule 6. Such warranties
           shall be deemed to be repeated immediately before Closing by reference to the facts and
           circumstances then existing as if references in such warranties to the date of Original Signing
           were references to the Closing Date.

    13.3   The limitations set out in Schedule 4 (other than those set out in paragraphs 1 to 3) shall apply
           mutatis mutandis, in respect of any claim againsf Alcazar or ASN under the warranties set out in
           Schedule 6.

    13.4   The Current Shareholders acknowledge and agree that the only remedy available to them for
           breach of the warranties set out in Schedule 6 shall be damages, provided that nothing in this
           clause 13.4 shall exclude or affect any right or remedy available to the Current Shareholders in
           respect of fraud or fraudulent misrepresentation.

    13.5   The aggregate liability of IT Ltd, Alcazar and ASN in respect of any claim under or in connection
           with the warranties set out in Schedule 5 and Schedule 6 shall not exceed US$525,000,000.

      14    Guarantee

            IT Ltd Guarantee

    14.1   Each of the Guarantors severally, and in their respective Guarantee Proportions irrevocably and
           unconditionally, guarantees to the Current Shareholders or Korek the due and punctual
           performance of the obligations of IT Ltd contained in clause 17 of the Shareholders' Agreement
           and clauses 2, 4 and 5.6 of the IT Ltd Shareholder Loan and, in the case of ASN, clause 2.1 (c) of
           this Agreement, and in the case of Alcazar, the warranty set out in paragraph 6 of Part A of
           Schedule 6 (Guarantee Liabilities). In the event that IT Ltd shall become liable to pay an
           amount to International Holdings under or pursuant to the Guarantee Liabilities and IT Ltd fails to
           satisfy such obligation within 30 days of a written demand in respect thereof (for the avoidance of
           doubt, a utilisation request under the IT Ltd Shareholder Loan shall constitute a written demand
           for the purposes of this clause 14.1) from International Holdings, the Guarantors shall pay to
           International Holdings, in their respective Guarantee Proportions, such sum of money which IT
           Ltd has failed to pay to International Holdings to satisfy such liability. The Guarantors' obligations
           under this clause 14 are primary obligations and not those of a mere surety.

    14.2   International Holdings acknowledges and agrees that any amount paid in respect of clauses 2, 4
           or 5.6 of the IT Ltd Shareholder Loan by either of the Guarantors pursuant to the terms of the
           guarantee set out in clause ·14.1 above shall be deemed to constitute an advance (in the amount
           of the payment to International Holdings by the relevant Guarantor) made by IT Ltd under, and in
           accordance with the terms of, the IT Ltd Shareholder Loan.

    14.3   The Guarantors' obligations under clause 14.1 are continuing obligations and are not satisfied,
           discharged or affected by an intermediate payment or settlement of account by, or a change in
           the constitution or control of, or merger or consolidation with any other person of, or the
           insolvency of, or bankruptcy, winding up or analogous proceedings relating to, IT Ltd.

    14.4   The Guarantor's liabilities under clause 14.1 are not affected by an arrangement which
           International Holdings may make with IT Ltd or with another person which (but for this clause
           14.4) might operate to diminish or discharge the liability of or otherwise provide a defence to a
           surety.

   14.5    Without affecting the generality of clause 14.4, International Holdings may at any time it thinks fit,
           and without reference to the Guarantors and without prejudice to the Guarantors' obligations
           under this clause 14:

            (a)   grant a time for payment or grant another indulgence or agree to an amendment,
                  variation, waiver or release in respect of an obligation of IT Ltd under this Agreement;


                                                          17
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 37 of 194
                                                                                                               C-015




            (b)    give up, deal with, vary, exchange or abstain from perfecting or enforcing other securities
                   or guarantees held by International Holdings;

            (c)    discharge a party to other securities or guarantees held by International Holdings and
                   realise all or any of those securities or guarantees; and

            (d)    compound with, accept compositions from and make other arrangements with IT Ltd or a
                   person or persons liable on other securities or guarantees held or to be held by
                   International Holdings.

    14.6   So long as IT Ltd is under an actual or contingent obligation under this Agreement the
           Guarantors shall not exercise a right which it may at any time have by reason of the performance
           of its obligations under clause 14.1 to be indemnified by IT Ltd, to claim a contribution from
           another surety of IT Ltd's obligations or to take the benefit (wholly or partly and by way of
           subrogation or otherwise) of any of IT Ltd's rights under this Agreement or of any other security
           taken by IT Ltd in connection with this Agreement.

    14.7   The Guarantors' liabilities under clause 14.1 are not affected by the avoidance of an assurance,
           security or payment or a release, settlement or discharge which is given or made on the faith of
           an assurance, security or payment, in either case, under an enactment relating to bankruptcy or
           insolvency.

    14.8   The Guarantors waive any right they may have of first requiring International Holdings (or any
           trustee or agent on its behalf) to proceed against or enforce any other rights or security or claim
           payment from any person before claiming from the Guarantors under this clause 14. This waiver
           applies irrespective of any law or any provision of this Agreement or any other agreement
           entered into pursuant to this Agreement to the contrary.

    14.9   In the event that prior to the payment of the sums due under clause 2.1 (c): (i) ASN ceases to be
           a wholly owned subsidiary of FT; or (ii) the financial condition of either Guarantor materially
           deteriorates such that its net assets falls below 50% (fifty per cent.) of the net assets as set out in
           its audited accounts for the financial year ended 31 December 2009, IT Ltd shall notify
           International Holdings in reasonable time prior to the occurrence of either (i) or (ii) and promptly
           procure another entity, such entity to be agreed to by International Holdings, acting reasonably
           (New Guarantor), to be the Guarantor in the place of the Guarantor which ceased to satisfy the
           test set out above. IT Ltd shall procure that the New Guarantor executes a deed of adherence in
           a form which is satisfactory to Korek, acting reasonably.

   14.10   11 is agreed that:

            (a)    the aggregate liability of Alcazar pursuant to this clause 14 and all of the Transaction
                   Documents shall not exceed an amount equal to the lesser of (i) Alcazar's respective
                   Guarantee Proportion of the guaranteed liability, and (ii) the Fair Market Value (measured
                   at the time an agreement is reached between the parties or the date an arbitral award
                   shall have been made, in either case, in respect of the relevant liability claim) of Alcazar's
                   indirect Relevant Percentage Shareholding plus any indirect interest in International
                   Holdings transferred (whether for value or otherwise) by Alcazar plus US$100,000,000
                   and none of the Current Shareholders, Korek or International Holdings shall be entitled to
                   bring a claim against Alcazar for any sum in excess of such amount;

            (b)    the aggregate liability of ASN in respect of its obligations set out in this clause 14 and all
                   of the Transaction Documents shall not exceed an amount equal to the lesser of (i) ASN's
                   respective Guarantee Proportion of the guaranteed liability, and (ii) the Fair Market Value
                   (measured at the time an agreement is reached between the parties or the date an
                   arbitral award shall have been made, in either case, in respect of the relevant liability
                   claim) of ASN's indirect Relevant Percentage Shareholding plus any indirect interest in
                   International Holdings transferred (whether for value or otherwise) by ASN plus
                   US$100,000,000 and none of the Current Shareholders, Korek or International Holdings
                   shall be entitled to bring a claim against ASN for any sum in excess of such amount; and

                                                          18
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 38 of 194
                                                                                                              C-015




             (c)    whenever it has a claim under clause 14, in respect of the aggregate amount of such
                    claim the Current Shareholders, Korek or International Holdings may only seek recovery
                    of the respective Guarantee Proportion from each Guarantor.

            CS Ltd Guarantee

   14.11    Mr. Sirwan Saber Mustafa unconditionally and irrevocably guarantees to IT Ltd and to each of its
            Affiliates as a continuing obligation to procure that CS Ltd and the Current Shareholders will
            comply properly and punctually with their respective obligations under this Agreement and the
            Transaction Documents.

   14.12    Mr. Sirwan Saber Mustafa's obligations under clause 14.11 are continuing obligations and are not
            satisfied, discharged or affected by an intermediate payment or settlement of account by, or a
            change in the constitution or control of, or merger or consolidation with any other person of, or
            the insolvency of, or bankruptcy, winding up or analogous proceedings relating to, CS Ltd.

   14.13    Mr. Sirwan Saber Mustafa's liabilities under clause 14.11 are not affected by an arrangement
            which International Holdings may make with CS Ltd or with another person which (but for this
            clause 14) might operate to diminish or discharge the liability of or otherwise provide a defence to
            a surety.

   14.14    Mr. Sirwan Saber Mustafa's liability under clause 14.11 shall not be discharged or impaired by:

             (a)    any amendment, variation or assignment of this Agreement or any Transaction Document
                    or any waiver of its or their terms;

             (b)    any release of, or granting of time or other indulgence to, CS Ltd, a Current Shareholder
                    or any third party;

             (c)    any winding up, bankruptcy, dissolution, reconstruction, legal limitation, incapacity or lack
                    of corporate power or authority or other circumstances affecting CS Ltd or a Current
                    Shareholder (or any act taken by IT Ltd in relation to any such event); or

             (d)    any other act, event, neglect or omission (whether or not known to CS Ltd, a Current
                    Shareholder, IT Ltd or Mr. Sirwan Saber Mustafa) which would or might (but for this
                    clause 28) operate to impair or discharge Mr. Sirwan Saber Mustafa's liability or afford
                    Mr. Sirwan Saber Mustafa any legal or equitable defence.

   14.15    So long as CS Ltd is under an actual or contingent obligation under this Agreement Mr. Sirwan
            Saber Mustafa shall not exercise a right which he may at any time have by reason of the
            performance of his obligations under clause 14.11 to be indemnified by CS Ltd, to claim a
            contribution from another surety of CS Ltd's obligations or to take the benefit (wholly or partly and
            by way of subrogation or otherwise) of any of CS Ltd's rights under this Agreement or of any
            other security taken by CS Ltd in connection with this Agreement.

   14.16    Mr. Sirwan Saber Mustafa's liabilities under clause 14.11 are not affected by the avoidance of an
            assurance, security or payment or a release, settlement or discharge which is given or made on
            the faith of an assurance, security or payment, in either case, under an enactment relating to
            bankruptcy or insolvency.

   14.17    Mr. Sirwan Saber Mustafa waives any right he may have of first requiring International Holdings
            (or any trustee or agent on its behalf) to proceed against or enforce any other rights or security or
            claim payment from any person before claiming from him under this clause 14. This waiver
            applies irrespective of any law or any provision of this Agreement or any other agreement
            entered into pursuant to this Agreement to the contrary.

   14.18     The aggregate liability of Mr Sirwan Saber Mustafa pursuant to this clause 14 and all of the
             Transaction Documents shall not exceed an amount equal to the Fair Market Value (measured at
             the time an agreement is reached between the parties or the date an arbitral award shall have
           . been made, in either case, in respect of the relevant liability claim) of Mr Sirwan Saber Mustafa's
                                                          19
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 39 of 194
                                                                                                                   C-015




             indirect Relevant Percentage Shareholding plus any indirect interest in International Holdings
             transferred (whether for value or otherwise) by Mr Sirwan Saber Mustafa, plus US$100,000,000.

        15    Conduct of Third Party Claims

    15.1     Korek or the Current Shareholders shall promptly notify IT Ltd in writing upon becoming aware of
             any claim by any third party against Korek or International Holdings (Third Party Claim) where it
             appears that Korek or the Current Shareholders, as relevant, is likely to become liable under any
             Non Tax Claim, any Tax Claim or any claim under the Indemnities. IT Ltd shall notify Korek and
             the Current Shareholders upon it becoming aware of a Third Party Claim.

    15.2     Subject to IT ltd being indemnified to its reasonable satisfaction by Korek or the Current
             Shareholders against all reasonable out-of-pocket costs, fees and expenses, including those of
             its legal advisers, incurred in respect of a Third Party Claim:

              (a)    the parties agree that Korek shall take such action and give such information and
                     assistance as the Current Shareholders may reasonably require to avoid, dispute, resist,
                     mitigate, compromise or defend any Third Party Claim and to appeal against any
                     judgment given in respect thereof including (without limitation) applying to postpone so far
                     as legally possible the payment of any Tax; and

              (b)    on the written request of the Current Shareholders in accordance with clause 15.3, the
                     sole conduct of any legal proceedings of whatsoever nature arising out of any Third Party
                     Claim (Proceedings) shall be delegated to the Current Shareholders.

    15.3     The rights of the Current Shareholders under clause 15.2(b) shall only apply to a Third Party
             Claim if the Current Shareholders give notice to IT ltd in writing of their intention to exercise their
             rights within 45 (forty-five) days of IT ltd giving notice of the Third Party Claim.

    15.4     Where Proceedings are delegated to the Current Shareholders in accordance with clause
             15.2(b):

              (a)    the Current Shareholders shall keep IT Ltd fully and promptly informed of the
                     Proceedings, shall consult IT ltd on any matter which is or is likely to be material in
                     relation to any Proceedings and shall take account of all reasonable requirements of IT
                     Ltd in relation to such Proceedings; and

              (b)    the Current Shareholders shall not make any settlement or compromise of the Third Party
                     Claim which is the subject of Proceedings, or agree to any matter in the conduct of such
                     Proceedings which may affect the amount of the liability in connection with such Third
                     Party Claim without the prior written approval of IT ltd, such approval not to be
                     unreasonably withheld or delayed and provided always that, in the event of IT ltd
                     unreasonably refusing approval of such settlement or compromise, the Current
                     Shareholders shall have no liability to IT Ltd in respect of any Non Tax Claim, any Tax
                     Claim arising therefrom in excess of the figure at which they could have settled or
                     compromised the relevant Third Party Claim but that JT Ltd shall have no liability to Korek
                     and/or the Current Shareholders in respect of such Third Party Claim.

    ·J 5.5   IT Ltd shall not be required to take any action or refrain from taking any action pursuant to this
             clause 15 if the action or omission requested would in the reasonable opinion of IT Ltd, be
             materially prejudicial to IT Ltd (other than in so far as the action or omission itself is prejudicial to
             IT ltd), to International Holdings or to Korek (including, for the avoidance of doubt, any action or
             omission if the action or omission requested would, in IT Ltd's reasonable opinion, be likely to
             adversely affect the liability of either IT ltd, International Holdings or Korek to Tax).

       16     Tax

    16.1     The provisions of Schedule 7 shall apply in relation to Taxation.


                                                             20
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 40 of 194
                                                                                                               C-015




    16.2   Schedule 7 (apart from the Tax Covenant) shall come into effect on the date of Original Signing.
           The Tax Covenant shall come into effect at Closing.

      17    Payments

    17.1   Save as otherwise provided in this Agreement, any payment to be made to Korek pursuant to this
           Agreement shall be made to Korek's Bank Account or such other account as Korek directs.

    17.2   Any payment to be made to IT Ltd pursuant to this Agreement (or any of its Affiliates) shall be
           made to the IT Ltd Bank Account or such other account as IT Ltd directs.

    17.3   Save as otherwise provided in this Agreement, any payment to be made to CS Ltd or the Current
           Shareholders pursuant to this Agreement shall be made to the Current Shareholders'
           Representative bank account or as the Current Shareholders otherwise direct.

    17.4   Payments under clauses 17.1 to 17.3 shall be in immediately available funds by electronic
           transfer on the due date for payment. Receipt of the amount due shall be an effective discharge
           of the relevant payment obligation.

    17.5   If any sum due for payment in accordance with this Agreement is not paid on the due date for
           payment, the person in default shall pay Default Interest on that sum from but excluding the due
           date to and including the date of actual payment calculated on a daily basis.

      18    Rights to Terminate

    18.1   IT ltd may terminate this Agreement (other than the Surviving Provisions) by written notice to the
           Current Shareholders' Representative and Korek at any time before the Closing Date if any of the
           following circumstances arises or occurs at any time before the Closing Date, namely:

            (a)   any person (other than pursuant to this Agreement) has or alleges that they have any
                  rights over or interest in: (i) the Existing Shares, the New Shares or any other share
                  capital of Korek, or (ii) any loan capital or other securities of Korek, except for loan capital
                  or other securities of Korek of an immaterial amount;

            (b)   a material breach of any CS Warranty as given on the date of Original Signing and such
                  breach, if capable of remedy, is not remedied by the earlier of: (i) the date which is 30
                  (thirty) days from such breach being notified in writing by IT Ltd to the other parties; and
                  (ii) 2 (two) Business Days prior to the Closing Date;

            (c)   any Event occurs which would constitute a material breach of any of the CS Warranties if
                  they were repeated at any time on or before the Closing Date by reference to the facts
                  and circumstances then existing (on the basis that reference in the CS Warranties to the
                  elate of Original Signing are references to the relevant date of repetition and disregarding
                  any disclosure made under any Supplemental Disclosure Letter or amended disclosure
                  letter delivered under clause 10.2) and such breach, if capable of remedy, is not
                  remedied by the earlier of: (i) the date which is 30 (thirty) days from such breach being
                  notified in writing by IT ltd to the other parties; and (ii) 2 (two) Business Days prior to the
                  Closing Date;

            (d)   a material breach by either Korek or the Current Shareholders of a term of this
                  Agreement which, if capable of remedy, has not been remedied by the earlier of: (i) the
                  date which is 30 (thirty) days from such breach being notified in writing by IT Ltd to the
                  other parties; and (ii) 2 (two) Business Days prior to the Closing Date;

            (e)   a material breach of paragraphs 1(d), 1(m) or 2(g) of Schedule 2 which, if capable of
                  remedy, has not been remedied by the earlier of: (i) the date which is 30 (thirty) days from
                  such breach being notified in writing by IT ltd to the other parties; and (ii) 2 (two)
                  Business Days prior to the Closing Date;


                                                         21
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 41 of 194
                                                                                                              C-015




            (f)   any Material Adverse Change occurs; or

            (g)   an Event under the Letter Agreement occurs.

    18.2   CS Ltd and the Current Shareholders may terminate this Agreement (other than the Surviving
           Provisions) by written notice to IT Ltd and Korek at any time before Closing if any of the following
           circumstances arises or occurs at any time before the Closing Date, namely:

            (a)   a material breach of any of the warranties set out in Schedule 5 or Schedule 6 as given
                  on the date of Original Signing and such breach, if capable of remedy, is not remedied by
                  the earlier of: (1) the date which is 30 (thirty) days from such breach being notified in
                  writing by CS Ltd to the other parties; and (ii) 2 (two) Business Days prior to the Closing
                  Date;

            (b)   any Event occurs or is properly disclosed which would constitute a material breach of any
                  of any of the warranties set out in Schedule 5 or Schedule 6 if they were repeated at any
                  time before Closing by reference to the facts and circumstances then existing (on the
                  basis that reference in any of the warranties set out in Schedule 5 and Schedule 6 to the
                  date of Original Signing are references to the relevant date of repetition) and such
                  breach, if capable of remedy, is not remedied by the earlier of: (i) the date which is 30
                  (thirty) days from such breach being notified in writing by CS Ltd to the other parties; and
                  (ii) 2 (two) Business Days prior to the Closing Date; or

            (c)   an Event under the Letter Agreement occurs.

    18.3   Save as otherwise agreed between the parties, if IT Ltd becomes entitled to terminate this
           Agreement pursuant to clause 18.1 (b) or 18.1 (c) but elects in writing not to do so, it shall not be
           entitled to bring a Claim or any claim in respect of the Indemnity set out in clause 9.1 (e) by
           reference to the facts, matters and circumstances actually known to IT Ltd to constitute a Claim
           at the time at which IT Ltd made such election.

    18.4   No party shall be entitled to rescind or terminate this Agreement in any circumstances
           whatsoever (whether before or after Closing) except where exercising those rights specifically set
           out in this Agreement.

    18.5   In the event that the CP Satisfaction Date has not occurred by the Longstop Date then this
           Agreement shall terminate in accordance with clause 3.6.

      19    Current Shareholders' Representative
    19.1   Each of the Current Shareholders shall, on the date of Original Signing, appoint Mr. Sirwan
           Saber Mustafa (Current Shareholders' Representative) as their attorney (pursuant to a power
           of attorney in the Agreed Form) and they each hereby appoint the Current Shareholders'
           Representative as their agent, in each case with authority at any time or from time to time to
           represent each and all of the Current Shareholders collectively for the purposes of this
           Agreement and the Transaction Documents. Any decision by the Current Shareholders'
           Representative pursuant to this clause 19 shall bind each of the Current Shareholders.

    19.2   Each party agrees that the Current Shareholders' Representative shall:

            (a)   receive any notice given under or in accordance with the terms of this Agreement and the
                  Transaction Documents to a Current Shareholder or the Current Shareholders on behalf
                  of any and all Current Shareholders but if the Current Shareholders' Representative is no
                  longer able or authorised to receive such notice, the parties may be entitled to seNe
                  notice on each of the Current Shareholders;

            (b)   be the only party within the Current Shareholders entitled to give any notice to be given
                  under or in accordance with the terms of this Agreement and the Transaction Documents
                  by any of the Current Shareholders;

                                                         22
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 42 of 194
                                                                                                              C-015




            (c)   exercise any discretion or right which is conferred on a Current Shareholder or the
                  Current Shareholders under the terms of this Agreement and the Transaction Documents
                  on behalf of any and all Current Shareholders; and

            (d)    be the only party to appoint an arbitrator on behalf of (i) the Current Shareholders and (ii)
                   CS Ltd under clause 34,

            and each party, and Korek, declares and agrees that each and every document, notice, deed,
            matter and thing which may be given, made, executed or done by the Current Shareholders'
            Representative on behalf of one or more of the Current Shareholders in accordance with this
            clause 19 shall be as good, valid and effeclual to all intents and purposes as if the same had
            been given, made, executed or done by such Current Shareholder or Current Shareholders
            personally.

    19.3   Any change in the identity of the Current Shareholders' Representative shall be notified in writing
           to IT Ltd and Korek.

      20    Announcements

    20.1   Following Original Signing, the parties shall make an announcement in the Agreed Form.

    20.2   Other than under clause 20.1, no party (nor any of their respective Affiliates) shall make any
           announcement or issue any circular in connection with the existence or subject matter of this
           Agreement (or any other Transaction Document) without the prior written approval of the other
           parties.

    20.3   At Closing, the parties shall jointly agree the form of any announcement in respect of the
           existence and subject matter of this Agreement and use their best endeavours to issue such
           announcement at the same time, and no party (nor any of their respective Affiliates) shall make
           any other announcement or issue any circular in connection with the existence or subject matter
           of this Agreement (or any other Transaction Document) providing information not previously
           disclosed to the public without the prior written approval of the others (such approval not to be
           unreasonably withheld or delayed).

    20.4   The restriction in clause 20.2 shall not apply to the extent that the announcement or circular is
           required by applicable law, by any applicable stock exchange or any applicable regulatory or
           other applicable supervisory body or authority of competent jurisdiction, whether or not the
           requirement has the force of law. If this exception applies, the party making the announcement or
           issuing the circular shall (to the extent lawful) use its reasonable efforts to consult with the other
           party in advance as to its form, content and timing.

      21    Confidentiality

    21.1   For the purposes of this clause 2·1:

            Confidential Information means:

            (a)   (in relation to the obligations of Korek and/or the Current Shareholders) any information
                  received or held by Karel< and/or the Current Shareholders (or any of their respective
                  Representatives) relating to IT Ltd, Alcazar, ASN or any of their Affiliates; or

            (b)   (in relation to the obligations of IT ltd) any information received or held by IT Ltd (or any
                  of its Representatives) relating to Korek or the Current Shareholders; or

            (c)   information relating to the provisions of, and negotiations leading to, this Agreement and
                  the other Transaction Documents,

            and includes written information and information transferred or obtained orally, visually,
            electronically or by any other means; and
                                                         23
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 43 of 194
                                                                                                            C-015




            Representatives means: (i) in relation to IT Ltd, its respective Affiliates and the directors,
            officers, employees, agents, advisers, accountants and consultants of that party and/or of its
            respective Affiliates, and (ii) in relation to any other party, its respective Affiliates and the
            directors, officers, employees, agents, advisers, accountants and consultants of that party
            and/or of its respective Affiliates.

    21.2   Each party shall (and shall ensure that each of its Representatives shall) maintain Confidential
           Information in confidence and not disclose Confidential Information to any person except: (i) as
           this clause 21 permits; or (ii) as each other party approves in writing.

    21.3   Clause 21.2 shall not prevent disclosure by a party or its Representatives to the extent it can
           demonstrate that:

            (a)   disclosure is required by law or by any stock exchange or any regulatory, governmental
                  or antitrust body (including any Tax Authority) having applicable jurisdiction (provided that
                  the disclosing party shall first inform each other party of its intention to disclose such
                  information and take into account the reasonable comments of the other party);

            (b)   disclosure is required for the purpose of any judicial or arbitral proceedings arising out of
                  any of the Transaction Documents;

            (c)   disclosure is of Confidential Information which was lawfully in the possession of that party
                  or any of its Representatives (in either case as evidenced by written records) without any
                  obligation of secrecy prior to it being received or held;

            (d)   disclosure is of Confidential Information which has previously become publicly available
                  other than through that party's fault (or that of its Representatives); or

            (e)   disclosure is required for the purpose of any arbitral or judicial proceedings arising out of
                  this Agreement (or any other Transaction Document).

    21.4   Each party undertakes that it (and its Affiliates) shall only disclose Confidential Information to
           Representatives if it is reasonably required for purposes connected with this Agreement and only
           if the Representatives are informed of the confidential nature of the Confidential Information.

    21.5   If this Agreement terminates, each party shall as soon as practicable on request by the other:

            (a)   destroy all information or other documents derived from such Confidential Information;
                  and

            (b)   so far as it is practicable to do so, expunge such Confidential Information from any
                  computer, word processor or other device.

    21.6   The provisions of this clause 21 shall cease to apply from Closing and the parties shall instead
           comply with the provisions of clause 16 of the Shareholders' Agreement.

      22    Assignment

    22.1   Without prejudice to the remainder of this clause 22, the parties may assign the benefit of this
           Agreement in accordance with the terms of the Shareholders' Agreement.

    22.2    If IT Ltd has been merged or consolidated, pursuant to clause 20.1 of the Shareholders'
           Agreement, then the transferee or successor in title or interest of the shares shall enter into a
           deed of adherence (on terms reasonably satisfactory to the parties) to this Agreement, and agree
           to be bound by the terms of and have all of the rights and benefits under this Agreement as if it
           had been an original party hereto to the extent not automatically transferred by the operation of
           law.



                                                        24
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 44 of 194
                                                                                                                  C-015




      23            Further Assurances

    23.1         Each party shall take (or procure the taking of) all such steps and execute (or procure the
                 execution of) such further documents as may be required by law or be reasonably necessary to
                 give full effect to this Agreement and the other Transaction Documents.

    23.2         Each party shall procure that its Affiliates comply with all obligations under this Agreement and/or
                 the Transaction Documents which are expressed to apply to any such Affiliates.

    23.3         The liability of a party under this clause 23 shall not be discharged or impaired by any
                 amendment to or variation of this Agreement, any release of or granting of time or other
                 indulgence to any other member of its group or any third party or any other act, event or omission
                 which but for this clause 23 would operate to impair or discharge the liability of such party under
                 this clause 23.

      24            Costs

    24.1         Subject to clause 24.2 and except as otherwise provided in this Agreement (or any other
                 Transaction Document), each party shall be responsible for its own costs, charges and other
                 expenses (including those of its Affiliates) incurred in connection with the Proposed Transaction
                 (including, without limitation, costs, charges and expenses incurred by the parties in connection
                 with the drafting, negotiation and signing of the Transaction Documents). For the avoidance of
                 doubt, this provision does not relate to costs incurred by the parties in respect of any Dispute.

    24.2         All costs, charges and expenses incurred by any party which are directly attributable to the issue
                 of the New Korek Shares shall be borne by Korek. In addition, Korek shall pay the costs of the
                 advisors of Korek in an amount up to the sum specified in paragraph 3 of Schedule 9.

      25            Notices

    25.1         Any notice in connection with this Agreement shall be in writing, in English and delivered by
                 hand, registered post, courier using an internationally recognised courier company or facsimile
                 transmission. A notice shall be effective upon actual receipt delivered by hand, registered post or
                 courier or, in the case of facsimile transmission, on completion of the transmission.

    25.2         The addresses of the parties for the purpose of clause 25.1 are:

           International Holdings                           Address:

           International Holdings Limited                   Suite 904, Level 9 Park Place
                                                            Sheikh Zayed Road
                                                            PO Box 506672
                                                            Dubai, UAE

           With copies to IT Ltd and CS Ltd to the          Fax: +971 4 329 6967
           addresses set out below:

           IT Ltd                                           Address:

           Iraq Telecom Limited                             Suite 904, Level 9 Park Place
                                                            Sheikh Zayed Road
                                                            PO Box 506672
                                                            Dubai, UAE

                                                            Fax: +971 4 329 6967
           ASN                                              Address:

           Atlas Services Netherlands BV                    1043 BW Amsterdam,
                                                            Naritaweg 165,

                                                               25
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 45 of 194
                                                                                                   C-015




                                                 The Netherlands

                                                 Fax: +32 2 745 8645
       Copy to France Telecom Legal Department   Address:
       M&A and International                     6 Place d'Alleray
                                                 75015 Paris
                                                 France

                                                 Fax: + 33 1 44 44 86 00
      Alcazar                                    Address:
      Alcazar Capital Partners                   c/o Agility Public Warehousing Company KSC
                                                 Sulaibiya
                                                 6th Ring Road
                                                 Besides Land Customs Clearing area
                                                 PO Box 25418
                                                 Safa! 13115
                                                 Kuwait
                                                 Attn: Chief Financial Officer and Group General
                                                 Counsel

                                                 Fax: +965 2 467 3098
      Korek                                      Address:
      Korek Telecom Company LLC                  Kurdistan Street nr. 45
                                                 Pirmam
                                                 Erbil
                                                 Kurdistan
                                                 Republic of Iraq
                                                 Attn: Managing Director


      The Current Shareholders                   Address:
      and the Current Shareholders'
      Representative

       Mr. Sirwan Saber Mustafa                  Kurdistan Street nr. 45
                                                 Pirmam
                                                 Erbil
                                                 Kurdistan
                                                 Republic of Iraq

                                                 Erbil-Massief-Sallahaddin
                                                 Dar Althiafa-House Number 3
                                                 Erbil
                                                 Kurdistan
                                                 Republic of Iraq
      Copy to Camille Abousleiman                Dewey & LeBoeuf LLP
                                                 1 Minster Court
                                                 Mincing Lane
                                                 London EC3R 7YL
                                                 United Kingdom
      Mr. Jawshin Hassan Jawshin Barazany        Kurdistan Street nr. 45
                                                 Pirmam
                                                 Erbil
                                                 Kurdistan
                                                 Republic of Iraq
      Mr. Jiqsy Hamo Mustafa                     Kurdistan Street nr. 45
                                                 Pirmam
                                                 Erbil
                                                 Kurdistan
                                                 Republic of Iraq

                                                   26
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 46 of 194
                                                                                                                C-015




           cs Ltd                                         Address:
           Korek International (Management) Ltd.          Korek International (Management) ltd.
                                                          Close Brothers (Cayman) Limited
                                                          Box 1034
                                                          4th Floor Harbour Place
                                                          103 South Church Street
                                                          George Town
                                                          Grand Cayman KY1-1102
                                                          Cayman Islands

                                                          Fax: +1 345 949 8499
           Copy to Nawzad Junde                           English Village
                                                          Villa 203
                                                          Erbil
                                                          Kurdistan
                                                          Republic of Iraq

      26         Conflict with other Agreements

                If there is any conflict between the terms of this Agreement and any other agreement, this
                Agreement shall prevail unless: (i) such other agreement expressly states that it overrides this
                Agreement in the relevant respect, and (ii) the parties otherwise expressly agree in writing that
                such other agreement shall override this Agreement in that respect.

      27        Whole Agreement

    27.1       This Agreement and the other Transaction Documents set out the whole agreement between the
               parties in respect of the Proposed Transaction and supersede any prior agreement (whether oral
               or written and including for the avoidance of doubt the Term Sheet entered into between the
               parties on 27 November 2010) relating to the Proposed Transaction. It is agreed that:

                 (a)   no party shall have any claim or remedy in respect of any statement, representation,
                       warranty or undertaking, made by or on behalf of the other party in relation to the
                       Proposed Transaction which is not expressly set out in this Agreement or any other
                       Transaction Document; and

                 (b)   except for any liability in respect of a breach of this Agreement or any other Transaction
                       Document, no party shall owe any duty of care or have any liability in tort or otherwise to
                       the other party in relation to the Proposed Transaction.

    27.2       This clause 27 shall not exclude any liability for, or remedy in respect of, fraudulent
               misrepresentation.

      28         Waivers, Rights and Remedies

                Except as expressly provided in this Agreement, no failure or delay by any party in exercising
                any right or remedy relating to this Agreement or any of the Transaction Documents shall affect
                or operate as a waiver or variation of that right or remedy or preclude its exercise at any
                subsequent time. No single or partial exercise of any such right or remedy shall preclude any
                further exercise of it or the exercise of any other remedy.

      29        Counterparts

                This Agreement may be executed in any number of counterparts, and by each party on
                separate counterparts. Each counterpart is an original, but all counterparts shall together
                constitute one and the same instrument. Delivery of a counterpart of this Agreement, by e-mail
                attachment or telecopy shall be an effective mode of delivery.



                                                            27
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 47 of 194
                                                                                                                C-015




      30    Definitions, Interpretations and Variations

    30.1   No amendment of this Agreement (or of any other Transaction Document) shall be valid unless it
           is in writing and duly executed by or on behalf of all of the parties to it.

    30.2   Words and expressions used in this Agreement shall have the meaning given in Schedule 10.

      31    Third Party Rights

            Except for the rights of Affiliates of Alcazar pursuant to clause 4.3, a person who is not a party
            to this Agreement shall have no right under the Contracts (Rights of Third Parties) Act 1999 to
            enforce any of its terms.

      32    Invalidity

            Each of the provisions of this Agreement and any of the other Transaction Documents is
            severable. If any such provision is held to be or becomes invalid or unenforceable in any
            respect under the law of any jurisdiction, it shall have no effect in that respect and the parties
            shall use all reasonable efforts to replace it in that respect with a valid and enforceable
            substitute provision the effect of which is as close to its intended effect as possible.

      33    Governing Law
            This Agreement, including any non-contractual obligations arising out of or in connection with
            this Agreement, shall be governed by and construed in accordance with English law.

      34    Dispute Resolution

    34.1   If any dispute, controversy or claim of whatever nature arises under, out of or in connection with
           this Agreement, including any question regarding its existence, validity or termination or any
           non-contractual obligations arising out of or in connection with this Agreement (a Dispute), the
           parties shall use all reasonable endeavours to resolve the matter amicably. If one party gives
           notice that a Dispute has arisen and the parties are unable to resolve the Dispute within 30
           (thirty) days of service of such ~notice then the Dispute shall be referred to two IT Ltd
           Representatives and two CS Ltd Representatives who shall attempt to resolve the Dispute and
           the parties agree that such IT Ltd Representatives and CS Ltd Representatives shall have full
           power to resolve such Dispute on behalf of all parties.

    34.2   If such IT Ltd Representatives and CS Ltd Representatives are unable to resolve the Dispute
           within 30 (thirty) days, the parties agree to submit the matter to settlement proceedings under the
           ADR Rules of the ICC (ADR Rules). If the Dispute has not been settled pursuant to the ADR
           Rules within 45 (forty five) days following the filing of a Request for ADR (as defined in the ADR
           Rules) or within such other period as the parties to the Dispute may agree in writing, the patiies
           to the Dispute shall have no further obligations under this clause 34.2. No party shall resort to
           arbitration against another under this Agreement until the expiry of this 45 (forty five) day period.

    34.3   If the parties fail to resolve a Dispute in accordance with clauses 34.1 and 34.2, such Dispute
           shall be referred to and finally resolved by arbitration under the Arbitration Rules of the ICC
           (Rules), which Rules are deemed to be incorporated by reference into this clause. The number o-f
           arbitrators shall be three (3).

    34.4   In the event that CS Ltd and/or Mr. Sirwan Saber Mustafa, on the one hand, and IT Ltd, on the
           other hand, are the only parties to the Dispute, (I) 1 (one) of the arbitrators shall be appointed by
           IT Ltd, (ii) one of the arbitrators shall be appointed by CS Ltd and/or Mr Sirwan Saber Mustafa,
           (iii) the third arbitrator shall be jointly appointed by the 2 (two) arbitrators appointed by IT Ltd and
           CS Ltd and/or Mr Sirwan Saber Mustafa; and (iv) in the event that such arbitrators are unable to
           agree on the identity of the third arbitrator, such arbitrator shall be appointed by the ICC in
           accordance with the Rules.

                                                          28
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 48 of 194
                                                                                                              C-015




    34.5    In the event that CS Ltd and/or Mr Siiwan Saber Mustafa, on the one hand, and IT Ltd, on the
            other hand, are not the only parties to the Dispute, the three arbitrators shall be appointed by the
            ICC in accordance with the Rules.

    34.6    The parties hereby agree that any restriction in the Rules upon the nomination or appointment of
            an arbitrator by reason of nationality shall not apply to any arbitration commenced pursuant to
            this clause. The seat, or legal place, of arbitration shall be the Dubai International Financial
            Centre. The language to be used in the arbitration shall be English.

    34. 7   Consolidation of multiple Disputes:

             (a)   lf multiple Disputes (as the term is defined in each of the Transaction Documents) arise
                   out of or in connection with one or more of the Transaction Documents, then any or all
                   such Disputes may be determined in a single arbitration, provided that the dispute
                   resolution clauses contained in the Transaction Documents giving rise to the Disputes are
                   compatible and the subject matter of the various Disputes is substantially connected.

             (b)   At any time prior to the commencement of the oral phase of the first of any arbitrations
                   commenced under any of the Transaction Documents, the tribunal in such arbitration
                   (First Tribunal} shall have the power to order consolidation of such arbitration with any
                   other existing or pending arbitrations commenced under any of the Transaction
                   Documents where: (a) the existing or pending arbitrations relate to substantially similar
                   questions of law or of fact; (b) none of the parties would be unduly prejudiced; (c)
                   consolidation under these circumstances would not result in undue delay for any existing
                   or pending arbitration; and (d) no arbitral tribunal has yet been constituted in the other
                   existing or pending arbitrations.

             (c)   The tribunal in such a consolidated arbitration shall be selected as follows: (a) the parties
                   to the consolidated arbitration shall agree that the First Tribunal remains the tribunal in
                   the consolidated arbitration or (b) failing such agreement within 30 (thirty) days of
                   consolidation being ordered by the First Tribunal, the Court of the International Chamber
                   of Commerce wlll appoint all members of the tribunal within 30 (thirty} days of a written
                   request by any of the parties to the consolidated arbitration.

             (d)   The parties agree that upon consolidation, the parties to the existing or pending
                   arbitration proceedings, the subject of which has been consolidated into the arbitration
                   before the First Tribunal in accordance with this clause 34.7, shall promptly take all
                   necessary steps to discontinue such existing or pending proceedings in favour of the
                   consolidated arbitration.




                                                          29
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 49 of 194
                                                                                              C-015




                                         Schedule 1


                                       Details Of Korek

      Date of Incorporation:                  16 August 2000

      Registered Number:                      167

      Registered Office:                      Kurdistan Street nr. 45
                                              Pirmam
                                              Erbil
                                              Kurdistan
                                              Republic of Iraq

      Issued Share Capital:                   23,700,000,000 Iraqi Dinar subject         to
                                              confirmation by the Companies Registrar

      Shareholders:                           Mr Slrwan Saber Mustafa - holding shares in
                                              Korek representing 75% {seventy five per
                                              cent.) of the Existing Shares.

                                              Mr Jawshin Hassan Jawshin Barazany-
                                              holding shares in Korek representing 20%
                                              (twenty per cent.) of the Existing Shares.

                                              Mr Jiqsy Hamo Mustafa - holding shares in
                                              Korek representing 5% (five per cent.) of the
                                              Existing Shares

      Managing Director:                      Mr. Sirwan Saber Mustafa

      Auditors:                               Ernst & Young

      Accounting Reference Date:              31 December

      Charges I Encumbrances over Company's   Nll
      business and/or assets:




                                               30
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 50 of 194
                                                                                                             C-015




                                                 Schedule 2
                Conduct of Business between Original Signing and Closing

      1   From the date of Original Signing until Closing, CS Ltd and the Current Shareholders shall
          procure that (except with IT Ltd's written consent, such consent not to be unreasonably withheld
          or delayed):

          (a)   the affairs of Korek are conducted only consistently with its customs and practices as at 1
                January 2010 and in the Ordinary Course of Business and that Korek does not make or
                agree to make any payment other than payments in the Ordinary Course of Business;

          (b)   the assets of Korek are preserved and protected in the ordinary and usual course of a
                reasonably prudent operator in the Republic of Iraq and that Korek's goodwill (including
                the existing relationships with customers and suppliers) is preserved and retained in the
                ordinary and usual course of a reasonably prudent operator in the Republic of Iraq;

          (c)   IT Ltd's Representatives (which for the avoidance of doubt shall be Representatives for
                the purposes of clause 21.1) shall be allowed such access as is reasonably requested,
                upon reasonable notice and during Working Hours, to: (i) the books and records of Korek
                (including all statutory books, minute books, leases, contracts, supplier lists and customer
                lists), with the right to take copies (subject to any contractual confidentiality restrictions),
                and (ii) the premises used by, and management of, Korek;

          (d)   all relevant information which comes to their notice in relation to any fact or matter
                (whether existing on or before the date of Original Signing or arising afterwards) which
                constitutes or is reasonably likely to constitute a breach of any CS Warranty (including as
                repeated under clause 10.2), is promptly disclosed in writing to IT Ltd;

          {e)   Korek does not declare, authorise, make or pay any dividend or other distribution
                (whether in cash, stock or in kind) or reduce, purchase or redeem any part of its paid-up
                share capital;

          {f)   Korek does not: (i) create, allot or issue or agree to create, allot, or issue any share or
                loan capital or other security, or (ii) grant any option over, interest in or right to subscribe
                for any share or loan capital or other security;

          (g)   other than directly in relation to the Roll-Out Operations only, Korek does not incur,
                prepay or materially change the terms of any Financial Debt including, without limitation,
                incurring, prepaying or materially changing the terms of the Roll-Out Agreements and the
                Delta Agreement;

          (h)   all transactions between (i) Korek and the Current Shareholders; or (ii) Korek and any
                Affiliate of the Current Shareholders, shall be on arm's length terms and subject to the
                prior written approval of IT Ltd;

          {i)   no changes are made in terms of employment (including any pension fund commitments)
                other than those required by Jaw, which could increase in aggregate the total staff costs
                of Korek by more than 5% (five per cent.) per annum or the remuneration of any one
                director or employee engaged in the business of Kore!< by more than US$20,000 per
                annum;

          U)    except to replace employees on substantially the same terms, Korek does not employ or
                agree to employ any new persons fully or part time where the total staff costs of Korek
                would be increased in aggregate by more than 15% (fifteen per cent.) per annum or
                dismiss any existing employees (except for incompetence or gross misconduct or other
                reasonable cause justiflable In law) where the total staff costs of Korek would be reduced
                in aggregate by more than US$500,000 per annum;


                                                       31
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 51 of 194
                                                                                                           C-015




          (k)   no Key Manager is given notice of termination of employment or is dismissed or changes
                role;

          (I)   Korek does not redeploy a Key Manager; and

          (m)   no action is taken by any Current Shareholder or Korek, which is knowingly inconsistent
                with the provisions of this Agreement or implementation of the Proposed Transaction.

      2   Pending Closing, the Current Shareholders shall procure that no Current Shareholder or Korek
          agrees to or permits (except with IT Ltd's written consent, such consent not to be unreasonably
          withheld or delayed):

          (a)   the reorganisation of Korek, or the discontinuance of any material part of its business;

          (b)   any failure to settle ln accordance with the payment procedures and timescales normally
                observed by Korek any significant debts incurred by Korek in the normal course of trading
                provided that the Current Shareholders shall not in any circumstances have any financial
                obligation to commit funds to Korek or on behalf of Korek to settle such debts;

          (c)   the amendment, variation or modification of (or agreement to amend, vary or modify) any
                Approval;

          (d)   the institution or settlement of any litigation where it could result in a payment to or by
                Korek of US$100,000 or more except for collection in the ordinary course of trading
                debts;

          (e)   the entry into or material modification of any agreement with any trade union or other
                body representing its Employees or relating to any works council;

          (f)   the creation of any Third Party Right over the Existing Shares or the New Shares or the
                shares of Korek;

          (g)   other than in respect of equipment purchased in accordance with the Roll-Out
                Agreements, the acquisition or disposal of any material asset or material stocks, in each
                case, involving consideration, expenditure or liabilities in excess of US$1,000,000 or, in
                the case of Roll-Out Operations, consideration, expenditure or liabilities ln excess of
                US$1, 000, 000 in aggregate (ln each case exclusive of value added tax or any similar tax,
                if any);

          (h)   Korek to become tax resident or to establish a permanent establishment in a jurisdiction
                outside of the Republic of Iraq;

          (i)   in connection with the Properties, the termination or serving of any notice to terminate,
                surrender or accept any surrender of or waiving the terms of any lease, tenancy or
                licence;or

          U)    the entering into by Korek of any agreement with any Tax Authority or the seeking by
                Korek of any ruling, clearance or confirmation from any Tax Authority.

      3   Pending Closing, the Current Shareholders shall procure that no Current Shareholder or Korek
          agrees to or permits (except with IT Ltd's written consent, such consent not to be unreasonably
          withheld or delayed):

          (a)   other than in respect of any purchase order made pursuant to any of the Roll-Out
                Agreements, any entry lnto or termination by Korek (or as a result of Korek's acts or
                omissions) of any contract or arrangement (or agreement to amend any existing contract
                or arrangement) (i) having a value or involving or likely to involve expenditure In excess of
                US$1,000,000 per annum or (ii) which cannot be performed within its terms within 12
                (twelve) months after the date on which it is entered into or undertaken or cannot be
                terminated on less than 12 (twelve) months' notice or (iii) which may result in any material
                                                      32
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 52 of 194
                                                                                                          C-015




                change in the nature or scope of the operations of Korek (or any modification of an
                exlsting contract or arrangement which would itself fall, or cause the contract or
                arrangement concerned to fall, within any of (i) to (iii)) or the making of any bid, tender,
                proposal or offer likely to lead to any such contract or arrangement;

          (b}   the giving of any guarantee, indemnity or other agreement to secure an obligation of a
                third party which if called would result in a cost to Korek of US$2,000,000 or more;

          (c)   entry into or modification of any Third Party Assurance which may, in aggregate, have the
                effect of increasing the total costs of Korek by more than US$1,000,000 per annum;

          (d)   the creation of any Third Party Right over assets of Korek (other than the retention of title
                arising in the Ordinary Course of Business); and

          (e)   in connection with the Properties, entering into or varying any agreement, lease, tenancy,
                licence or other commitment.




                                                      33
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 53 of 194
                                                                                                            C-015




                                                 Schedule 3
                                               CS Warranties

                                         Part A : GeneralfCommercial

      1   The Current Shareholders, CS Ltd and the New Shares

          (a)   The Current Shareholders and Korek - authorisations. valid obligations, filings and
                consents.

                (i)     The Current Shareholders and Korek have obtained all corporate authorisations
                        and (except to the extent relevant to the Condition) all other governmental,
                        statutory, regulatory or other consents, licences, authorisations, waivers or
                        exemptions required to empower them to enter into and perform their obligations
                        under this Agreement and any other Transaction Document to which they are a
                        party.

                (ii)    The Current Shareholders are not party to any pre-existing written agreement or
                        arrangement which governs their behaviour and/or relationship as shareholders in
                        Korek. The actions and decisions of the Managing Director have been authorised
                        by all of the Current Shareholders.

                (iii)   This Agreement and the Transaction Documents which are to be entered into by
                        the Current Shareholders and Korek will, when executed, constitute valid and
                        binding obligations of the Current Shareholders and Korek.

                (iv)    Entry into and performance by Korek of this Agreement and/or any Transaction
                        Document to which it is a party will not breach any provision of its memorandum
                        and articles of association, by-laws, or equivalent constitutional documents in any
                        way that would adversely affect to a material extent its ability to enter into or
                        perform its obligations under this Agreement and/or any Transaction Document to
                        which it is a party.

                (v)     Entry into and performance by Korek of this Agreement and/or any Transaction
                        Document to which it is a party will not result in a breach of, or constitute a default
                        under, any material agreement or material instrument to which Korek is a party or
                        by which Korek is bound.

                (vi)    Subject to fulfilment of the Conditions, neither entry into this Agreement nor
                        implementation of the Proposed Transaction will (i) result in violation or breach of
                        any applicable laws or regulations in any relevant jurisdiction or (ii) amount to a
                        violation or default with respect to any applicable statute, regulation, order, decree
                        or judgment of any relevant court or any relevant governmental or regulatory
                        authority in any relevant jurisdiction, by any of the Current Shareholders or Korek,
                        where, in each case, the breach, conflict or violation would adversely affect to a
                        material extent its ability to enter into or perform its obllgations under this
                        Agreement and/or any Transaction Document to which it is a party.

                (vii)   Subject to fulfilment of the Conditions and except as referred to in this Agreement,
                        no Current Shareholder nor Korek: (i) is required to make any announcement,
                        consultation, notice, report or filing, or (Ii) requires any consent, approval,
                        registration, authorisation or permit, in each case in connection with the execution
                        and performance of this Agreement or any other Transaction Document.




                                                        34
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 54 of 194
                                                                                                               C-015




          (b)   Details of the Shares and Korek.

                (i)     Korek is validly incorporated, in existence and duly registered under the laws of the
                        Republic of Iraq and it has full power to conduct its business as conducted at the
                        date of Original Signing.

                (ii)    The Current Shareholders are the sole legal and beneficial owners of the Existing
                        Shares free from all Third Party Rights and comprise Iraqi shareholders for the
                        purposes of the Licence.

                (iii)   The Existing Shares constitute the whole of the issued and allotted or, to the extent
                        appropriate, registered, share capital of Korek. All the Existing Shares are fully paid
                        or properly credited as fully paid and there ls no liability to pay any additional
                        contributions on the Existing Shares. The Existing Shares are denominated in Iraqi
                        Dinars in accordance with the laws of the Republic of Iraq.

                (iv)    No person has the right (exercisable now or in the future and whether contingent or
                        not) to call for the allotment or issue of any share or loan capital in Korek.

                (v)     The information in respect of Korek set out in Schedule 1 is true, accurate and not
                        misleading.

                (vi)    Following completion of the steps set out in clause 5.9, CS Ltd shall be the sole
                        legal and beneficial owner of the Existing Shares free from all Third Party Rights.

          (c)   CS Ltd - authorisations. valid obligations, filings and consents.

                (i)     CS Ltd is duly incorporated with limited liability, is validly existing under the laws of
                        the Cayman Islands and has full power to conduct its business as conducted at the
                        date of Original Signing.

                (ii)    CS Ltd has obtained all corporate authorisations and (other than to the extent
                        relevant to the Condition) all other governmental, statutory, regulatory or other
                        consents, licences, authorisations, waivers or exemptions required to empower it to
                        enter into and perform its obligations under this Agreement and any other
                        Transaction Document to which it is a party.

                (iii)   This Agreement and the Transaction Documents which are to be entered into by
                        CS Ltd will, when executed, constitute valid and binding obligations of CS Ltd.

                (iv)    Entry into ancl performance by CS Ltd of this Agreement ancl/or any Transaction
                        Document to which it is a party will not breach any provision of its memorandum
                        and articles of association, by-laws, or equivalent constitutional documents in any
                        way that woLild adversely affect to a material extent its ability to enter into or
                        perform its obligations under this Agreement and/or any Transaction Document to
                        which it is a party.

                (v}     Subject to fulfilment of the Condition, neither entry into this Agreement nor
                        implementation of the Proposed Transaction will: (i) result in violation or breach of
                        any appllcable laws or regulations in any relevant jurisdiction, or (ii), amount to a
                        violation or default with respect to any applicable statute, regulation, order, decree
                        or Judgment of. any relevant court or any relevant governmental or relevant
                        regulatory authority in any jurisdiction, by CS Ltd, where, in each case, the breach,
                        conflict or violation would adversely affect to a material extent its ability to enter
                        Into or perform its obligations under this Agreement and/or any Transaction
                        Document to which it is a party.

         (d)    Other Interests. Korek does not own or have any interest of any nature in any shares,
                debentures or other securities issued by any undertaking.

                                                        35
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 55 of 194
                                                                                                               C-015




      2   Financial Matters

          (a)   The Last Accounts. Except for the effects of the matters described in the paragraph
                entitled "Basis of Qualification" included in the Last Accounts, the Last Accounts present
                fairly, in all material respects, the financial position of Korek as at the Last Accounts Date
                and its financial performance and its cash flows for the 6 (six) month period ended on the
                Last Accounts Date in accordance with IFRS and:

                (i)      the Accounts for each of the last two and a half financial years ended on the Last
                         Accounts Date were prepared in accordance with the requirements of all relevant
                         laws and IFRS then in force; and

                (ii)     the Accounts for each of the last two and a half financial years ended on the Last
                         Accounts Date either make full provision for or disclose in accordance with IFRS all
                         liabilities {whether actual, contingent or disputed and including finance lease
                         commitments and pension liabilities), all outstanding capital commitments and all
                         bad or doubtful debts of Korek then in existence.

          (b)   The December Accounts. Subject to the adjustments set out in the Last Accounts, the
                December Accounts present fairly, in all material respects, the financial position of Korek
                as at 31 December 2009 and its financial performance and its cash flows for the 12
                (twelve) month period ended 31 December 2009, in accordance with IFRS.

          (c)   Position since 30 June 2010:

                (i)      there has been no Material Adverse Change;

                (ii)     Korek has carried on business in the Ordinary Course of Business, and Korek has
                         not made or agreed to make any payment other than routine payments in the
                         Ordinary Course of Business;

                {iii)    Korek has not declared, authorised, paid or made, any dividend or other
                         distribution (whether in cash, stock or in kind) (except for any dividends provided
                         for in the Accounts) nor has it reduced paid-up share capital;

                (iv)     Korek has not issued or agreed to issue any share capital or similar interest;

                (v)      Korek has not issued or agreed to issue any loan capital or other similar interest;

                (vi)     other than in connection with the Roll-Out Agreements (but including any purchase
                         order made pursuant to the Roll-Out Agreements which is outstanding), Korek has
                         not entered into any contract, liabi lity or commitment (whether in respect of capital
                         expenditure or otherwise) which :

                         (A)   cannot be performed within its terms within 12 (twelve) months after the date
                               on which it was entered into or cannot be termina ted on less than 12
                               (twelve) months' notice; or

                         (8)   involved or may involve any expenditure in excess of US$2,000,000 or an
                               obligation of a similar magnitude;

                (vii)    other than in connection wrth the Roll-Out Agreements (but including any purchase
                         order made pursuant to the Roll-Out Agreements which is outstanding), Korek has
                         not acquired or disposed of, or agreed to acquire or dispose of, any one or more
                         assets in a single transaction or series of connected transactions, where the va lue
                         of such assets, exceeds US$1,000,000;

                (viii)   Korek has not made any changes in terms of employment, including any pension
                         fund commitments, which taken together could increase the total staff costs by

                                                        36
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 56 of 194
                                                                                                                C-015




                        more than US$1,000,000 or the remuneration of any Key Employee by more than
                        US$20,000 per annum;

                (ix)    Korek has not repaid any borrowing or indebtedness in advance of its stated
                        maturity; and

                (x)     there has been no material increase or decrease in the levels of debtors or
                        creditors or in the average collection or payment periods for the debtors and
                        creditors respectively of Korek.

          (d)   no debtor of Korek has been released on terms that it pays less than the book value of [ts
                debt and no debt in excess of US$100,000 owing to Korek has been deferred,
                subordinated or written off or has proved to any extent irrecoverable.

          (e)   No undisclosed liabilities. There are no material actual or contingent liabilities of Korek
                except for (i) liabiHties disclosed or provided for in the Last Accounts (ii) liabilities incurred
                in the Ordinary Course of Business since the Last Accounts Date which, taken together,
                do not result in a Material Adverse Change or (iii) liabilities Fairly Disclosed.

          (f)   Past transactions in accordance with applicable laws. So far as the Current Shareholders
                are aware, Korek has carried out all transactions in all material respects in accordance
                with all applicable laws and regulations.

          (g)   Accounting and other records. The statutory books, books of account and other records
                of Korek required to be kept by applicable laws in any relevant jurisdiction are up-to-date
                and have been maintained in accordance with those laws and comprise in all material
                respects complete and accurate records of all information required to be recorded. AH
                such statutory books, books of account and other records are in the possession or under
                the control of Korek together w"ith all documents of title and executed copies of all existing
                agreements which are necessary for the proper conduct of its business and to which
                Korek is a party.

      3   Debt position

          (a)   Debts owed to Korek. Korek has not lent any money which is due to be repaid and as at
                the date of this Agreement has not been repaid to it and Korek owns the benefit only of
                debts incurred in the Ordinary Course of Business which do not exceed US$20,000,000
                in aggregate (and none of which exceeds US$1,000,000) ancl no more than
                US$3,000,000 of debts owed to Korek is unrelated to cash deposits in respect of Vendor
                Financing;

          (b)   Loans to Current Shareholders. There is no Joan, borrowing or other indebtedness owed
                by the Current Shareholders to Korek;

          (c)   Book debts. There are no book debts recorded in the Last Accounts which will not, so far
                as the Current Shareholders are aware, be paid or collected in full.

          (d)   Debts owed by Korek.

                (i)     Karel< does not owe any Financial Debt other than as set out in the Disclosure
                        Letter.

                (ii)    Other than any amounts owing to CMC, Korek has not received any notice to repay
                        any Financial Debt which is repayable on demand.

                (Iii)   No Financial Debt of Kore\< has become due and payable, or capable of being
                        declared due and payable, before its normal or originally stated maturity and Korek
                        has not received a demand or other notice requiring any Financial Debt of Korek to
                        be paid or repaid before Its normal or originally stated maturity.

                                                        37
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 57 of 194
                                                                                                            C-015




                (iv)    No event of default or any other event or circumstance which would entitle any
                        person to call for early repayment of any Financial Debt of Korek or to enforce any
                        security given by Korek (or, in either case, any event or circumstance which with
                        the giving of notice would constitute such an event or circumstance) has occurred.

                (v)     other than:

                        (A)   trade debts assumed in connection with the Roll-Out Agreements; and

                        (B)   accrued expenses assumed and payable to:

                              1)      the CMC in connection with the Licence, being simple interest at a
                                      rate of 6% (six per cent.) per annum on an aggregate principal
                                      outstanding amount of US$625,000,000;

                              2)      Alcazar in connection with the Promissory Note, being interest
                                      compounding daily at a rate of 7% (seven per cent.) per annum plus
                                      default interest of 2% (two per cent.) per annum accruing on an initial
                                      principal amount of $250,000,000; and

                              3)      the Current Shareholders' Representative in connection with the
                                      Current Shareholders' Representative Loan of an aggregate
                                      outstanding principal amount of US$285,373, 194, together with
                                      interest accruing daily at a rate of 8% (eight per cent.) per annum
                                      accruing from 12 August 2010

                        trade debts and accrued expenses incurred by Korek in the Ordinary Course of
                        Business since 30 June 2010 and outstanding at the date of Original Signing do
                        not exceed US$13,000,000 in aggregate.

                (vi)    Korek is not a party to any vendor financing arrangements with suppliers of goods
                        or services other than in relation to the NSN Agreement, the Ericsson Agreement,
                        the Darin Agreement and the EMEK Agreement, copies of which are attached to
                        the Disclosure Letter.

                (vii)   Following payment of the amount of US$285,373, 194, together with interest
                        accruing daily at a rate of 8% (eight per cent.) per annum accruing from 12 August
                        2010 to the Current Shareholders' Representative in connection with the
                        repayment and satisfaction of the Current Shareholders' Representative Loan,
                        Korek shall have no further Financial Debt owing to any of the Current
                        Shareholders, CS Ltd or their Affiliates.

      4   Regulatory matters

          (a)   Licences.

                {i)     Korek has validly obtained such licences, permissions, permits, authorisations
                        (public or private) and consents (together, Approvals) as are materially required
                        for carrying on its business effectively in the places and in the manner in which it is
                        carried on at the date of Original Signing and in accordance with all applicable laws
                        and regulations. These Approvals are in full force and effect and, except as
                        expressly set out in the Disclosure Letter, are not limited in duration or subject to
                        any materially um1sual or onerous conditions and have been complied with in all
                        material respects. There are no circumstances which indicate that any Approval
                        will or is likely to be revoked or not renewed, in whole or in part, in the ordinary
                        course of events (whether as a result of the Proposed Transaction or any of the
                        Transaction Documents or otherwise).

                (ii)    The Licence is in full force and effect and there has been no breach that will or is
                        likely to lead to termination of such licence or a fine, penalty or other payment
                                                        38
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 58 of 194
                                                                                                           C-015




                        (including interest) being levied. So far as the Current Shareholders are aware, no
                        circumstances exist at the date of Original Signing which constitute or are likely to
                        lead to a breach of the Licence, agreements between Korek and the CMG,
                        requirements imposed by the CMG or applicable laws or regulations (including
                        without limitation to network Roll-Out Commitments) where such breach will or is
                        likely to lead to termination of such licence or a fine, penalty or other payment
                        (including interest) being levied.

                (iii)   Korek has complied with all obligations in relation to licence fee and regulatory fee
                        payments under the Licence including any revised terms of such payments as
                        agreed with the CMC or as imposed by any Governmental Entity.

                (iv)    Korek has not received any correspondence from the CMG or other Governmental
                        Entity containing details of any breach of the Licence or any other requirement
                        imposed by the CMC or applicable laws or regulations including, without limitation,
                        failure to meet coverage or quality of service obligations.

                (v)     Korek is the sole company with the exclusive right to use and operate within the
                        paired spectrum in the frequency ranges (i) 891.8-903.3 MHz paired with 936.8-
                        948.3 MHz; and (ii) 1740.1-1747.6 MHz uplink paired with 1835.1-1842.6 downlink,
                        as assigned by the CMC under the Licence.

                (vi)    Korek is not a party to any project under which an Investment Licence has been
                        applied for or granted by the National Investment Commission in the Republic of
                        Iraq or the Investment Board in Kurdistan.

                (vii)   Korek has not received any notice informing it that it has failed to meet any of the
                        Roll-Out Commitments of Korek, as required by the Licence. Korek has complied
                        with all such targets for periods up to and including 30 September 2010. So far as
                        the Current Shareholders are aware, Korek is on course to comply with such
                        targets when they fall due.

                (viii) Korek has complied with all notices or requests received from the CMC which
                       Korek is required by applicable laws or regulations (or equivalent order, decree or
                       judgment of any relevant court or any relevant governmental or regulatory
                       authority) to comply with.

                (ix)    Korek has not been required or requested by the CMC to amend any rates or tariffs
                        nor has is otherwise agreed to or discussed doing so with any party.

          (b)   Compljance with laws.

                (i)     Korek has conducted its business and corporate affairs in accordance with its
                         memorandum and articles of association, by-laws or other equivalent constitutional
                        documents and in accordance with all those applicable laws and regulations
                         (including, without limitation, Company Law) which are, in each case, material
                        and/or significant in the context of Korek's operations. Korek has remedied any
                        default of any applicable statute, regulation, order, decree or judgment of any
                        relevant court or any relevant governmental or regulatory authority in any relevant
                        jurisdiction during the 2 (two) years prior to Original Signing. In the 2 (two) years
                        prior to Original Signing, Korek has not been In default of any applicable statute,
                        regulation, order, decree or Judgment of any relevant court or any relevant
                        governmental or regulatory authority in any relevant Jurisdiction.

                (ii)    Korek is not party to any agreement, transaction, dealing or relationship:

                        (A)   with, for the benefit of, or involving any property of, any Sanctioned Person;
                              or

                        (8)   involving a Sanctioned Territory; or
                                                       39
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 59 of 194
                                                                                                                 C-015




                        (C)    that would otheJWise violate any Economic Sanctions Law.

                (iii)   Korek has not, directly or indirectly, in violation of any applicable laws offered, paid,
                        promised or authorised payment of a material value during the past 3 (three) years
                        to any government official, political party or political candidate for the purpose of: (i)
                        influencing any act or decision of such person in their official capacity, {ii) inducing
                        such person to do or omit to do any act in violation of the lawful ·duty of such
                        person, (iii) securing any improper advantage, or (iv) inducing such person to use
                        their influence with a government to affect or influence any act or decision of such
                        government, in each case in order to assist Korek in obtaining or retaining
                        business.

                (iv)    Korek and its employees have caused Korek to conduct its business in compllance
                        with the anti-corruption, anti terrorist financing and anti money laundering laws of
                        the Republic of Iraq.

                (v}     Korek has not maintained during the past 3 (three} years any off-book accounts,
                        slush funds or any unrecorded transactions.

          (c)   Competition and fair trading laws.

                (i)     Korek is not a party to (or concerned in) any agreement or arrangement which
                        infringes the competition legislation or practice of any jurisdiction where Korek
                        conducts business or, so far as the Current Shareholders are aware, any other
                        jurisdiction.

                (ii)    Korek has not received any process, notice or other communication (formal or
                        informal) by or on behalf of any Governmental Entity having jurisdiction in
                        competition matters in relation to: (i) any agreement or arrangement to which Korek
                        is, or is alleged to be, a party; or (ii) any action, conduct or practice of Korek; or (iii)
                        any other discharge of that Governmental Entity's regulatory functions, other than
                        any such process, notice or other communication received from any such
                        Governmental Entity in connection with an application, a notification or any other
                        form of submission seeking merger clearance under applicable laws in any
                        relevant jurisdiction.

                (iii)   Korek is not subject to any order, judgment, decision or direction given by any
                        Governmental Entity, or is party to any undertaking or assurance given to any such
                        Governmental Entity, in relation to competition matters which is still in force.

                (iv)    No Key Manager or any person who advises or instructs Korek: (i) has received
                        any process, notice or other communication (formal or informal) by or on behalf of
                        any Governmental Entity having jurisdiction in competition matters in relation to the
                        enforcement of any personal breach of any competition legislation, or (ii) is subject
                        to any order, judgment, decision or direction given by any Governmental Entity, or
                        is party to any undertaking or assurance given to such Governmental Entity, in
                        relation to competition matters which is still in force; nor, so far as the Current
                        Shareholders, are aware is there any circumstance which may give rise to any
                        personal breach of any competition legislation.

      5   The Business Assets

          (a)   Ownership. Each of the assets included or reflected in the Last Accounts of Korek is the
                absolute property of Korek and is free from all Third Party Rights except for:

                (i)     any hire or lease agreement in the Ordinary Col!rse of Business involving
                        expenditure of less than US$500,000 per annum {where the aggregate expenditure
                        under all such agreements is less than US$5,000,000 per annum);


                                                         40
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 60 of 194
                                                                                                                 C-015




                (ii)    title retention provisions in respect of goods and materials supplied to Korek in the
                        ordinary course of its business; or

                (iii)   liens arising in the ordinary course of its business by operation of law.

          (b)   Possession and third party facilities. All of the assets used in the businesses of Korek are
                in its possession or under its control and Korek has not received any notice informing it
                and is not otherwise aware that any Governmental Entity intends to expropriate any such
                assets. Where Korek uses assets but does not own them or any person provides facilities
                or services to Korek which are material to Korek's activities, no default event or any other
                event or circumstance has occurred which may entitle any person to terminate any
                agreement in respect of that use or provision (or any event or circumstance which with
                the giving of notice and/or the lapse of time and/or a relevant determination would
                constitute such an event or circumstance).

          (c)   Adequacy of assets. The rights, properties and assets of Korek, the facilities and services
                to which Korek has a contractual right include all rights, properties, assets, facilities and
                services which are necessary for Korek to carry on its business after Closing in the
                places and substantially in the manner in which it is carried on as at the date of Original
                Signing. Korek does not depend on the use of assets owned, or facilities and services
                provided, by any of the Current Shareholders.

          (d)   Condition. Substantially all the plant, machinery, equipment and vehicles used by Korek
                and required for the conduct of Korek's activities are in a good state of repair and can, in
                all material respects, be efficiently and properly used for the purposes for which they
                were acquired or are retained.

          (e)   Cash. Details of the cash balances of Korek as at the Last Accounts Date are set out in
                the Disclosure Letter.

          (f)   Insurances. Korek does not and has never had any insurance arrangements or policies in
                respect of its business or affairs.

      6   Contractual matters

          (a)   Material contracts. Korek is not a party to any agreement or arrangement:

                (i)     under which, by virtue of the Proposed Transaction, (i) any other party will be
                        entitled to be relieved of any material obligation or become entitled to exercise any
                        material right (including any termination right or any pre-emption right or other
                        option), or (ii) Korek will be in material default or lose any material benefit, right or
                        licence which it currently enjoys, or (iii) a material liability or obligation of Korek will
                        be created or increased;

                (ii)    which was entered into not in the Ordinary Course of Business or not on arm's
                        length terms;

                (iii)   which requires, or confers any right to require, the allotment or issl1e of any shares,
                        debentures or other securities of Korek now or at any future time; and

                (lv)    which establishes any joint venture, consortium, partnership or profit (or loss)
                        sharing agreement or arrangement other than:

                        (A)    the Regulatory Fee (as such term is defined in the Licence) payable in
                               accordance with the Licence;

                        (8)   the arrangements provided for in the Roaming and Interconnection
                              Agreements and the Distribution Agreements in standard form; and


                                                         41
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 61 of 194
                                                                                                         C-015




                        {C)   the arrangements provided for in roaming and interconnection agreements
                              and distribution agreements which are not attached to the Disclosure Letter
                              but which are on the same terms as the Roaming and Interconnection
                              Agreements and Distribution Agreements attached ta the Disclosure Letter.

          (b)   Roll-Out.

                (i)     In respect of the Rall-Out, Korek has not entered into contracts or arrangements
                        (or agreement to amend any existing contracts or arrangements):

                        (A)   which are outside the Ordinary Course of Business;

                        (B)   which are other than on arm's length third party terms;

                        (C)   which constitute or may constitute Korek being in breach of applicable
                              regulatory standards or requirements; and

                        (D)   in respect of which the financial obligations of Korek for all contracts or
                              arrangements (or agreement to amend any existing contracts or
                              arrangements) are in aggregate in excess of US$10,000,000 or which exist
                              for more than 3 {three) years from the date of Original Signing.

                (ii)    A list of all of the material contracts and arrangements relating to the Roll-Out,
                        other than Distribution Agreements and Roll-Out Agreements, is annexed ta the
                        Disclosure Letter.

                (iii)   Korek has not:

                        {A)   received any written notice of any breach by Korek of its obligations under
                              any material contract entered into by it in connection with the Roll-Out and
                              all such contracts are in full force and effect;

                        (B)   become aware of any material breach by any counterparty to a contract
                              entered into by it in relation to the Roll-Out; or

                        (C)   received a notice of termination from any counterparty in respect of any
                              material contract entered into by Korek in connection with the Roll-Out.

          (c)   Defaults. Neither Korek nor, so far as the Current Shareholders are aware, a contract
                counterparty of Korek is in material default under any material agreement or arrangement
                to which it is a party (including those specified in (d) below) and, so far as the Current
                Shareholders are aware, there are no circumstances likely to give rise to such a default.

          {d)   Specific Contracts.

                (i)     So far as the Current Shareholders are aware, at Closing, the NSN Agreement, the
                        Ericsson Agreement, the EMEK Agreement, the Newroztel Agreement and the
                        Darin Agreement will be in full force and effect, will not have expired and will not
                        have been terminated.

                (ii)    The prices payable to Ericsson in relation to equipment supply under the Ericsson
                        Agreement are set out in the 2003 Ericsson Agreement.

                (iii)   The Delta Agreement is not, and at Closing shall not be, a Related Party
                        Transaction.

                (iv)    The agreement disclosed at Tab 6 of the Disclosure Bundle is the entire Delta
                        Agreement and contains all current terms, conditions, arrangements and
                        agreements between the parties thereto.

                                                      42
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 62 of 194
                                                                                                            C-015




                  (v)    Korek has not breached the Delta Agreement and, as far as CS Ltd and the
                         Current Shareholders are aware:

                         (A)    the Delta Agreement is in full force and effect and:

                         (B)    the terms of the Delta Agreement will not be amended as a result of the
                                Proposed Transaction; and

                         (C)    the contract counterparties to the Delta Agreement have not breached the
                                Delta Agreement and are not likely to cease to deal with Korek (whether as a
                                result of the Proposed Transaction or otherwise).

                  (vi)   Under the financial terms and conditions of the Delta Agreement:

                         (A)    Korek has agreed to pay airtime commission at a rate of no more than 4.5%
                                (four point five per cent.); and

                         (B)    there is no contractual right for Delta to receive supplier credit.

          (e)     Trading relationships. During the 2 (two) years preceding Original Signing, no individual
                  customer of or individual supplier to Korek accounting either for more than 5% (five per
                  cent.) of the aggregate value of all purchases or for more than 5% (five per cent.) of the
                  aggregate value of all sales of Korek has ceased to deal with Korek or has indicated in
                  writing an intention to do so, either in whole or in part. So far as the Current Shareholders
                  are aware, no such person is likely to cease to deal with Korek or to deal with it on a
                  smaller scale (whether as a result of the Proposed Transaction or otherwise).

          (f)     Principal suppliers and customers. Save in connection with the Roll-Out Agreements, no
                  supplier or customer (including any person connected in any way with any supplier or
                  customer) accounts either for more than 10% (ten per cent.) of the aggregate value of all
                  purchases or for more than 10% (ten per cent.) of the aggregate value of all sales of
                  Korek.

          (g)     Related party transactions.

                  (i)   Korek is not party to any agreement or arrangement entered into with any Current
                        Shareholder or any Affiliate of a Current Shareholder other than the agreements
                ________thakey.terms.ofwhich are set out in the Disclosure Letter; and

                  (ii)   the Related Parly Transactions are on arms' length and non-exclusive terms.

          (h)     Grants. Korek has never received, nor is proposing to receive, any grant for use wholly or
                  partly in its business.

          (i)     Full force and effect. Korek and, so far as the Current Shareholders are aware, each
                  counterparty has validly executed all material contracts including, without limitation, all
                  material roaming and interconnection agreements to which Korek is a party, and, so far
                  as the Current Shareholders are aware, each such agreement is in full force and effect.

      7   Litigation and investigations

          (a)     Litigation. other than:

                  (i)    as claimant in the collection of debts arising in lhe ordinary course of business
                         (none of which exceeds US$100,000 and which do not exceed US$2,000,000 in
                         aggregate per annum); or




                                                         43
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 63 of 194
                                                                                                             C-015




                 (ii)   in respect of small claims (where the amounts in dispute do not exceed
                        US$250,000 individually and US$5,000,000 in aggregate and which are not
                        otherwise material for Korek),

                 Korek is not a claimant or defendant in or otherwise a party to any litigation, arbitration or
                 administrative proceedings (including any proceedings before any tribunal) and no such
                 proceedings have been threatened or are pending by or against or concerning it or any of
                 its assets. So far as the Current Shareholders are aware, there are no circumstances
                 currently existing which are likely to give rise to any such proceedings.

           (b)   Investigations. No governmental, administrative, regulatory or other official investigation
                 or inquiry concerning Korek is in progress or pending and, so far as the Current
                 Shareholders are aware, there are no circumstances likely to lead to any such
                 investigation or inquiry.

       8   Insolvency etc.

           (a)   Winding up. No order has been made, petition presented or meeting convened for the
                 winding up of Korek, or for the appointment of any provisional liquidator or in relation to
                 any other process whereby the business is terminated and the assets of Korek concerned
                 are distributed amongst the creditors and/or shareholders or other contributors, and there
                 are no cases or proceedings under any applicable insolvency, reorganisation or similar
                 laws in any relevant jurisdiction, and no events have occurred which, under applicable
                 laws, would be reasonably likely to justify any such cases or proceedings.

           (b)   Administration and receivership. No person has taken any step, legal proceeding or other
                 procedure with a view to the appointment of an administrator, whether out of court or
                 otheiwise, in relation to Korek, and no receiver (including any administrative receiver) has
                 been appointed in respect of the whole or any part of any of the property, assets and/or
                 undertaking of Korek nor has any such order been made (including, in any relevant
                 jurisdiction, any other order by which, during the period it is in force, the affairs, business
                 and assets of Korek concerned are managed by a person appointed for the purpose by a
                 court, governmental agency or similar body).

           (c)   Voluntary arrangement etc. Neither the Current Shareholders nor Korek have taken any
                 step with a view to a suspension of payments or a moratorium of any indebtedness or
                 has made any voluntary arrangement with any of Korek's creditors.

      9    Conduct of Business. Since 1 January 2010, Korek has (i) carried on its business in the
           Ordinary Course of Business, and (ii) not made or agreed to make any payment other than
           routine payments in the Ordinary Course of Business.

      10   Non Compete. The Current Shareholders and CS Ltd are not undertaking, or interested in any
           business which carries out, any Core Restricted Activities (as defined in the Shareholders'
           Agreement).

      11   Sanatel.

           (a)   Dormant. So far as the Current Shareholders are aware Sanatel has not traded since 30
                 April 2009 and has a licence to operate mobile telecommunication services issued by the
                 Ministry of Communications in the Kurdistan Regional Area.

           (b)   Payables. There are no amounts owed or outstanding by either Mr Sirwan Saber
                 Mustafa or Korek to Sanatel or any of its subsidiaries or Sanatel to Mr Sirwan Saber
                 Mustafa or Korek and Korek has no other obligations or liabilities to Sanatel and there are
                 no existing circumstances under which an obligation or liability to Sanatel could arise.

           (c)   Arrangements between Korek and Sanatel. No arrangements or agreements have been
                 entered into between Korek and Sanatel. Sanatel does not render any services to Korek.

                                                        44
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 64 of 194
                                                                                                             C-015




       12   lraqcell

            (a)   Dormant. lraqcell has not traded since 1 July 2009 and has no material assets.

            (b)   Consideration payable. There are no amounts owed or outstanding by Mr Sirwan Saber
                  Mustafa or Korek to lraqcell or any of its Affiliates and Korek has no other obligations or
                  liabilities to lraqcell or any of its Affiliates and there are no existing circumstances under
                  which an obligation or liability to lraqcell or any of its Affiliates could arise.

            (c)   Arrangements between Korek and lragcell. No arrangements or agreements have been
                  entered into between Korek and lraqcell or any of its Affiliates (which for this purpose
                  shall not include Mr. Sirwan Saber Mustafa). and neither lraqcell nor any of its Affiliates
                  renders any seivices to Korek.




                                                        45
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 65 of 194
                                                                                                               C-015




                                                   Part B: IP/IT

          Business IP.

          (a)   Korek owns all of the rights and interests in and has title to, or has validly licenced to it, all
                of the Business IP. The Business IP comprises all the Intellectual Property Rights
                required to carry on Korek's businesses as they are currently carried on.

          (b)   The Owned IP is not subject to amendment, challenge, removal or surrender.

          (c)   No licences or anything similar have been granted for the Owned IP.

          (d)   Korek is the legal and beneficial owner of the rights and interests in and has title to the
                "Korek'' trademarks and brands.

      2   Licences. The licences of Intellectual Property Rights granted by, and, so far as the Current
          Shareholders are aware, to Korek are binding and in force. None of the parties to the licences of
          Intellectual Property Rights is in default and, so far as the Current Shareholders are aware,
          there are no grounds existing on which they might be terminated. Neither the Current
          Shareholders nor Korek has rece·1ved written notice of any disputes which may have arisen in
          connection with them.

      3   No infringement by Korek. Korek has neither received written notice nor is it otherwise aware
          that it infringes or has in the last 2 (two) years infringed, the Intellectual Property Rights of a
          third party. No third party has disputed the right of Korek to use the Business IP.

      4   No infringement by third parties and enforcement.

          (a)   Neither Korek nor the Current Shareholders has in the last 3 (three) years received
                written notification alleging that the operations of Korek infringe the Intellectual Property
                Rights of a third party. Korek has not disputed the right of a third party to use the
                Intellectual Property Rights owned or used by the third party and, so far as the Current
                Shareholders are aware, there are no circumstances existing that are likely to give rise to
                a dispute.

          (b)   Korek has not acquiesced in the unauthorised use by a third party of the Business IP.

      5   Confidential information. other than confidential information of Korek disclosed to IT Ltd in
          connection with the Proposed Transaction, confidential information of, or that has been used by,
          Korek has been kept confidential and has not been disclosed to third parties except in the
          Ordinary Course of Business and subject to written confidentiality obligations from the third
          party. These confidentiality obligations have not been breached.

      6   Encumbrances. Neither the Business IP which is Owned IP nor, so far as the Current
          Shareholders are aware is the Business IP which is not Owned IP, is subject to any security
          interest, option, mortgage, charge or lien.

      7   Restrictions on use. There are no agreements or arrangements that restrict the use by Korek of
          the Business IP.

      8   Loss of Business IP. Neither the Owned IP nor, so far as the Current Shareholders are aware,
          the Business IP which is not Owned IP will be lost, or rendered liable to termination by virtue of
          the performance of this Agreement.

      9   Disclosure, assignment and inventions.

          (a)   There are no outstanding or threatened claims from current or former directors,
                managers, Key Managers or Employees for compensation or remuneration for Intellectual
                Property Rights that Korek uses, for inventions invented or copyright works created or
                anything similar.
                                                        46
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 66 of 194
                                                                                                             C-015




            (b)   Korek has the right to use all Intellectual Property Rights created, developed or invented
                  by any director, manager, Key Manager, Employee and, so far as the Current
                  Shareholders are aware, independent contractor of Korek.

       10   Information technology.

            (a)   The IT Systems are owned by, or licensed, leased or supplied under third party contracts
                  to Korek (Third Party Contracts). In the last 2 (two) years Korek has not received written
                  notice that it is in default under the Third Party Contracts. There are no disputes or
                  material service delivery issues existing.

            (b)   So far as the Current Shareholders are aware, there are no circumstances in which the
                  ownership, benefit, or right to use such IT Systems that are material to the operations of
                  Korek may be lost, or rendered liable to termination, by virtue of the Proposed
                  Transaction or the performance of this Agreement.

            (c)   The IT Systems have not failed to such an extent as to materially prejudice the business
                  of Korek in the 2 (two) years prior to Original Signing.

            (d)   Korek has taken all such precautions as are required to preserve the availability, security
                  and integrity of the IT Systems and the data and information stored on the IT Systems.

            (e)   The IT Systems are adequate for the needs of Korek's businesses as carried out at the
                  date of Original Signing and as documented in the Business Plan for the 12 (twelve)
                  months following Original Signing.

      11    Data protection. Neither the Current Shareholders nor Korek has, in the 2 (two) years prior to
            Original Signing, received a written notice alleging that Korek has not complied with applicable
            data protection laws in the Republic of Iraq.

                                                Part C : Real Estate

            Korek does not own any land or buildings and has no liabilities in respect of any land or
            buildings previously owned by it.

      2     The Properties comprise all land and buildings used or occupied by Korek or in relation to
            which Korek has any right, interest or liability and the Properties comprise all the rights or
            interests in land required for carrying out by Korek of its business in the manner in which such
            business has been carried out in the 12 (twelve) months prior to Original Signing.

      3     Copies of all material documents relating to the title to and use of the Properties are attached to
            the Disclosure Letter.

      4     There are no material outstanding disputes, actions, claims, demands or complaints in respect
            of any Property.

      5     In relation to each Property, the rent and all other sums payable under the lease have been paid
            to date and Korek has not received notice of any breach of any of its obligations under all
            material covenants, conditions, agreements, statutory requirements, planning consents, building
            regulations, orders and regulations affecting any of the Properties and its use of them.

      6     Korek has entered into all leases of the Properties on arm's length terms and all such leases
            continue to be valid to operate the business of Korek.

      7     The leases of the Properties are: (a) on standard terms and do not contain onerous provisions;
            and (b) currently in force or, in the case of leases relating to base transmission sites only, which
            have expired, are renewable on similar terms.

      8     Korek's lease over the Property located at Kurdistan Street nr. 45, Pirmam, Erbil, Kurdistan,
            Republic of Iraq has been renewed for a 12 month period commencing on 1 January 2011 on
                                                         47
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 67 of 194
                                                                                                            C-015




           the same terms as the lease entered into in respect of such Property for the 12 month period
           commencing 1 January 2010.

                                           Part D : Environmental Matters

           In the 12 (twelve) months prior to Original Signing Korek has not received written notice of any
           material breach of any Environmental Laws in respect of the Properties.

       2   Korek is in compliance with all Environmental Laws.

                                               Part E : Employment

           Full and accurate details of:

           (a)   the terms of all current contracts of employment of any employee whose remuneration
                 (excluding benefits in kind) exceeds US$150,000 per annum (Key Employees); and

           (b)   all terms of employment or benefits provided of general application or of an application to
                 a particular grade or category of Employee,

           are attached to the Disclosure Letter.

      2    Korek does not and has never operated any share incentive schemes, share option schemes or
           profit sharing, bonus or other incentive schemes.

      3    Korek has in relation to each of the Employees complied in all material respects with all
           obligations owed to and in respect of the Employees under the laws of the Republic of Iraq and
           the terms and conditions of employment including, without limitation, registration of all qualifying
           employees at the Labour and Social Security Department and the payment of all necessary
           social security contributions at the Ministry of Labour and Social Affairs and has complied in all
           material respects with all its obligations concerning the health and safety at work of each of the
           Employees and has not incurred any liability to any Employee in respect of any accident or
           injury.

      4    No payment has been made or promised to be made or benefit given or promised to be given
           by Korek in connection with the actual or proposed termination or suspension of employment or
           variation of any contract of employment of any former employee or Employee.

      5    Korek has not made or agreed to make any payment to, or provided or agreed to provide any
           benefit for, any Employee or any spouse or dependant of any Employee on or following
           termination of their employment.

      6    Korek does not recognise to any extent any trade union or other body representing the
           Employees or any of them for the purpose of collective bargaining or other negotiating
           purposes.

                                            Part F : Retirement Benefits

      1    Korek is not and has never been a party to any pension scheme or any scheme, agreement,
           arrangement or understanding (whether contractual or otherwise) for the provision or funding of
           any pension or retirement benefits for any past or present employee, or for any dependant of
           any such person, under or in connection with which Korek has or may have any liability (actual
           or contingent, present or future).




                                                        48
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 68 of 194
                                                                                                               C-015




                                                  Schedule 4
                                         Limitations on Liability

          Time Limits. The Current Shareholders, CS Ltd and Korek shall not be liable (save as set out in
          the proviso at the end of this paragraph 1) for any Non Tax Claim, any Tax Claim or any claim
          under the Indemnities set out in clauses 9.1 (a), 9.1 (b), 9.1 (e) or 9.1 (f) (Relevant Indemnities)
          unless CS Ltd or the Current Shareholders' Representative receives from IT Ltd written notice of
          such Non Tax Claim, Tax Claim or claim under the Relevant Indemnities containing a summary
          of the details as are then known to IT Ltd of the matter giving rise to the Non Tax Claim, the Tax
          Claim or the claim under the Relevant Indemnities, including IT Ltd's estimate of the amount of
          the Non Tax Claim, Tax Claim or claim under the Indemnities (Notice):

          (a)   prior to the second anniversary of the Closing Date in the case of a Non Tax Claim;

          (b)   for a claim under the Relevant Indemnities prior to the date which is 3 (three) years from
                Closing; or

          (c)   in relation to a Tax Claim, and subject to paragraph 2 of Part C of Schedule 7, prior to the
                date which is 6 (six) months after the last date on which the Tax Authorities in the
                Republic of Iraq (which, for the avoidance of doubt, shall include the Kurdistan Regional
                Government and all local, regional and national Tax Authorities in the Republic of Iraq,
                including local and regional Tax Authorities in Kurdistan) are, in the absence of any
                allegation of fraud or criminal liability, entitled to initiate or open any investigation, enquiry
                or audit of the Tax affairs of Korek or otheiwise raise any assessment to Tax in respect of
                Korek, in each case in relation to the Accounting Period of Korek during which Closing
                takes place,

          provided that failure to serve the Notice in the form referred to above (that is a failure to provide
          the relevant summary and estimate, not a failure to comply with the relevant time limits referred
          to above) shall not of itself prevent IT Ltd from bringing the relevant Non Tax Claim, Tax Claim
          or any claim under the Relevant Indemnities.

      2   Thresholds for Non Tax Claims. Except as set out in paragraph 4 of this Schedule 4, the
          Current Shareholders and Korek shall not be liable for any single Non Tax Claim:

          (a)   unless the amount of the liability pursuant to that single Non Tax Claim (and, for these
                purposes, a number of claims arising out of the same or similar subject matter, facts,
                events or circumstances may be aggregated and form a single Non Tax Claim) exceeds
                US$100,000, in which case IT Ltd shall be able to claim the full amount of such claim (De
                Minimis Threshold); and

          (b)   unless the aggregate amount of the liability of the Current Shareholders for all Non Tax
                Claims not prohibited by the De Minimis Threshold exceeds US$5,250,000 (in which case
                IT Ltd shall be able to claim the full amount of such claim (Basket)).

          For the avoidance of doubt, IT Ltd may give notice of any single claim in accordance with and
          for the purpose of paragraph 1 above, irrespective of whether, at the time the notice is given,
          the Basket or the De Minimis Threshold has been exceeded.

      3   Maximum limits for all Non Tax Claims, Tax Claims and claims under the Indemnities. Subject
          to the provisos set out at the end of this paragraph 3:

          (a)   the aggregate amount of the liability of CS Ltd, the Current Shareholders and Korek after
                Tax for any Non Tax Claim (excluding Claims in respect of the CS Warranties set out in
                paragraphs 1, 3(b), 3(d)(vii) and 8 of Part A of Schedule 3) in respect of the CS
                Warranties shall not exceed US$195,000,000; and



                                                        49
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 69 of 194
                                                                                                            C-015




          (b)    the aggregate amount of the liability of CS Ltd, the Current Shareholders and Korek after
                 Tax in respect of any claim under the Relevant Indemnities, any Tax Claim and any
                 Claims in respect of the CS Warranties set out in paragraphs 1, 3(b), 3(d)(vii) and 8 of
                 Part A of Schedule 3 shall not exceed US$525,000,000,

          provided that the liability caps described above shall not apply to any additional amounts
          payable under clauses 11.4, 11.5 or paragraph 1.3 of Part B of Schedule 7 and provided further
          that the aggregate amount of the liability of CS Ltd, the Current Shareholders and Korek in
          respect of all Non Tax Claims, Tax Claims and claims under the Relevant Indemnities shall not
          exceed US$525,000,000.

      4   Exceptions to limitations on liability.

          (a)    The limitations on liability set out in paragraphs 1, 2 and 3 of this Schedule shall not apply
                 in respect of the Indemnities set out in clauses 9.1(c) and 9.1 (d); and

          (b)    The limitations on liability set out in paragraphs 1 and 2 of this Schedule shall not apply in
                 respect of any claim in respect of a CS Warranty set out in paragraphs 1, 3(b), 3(d)(vii)
                 and 8 of Part A of Schedule 3.

      5   Claim to be withdrawn unless arbitration commenced. Any Non Tax Claim shall (if it has not
          been previously satisfied, settled or withdrawn) be deemed to have been withdrawn unless
          arbitral proceedings in respect of it have been commenced within 6 (six) months of notification
          to CS Ltd, the Current Shareholders' Representative pursuant to paragraph 1 except :

          (a)    where the Non Tax Claim relates to a contingent liability, in which case it shall be deemed
                 to have been withdrawn unless arbitral proceedings in respect of it have been
                 commenced within 6 (six) months of it having become an actual liability; or

          (b)    where the Non Tax Claim is a claim of which notice is given for the purpose of paragraph
                 1 above at a time when the amount set out in paragraph 2(b) has not been exceeded, in
                 which case it shall be deemed to have been withdrawn unless arbitral proceedings in
                 respect of it have been commenced within 6 (six) months of the date of any subsequent
                 notification to the Current Shareholders' Representative pursuant to paragraph 1 above of
                 one or more claims which result(s) in the total amount claimed in all claims notified to the
                 Current Shareholders' Representative pursuant to paragraph 1 exceeding the amount set
                 out in paragraph 2(b) for the first time.

      6   Limitations not applicable if fraud etc. None of the limitations contained in this Schedule shall
          apply to any Claim or any claim under the Tax Covenant or the Indemnities to the extent that
          the Claim or the claim under the Tax Covenant or the Indemnities (or the delay in discovery of
          it) is the consequence of, or is increased as a consequence of, dishonest or deliberate mis-
          statement or concealment or other fraud by any of CS Ltd, the Current Shareholders or Korek.

      7   Matters disclosed or taken into account. The Current Shareholders, CS Ltd and Korek shall not
          be liable for any Claim:

          (a)   if and to the extent that the fact, matter, event or circumstance giving rise to such claim
                was Fairly Disclosed by this Agreement, any other Transaction Document, or the
                Disclosure Letter;

          (b)   if it is a Non Tax Claim and if and to the extent the matter is specifically provided or
                reserved for (and not released prior to Closing) in the Last Accounts.

      8   Contingent liabilities. If any Non Tax Claim is based upon a liability which is contingent only, the
          Current Shareholders and Korek shall not be liable to make payment unless and until the
          contingent liability gives rise to an obligation to make a payment. This is without prejudice to the
          right of IT Ltd to give notice of the Claim in accordance with paragraph 1 of this Schedule 4 and
          to commence arbitral proceedings in respect of it before such time. For the avoidance of doubt.
          the fact that the liability may not have become an actual liability by the relevant date provided in
                                                          50
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 70 of 194
                                                                                                             C-015




            paragraph 1 shall not exonerate the Current Shareholders or Korek in respect of any Claim
            properly notified before that date.

       9    No double recovery. IT Ltd shall not be entitled to recover damages or obtain payment,
            reimbursement, restitution or indemnity more than once in respect of any one liability, loss, cost,
            shortfall, damage or deficiency, regardless of whether more than one Non Tax Claim, Tax Claim
            or claim under the Indemnities arises in respect of it. For the avoidance of doubt, IT Ltd shall not
            be entitled (x) to recover any payment under clause 17.7 of the Shareholders' Agreement to the
            extent that such payment relates to the same loss or damage as has been previously recovered
            by IT Ltd for breach of a CS Warranty or (y) to recover under this Agreement any loss or
            damage arising under paragraph 10 of Part A of Schedule 3 to the extent the same loss or
            damage has been previously recovered under clause 17.7 of the Shareholders' Agreement

       10    The parties' duty to mitigate. Nothing in this Agreement or any other Transaction Document
             shall be deemed to relieve any party from any common law duty to mitigate any loss or damage
             which it may suffer in consequence of any breach by CS Ltd, the Current Shareholders or Korek
             of a CS Warranty provided always that the Parties recognise that for so long as IT Ltd does not
            ,control Korek it cannot cause Korek to take any action which may mitigate any loss.

       11   Recovery from third party after payment from the Current Shareholders or Korek.

            Where:

            (a)   the Current Shareholders or Korek have made a payment to IT Ltd in relation to any
                  Claim (other than a Claim under the Tax Warranties) (the amount of such payment, to the
                  extent it does not comprise interest on a late payment, being the Damages Payment);

            (b)   after the making of such payment, IT Ltd receives from a third party any sum which would
                  not have been received but for the matter or circumstance giving rise to the relevant
                  Claim (Third Party Sum);

            (c)   the receipt of the Third Party Sum was not taken into account in calculating the Damages
                  Payment; and

            (d)   the aggregate of the Third Party Sum (less any Tax payable on it or that would have been
                  payable but for the use or set-off of a relief) and the Damages Payment (less any Tax
                  payable on it or that would have been payable but for the use or set-off of a relief)
                  exceeds the amount required to compensate IT Ltd in full for the matter or circumstance
                  which gave rise to the relevant Claim (such excess being the Excess Recovery),

            IT Ltd shall, promptly following receipt of the Third Party Sum by it, repay to the Current
            Shareholders or Korek, as relevant, an amount equal to the Excess Recovery.

      12    No liability for Claims or claims under the Indemnities ar·1sinq from acts or omissions of IT Ltd.
            The Current Shareholders or Korek, as relevant, shall not be liable for any Claim (other than a
            Claim under the Tax Warranties) or any claim under the Indemnities to the extent that it would
            not have arisen but for, or has been increased or not reduced as a result of, any voluntary act,
            omission or transaction carried out:

            (a)   after Closing by the Current Shareholders, CS Ltd or Korek with the express written
                  approval (including but not limited to express approval by email) of IT Ltd; or

            (b)   before Closing by the Current Shareholders, CS Ltd or Korek at the express written
                  direction, approval or request (including but not limited to express direction, approval or
                  request by email) of IT Ltd,

            in each case, in circumstances where prior to the act, omission or transaction, JT Ltd is either
            actually aware or should reasonably be aware that the occurrence of such act, omission or
            transaction will or is likely to give rise to a Claim or any claim under the Indemnities.

                                                        51
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 71 of 194
                                                                                                                C-015




       13   Current Shareholders or Korek to have opportunity to remedy breaches. If a breach of the CS
            Warranties is capable of remedy, IT ltd shall only be entitled to compensation if it gives the
            Current Shareholders or Korek, as relevant, written notice of the breach in accordance with
            paragraph 1 (save as set out in the proviso at the end of paragraph 1 of this Schedule 4) and
            the breach is not fully remedied within 60 (sixty) days after the date on which such notice is
            served on the Current Shareholders or Korek. Such period shall be extended to 90 (ninety) days
            in respect of any breach of the CS Warranties which require the Current Shareholders to enter
            into discussions with any Governmental Entity. The time limits set out in paragraph 1 shall be
            extended to take account of such periods. Without prejudice to its duty to mitigate any loss, IT
            ltd shall (or shall procure that its Affiliates (or their respective directors, officers, employees,
            agents or successors in title)) shall provide all reasonable assistance to the Current
            Shareholders or Korek, as relevant, to remedy any such breach.

       14   No liabiltty for legislation or changes in rates of tax. Neither the Current Shareholders nor Korek,
            as relevant, shall be liable for any Claim (other than a Claim under the Tax Warranties) if and to
            the extent it is attributable to, or the amount of such Claim is increased as a result of, any (i)
            legislation not in force on or prior to Closing (ii) change of law or regulation after Closing or (iii)
            change in the rates of Tax in force at the date of Original Signing.

       15   Tax. Only the provisions of paragraphs 1 (Time Limits), 3 (Maximum limits for all Non Tax
            Claims, Tax Claims and claims under the Indemnities) 6 (Limitations not applicable if fraud etc)
            and 9 (No double recovery) of this Schedule shall apply to any claim under the Tax Covenant.
            The provisions of paragraphs 1, 3, 6, 7(a), 9, 10 and 13 shall apply to any Claim under the Tax
            Warranties, to the extent stated therein.

       16   Boxing of Tax Warranties. Where a Claim under the CS Warranties is a Claim related to Tax
            which could be made under Schedule 7, such Claim shall be made under Schedule 7 and not
            under any other CS Warranty.




                                                          52
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 72 of 194
                                                                                                               C-015




                                                   Schedule 5
                                               IT Ltd Warranties

       1   IT Ltd is validly incorporated, in existence and duly registered under the laws of its jurisdiction
           and has full power to conduct its business as conducted at the date of Original Signing.

       2   IT Ltd has obtained all corporate authorisations and (other than to the extent relevant to the
           Condition) all other governmental, statutory, regulatory or other consents, licences,
           authorisations, waivers or exemptions required to empower it to enter into and perform its
           obligations under this Agreement and any other Transaction Document to which it is a party.

      3    This Agreement and the Transaction Documents which are to be entered into by IT Ltd will,
           when executed, constitute valid and binding obligations of IT Ltd.

      4    Entry into and performance by IT Ltd of this Agreement and/or any Transaction Document to
           which it is a party will not breach any provision of its memorandum and articles of association,
           by-laws, or equivalent constitutional documents in any way that would adversely affect to a
           material extent its ability to enter into or perform its obligations under this Agreement and/or any
           Transaction Document to which it is a party.

      5    Entry into and performance by IT Ltd of this Agreement and/or any Transaction Document to
           which it is a party will not breach any provision of its memorandum and articles of association,
           by-laws, or equivalent constitutional documents in any way that would adversely affect to a
           material extent its ability to enter into or perform its obligations under this Agreement and/or any
           Transaction Document to which it is a party.

      6    Subject to fulfilment of the Conditions, neither entry into this Agreement nor implementation of
           the Proposed Transaction will: (i) result in violation or breach of any applicable laws or
           regulations in any relevant jurisdiction, or (ii) amount to a violation or default with respect to any
           applicable statute, regulation, order, decree or judgment of any relevant court or any relevant
           governmental or relevant regulatory authority in any jurisdiction, by IT Ltd, where, in each case,
           the breach, conflict or violation would adversely affect to a material extent its ability to enter into
           or perform its obligations under this Agreement and/or any Transaction Document to which it is
           a party.

      7    IT Ltd has, and will at Closing have, available funds to pay: (i) the aggregate of, the New IT Ltd
           Share Consideration and the IT Ltd Shareholder Loan, and (ii) all fees and expenses related to
           the Proposed Transaction provided for in this Agreement and any other Transaction Documents
           for which it is actually liable. Notwithstanding anything to the contrary in this Agreement or any
           other Transaction Documents, IT Ltd acknowledges and agrees that its obligations to effect the
           Proposed Transaction contemplated by this Agreement and the other Transaction Documents is
           not subject to the availability to IT Ltd or any of its Affiliates of any new third party or equity or
           other financing in any amount whatsoever.

      8    IT Ltd will, with effect from Closing, be approximately 46% (forty six per cent.) owned by ASN
           and its Affiliates and approximately 54% (fifty four per cent.) owned by Alcazar and its Affiliates.




                                                         53
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 73 of 194
                                                                                                             C-015




                                                  Schedule 6

                                      Alcazar and ASN Warranties

                                          Part A : Alcazar Warranties

          Alcazar is validly incorporated, in existence and duly registered under the laws of its jurisdiction
          and has full power to conduct its business as conducted at the date of Original Signing.

      2   Alcazar has obtained all corporate authorisations and (other than to the extent relevant to the
          Condition) all other governmental, statutory, regulatory or other consents, licences,
          authorisations, waivers or exemptions required to empower it to enter into and perform its
          obligations under this Agreement and any other Transaction Document to which it is a party.

      3   This Agreement and the Transaction Documents which are to be entered into by Alcazar will,
          when executed, constitute valid and binding obligations of Alcazar.

      4   Entry into and performance by Alcazar of this Agreement and/or any Transaction Document to
          which it is a party will not breach any provision of its memorandum and articles of association,
          by-laws, or equivalent constitutional documents in any way that would adversely affect to a
          material extent its ability to enter into or perform its obligations under this Agreement and/or any
          Transaction Document to which it is a party.

      5   Subject to fulfilment of the Conditions, entry into this Agreement and the Promissory Note
          Transfer Agreements and the implementation of the Proposed Transaction will not: (i) result in
          violation or breach of any applicable laws or regulations in any relevant jurisdiction, or (ii)
          amount to a violation or default with respect to any applicable statute, regulation, order, decree
          or judgment of any relevant court or any relevant governmental or relevant regulatory authority
          in any jurisdiction, by Alcazar, where, in each case, the breach, conflict or violation would
          adversely affect to a material extent its ability to enter into or perform its obligations under this
          Agreement and/or any Transaction Document to which it is a party.

      6   Alcazar is the sole legal and beneficial owner of the Promissory Note free from all Third Party
          Rights.

                                            Part B : ASN Warranties

          ASN is validly incorporated, in existence and duly registered under the laws of its jurisdiction
          and has full power to conduct its business as conducted at the date of Original Signing.

      2   ASN has obtained all corporate authorisations and (other than to the extent relevant to the
          Condition) all other governmental, statutory, regulatory or other consents, licences,
          authorisations, waivers or exemptions required to empower it to enter into and perform its
          obligations under this Agreement and any other Transaction Document to which it is a party.

      3   This Agreement and the Transaction Documents which are to be entered into by ASN will, when
          executed, constitute valid and binding obligations of ASN.

      4   Entry into and performance by ASN of this Agreement and/or any Transaction Document to
          which it is a party will not breach any provision of its memorandum and articles of association,
          by-laws, or equivalent constitutional documents in any way that would adversely affect to a
          material extent its ability to enter into or perform its obligations under this Agreement and/or any
          Transaction Document to which it is a party.

      5   Subject to fulfilment of the Conditions, neither entry into this Agreement nor implementation of
          the Proposed Transaction will: (i) result in violation or breach of any applicable laws or
          regulations in any relevant jurisdiction, or (ii) amount to a violation or default with respect to any
          applicable statute, regulation, order, decree or judgment of any relevant court or any relevant
          governmental or relevant regulatory authority in any jurisdiction, by ASN, where, in each case,
                                                        54
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 74 of 194
                                                                                                              C-015




          the breach, conflict or violation would adversely affect to a material extent its ability to enter into
          or perform its obligations under this Agreement and/or any Transaction Document to which it is
          a party.




                                                        55
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 75 of 194
                                                                                                              C-015




                                                    Schedule 7
                                                         Tax

                                              Part A : Tax Warranties

       1     General/Compliance

       1.1   Last Accounts. All liabilities, whether actual, deferred, contingent or disputed, of Korek for Tax
             measured by reference to income, profits or gains earned, accrued or received on or before the
             Last Accounts Date or arising in respect of an Event occurring or deemed to occur on or before
             the Last Accounts Date have been properly provided for or (as appropriate) disclosed in the
             Last Accounts in accordance with accounting standards applicable to Korek. All other
             warranties relating to specific Tax matters set out in this Schedule 7 are made without prejudice
             to the generality of this paragraph 1.

             (a)   Positjon since Last Accounts Date. Since the Last Accounts Date, Korek has not been
                   involved in any transaction which has given rise or may give rise to a liability to Tax on
                   Korek (or would have given or might give rise to such a liability but for the availability of
                   any Relief) other than Tax in respect of normal trading income or receipts of Korek arising
                   from transactions entered into by it in the Ordinary Course of Business.

             (b)   Payment of taxes. All Tax due and payable by Korek prior to the date hereof has been
                   paid in full.

             (c)   Continuing commitments. All sums payable under any obligation incurred by Korek prior
                   to Closing and which will continue to bind Korek after Closing have been and will continue
                   to be deductible for the purposes of corporate income tax.

             (d)   Returns etc. Korek has duly, and within any appropriate time limits, made all returns,
                   given all notices and supplied all other information required to be supplied to any relevant
                   Tax Authority and has maintained all records required to be maintained for Tax purposes;
                   all such information was and remains complete and accurate in all material respects and
                   all such returns and notices were and, so far as the Current Shareholders or Korek are
                   aware, remain complete and accurate in all material respects and were made on a proper
                   basis and do not, and are not likely to, reveal any transactions which may be the subject
                   of any dispute with, or any enquiry raised by, any Tax Authority.

             (e)   Disputes, investigations. Korek has not been involved in any dispute with any Tax
                   Authority and is not and has not been the subject of any investigation, enquiry, audit or
                   non-routine visit by any Tax Authority. There is no planned investigation, enquiry, audit
                   or non-routine visit by any Tax Authority and there are no facts which might cause such
                   an investigation, enquiry, audit or non-routine visit to be instituted.

             (f)   Penalties, interest, security. Korek has not paid or become liable to pay, and there are no
                   circumstances by reason of which it may become liable to pay, to any Tax Authority, any
                   penalty, fine, surcharge or interest in respect of Tax (including in respect of any failure to
                   make any return, give any notice or supply any information to any relevant Tax Authority,
                   or any failure to keep or preserve any records or to pay Tax on the due date for
                   payment). Korek has not been required to provide any security in respect of any amount
                   of Tax and no asset of Korek is subject to any charge or power of sale in favour of any
                   Tax Authority.

             (g)   Rulings etc. No transaction in respect of which any consent, ruling, confirmation or
                   clearance (each a ruling) was required or sought from any Tax Authority has been
                   entered into or carried out by Korek without such ruling having first been properly
                   obtained. All information supplied to any Tax Authority in connection with any such ruling
                   fully and accurately disclosed all facts and circumstances material to the giving of such
                   ruling. Any transaction for which such ruling was obtained has been carried out only in
                                                         56
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 76 of 194
                                                                                                           C-015




                 accordance with the terms of such ruling and the application on which the ruling was
                 based and at a time when such ruling was valid and effective. No facts or circumstances
                 have arisen since any such ruling was obtained which would cause the ruling to become
                 invalid or ineffective.

           (h)   Special arrangements. No Tax Authority has operated or agreed to operate any special
                 arrangement (being an arrangement which is not based on relevant legislation or any
                 published pracflce) in relation to Korek's affairs.

           (i)   Withdrawal etc. of reliefs after Closing. No relief has been claimed by and/or given to
                 Korek, or taken into account in determining or eliminating any provision for Tax or
                 deferred Tax in the Last Accounts, which could or might be effectively withdrawn,
                 postponed, restricted or otherwise Jost as a result of the Transfer or any other Event or
                 circumstance occurring or arising at any time after the Last Accounts Date.

           U)    Deemed disposals etc. of assets and liabilities. The implementation of the transactions
                 contemplated by this Agreement will not give rise to any deemed disposal or realisation
                 by Korek of any asset or liability for any Tax purpose.

           (k)   Withholdings. Korek has made all deductions and retentions of or on account of Tax as it
                 was obliged or entitled to make and all such payments of or on account of Tax as should
                 have been made to any Tax Authority in respect of such deductions or retentions.

      2    Employees
           All amounts due and payable by Korek to any Tax Authority in respect of any Employee
           (including any Tax deductible from any amounts paid to an employee, and any social security,
           social fund or similar contributions required to be made in respect of employees) have been
           duly paid and Korek has made all such deductions and retentions as should have been made
           under applicable laws and regulations.

       3   Capital Assets
           If Korek disposed of each of its assets other than trading stock, or of any pool of such assets
           (that is to say all those assets expenditure relating to which would be taken into account in
           computing whether corporate income tax would arise on a disposal of any of those assets) for a
           consideration equal to their book value as shown in or adopted for the purpose of the Last
           Accounts, no taxable profit or other taxable amount would arise in respect of any such asset or
           pool of assets.

      4    Company Residence/Permanent Establishment
           (a)   Residence/permanent establishment. Korek is and has at all times been resident for Tax
                 purposes in the province of Erbil in the Republic of Iraq and is not and has not at any time
                 been treated as resident in any other jurisdiction for any Tax purpose (including any
                 double taxation arrangement). Korek is not subject to Tax in any jurisdiction other than
                 its place of incorporation by whether by virtue of having a permanent establishment or
                 other place of business in that jurisdiction or otherwise and is not liable or subject to any
                 Tax in any province of Iraq other than Kurdistan.

           (b)   Agency, permanent establishment. Korek is not liable for any Tax as the agent of any
                 other person or business and does not constitute a permanent establishment of any other
                 person, business or enterprise for any Tax purpose.

      5    Transfer Pricing, Thin Capitalisation

           (a)   Transfer pricing. There are no circumstances which could cause any Tax Authority to
                 make any adjustment for Tax purposes, or require any such adjustment to be made, to

                                                       57
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 77 of 194
                                                                                                           C-015




                  the terms on which any such transaction is treated as taking place, and no adjustment
                  has been made or attempted in fact.

           (b)   Thin capitalisation. Without prejudice to the generality of the preceding paragraph, Korek
                 is not and could not be treated as thinly capitalised for any Tax purpose. There are no
                 circumstances which could cause any Tax Authority to deny relief for interest paid by
                 Korek, and no such relief has been denied in fact.

       6   Stamp and Capital Taxes

           (a)   Stamp duties. In respect of all documents which establish or are necessary to establish
                 the title of Korek to any asset, or by virtue of which Korek has any right, all applicable
                 stamp duties or registration charges or similar duties or charges have been duly paid.

           (b)   Capital duties. All duties, fees and penalties payable in respect of the capital of Korek
                 (including any premium over nominal value at which any share was issued) have been
                 duly accounted for and paid, and there are no circumstances under which any Relief
                 obtained against payment of any such amount could be withdrawn.

       7   Sanatel

           Korek has no actual or potential liability to any Tax Authority as a result of any arrangement with
           or any transaction entered into with Sanatel.

       8   lraqcell

           Korek has no actual or potential liability to any Tax Authority as a result of any arrangement with
           or any transaction entered into with lraqcell.




                                                       58
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 78 of 194
                                                                                                             C-015




                                                   Part B : Tax Covenant


      1    Tax Covenant

     1.1   Subject to the terms of this Agreement and the other provisions of this Part B of Schedule 7, CS
           Ltd and the Current Shareholders hereby covenant Uointly amongst themselves) with IT Ltd and
           Korek to pay to IT Ltd an amount equal to:

             (a)   the percentage that is equal to IT Ltd's Relevant Percentage Shareholding at the
                   Relevant Claim Time of any liability of Korek to make or suffer an actual payment of Tax:

                   (i)    which arises in respect of or in consequence of:

                          (A)    any income, profits or gains earned, accrued or received (or deemed for the
                                 purposes of Tax to be earned accrued or received) on or before Closing; or

                          (B)    any Event which occurs or occurred (or is deemed to occur or to have
                                 occurred for the purposes of Tax) on or before Closing; or

                          (C)    the payment of the Dividend; or

                          (D)    (without prejudice to the generality of the foregoing} the write off of any loan
                                 made by Korek to the Current Shareholders or any of their Affiliates (other
                                 than Korek) or any other transaction between Korek and the Current
                                 Shareholders or any of their Affiliates (other than Korek), in each case on or
                                 before Closing; or

                   (ii)   which, without prejudice to the generality of the foregoing, arises in respect of or in
                          consequence of the failure of Korek to withhold Tax or the failure of Korek to make
                          any deduction or retention on account of Tax as it was obliged to make (in each
                          case on or before Closing); or

            (b)    the percentage that is equal to IT Ltd's Relevant Percentage Shareholding at the
                   Relevant Claim Time of the amount of any Relief comprising a right to repayment of Tax
                   which has been treated as an asset of Korek in the preparation of the Last Accounts and
                   which is to any extent lost or reduced or set off against any liabillty of Korek to make an
                   actual payment of Tax; or

            (c)    the percentage that is equal to IT Ltd's Relevant Percentage Shareholding at the
                   Relevant Claim Time of all reasonable costs and expenses properly incurred by Korek in
                   relation to the subject matter of a successful claim made under paragraph 1.1 (a) or
                   1.1(b); or

            (d)    all reasonable costs and expenses properly incurred by IT Ltd in relation to a successful
                   claim made under paragraph 1.1 (a) or 1.1 (b ).

     1.2   For the purpose of paragraph 1.1(a), there shall be treated as an actual payment of Tax an
           amount equal to the amount of Tax saved in consequence of any use or set-off of:

            (a)    any Relief arising to Korek in the Ordinary Course of BL1siness of Korek in the period
                   commencing after the Last Accounts Date and ending on Closing; or

            (b)    any Relief arising to Korek after Closing: or

            (c)    any Relief arising to IT Ltd,

           in circumstances where, but for such use or set-off, IT Ltd would have been able to make a claim
           against the Current Shareholders under either of paragraphs 1.1 (a)(i) or 1.1 (a)(ii).

                                                          59
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 79 of 194
                                                                                                             C-015




     1.3   CS Ltd and the Current Shareholders Qointly amongst themselves) hereby covenant with IT Ltd
           to indemnify and/or reimburse IT Ltd, on demand, against any liability of IT Ltd or any person or
           company (other than Korek) which ls, or has at any time been, treated as being a member of the
           same group of companies as IT Ltd for any Tax purpose or as being associated with IT Ltd for
           any Tax purpose to make or suffer an actual payment of Tax which is properly attributable to
           Korek and in respect of which the Current Shareholders or CS Ltd would be required to make a
           payment to IT Ltd under paragraph 1.1 (a) above if it was Korek which had to make or suffer an
           actual payment of that Tax (including any amount treated as an actual payment of Tax by virtue
           of paragraph 1.2 above), together (in each case) with any reasonable costs and expenses
           properly incurred in connection with such Tax or a successful claim under this paragraph 1.3.

     1.4   The Current Shareholders hereby covenant Uointly among themselves) to indemnify and/or
           reimburse IT Ltd on demand against any liability of IT Ltd to make or suffer an actual payment of
           Tax which arises in respect of or in consequence of the payments to be made at Closing
           pursuant to paragraph 3.2 of Schedule 8.

      2    Exclusions

    2.1    The Current Shareholders and CS Ltd shall not be liable under paragraph 1.1 of Part B of this
           Schedule 7, and shall not be liable for any breach of the Tax Warranties, in respect of any liability
           of Korek to make an actual payment of Tax (including any amount treated as such by virtue of
           paragraph 1.2) or the Joss, reduction, or setting off against any Tax of any right to repayment of
           Tax (each a Tax Liability) to the extent that:

            (a)   specific provision or reserve in respect of that Tax Liability has been made in the Last
                  Accounts; or

            (b)   the Tax Liability arises as a result of transactions in the Ordinary Course of Business after
                  the Last Accounts Date, provided that this exclusion shall not apply to the extent that the
                  Tax Liability comprises interest or penalties arising by virtue of an underpayment of Tax
                  prior to Closing, insofar as such underpayment is an underpayment having regard to
                  circumstances existing and Events occurring prior to Closing and provided also that, to
                  the extent this is not already the case, the arrangements contemplated under paragraph
                  3.2 of Schedule 8 shall be deemed not to be transactions in the Ordinary Course of
                  Business; or

            (c)   the Tax Liability was paid or discharged before the Last Accounts Date; or

            (d)   the Tax Liability arises or is increased as a result of a change, after Closing, in any
                  accounting policy or Tax reporting practice of Korek (including any change in accounting
                  reference date) other than (i) a change which is necessary to comply with the law or
                  generally accepted accounting principles applicable to Korek as at Closing; or (ii) a
                  change which was not implemented at the request of or with the consent of IT Ltd or its
                  Affiliates (other than Korek); or

            (e)   the Tax Liability arises or is increased solely as a result of any default or delay by IT Ltd
                  under this Schedule 7 after Closing (including, without limitation, a delay in paying or
                  satisfying any Tax Liability which is attributable solely to IT Ltd); or

            (f)   the Tax Liabil!ty arises or ls increased as a result of:

                  (i)    a change, after Closing, in Tax rates or in, or in the judicial interpretation by any
                         court or tribunal of, any legislation, law, directive, regulation or requirement; or

                  (ii)   a change or withdrawal after Closing of any previously published practice or
                         concession of any Tax Authority; or

           (g)    such Tax Liability would not have arisen or been increased but for a voluntary omission or
                  a voluntary act or transaction carried out by IT Ltd or Korek (at the request of or with the

                                                          60
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 80 of 194
                                                                                                               C-015




                  consent of IT Ltd or its Affiliates (other than Korek)) after Closing, except to the extent
                  that such omission, act or transaction is:

                  (i)     in the Ordlnary Course of Business as such business was conducted at Closing; or

                  (ii)    is required by law to which Korek or IT Ltd or any of its Affiliates is subject as at
                          Closing; or

                  (iii)   is contemplated by this Agreement; or

                  (iv)    is (in the case of Korek) in fulfilment of a legally binding obligation entered into by
                          Korek on or before Closing; or

                  (v)     is (ln the case of Korek) an act, omission or transaction made or carried out at the
                          request of or with the consent of the Current Shareholders or their Affiliates (other
                          than Korek); or

           (h)    the Current Shareholders (or any of them) or any person connected with any Current
                  Shareholder (excluding IT Ltd and its Affiliates) has satisfied or discharged such Tax
                  Liability for any reason at no cost to Korek and in circumstances where the Current
                  Shareholders have not recovered against Korek and have no right of recovery against
                  Korek in respect of such satisfaction or discharge; or

           (i}    such Tax Liability has been recovered under a policy of insurance (net of any Tax or
                  expenses in connection with such recovery) or in respect of which Korek has been
                  otherwise compensated or remedied at no cost to Korek, to the reasonable satisfaction of
                  IT Ltd; or

           U)     any Relief arising to Korek before Closing (other than a Relief taken into account in the
                  Last Accounts, or arising in the Ordinary Course of Business after the Last Accounts
                  Date) is lawfully available to set-off against or otherwise reduce the Tax Liability and is so
                  utilised in order to reduce such Tax Liability; or

           (k)    such Tax Liability is a liability of Korek to account for withholding Tax in respect of interest
                  payable under the Promissory Note provided that this paragraph (k) shall not apply to any
                  interest or penalties payable to any Tax Authority in relation to such withholding Tax; or

           (!)    such Tax Liability arises as a result of or in connection with the conversion or cancellation
                  of the Promissory Note; or

           (m)    such Tax Liability is a liability of Korek to account for any and all fines, interest, delayed
                  fines, penalties or other amounts levied by the CMG against Korek in connection with any
                  breach by Korek prior to closing of the Licence (for the avoidance of doubt, including
                  interest accrued and payable in respect of late payments of licence fee instalments under
                  the Licence), any applicable regulation, agreement with or requirement of the CMG where
                  such amounts were Fairly Disclosed at the date of the Agreement.

    2.2   Each of the exclusions and limitations in paragraph 2.1 shall be construed independently and
          none of them shall qualify another or affect its interpretation.

     3    Due Date for Payment
    3.1   The date for payment of any amount which becomes due under paragraph 1.1 of Part B of this
          Schedule 7 or in respect of the Tax Warranties (including, for the avoidance of doubt, by virtue of
          paragraph 1.2 of Part B of Schedule 7) shall be as follows:

           (a)   where the liability of the Current Shareholders relates to a liability of Korek to make
                 payment of or in respect of Tax, the later of:


                                                         61
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 81 of 194
                                                                                                              C-015




                   (i}    10 (ten) Business Days after the Current Shareholders' Representative receives a
                          written demand from IT Ltd; and

                   (ii)   10 (ten) Business Days before the date on which the Tax is due and payable by
                          Korek; and

            (b)    where the liability of the Current Shareholders relates to the loss, reduction or setting off
                   of any repayment or right to repayment of Tax, the later of:

                   (i)    10 (ten) Business Days after the Current Shareholders' Representative receives a
                          written demand from IT Ltd; and

                   (ii)   10 (ten) Business Days before the date on which the repayment of Tax would have
                          been received but for the loss, reduction or setting off of the repayment or right to
                          repayment.

     3.2   For the purposes of this paragraph 3, Tax shall be deemed to be due and payable on the date on
           which it is due to the relevant Tax Authority without giving rise to any fines, penalties, interest or
           surcharges.

      4    Repayment, Corresponding Savings and Recovery from Third Parties

     4.1   The Current Shareholders' Representative may, at any time, require Korek to obtain (at the
           reasonable expense of the Current Shareholders), a certificate from the auditors for the time
           being of Korek as to:

            (a)    whether Korek has received and retained any repayment of Tax (other than a repayment
                   the right to which has been taken into account as an asset in the Last Accounts) in
                   respect of any period prior to Closing; or

            (b)    whether any Tax Liability which has resulted in a payment being due from the Current
                   Shareholders under the Tax Covenant or the Tax Warranties has given rise to a benefit
                   or saving for Korek which would not otherwise have arisen and which Korek has
                   received, retained and utilised and which was not taken into account in quantifying the
                   amount of such payment,

           and, if so, the amount or value of that repayment, benefit or saving (Certified Amount).

     4.2   If the auditors of Korek give a certificate in accordance with paragraph 4.1:

            {a)   the Certlfied Amount shall first be set-off against any payment then due from the Current
                  Shareholders under the Tax Covenant or in respect of a claim under the Tax Warranties;

            (b)   to the extent that the Certified Amount exceeds the amount of any payment then due
                  from the Current Shareholders under the Tax Covenant or in respect of a claim under the
                  Tax Warranties a refund shall be made to the Current Shareholders of any previous
                  payments made under the Tax Covenant or in respect of claims under the Tax
                  Warranties and not previously refunded under this paragraph 4.2(b ); and

            (c)   any remaining excess shall be carried forward and set-off against any future payments
                  which may become due from the Current Shareholders under the Tax Covenant or in
                  respect of the Tax Warranties.

    4.3    Ifany payment is made by the Current Shareholders under the Tax Covenant or in respect      of a
           claim under the Tax Warranties and Korek has a right to make any recovery in respect of the Tax
           Liability to which the claim relates from any other person, then to the extent that any money is
           unconditionally recovered and retained the amount so recovered (less any costs and expenses,
           including any additional Tax, incurred in relation to such recovery) shall be dealt with as a
           Certified Amount in accordance with paragraph 4.1.

                                                         62
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 82 of 194
                                                                                                             C-015
                                                                   -------·~----------~-----




                                           Part C : Other tax provisions

       1   Gross Up for Taxes, Withholdings and VAT

     1.1   If any deduction or withholding for or on account of Tax is required by law from any payment by
           the Current Shareholders or Korek or IT ltd under this Agreement, or otherwise in respect of a
           Current Shareholders' Obligation or a Company Obligation (for the avoidance of doubt, excluding
           any payment made or deemed to be made in respect of the Promissory Note) the Current
           Shareholders or Korek or JT Ltd (as appropriate) shall pay such additional amount as will, after
           such deduction or withholding for or on account of Tax has been made, leave the payee with the
           full amount which would have been received by it had no such deduction or withholding been
           required to be made.

     1.2   If any sum paid in respect of a Current Shareholders' Obligation or a Company Obligation
           (including in circumstances where any Relief is available in respect of such charge to Tax) is
           required to be brought into charge to Tax, then (except in relation to any payment by any party of
           Default Interest under clause 17.5) the Current Shareholders or Korek (as appropriate) shall pay
           such additional amount as shall be required to ensure that the total amount received, less the
           Tax chargeable on such amount (or that would be so chargeable but for such Relief), is equal to
           the amount that would otherwise have been received had no such Tax been chargeable.

     1.3   All sums payable under this Agreement are (unless expressly stated otherwise) exclusive of any
           applicable value added tax or other similar sales or turnover tax (VAT). Where, under or
           pursuant to this Agreement, any party (supplier) makes a supply to any other party (recipient)
           for VAT purposes and VAT is or becomes chargeable on that supply, the recipient shall, subject
           to the receipt of a valid VAT invoice, pay to the supplier (in addition to, and at the same time as,
           any other consideration for that supply) an amount equal to such VAT.

      2    Notification of Claims
     2.1   If any Current Shareholder or Korek become aware of any Tax Claim, they shall give notice of
           that Tax Claim to IT Ltd as soon as reasonably practicable and in any event within 20 (twenty)
           Business Days.

     2.2   The limitation of llability in paragraph 1 of Schedule 4 shall not apply to any liability of which any
           Current Shareholder or Korek is aware but does not notify to IT Ltd within 2 (two) months of their
           becoming so aware.

      3    Adjustment to the New IT Ltd Share Consideration
     3.1   If any payment is made by Korek pursuant to the terms of this Agreement or for breach of any CS
           Warranty, the New IT Ltd Share Consideration shall be treated for Tax purposes as reduced so
           far as possible by the amount of that payment.

     3.2   Any reduction of the New IT Ltd Share Consideration in accordance with this paragraph 3 shall
           not, for any purposes, affect the number (or percentage as a proportion of the entire issued share
           capital of Korek) of IT Ltd Shares subscribed for by IT Ltd, nor shall such reduction have any
           effect whatsoever on the operation of the Shareholders' Agreement.




                                                         63
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 83 of 194
                                                                                                                C-015




                                                    Schedule 8
                                            Closing Arrangements

       1   Steps to Closing

     1.1   Promptly following Original Signing, the parties shall procure that the following steps are taken:

            {a)   To the extent not obtained pursuant to clause 5.5, confirmation (in a form reasonably
                  acceptable to each party) is obtained from the Companies Registrar:

                  (i)     that the By-Laws and the Korek Resolutions, in the Agreed Form, will be able to be
                          validly registered by the Companies Registrar (as contemplated by this
                          Agreement);

                  (ii)    of the number and denomination of the Existing Shares; and

                  (iii)   that Korek's file at the Companies Registrar is complete and up to date in respect
                          of the Existing Shares.

            (b)   Confirmation (in a form reasonably acceptable to each party) is obtained from the DIFC
                  Registrar of Companies that the issued share capital of International Holdings is
                  US$50,000 divided into 50,000 shares of nominal value of US$1.00 each, ·and the identity
                  of the holders of such shares.

            (c}   The authorised share capital of International Holdings shall be increased to US$1.5
                  billion, approved by a general assembly of International Holdings.

      2    Initial Steps Date

     2.1   Promptly following the CP Satisfaction Date and, in any event, on or prior to the Initial Steps
           Date, the parties shall procure that the following steps are taken:

            Korek Corporate Authorisations

            (a)   the Current Shareholders shall produce evidence in a form satisfactory to IT Ltd acting
                  reasonably that the Current Shareholders have waived any pre-emption rights which they
                  have in respect of the Proposed Transaction;

            (b)   A general assembly of Korek shall be convened at which the Current Shareholders shall:

                          (i)    execute a written waiver of the notice period for the general assembly
                                 convened to pass the following:

                                 (A)   the General Assembly Resolution;

                                 (B)   the CEO Shareholders' Resolution; and

                                 (C) a resolution approving a capital increase of Korek, the amount,
                                 method and timing of which shall be determined by agreement between the
                                 parties,

                                 (together Korek Resolutions); and

                          (ii)   vote or procure that their holding of shares in the capital of Korek is voted in
                                 favour of each of the Korek Raso! utions;



                                                          64
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 84 of 194
                                                                                                          C-015




          (c)   Korek shall:

                (i)     record the Korek Resolutions in a minute;

                (ii)    submit the Korek Resolutions for registration at the Companies Registrar together
                        with the following documents:

                        (A)     the Share Transfer Agreement;

                        (B)     the amended By-Laws (in the Arabic language);

                        (C)     the CEO Shareholders' Resolution;

                        (D)     a power of attorney granted by each of International Holdings, Korek and
                                each of the Current Shareholders in favour of their respective legal
                                representatives for the purpose of making all filings with the relevant
                                authorities necessary to implement the Transfer; and

                        (E)     any other documents or confirmations which Iraqi counsel to any party
                                advises is necessary to achieve Closing; and

                {iii)   deliver to IT Ltd, the Current Shareholders and CS Ltd certified or legalized copies
                        of the Korek Resolutions;

          International Holdings Corporate Authorisations

          (d)   International Holdings shall deliver certified or legalized copies of the following
                documents to the Current Shareholders:

                (i)     the Certificate of Incorporation of International Holdings;

                (ii)    the articles of association of International Holdings; and

                (iii)   a power of attorney or board resolution authorizing any person to sign the Share
                        Transfer Agreement;

          (e)   A general assembly of International Holdings shall be convened at which the Current
                Shareholders shall:

                        {i)     execute a written waiver of the notice period for the general assembly
                                meeting;

                        (ii)    approve the execution of and performance by it of its obligations under this
                                Agreement and each of the Transaction Documents;

                        (iii)   approve the adoption of the amended articles of association of International
                                Holdings, in the Agreed Form, such adoption to take effect from the Closing
                                Date;

                        (iv)    approve the appointment of (i) three persons proposed for appointment by
                                CS Ltd as directors of International Holdings (such persons to be identified
                                by CS Ltd at least 2 (two) Business Days prior to the Initial Steps Date),
                                such appointment to take effect at the end of" such meeting, (ii) three
                                persons proposed for appointment by IT Ltd as directors of International
                                Holdings (such persons to be identified by IT Ltd at least 2 (two) Business
                                Days prior to the Initial Steps Date), such appointment to take effect on the
                                Closing Date, and (Iii) 1 (one) person proposed for appointment by CS Ltd to
                                act as an independent director of International Holdings (such person to be


                                                        65
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 85 of 194
                                                                                                              C-015




                               identified by CS Ltd at least 2 (two) Business Days prior to the Initial Steps
                               Date, such appointment to take effect on the Closing Date); and

                         (v)   vote or procure that their holding of shares in the capital of International
                               Holdings is voted in favour of the resolutions in paragraph 2.1 (e)(i) to (iv) (IH
                               Shareholder Resolution);

            (f)   International Holdings shall deliver to IT Ltd, the Current Shareholders and CS Ltd copies
                  of the IH Shareholder Resolution

           (g)    International Holdings shall deliver to the Current Shareholders the following documents:

                  (i)    a copy of the board resolution resolving to allot and issue to the Current
                         Shareholders the CS IH Shares; and

                  (ii)   a copy of the notice of allotment of shares submitted to the DIFC Registrar of
                         Companies;

           (h)    carry out all necessary formalities to register such changes with the DIFC Registrar of
                  Companies as appropriate;

           CS Ltd Corporate Authorisations

           (i)    A written resolution of the sole director of CS Ltd shall approve the execution of and
                  performance by CS Ltd of its obligations under this Agreement and each of the
                  Transaction Documents (CS Ltd Shareholder Resolution);

           U)     CS Ltd shall deliver to IT ltd a copy of the CS Ltd Shareholder Resolution;

           IT Ltd Corporate Authorisations

           (k)    A shareholders' meeting of IT ltd shall be convened at which the shareholders of IT Ltd
                  shall approve the execution of and performance by IT Ltd of its obligations under this
                  Agreement and each of the Transaction Documents (IT Ltd Shareholder Resolution);

           (I)    IT Ltd shall deliver to CS Ltd a copy of the IT Ltd Shareholder Resolution;

           Transfer

           (m)    To the extent not already entered into, the Current Shareholders and Korek shall enter
                  into the Share Transfer Agreement and perform all acts necessary to complete the
                  transactions contemplated thereby;

    2.2   Upon, or as soon as reasonably practicable following, the Initial Steps Date:

           (a)    the Current Shareholders shall procure that a decree is issued by the Companies
                  Registrar that International Holdings has been registered as the holder of 100% (one
                  hundred per cent.) of the Existing Shares and that the matters listed above have been
                  registered (Decree) and is provided to International Holdings, CS Ltd and IT Ltd as soon
                  as reasonably possible;

           (b)    Korek shall pay any and all stamp duties arising in respect of the Transfer; and

           (c)    International Holdings shall issue share certificates to the Current Shareholders in
                  respect of the Transfer.




                                                        66
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 86 of 194
                                                                                                                C-015




     2.3       As soon as possible, and not later than the second Business Day, after the Decree is received by
               IT Ltd in a form reasonably satisfactory to IT Ltd:

                (a)    the Current Shareholders shall transfer the IT Ltd Initial Shares and the CS IH Shares to
                       cs Ltd;
                (b)    CS Ltd shall issue new shares in CS Ltd to the Current Shareholders in proportion to their
                       existing holdings as consideration for the transfer in paragraph 2.3(a);

                (c)   the Current Shareholders shall (in such proportions as they may agree between
                      themselves) transfer 16% (sixteen per cent.) of the issued share capital of CS Ltd to Mr.
                      Asa Ali Bamoki;

                (d)   the Current Shareholders shall procure that Mr. Asa Ali Bamoki shall enter into non-
                      compete arrangements which reflect the obligations set out in clause 17 of the
                      Shareholders' Agreement;

                (e)    CS Ltd shall provide IT Ltd with an updated copy of the CS Ltd share register; and

                (f)   International Holdings shall carry out all necessary formalities to register the transfer of
                      the IT Ltd Initial Shares and the CS IH Shares to CS Ltd with the DIFC Registrar of
                      Companies as appropriate.

           3    Closing Date

     3.1       As soon as possible after the transactions contemplated in paragraph 2.3 above have been
               completed, and not later than the fourth Business Day after the Decree is received by IT ltd in a
               form reasonably satisfactory to IT ltd, and provided IT Ltd is reasonably satisfied that the CS ltd
               Reorganisation has been completed (Original Closing Date), the following shall occur:

                Transfer of IT Ltd Initial Shares

                (a)   CS Ltd shall transfer the IT Ltd Initial Shares to IT Ltd in consideration for the payment by
                      IT Ltd to CS Ltd of an aggregate amount equal to US$50,000.

                IH Closing Arrangements

                (b)   International Holdings shall:

                      (i)     execute each relevant Transaction Document which has not already been
                              executed by International Holdings;

                      (ii)    deliver to IT ltd the following documents:

                              (A)   a copy of the board resolution resolving to allot and issue to IT Ltd the
                                    Promissory Note Shares and the New IT Ltd Shares; and

                              (B)   a copy of the notice of allotment of shares submitted to the DIFC Registrar of
                                    Companies; and

                      (iii)   deliver to CS ltd the following documents:

                              (A)   a copy of the board resolution resolving to allot and issue to CS ltd the New
                                    CS Ltd Shares; and

                              (B)   a copy of the notice of allotment of shares submitted to the DIFC Registrar of
                                    Companies;



                                                             67
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 87 of 194
                                                                                                          C-015




                (iv)    cancel the Share Pledge Agreement and release the shares secured pursuant to
                        its terms from all security interests created, evidenced or conferred thereunder;

          Korek Closing Arrangements

          (c)   Korek shall:

                (i)     execute each relevant Transaction Document which has not already been
                        executed by Korek; and

                (ii)    deliver a Change of Control Notice to those contractual counterparties reasonably
                        required by the parties, which shall include, for the avoidance of doubt, the
                        counterparty to the NSN Agreement;

          CS Ltd Closing Arrangements

          (d)   CS Ltd Shall:

                (i)     execute each relevant Transaction Document which has not already been
                        executed by CS Ltd; and

                (ii)    the Current Shareholders shall execute each relevant Transaction Documents
                        which has not already been executed by the Current Shareholders;

          IT Ltd Closing Arrangements

          (e)   IT Ltd shall execute each relevant Transaction Document which has not already been
                executed by IT Ltd;

          Management Agreements

          (f)   To the extent not already entered into:

                (i)     Alcazar or one of its Affiliates and Korek shall enter into the Alcazar Management
                        Seivices Agreement;

                (ii)    Korek shall, and ASN shall procure that the relevant Affiliate of ASN shall, enter
                        into the Management Consultancy Agreement;

                (iii)   Korek and Mr Sirwan Saber Mustafa shall enter into the Management Fee
                        Termination Agreement and the Current Shareholders' Representative Services
                        Agreement; and

                (iv)    Korek shall, and ASN shall procure that a relevant Affiliate of ASN shall, enter into
                        the Sourcing and Procurement Agreement.

          Promissory Note

          (g)   the parties shall procure that the Promissory Note and the benefit of the Convertible Loan
                Agreement shall be:

                (i)     assigned to IT Ltd by Alcazar; and

                (ii)    assigned to International Holdings by IT Ltd and International Holdings shall issue
                        the Promissory Note Shares to IT Ltd in respect thereof;

          (h)   the parlies shall take such other steps as shall be agreed prior to Closing pursuant to
                clauses 5.3 and 5.4 in respect of the treatment of the Promissory Note;


                                                       68
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 88 of 194
                                                                                                              C-015




           (i)    International Holdings shall submit a notice of allotment of shares to the DIFC Registrar
                  of Companies in respect of the issue of the Promissory Note Shares and deliver a copy of
                  such notice to IT Ltd;

           U)     International Holdings shall issue share certificates to IT Ltd in respect of the issue of the
                  Promissory Note Shares;

           (k)    Korek, Mr Sirwan Saber Mustafa and Alcazar shall execute and deliver a deed of release
                  and waiver in respect of the Promissory Note in the Agreed Form:

           Share Issues, IT Ltd Shareholder Loan and IT Ltd Closing Bank Instructions

           (I)    IT Ltd shall pay the New IT Ltd Share Consideration to International Holdings;

           (m)    International Holdings shall allot and issue to IT ltd the New IT Ltd Shares:

           (n)    IT Ltd shall fund the IT Ltd Shareholder Loan:

           (o)    CS Ltd shall pay the New CS Ltd Shares Aggregate Par Value to International Holdings:

           (p)    International Holdings shall allot and issue to CS Ltd the New CS Ltd Shares:

           (q)   International Holdings shall submit a notice of allotment of shares to the DIFC Registrar
                 of Companies in respect of the issue of Shares pursuant to paragraphs 3.1 (m) and (p)
                 and deliver a copy of such notice to IT Ltd and CS Ltd (as applicable): and

           (r)   International Holdings shall issue share certificates to IT ltd and CS ltd in respect of the
                 subscriptions referred to in paragraphs 3.1 (m) and (p) above.

    3.2   Subject to the steps in paragraphs 2 and 3.1 being completed to the satisfaction of the parties,
          International Holdings and Korek shall execute such written instructions and agreements as are
          necessary to ensure that the funds received for the capitalisation of International Holdings from IT
          ltd and CS Ltd and the IT Ltd Shareholder Loan and held in the bank account of International
          Holdings in Dubai are applied as follows:

           (a)   an amount of US$162,500,000 in respect of the capital increase of Korek shall be paid to
                 Dar Es Salam Investment Bank in Erbil;

           (b)   an amount of US$285,000,000 (net of any fees and charges payable pursuant to the
                 terms of the IT Ltd Shareholder Loan) in respect of the Korek/lH Shareholder Loan
                 Agreement shall be paid to the Korek Bank Account held at the Korek Bank Account held
                 at HSBC in Dubai: and

           (c)   an amount of US$32,500,000 (net of any fees and charges payable in connection with
                 the transfer of funds to Korek in respect of the capital increase of Korek) of the New
                 Korek Facility shall be paid to the Korek Bank Account held at HSBC in Dubai.

    3.3   Subject to the steps in paragraphs 2, 3.1 and 3.2 being completed to the satisfaction of the
          parties, International Holdings and Korek shall execute such written instructions and agreements
          as are necessary to ensure that Korek shall apply the funds received for the capitalisation of
          Korek and the shareholder loan from International Holdings and held in the Korek Bank Account
          as follows:

           (a)   an amount:

                 (i)    equal to US$285,372,194 together with accrued ·,nterest at a rate of 8% (eight per
                        cent) per annum since 12 August 2010 shall be paid to the bank account of the
                        Current Shareholders' Representative to repay the outstanding amount owing
                        under the Current Shareholders' Representative Loan: and

                                                        69
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 89 of 194
                                                                                                            C-015




                   (ii)   up to US$5,000,000 in aggregate in respect of the items set out in paragraph 3 of
                          Schedule 9 shall be paid in the amounts and to such recipients as are notified by
                          Korek to IT Ltd (such notice to include copies of proper invoices in respect thereof)
                          at least 5 (five) Business Days prior to the Initial Steps Date to pay such invoices,

                   in a way such that these payments are made in the name and on behalf of Korek and are
                   treated as payments by Korek for all purposes (including tax and accounting purposes);

            (b)    to carry out a capital increase of Korek in the amount of US$162,500,000, with the funds
                   paid to the Korek Bank Account at Dar Es Salam Investment Bank in Erbil;

            (c)    to repay US$162,500,000 due under the Convertible Loan Agreement to an account of
                   International Holdings at Dar Es Salam Investment Bank in Erbil;

            (d)    to carry out a second capital increase of Korek in the amount of US$162,500,000 with the
                   proceeds of the repayment of the Convertible Loan Agreement which shall be paid to the
                   Korek Bank Account at Dar Es Salam Investment Bank in Erbil; and

            (e)   following the completion of the transactions set out in paragraphs (a) to (d) above, an
                  amount equal to US$125,000,000 shall be paid to the CMC in respect of the last licence
                  fee instalment payable by Korek prior to Closing in respect of the Licence together with
                  US$37,500,000 in interest and Korek shall request documentary evidence (in a form
                  reasonably satisfactory to IT Ltd) from the CMC of receipt thereof (the repayment of the
                  CMC pursuant to this clause (e) will, subject to paragraph 3.5 below, be subject to the
                  receipt of confirmation (in a form reasonably acceptable to each party) from the
                  Companies Registrar that the issued share capital of Korek has been increased by
                  US$325,000,000.

     3.4   On the Closing Date International Holdings and Korek shall execute such written instructions and
           agreements as are necessary to ensure that Korek shall:

            (a)   borrow US$173,500,000 from International Holdings pursuant to the New Korek Facility;
                  and

            (b)   repay US$173,500,000 due under the Convertible Loan Agreement,

            which shall constitute payment in full of all amounts outstanding thereunder.

    3.5    If due to delays with the registration of documents at the Companies Registrar it becomes evident
           to the parties that within a time period of 10 Business Days from the date of Closing, or such
           longer period agreed in writing by the parties, it will:

            (a)   only be possible to carry out a single capital increase of Korek in accordance with
                  paragraph 3.3(b) of this Schedule 8, then the parties agree that following the completion
                  of such capital increase to the satisfaction of the parties and the repayment of part of the
                  Convertible Loan Agreement pursuant to paragraph 3.3(c), the parties shall increase the
                  New Korek Facility by a sum equal to $162, 500,000 (and amend such agreement
                  accordingly), transfer the corresponding amount to Korek, and immediately carry out the
                  payment to the CMC pursuant to paragraph 3.3(e) and the second capital increase
                  contemplated under paragraph 3.3(d) shall not be completed;

            (b)   not be possible to carry out either capital increase of Korek contemplated under
                  paragraphs 3.3(b) and 3.3(d) of this Schedule 8, then the parties shall increase the New
                  Korek Facility by a sum equal to $325,000,000 (and amend such agreement accordingly)
                  in order (i) for an amount of $162,500,000 to be drawn down by Korek to allow the full
                  redemption of the outstanding amount under the Convertible Loan Agreement and (ii) for
                  $162,500,000 to be drawn in cash and then used to immediately carry out the payment
                  to the CMC pursuant to paragraph 3.3(e),


                                                        70
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 90 of 194
                                                                                                          C-015




            the parties will then agree such other mechanics, including process, and method and timing, to
            both perform both increases of the capital of Korek as soon as reasonably practicable. A
            worked example of the accounting entries to reflect the different scenarios set out in this
            paragraph 3.5 is set out in Schedule 11.

     3.6   Any registration fees, expenses and other costs payable to financial institutions or the
           Companies Registrar under paragraph 3 shall be paid by Korek.

     3.7   Without prejudice to the provisions of clause 23, the parties shall carry out such actions and
           execute such documents as shall be required to perfect any registrations, filings or other actions
           contemplated by this Schedule 8.

     3.8   Promptly following Closing, the parties shall procure that the constitutional documents of
           International Holdings (as adopted at Closing) shall be legalised at the Iraqi Embassy in the
           United Arab Emirates and Korek's records as filed with the Companies Registrar shall be
           updated accordingly.




                                                       71
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 91 of 194
                                                                                                            C-015




                                                    Schedule 9
                                               Permitted Leakage

       1.   Payments not in excess of US$4,000,000 in aggregate in respect of Korek's management fee
            prior to Original Signing paid to Mr. Sirwan Saber Mustafa in the ordinary course at the rate of 1%
            (one per cent.) per annum of the invoiced revenues of Korek.

       2.   Any payments or discharges of liability made at Closing in accordance with this Agreement
            including repayment of the Current Shareholders' Representative Loan and any conversion of the
            Promissory Nole.

       3.   The payment by Korek of amounts not exceeding US$5,000,000 in aggregate to ZR Group in
            respect of the coordination of auditing, accounting, legal and other expert advice pursuant to an
            appropriate invoice rendered by ZR Group to Korek, it being agreed for the avoidance of doubt
            that any amounts payable to auditors, legal advisors and other advisors in respect of advice to
            Korek or the Current Shareholders in excess of US$5,000,000 shall be paid directly by the Current
            Shareholders.




                                                         72
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 92 of 194
                                                                                                          C-015




                                                Schedule 10
                                     Definitions and Interpretation

      1   Definitions

          In this Agreement, the following words and expressions shall have the following meanings:

          2003 Ericsson Agreement means the Supply and Network Rollout Agreement dated 10
          November 2003 between Ericsson AB and Korek;

          2010 Indebtedness means the amount by which the Indebtedness of Korek as at 31 December
          2010 exceeds the Indebtedness of Korek as at 31 December 2009, excluding any amounts
          accrued or capitalised for the year ended 31 December 2010 in respect of (i) interest on the
          Promissory Note, (ii) interest on the Al Warka facility, (iii) interest on the Current Shareholders
          Representative Loan, (iv) interest on outstanding amounts owed to the CMG, (v) penalties
          imposed by the CMG in the year ended 31 December 2010, and (vi) Vendor Financing and
          guarantees on Vendor Financing entered into during the year ended 31 December 2010.

          2010 Capital Expenditure means the aggregate amount of Capital Expenditure of Korek for the
          year ended 31 December 2010 adjusted by (i) adding prepayments and advances made in
          2010 which existed as at 31 December 2010 relating to Capital Expenditure of Korek which is
          not classified as Capital Expenditure of Korek for the year ended 31 December 2010, (ii)
          deducting prepayments and advances which existed as at 31 December 2009 relating to Capital
          Expenditure of Korek for the year ended 31 December 2010, and (iii) deducting financial
          liabilities (vendor financing or otherwise) arising from Capital Expenditure of Korek for the year
          ended 31 December 2010 which existed as at 31 December 2010. For the avoidance of doubt,
          2010 Capital Expenditure does not include any cash payments made during the year ended 31
          December 2010 for Capital Expenditure of 2009 or previous years .. For the avoidance of doubt,
          no deduction will be made under (iii) in respect of any Vendor Financing amount owed at 31
          December 2010 relating to Capital Expenditures that have not been accounted for in the assets
          of Korek at 31 December 2010;

          31 December Audit means an audit of the financial statements of Korek as of 31 December
          2010;

          31 December Cash Amount means the aggregate amount of Cash held by Korek as at 31
          December 2010 less an amount equal to the aggregate value of:

          (a)   any invoices from third party advisors which remain unpaid and outstanding and which
                were issued in connection with advice given to Korek in respect of any potential
                investment in Korek other than the Proposed Transaction; and

          (b)   any management fee owing to Mr Sirwan Saber Mustafa as at 31 December 2010
                relating to periods prior to 1 July 2010, based on an annual management fee payable to
                Mr Sirwan Saber Mustafa at the rate of 1% (one per cent.) per annum of the gross
                invoiced revenues of Korek, payable quarterly in arrears,

          and adjusted upwards or downwards as appropriate to reflect any distorlions in working capital
          of Korek at 31 December 2010 caused by payments made or not made and receipts collected
          or uncollected inconsistent with its normal cycle for such payments and collections, provided
          such adjustments exclude all invoices payable in relation to Capital Expenditure and they have
          an aggregate upward or downward effect on the 31 December Cash Amount of more than
          $500,000;

          Accounting Period means any period by reference to which any income, profits, or gains or
          any other amounts relevant for the purposes of Tax, are measured or determined;



                                                      73
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 93 of 194
                                                                                                            C-015




          Accounting Principles means the accounting principles and policies to be adopted by the
          Group which shall be International Financial Reporting Standards adapted if necessary and
          from time to time, for local requirements;

          Accounts means, in relation to any financial year of Korek, the audited balance sheet of Korek
          (and, where relevant, the audited consolidated balance sheet of Korek and its subsidiary
          undertakings) and the audited profit and loss account of Korek (and, where relevant, the audited
          consolidated profit and loss account of Korek and its subsidiary undertakings), in each case as
          at the Accounts Date in respect of that financial year, as appended to the Disclosure Letter,
          together with any notes, reports, statements or documents included in or annexed or attached
          to them;

          Accounts Date means 31 December 2008, 31 December 2009 and 30 June 2010;

          AC Dispute Notice has the meaning given in clause 7.2;

          Adjustment Event has the meaning given in the IT ltd Shareholder Loan;

          ADR Rules has the meaning given in clause 34.2;

          Affiliate means:

          (a)   in the case of a person which is a body corporate, any other entity which, directly or
                indirectly, owns or controls, is under common ownership or control with or is owned or
                controlled by, such party, in each case from time to time;

          (b)   in the case of a person which is an individual:

                (i)     any spouse and/or any lineal descendants by blood or adoption;

                (ii)    any person or persons acting in its or their capacity as trustee or trustees of a trust
                        of which such individual is the settler; or

                (iii)   anybody corporate or such other entity of which such a person is a director or
                        manager or which, directly or indirectly, is owned or controlled by such a person; in
                        the case of a person which is a limited partnership, the partners of the person or
                        their nominees or a nominee or trustee for the person, or any investors in a fund
                        which holds interests, directly or indirectly, in the limited partnership; and

          (c)   any Affiliate of any person in paragraphs (a) and (b) above.

          Agreed Form means, in relation to a document, the form of that document which has been
          initialled on the date of Original Signing for the purpose of identification by or on behalf of the
          Current Shareholders' Representative and IT Ltd (in each case with such amendments as may
          be agreed in writing by or on behalf of the Current Shareholders' Representative and IT ltd);

          Alcazar Loan Documents means: (i) the convertible loan agreement between Korek and
          Alcazar dated 11 September 2007 as amended from time to time; and (ii) the Share Pledge
          Agreement, together with any and all other documentation evidencing loans from or amounts
          outstanding to Alcazar and/or its Affiliates;

          Alcazar Management Services Agreement means the agreement regarding the provision by
          Alcazar (or an Affiliate of Alcazar) of certain management services to Korek in the Agreed Form
          to be entered into by Alcazar and Korek;

          Al Warka Facility means the US$225,000,000 facility provided to Korek by Al Warka Bank
          dated 5 September 2007;

          Approvals has the meaning given in paragraph 4(a)(i) of Part A of Schedule 3;

                                                       74
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 94 of 194
                                                                                                     C-015




          Available Funds has the meaning given in clause 11.1;

          Auditors means Ernst & Young LLP;

          Auditors' Certificate has the meaning given in clause 7.1;

          Basket has the meaning given in paragraph 2(b) of Schedule 4;

          Business Day means a day other than a Friday, Saturday or Sunday or public holiday in the
          United Arab Emirates or the Republic of Iraq on which banks are generally open in these
          countries for general commercial business;

          Business IP means the Owned IP and all other registered and material unregistered Intellectual
          Property Rights used by Korek, a complete list of which is set out in the Disclosure Letter
          together with copies of the relevant registration documents in respect thereof;

          Business Plan has the meaning given in the Shareholders' Agreement;

          Buy-Back Call Option has the meaning given in clause 2.8;

          By-Laws means the by-laws of Korek in Agreed Form;

          Call Option Notice has the meaning given in clause 2.8;

          Cancellation Notice has the meaning given in clause 2.9;

          Cancellation Shares has the meaning given in clause 2.9;

          Capital Expenditure means any expenditure or obligation in respect of expenditure which is
          treated as property, plant and equipment (including project in progress). Project in progress
          includes advance payments on property, plant and equipment;

          Cash means cash on hand, deposits held at call with banks and financial institutions;

          CEO Shareholders' Resolution means the resolution in the Agreed Form passed by the
          shareholders of Korek approving the delegation of authority from the Managing Director to the
          chief executive officer of Korek;

          Certified Amount has the meaning given in paragraph 4.1 of Part B of Schedule 7;

          Change of Control Notice means a notice in the Agreed Form to contractual counterparties of
          Korek of the change in the shareholding structure of Korek;

          Claim means any claim for breach of a CS Warranty;

          Closing means completion of the Proposed Transaction in accordance with the provisions of
          this Agreement;

          Closing Date means the Original Closing Date or, if such date is deferred pursuant to clause
          10.3, the Deferred Closing Date;

          Closing Share Price means US$1,000;

          CMG means the Iraqi National Communications and Media Commission and any successor
          body;

          CMG Liability Amount means the aggregate liability of Korek to the CMC in relation to: any
          fees, penalties and accrued interest due in respect of the Licence, being US$100,343,498.38 as
          at 31 December 2009 (comprising US$225,343,498.38 as set out in the letter dated 27 May

                                                       75
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 95 of 194
                                                                                                       C-015




          2010 from the CMC to Korek, less US$125,000,000 paid by Korek to the CMC), plus penalties
          and interest accruing daily on the outstanding fees (including licence fees), penalties and
          accrued interest due to the CMC by Korek at a rate of 6% (six per cent.) per annum (in
          aggregate, CMC Liability Amount);

          CMG Reduction has the meaning given in clause 8.1;

          CMG Reduction End Date means the date falling 30 months after the Closing Date;

          Companies Registrar means the Registrar of Companies in Erbil, Iraq, at which Korek is
          registered;

          Company Law means Law No. 21 of 1997 (as amended in 2004) from time to time of the
          Republic of Iraq;

          Company Obligation means any warranty or undertaking to indemnify given by Korek under
          this Agreement (including any obligation under Schedule 7);

          Comverse Agreement means the Purchase and Licence Agreement dated 26 April 2010
          between Comverse, Inc. and Korek;

          Conditions has the meaning given in clause 3.1;

          Confidential Information has the meaning given in clause 21.1;

          Convertible Loan Agreement means the convertible loan agreement between Korek and
          Alcazar dated 11 September 2007;

          corporate income tax means any tax on income, profits or gains;

          Costs means losses, liabilities, damages, costs (including all reasonable out-of-pocket costs,
          fees and expenses of legal and other professional advisers), charges, expenses and taxation, in
          each case of any nature whatsoever;

          GP Satisfaction Date has the meaning given in clause 3.2;

          CS Consideration Reduction Amount has the meaning given in clause 2.5;

          CS IH Shares means 593,181 Shares, which together with the New CS Ltd Shares shall
          comprise 56% {fifty six per cent.) of the issued and allotted fully diluted share capital of
          International Holdings upon Closing;

          CS Ltd Shareholder Resolution has the meaning given in paragraph 2.1 (i) of Schedule 8;

          CS Ltd Reorganisation means the completion of the transfer of the IT Ltd Initial Shares and
          the CS IH Shares from the Current Shareholders to CS Ltd and the transfer of 16% (sixteen per
          cent.) of the shares of CS Ltd to Mr. Asa Ali Bamoki in accordance with clauses 1.1 (c) and 5.9,
          paragraph 2.3 of Schedule 8 and the Sanatel Letter;

          CS Ltd Shares means 668,181 Shares, which shall equal to 56% (fifty six per cent.) of the
          issued and allotted fully diluted share capital of International Holdings;

          CS Warranties means the warranties set out in Schedule 3 and the Tax Warranties;

          Current Shareholders' Obligation means any warranty or undertaking to indemnify given by
          the Current Shareholders under this Agreement (including any obligation under Schedule 7);

          Current Shareholders' Representative has the meaning given in clause 19;


                                                     76
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 96 of 194
                                                                                                       C-015




          Current Shareholders' Representative Loan means the US$285,372, 194 term loan facility
          provided to Korek by the Current Shareholders' Representative dated 12 August 201 O;

          Current Shareholders' Representative Loan Agreement means the term loan dated 12
          August 2010 between Korek and the Current Shareholders' Representative in respect of the
          Current Shareholders' Representative Loan:

          Current Shareholders' Representative Loan Release means the release to be executed by
          the Current Shareholders' Representative confirming the release at Closing of the obligations of
          Korek under the Current Shareholders' Representative Loan Agreement in the Agreed Form:

          Current Shareholders' Representative Services Agreement means the management
          services agreement in the Agreed Form to be entered into between Mr Sirwan Saber Mustafa
          and Korek;

          Damages Payment has the meaning given in paragraph 11 (a) of Schedule 4;

          Darin Agreement means the Entrepreneurship Contract dated 12 May 2010 between Darin Co.
          General Trade and Construction and Korek:

          December Accounts means, in relation to the period from 1 January 2009 to 31 December
          2009, the audited balance sheet and the audited profit and loss account of Korek together with
          any notes, reports or statements included in them, as appended to the Disclosure Letter:

          Decree has the meaning given in paragraph 2.2(a) of Schedule 8;

          Default Interest means interest at LIBOR plus 4% (four per cent.):

          Deferred Closing Date has the meaning given in clause 10.3;

          Delta Agreement means the Entrepreneurship Contract dated 12 November 2007 between
          Delta Telecommunication (in its capacity as distributor), Link Technology (in its capacity as
          distribution licence holder) and Korek:

          De Minimis Threshold has the meaning given in paragraph 2(a) of Schedule 4;

          Disclosure Bundle means the bundle of documents in the Agreed Form attached to the
          Disclosure Letter:

          Disclosure Letter means the letter from Korek, CS Ltd and the Current Shareholders to IT Ltd
          executed and delivered immediately before Original Signing:

          Dispute has the meaning given to it in clause 34.1:

          Distribution Agreements means the distribution agreements attached to the Disclosure Letter:

          DIFC Registrar of Companies means the Registrar of Companies for the Dubai International
          Financial Centre:

          Dividend means the dividend payment by Korek, which was declared by Korek on 30 June
          2010, of a dividend of US$25,000,000;

          EBITDA means earnings before deduction of interest, tax, depreciation and amortisation, as
          determined in accordance with the Accounting Principles, from time to time:

          Economic Sanctions Law means any economic or financial sanctions administered by the
          United Nations, the United States or the European Union:



                                                     77
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 97 of 194
                                                                                                          C-015




          EMEK Agreement means the Entrepreneurship Contract dated 12 May 2010 between
          EMEKPRES Kal1p lmalat Otomotiv San. Ve D1§ Tic. Ltd $Ii. and Korek;

          Employees means the employees of Korek immediately prior to Closing;

          Environment means all or any of the following media, namely air (including the air within
          buildings or other natural or man-made structures above or below ground), water or land;

          Environmental Laws means all international, national, state, federal, regional or local laws
          (including common law, statute law, civil and criminal law) which are in force and binding at the
          date of Original Signing, to the extent that they relate to Environmental Matters;

          Environmental Matters means all matters relating to the pollution or protection of the
          Environment;

          Ericsson Agreement means the supply agreement dated 15 January 2008 between Ericsson
          AB and Korek;

          Event or event includes any act, occurrence, transaction or omission whatsoever, and any
          reference to an event occurring on or before a particular date shall include events which for tax
          purposes are deemed to have, or are treated as having, occurred on or before that date;

          Excess Recovery has the meaning given in paragraph 11(d) of Schedule 4;

          Exchange Rate means, with respect to a particular currency for a particular day, the spot rate
          of exchange (the closing mid point) for that currency into US$ on such date as published in the
          London edition of the Financial Times first published thereafter or, where no such rate is
          published in respect of that currency for such date, at the average rate quoted by Bank of
          America, Citibank, HSBC or Deutsche Bank as at the close of business in London on such date;

          Existing Shares means 100% (one hundred per cent.) of the shares issued in the share capital
          of Korek;

          Expert means a partner of an internationally recognised accounting firm (whose identity is
          agreed between the parties or if the parties cannot so agree, a partner selected by the
          President for the time being of the Institute of Chartered Accountants in England and Wales)
          who shall act as expert and not as arbitrator in connection with the giving of the determination in
          question and whose costs shall be payable by Korek;

          Fair Market Value has the meaning given in the Shareholders' Agreement;

          Fairly Disclosed means fairly disclosed in the Disclosure Letter with sufficient detail to identify
          the nature and scope of the matters disclosed and to allow a reasonable bona fide investor to
          understand the full impact of such matter;

          Financial Debt means borrowings and indebtedness in the nature of borrowing (including by
          way of acceptance credits, discounting or similar facilities, loan stocks, bonds, debentures,
          notes, overdrafts or any other similar arrangements the purpose of which is to raise money)
          owed to any banking, financial, acceptance credit, lending or other similar institution or
          organisation, excluding trade creditors, but including any equipment suppliers (such as Nokia
          Siemens Networks Oy, Ericsson AB and Darin Co. General Trade and Construction) and their
          associated lending entities;

          First Tribunal has the meaning given to it in clause 34.7(b);

          General Assembly Resolution means a resolution of the general assembly of the
          shareholders of Korek in the Agreed Form to inter alia (i) approve the execution of and
          performance by Korek of its obligations under this Agreement and each of the Transaction
          Documents, (ii) approve the Transfer, (iii) approve the adoption of the amended By-Laws, (iv)
          appoint the Managing Director and specify and, to the extent set out therein, limit the powers of
                                                      78
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 98 of 194
                                                                                                           C-015




          the Managing Director, and (v) approve the appointment of members of the Korek Supervisory
          Committee (as defined in the Shareholders Agreement) in accordance with clause 7 of the
          Shareholders Agreement;

          Governmental Entity means any supra national, national, state, municipal or local government
          (including any subdivision, court, administrative agency or commission or other authority
          thereof) or any quasi governmental or private body exercising any regulatory, importing or other
          governmental or quasi governmental authority, including the European Commission and any
          Tax Authority;

          Group means International Holdings, Korek and their subsidiaries from time to time;

          Guarantee Liabilities has the meaning given in clause 14.1;

          Guarantors means ASN and Alcazar;

          Guarantee Proportions means:

          (a)   in respect of any obligations under clause 2.1(c):

                (i)     in respect of Alcazar, 0% (zero per cent.); and

                (ii)    in respect of ASN, 100% (100 per cent.);

          (b)   in respect of the obligation under clause 17 of the Shareholders' Agreement:

                (i)     in respect of any breach of the covenant by Alcazar or one of its Affiliates
                        (excluding, for the avoidance of doubt, IT Ltd), 100% (one hundred per cent.) of
                        any amount claimed under clause 14;

                (ii)    in respect of any breach of the covenant by ASN or one of its Affiliates (excluding,
                        for the avoidance of doubt, IT Ltd), 100% (one hundred per cent.) of any amount
                        claimed under clause 14; or

                (iii)   in respect of any breach of the covenant by IT Ltd, in respect of Alcazar, 53.86%
                        (fifty three point eight six per cent.) (being the proportionate shareholder of Alcazar
                        in IT Ltd), and in respect of ASN, 46.14% (forty six point one four per cent.) (being
                        the proportionate shareholding of ASN in IT Ltd); and

          (c)   in respect of any obligations under clauses 2, 4 and 5.6 of the IT Ltd Shareholder Loan:

                (i)     in respect of Alcazar, 100/285 of any amount claimed under clause 14; and

                (ii)    in respect of ASN, 185/285 of any amount claimed under clause 14; and

          (d)   in respect of any obligation under paragraph 6 of Part A of Schedule 6:

                (i)     in respect of Alcazar, 100% (one hundred per cent.) of any amount claimed under
                        clause 14; and

                (ii)    in respect of ASN, 0% (zero per cent.),

          (e)   provided that, in respect of (c) only, if it is demonstrated to the reasonable satisfaction of
                International Holdings that ASN (or its Affiliates) and/or Alcazar (or its Affiliates) have not
                complied in full with their obligations to provide funds to IT Ltd and that on that basis IT
                Ltd has only partially complied with its obligations under the IT Ltd Shareholder Loan,
                then the defaulting party's guarantee proportion shall be 100% (one hundred per cent.) of
                the amount demonstrated to be its funding default;


                                                       79
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 99 of 194
                                                                                                              C-015




          Halabja Agreement means the Entrepreneurship Contract dated 23 May 2010 between
          Halabja Group Co. and Korek;

          ICC means The International Chamber of Commerce, and any referral to the ICC under a
          Transaction Document shall be to its Headquarters;

          IFRS means the international financial reporting standards as adopted by the International
          Accounting Standards Board;

          IH Shareholder Resolution has the meaning given in paragraph 2.1(e)(vi) of Schedule 8;

          IH Transfer Notice has the meaning given in clause 2.6(a);

          IH Transfer Shares has the meaning given in clause 2.6(a);

          Incorporation Shares Transfer Date has the meaning given in clause 1.1 (a);

          Indebtedness means any indebtedness for or in respect of (a) moneys borrowed and debit
          balances at banks or other financial institutions; (b) notes, debentures, loan stock or any similar
          instrument (but not in respect of trade creditors); (c) receivables sold or discounted (other than
          any receivables to the extent they are sold on a non-recourse basis); (d) any counter-indemnity
          obligation in respect of a guarantee, bond, standby or documentary letter of credit or any other
          instrument issued by a bank or financial institution in respect of an underlying liability (but not, in
          any case, in respect of trade creditors) of a third party which liability would fall within one of the
          other paragraphs of this definition; (e) any amount of any liability under an advance or deferred
          purchase agreement if one of the primary reasons behind entering into the agreement is to raise
          finance or to finance the acquisition or construction of the asset or service in question {but
          excluding trade creditors); (f) any amount raised under any other transaction (including any
          forward sale or purchase, sale and sale back or sale and leaseback agreement) having the
          commercial effect of a borrowing or otherwise classified as borrowings (but not in respect of
          trade creditors); (g) any amounts owing under any financing or operating leases, (h) amounts
          owing in respect of interest payments or financial penalties, and (i) the amount of any liability in
          respect of any guarantee for any of the items referred to in paragraphs (a) to (h) above;

          Indemnities has the meaning given to it in clause 9.1;

          Intellectual Property Rights means patents, trade marks, service marks, logos, signs, trade
          names, internet domain names, copyright (including rights in computer software) and moral
          rights, database rights, semi-conductor topography rights, utility models, rights in designs, rights
          in get-up, rights in inventions, rights in know-how and other intellectual property rights, in each
          case whether registered or unregistered, and all rights or forms of protection having equivalent
          or similar effect anywhere in the world and registered includes registration and applications for
          registration;

          Initial Business Plan means the initial business plan of Korek in the Agreed Form, to be
          implemented in accordance with the Shareholders' Agreement;

          Initial Steps Date means a date occurring on or after the CP Satisfaction Date and which shall
          be no later than the fourth Business Day after the CP Satisfaction Date;

          Investment Licence means a licence issued by the National Investment Commission in the
          Republic of Iraq or the Investment Board in Kurdistan (as appropriate);

          lraqce/1 means lraqcell Telecommunication Limited incorporated on 10 May 2001 in the
          Republic of Iraq under registered number 1403;

          IT Ltd Banlr Account means such account as IT Ltd may notify to the other parties in writing;

          IT Ltd Closing Banlr means such bank as IT Ltd may notify to the other parties in writing;

                                                        80
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 100 of 194
                                                                                                         C-015




           IT Ltd Initial Shares means 50,000 Shares, which together with the New IT Ltd Shares and the
           Promissory Note Shares shall comprise 44% (forty four per cent.) of the issued and allotted fully
           diluted share capital of International Holdings upon Closing;

           IT Ltd Shares means 525,000 Shares, which shall comprise 44% (forty four per cent.) of the
           fully diluted share capital of International Holdings at Closing;

           IT Ltd Shareholder Loan means the US$285,000,000 bridging loan to be provided by IT Ltd to
           International Holdings pursuant to the IT Ltd Shareholder Loan Agreement;

           IT Ltd Shareholder Loan Agreement means the loan agreement to be entered into between IT
           Ltd and International Holdings on or before Closing in the agreed form;

           IT Ltd Shareholder Resolution has the meaning given in paragraph 2.1 (k) of Schedule 8;

           IT Systems means the information and communications technologies used by Korek, including
           hardware, proprietary and third party software, services, networks, peripherals and associated
           documentation;

           Key Employees has the meaning given to it in paragraph 1(a) of Part E of Schedule 3, a list of
           which is attached to the Disclosure Letter;

           Key Financial Performance Figures has the meaning given in clause 7;

           Key Managers means Mr. Hamid Akrawi, Mr. Nawzad H. Junde and Mr. Humam Amara;

           Korek's Bank Account means such account as Korek may notify to the other parties in writing;

           Korek Resolutions has the meaning given in paragraph 2.1 (b) of Schedule 8;

           Last Accounts means, in relation to the period from 31 December 2009 to the Last Accounts
           Date, the audited interim balance sheet and the audited profit and loss account of Korek in each
           case as at the Last Accounts Date in respect of the period from 31 December 2009 together
           with any notes, reports or statements included in them, as appended to the Disclosure Letter;

           Last Accounts Date means 30 June 201 O;

           Leakage means:

           (a)   in each case to, on behalf of, or for the benefit of CS Ltd, any Current Shareholder or any
                 of their Affiliates:

                 (i)     any dividend or distribution (whether in cash or in kind) declared, paid or made by
                         Korek;

                 (ii)    any management, servi_ce or other charges or fees paid by Korek;

                 (iii)   any return of capital (whether by reduction of capital or redemption or purchase of
                         shares or otherwise) by Korek or any amount payable on the repurchase,
                         repayment, redemption, reduction or cancellation of any share capital, loan capital
                         or other securities of Korek;

                 (iv)    any waiver, deferral or release by Korek of any amount or obligation owed or due
                         to Korek;

                 (v)     any payment of interest or principal in respect of any indebtedness owed by Korek;

                 (vi)    any transaction other than on arm's length third party terms;


                                                        81
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 101 of 194
                                                                                                             C-015




                  (vii)   any payment of any costs, bonuses or other sums by Korek;

                  (viii) any assumption or discharge of any liability (including in relation to any recharging
                         of costs of any kind) by Korek;

                  (ix)    any guarantee, indemnity or security provided by Korek in respect of the
                          obligations or liabilities of any Current Shareholder or any of its Affiliates;

                  (x)     any other payments made (whether in cash or kind) or benefits conferred by Korek;
                          and

           (b)    any payments made, or liabilities incurred, by Korek to any third party outside the
                  Ordinary Course of Business (and for these purposes payments in respect of the Roll-Out
                  shall be treated as being in the Ordinary Course of Business) and/or relating to the
                  Proposed Transaction (including any transaction or retention bonuses for management or
                  advisers' fees payable in connection with the Proposed Transaction),

           but does not include Permitted Leakage.

           Letter Agreement means the deed dated on or about the date hereof between Korek, the
           Current Shareholders, IT Ltd, International Holdings, ASN and Alcazar;

           liabilities means all liabilities, duties and obligations of every description, whether deriving from
           contract, commercial law, statute or otherwise, whether present or future, actual or contingent,
           as ascertained or unascertained and whether owed or incurred severally or jointly or as principal
           or surety;

           LIBOR means the display rate per annum of the offered quotation for deposits in sterling for a
           period of 1 (one) month which appears on the appropriate page of the Reuters Screen (or such
           other page as the parties may agree) at or about 11.00 a.m. London time on the date on which
           payment of the sum under this Agreement was due but not paid;

           Licence means Korek's Mobile Telecommunications Services Licence granted by the CMC;

           Listing means any admission to listing or trading on a securities exchange;

           Longstop Date has the meaning given in clause 3.6;

           Management Consultancy Agreement means the agreement regarding the provision by
           Sofrecom (an Affiliate of ASN) of certain management services to Korek in the Agreed Form to
           be entered into by Sofrecom and Korek;

          Management Fee Termination Agreement means the agreement in the Agreed Form by
          which all management fee agreements in existence at Closing between Korek and any of the
          Current Shareholders are terminated with effect from Closing;

           Managing Director means the managing director of Korek from time to time;

          Material Adverse Change means any event, circumstance, effect, occurrence or state of
          affairs or any combination of them (whether existing or occurring on or before the date of
          Original Signing or arising or occurring up to the Closing Date) which is, or is reasonably likely
          to be, materially adverse to the business, operations, assets, liabilities (including contingent
          liabilities), Properties or the business or financial condition, results or prospects of Korek, or
          where the event, circumstance, effect, occurrence or state of affairs arises in connection with
          the Licence and/or associated regulations, or may otherwise be materially prejudicial to Closing.

          MOC Litigation means the proceedings commenced against Korek by the Iraqi Ministry of
          Telecommunications with the case no. 2008/B/2009;


                                                        82
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 102 of 194
                                                                                                            C-015




           Newroztel Agreement means the co-location agreement entered into between Korek and
           Newroz Telecom dated July 1st, 2008;

           New CS Ltd Shares means 75,000 Shares which, together with the CS IH Shares shall
           comprise 56% (fifty six per cent.) of the fully diluted share capital of International Holdings upon
           Closing;

           New CS Ltd Shares Aggregate Par Value means US$75,000;

           New CS Ltd Shares Aggregate Premium means US$74,925,000;

           New CS Ltd Shares Par Value per Share means US$1;

           New CS Ltd Shares Premium per Share means US$999;

      •    New Guarantor has the meaning given in clause 14.9;

           New IT Ltd Shares means 145,000 Shares, which, together with the IT Ltd Initial Shares and
           the Promissory Note Shares held by IT Ltd, shall comprise 44% (forty four per cent.) of the fully
           diluted share capital of International Holdings upon Closing;

           New IT Ltd Share Consideration means an aggregate amount of US$194,950,000, which
           amount shall represent a payment in respect of the premium payable for the IT ltd Initial Shares
           of US$49,950,000 and a payment in respect of both the nominal value and the premium
           payable for the New IT ltd Shares of US$145,000,000;

           New Korek Facility means the interest-free shareholder loan between International Holdings
           and Korek in the amount of US$206,000,000 which shall be repayable on demand;

           New Korek Shares has the meaning given to it in clause 1.1 (d)(v);

           New Shares means the CS IH Shares, the New CS Ltd Shares, the Promissory Note Shares,
           the New IT ltd Shares and the New Korek Shares;

           Nominal Value Shares has the meaning given in clause 2.3;

           Non Tax Claim means a Claim other than a claim for breach of any of the Tax Warranties or a
           claim under the Tax Covenant;

           Notice has the meaning given to it in paragraph 1 of Schedule 4;

          NSN Agreement means the supply agreement and the care agreement each dated 25 August
          2010 between Korek and Nokia Siemens Networks Oy;

          Orbitel Agreement means the entrepreneurship contract dated 13 May 2010 between Orbitel
          Telecommunication and Korek;

          Ordinary Course of Business means any transactions, customs and practices which are
          normal for the operations, and made in the sole and best interests of Korek's business (and for
          the purpose of determining the whether a transaction, is in the sole or best interest of Karel<,
          reference shall be made only of the facts, circumstances and condition of Korek existing at the
          time such transaction was made);

          Original Closing Date has the meaning given in paragraph 3.1 of Schedule 8;

          Original Signing means 10 March 2011, the date of signing of the Original Agreement;

          Overdue Amount has the meaning given in clause 2.9;


                                                        83
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 103 of 194
                                                                                                          C-015




           Owned IP means the registered and material unregistered Intellectual Property Rights and any
           domain names owned by Korek;

           parent company means any company which holds a majority of the voting rights in another
           company, or which is a member of another company and has the right to appoint or remove a
           majority of its board of directors, or which is a member of another company and controls a
           majority of the voting rights in it under an agreement with other members, in each case whether
           directly or indirectly through one or more companies;

           Permitted Leakage means the payments made, or to be made, by Korek which are set out in
           Schedule 9;

           Pre-Closing Period means the period from and including the date of Original Signing to and
           including the Closing Date;

           Proceedings has the meaning given in clause 15.2;

           Promissory Note has the meaning given in clause B of the Recitals;

           Promissory Note Release means the release, in the Agreed Form, to be executed by Alcazar,
           Korek and Mr Sirwan Saber Mustafa confirming the release at Closing of all claims arising out of
           or in connection with the Promissory Note;

           Promissory Note Shares means 330,000 Shares, which together with the IT Ltd Initial Shares
           and the New IT Ltd Shares shall comprise 44% (forty four per cent.) of the fully diluted share
           capital of International Holdings upon Closing;

           Promissory Note Transfer Agreements means the transfer agreements in the Agreed Form
           pursuant to which the Promissory Note shall be transferred (i) by Alcazar to IT Ltd, and (ii) by IT
           Ltd to International Holdings;

           Properties means the interests of Korek brief particulars of which are set out in Part C of
           Schedule 3;

           Proposed Transaction means the transaction contemplated by the Transaction Documents;

           Qua/ios Agreement means the entrepreneurship contract dated 13 May 2010 between Qualios
           Networks s.a.l. and Korek;

           recipient has the meaning given in paragraph 1.3 of Part C of Schedule 7;

           Regulatory Fee means any Regulatory Fee (as such term is defined in the Licence) payable in
           accordance with the Licence;

           Related Party Transactions means any agreement, transaction or undertaking entered into
           with an Affiliate;

           Relevant Claim Time means (i) in a case where paragraph 1.1 (a) of Part B of Schedule 7
           applies (including by virtue of paragraph 1.2 of Part B of Schedule 7), the date on which Korek
           makes or suffers an actual payment of Tax which falls within the scope of paragraph 1.1 (a) of
           the Part B of Schedule 7 and, in circumstances where paragraph 1.2 of the Part B of
           Schedule 7 applies such that an actual payment of Tax is treated as being made, the Relevant
           Claim Time shall be the last date on which the Tax that has been saved in consequence of any
           use or set off of any Relief as described in paragraphs 1.2(a), 1.2(b) and 1.2(c) of Part B of
           Schedule 7 could (but for such use or set off) have been paid to the relevant Tax Authority
           without giving rise to any liability to interest or penalties; and (ii) in a case where paragraph
           1.1 (b) of Part B of Schedule 7 applies, the date on which the repayment of Tax would have
           been received were it not for the loss, reduction or set off;

           Relevant Indemnities has the meaning given in paragraph 1 of Schedule 4;
                                                   84
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 104 of 194
                                                                                                          C-015




           Relevant Percentage Shareholding means, at any time in relation to a shareholder in
           International Holdings, the proportion, expressed as a percentage, which the shares held by
           such shareholder bear at that time to all the shares issued by International Holdings at that time
           (on a fully-diluted basis);

           Relief means any allowance, credit, deduction, exemption or set-off in respect of any Tax or
           relevant to the computation of any income, profits or gains for the purposes of any Tax, or any
           saving or repayment of Tax (including any interest in respect of Tax);

           Representatives has the meaning given in clause 21.1;

           Republic of Iraq means all the territories in the Republic of Iraq as at the date of Original
           Signing;

           Roaming and Interconnection Agreements means the roaming and interconnection
           agreements attached to the Disclosure Letter;

           Roll-Out means each of Roll-Out Commitments, Roll-Out Operations and Roll-Out Agreements;

           Roll-Out Agreements means the NSN Agreement, the Ericsson Agreement, the EMEK
           Agreement, the Darin Agreement, the Halabja Agreement, the Orbital Agreement, the Qualios
           Agreement, the Sana Agreement and the Comverse Agreement;

           Roll-Out Commitments means the ongoing expansion by Korek of its cellular network,
           infrastructure, products and distribution capability across the Republic of Iraq involving the
           construction and equipping of approximately 1,200 sites across Iraq and the associated
           completion and upgrade of the backbone and core of Korek's network to cover 90% (ninety per
           cent.) of the population of the Republic of Iraq;

           Roll-Out Operations shall mean the establishment of:

           (a)   a national distribution network across substantially all of the Republic of Iraq by the
                 addition of new dealer networks and owned retail outlets;

           (b)   new nationwide and regional advertising programs; and

           (c)   new mass market services based around simplicity and transparency on prices and
                 services offered and on local content and applications developed in partnerships with
                 local and regional firms,

           other than individual contracts with a value of US$800,000 or more;

           Rules has the meaning given to it in clause 34.3;

           ruling has the meaning given to it in paragraph 1.1 (g) of Part A of Schedule 7;

           Sana Agreement means the entrepreneurship contract dated 5 October 2008 between Sana
           Company and Korek;

           Sanatel means Sanatel Limited a company incorporated and existing under the laws of Iraq and
           having its principal place of business at Salim Street, Sulaimania, Iraq;

           Sanatel Letter means the letter in Agreed Form in relation to Sanatel;

           Sanctioned Person means any person or organisation (i) located within, doing business from
           or operating from or affiliated with the government of a Sanctioned Territory; or (ii) otherwise
           targeted under any Economic Sanctions Law;



                                                       85
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 105 of 194
                                                                                                           C-015




           Sanctioned Territory means any territory or state which is subject to a general export, import,
           financial or investment embargo;

           Share Pledge Agreement means the share pledge agreement between Mr Sirwan Saber
           Mustafa and Alcazar dated 11 September 2007 in respect of those shares in Korek registered in
           the name of Mr Sirwan Saber Mustafa, as amended from time to time;

           Share Transfer Agreement means a duly executed transfer instrument, in Agreed Form, in
           respect of the Transfer in the form required by the Companies Registrar and satisfactory to the
           parties, which for the avoidance of doubt shall be subject to the terms of this Agreement;

           Shareholder means a shareholder in the share capital of International Holdings from time to
           time;

           Shareholders' Agreement means the shareholders' agreement to be entered into between the
           parties on or around the date of Original Signing;

           Shares means shares in International Holdings' capital having the rights and being subject to
           the restrictions set out in the constitutional documents of International Holdings;

           Shortfall has the meaning given in clause 7.5;

           Signing means the execution of this Agreement;

           Sourcing and Procurement Agreement means an agreement to be entered into between an
           Affiliate of ASN and Korek in respect of sourcing and procurement for the Group;

           subsidiary and subsidiaries means any company in relation to which another company is its
           parent company;

           Supplemental Disclosure Letter has the meaning given in clause 10.2;

           supplier has the meaning given in paragraph 1.3 of Part C of Schedule 7;

           Surviving Provisions means clause 4.3, clause 5.12 and clauses 21 to 34 (inclusive);

            Tax or Taxation includes, without limitation, (a) taxes on gross or net income, profits and gains,
           (b) all other taxes, levies, duties, imposts, charges, withholdings and retentions of any fiscal
           nature, including any customs, excise, property, value added, sales, use, occupation, transfer,
           franchise and payroll taxes and any social security or social fund contributions, (c) any
           Regulatory Fee and any payment whatsoever which the relevant person may be or become
           bound to make to any person as a result of the discharge by that person of any such taxes,
           levies, duties, imposts, charges, withholdings retentions or Regulatory Fee which the relevant
           person has failed to discharge, together with all penalties, charges and interest relating to any of
           the foregoing or to any late or incorrect return in respect of any of them, and regardless of
           whether such taxes, levies, duties, imposts, charges, withholdings, retentions, penalties and
           interest or Regulatory Fee are chargeable directly or primarily against or attributable directly or
           primarily to the relevant person or any other person and of whether any amount in respect of
           them is recoverable from any other person;

           Tax Authority means any taxing or other authority competent to impose any liability to Tax, or
           assess or collect any Tax whether at a local, regional or national level (including Tax authorities
           or the Kurdistan Regional Government and tax authorities of the Republic of Iraq);

           Tax Claim means any claim by IT Ltd under Schedule 7;

          Tax Covenant means the covenants given by the Current Shareholders pursuant to paragraph
          1 of Part B of Schedule 7;

          Tax Liability has the meaning given in paragraph 2.1 of Part B of Schedule 7;
                                                        86
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 106 of 194
                                                                                                            C-015




            Tax Warranties means the warranties given by the Current Shareholders and Korek pursuant
            to Part A of Schedule 7;

             Third Party Assurance means any guarantee, indemnity, counter-indemnity or letter of comfort
           . of any nature given (i) to a third party by Korek in respect of any obligation of a Current
             Shareholder; and/or (as the context may require) (ii) to a third party by a Current Shareholder in
             respect of any obligation of Korek;

            Third Party Claim has the meaning given in clause 15.1;

            Third Party Contract has the meaning given to it in paragraph 1O(a) of Part B of Schedule 3;

            Third Party Right means any interest or equity of any person (including any right to acquire,
            option or right of pre emption or conversion) or any mortgage, charge, pledge, lien, assignment,
            hypothecation, security interest, title retention or any other security agreement or arrangement,
            or any agreement to create any of the above;

            Third Party Sum has the meaning given in paragraph 11 (b) of Schedule 4;

            Transaction Documents means this Agreement, the Disclosure Letter, the By-Laws, the IT Ltd
            Shareholder Loan Agreement, the Alcazar Management Services Agreement, the Management
            Consultancy Agreement, the Current Shareholders' Representative Services Agreement, the
            Shareholders' Agreement, the Promissory Note Release, the Promissory Note Transfer
            Agreements, the Current Shareholders' Representative Loan Release, the Letter Agreement,
            the Sanatel Letter, the Sourcing and Procurement Agreement and any other documents in the
            Agreed Form;

            Transfer has the meaning given in clause 1.1;

            Unpaid Sum has the meaning given in clause 2.6;

            VAT has the meaning given to it in paragraph 1.3 of Part C of Schedule 7;

            Vendor Financing means the aggregate amounts recorded by Korek in its Accounts owing to
            suppliers of equipment (including projects in progress) relating to or otherw.ise connected with
            the purchase by Korek of new equipment (including projects in progress);

            Working Hours means 9.30 a.m. to 5.30 p.m. in the relevant location of a Business Day; and

            ZR Group means ZR Group SAL Holding, a Lebanese company whose registered office is at
            81 Al Maraad Street, St Georges Building, 2nd Floor, Beirut Central District, Lebanon.

      2    Interpretation
            In this Agreement, unless the context otherwise requires:

     2.1   references to a person include any individual, firm, body corporate (wherever incorporated),
           government, state or agency of a state or any joint venture, association, partnership, works
           council or employee representative body (whether or not having separate legal personality);

     2.2   headings do not affect the interpretation of this Agreement; the singular shall include the plural
           and vice versa; and references to one gender include all genders;

     2.3   references to any English legal term or concept shall, in respect of any jurisdiction other than
           England, be construed as references to the term or concept which most nearly corresponds to it
           in that jurisdiction;

     2.4   references to US dollars or US$ are references to the lawful currency from time to time of the
           United States of America;

                                                        87
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 107 of 194
                                                                                                                C-015




     2.5    for the purpose of applying a reference to a monetary sum expressed in US dollars, an amount in
            a different currency shall be deemed to be an amount in US dollars translated at the Exchange
            Rate at the relevant date (which in relation to a Non Tax Claim, a Tax Claim or a claim under the
            Indemnities shall be the date of receipt of notice of that claim under Schedule 4);

     2.6    any phrase introduced by the terms including, include, in particular or any similar expression shall
            be construed as illustrative and shall not limit the sense of the words preceding those terms;

     2. 7   where any statement in this Agreement is qualified by the expression "so far as the Current
            Shareholders are aware", or any similar expression, such statement shall be deemed only to be
            made on the basis of the actual awareness of (a) the Current Shareholders, or (b) any of the Key
            Managers (other than the chief financial officer of Korek as at the date of this Agreement) and
            Philip Moyse, and after due and careful enquiry of each of the Current Shareholders and the Key
            Managers (other than the chief financial officer of Korek as at the date of this Agreement) and
            Philip Moyse;

     2.8    where any statement in this Agreement is qualified by the expression "so far as IT Ltd is aware",
            or any similar expression, such statement shall be deemed only to be made on the basis of the
            actual awareness of Elie Girard, Ehab Aziz, Olivier Froissart, Deepak Jain and Bruno Bourgin
            and after due and careful enquiry of Elie Girard, Ehab Aziz, Olivier Froissart, Deepak Jain and
            Bruno Bourgin and after reasonable enquiry of Charbel Abou Jaoude; and

     2.9    any references to this Agreement or any other document is a reference to such document as
            amended, varied, novated or supplemented (other than in breach of the provisions of this
            Agreement) at any time.

       3    Consent
             Any reference to a person's consent being required shall, unless stated to the contrary, imply
             that such consent can be given or withheld in such person's sole discretion.

      4     Enactments

             Except as otherwise expressly provided in this Agreement, any express reference to an
             enactment (which includes any legislation in any jurisdiction) includes references to: (i) that
             enactment as amended, consolidated or re-enacted by or under any other enactment before or
             after the date of Original Signing; (ii) any enactment which that enactment re-enacts (with or
             without modification); and (iii) any subordinate legislation (including regulations) made (before
             or after the date of Original Signing) under that enactment, as amended, consolidated or re-
             enacted as described in (i) or (ii) above, except to the extent that any of the matters referred to
             in (i) to (iii) occurs after the date of Original Signing and increases or alters the liability of any
             party under this Agreement.

        5    Schedules

             The Schedules comprise schedules to this Agreement and form part of this Agreement.

        6    Inconsistencies

            Where there is any inconsistency between the definitions set out in this Schedule and the
            definitions set out in any clause or any other Schedule, then, for the purposes of construing
            such clause or Schedule, the definitions set out in such clause or Schedule shall prevail.




                                                           88
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 108 of 194
                                                               C-015




                                  Schedule 11
                         Capitalisation Worked Examples




                                      89
                  Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 109 of 194
                                                                                                                                                             C-015




BA .SE GASE: 2 CAPITAL !NCF?EASES iN KOREK




                 Debit         Credit                                         Comments                      Account           Debit         Credit       Balance
KOREK INITIAL BALANCE                                                                                       Equity                    0.0       260.0         -260.0
Rest of the BS     433.5          -65.0 Equity         For illustrative purposes                            Convert loan          336.0         336.0            0.0
                                  336.0 Convert loan                                                        CMC                   162.5         162.5            0.0
                                  307.1 CSHR Loan      Current Shareholders· Representative Loan            CSHR Loan             307.1         307.1            0.0
                                    5.0 Advisors                                                            Advisors                  5.0          5.0           0.0
                                  162.5 CMC            Only the part to be paid at closing                  New Loan                  0.0       206.0         -206.0
                                                                                                            SH Loan                   0.0       285.0         -285.0
CLOSING
Cash                 32.5          32.5 New Loan       Part of IH Cash equity left in Dubai Korek account   Assets                    0.0          0.0               0.0
Convert loan        173.5         173.5 New Loan       Amount necessary to swap convert                     Cash                  642.5         637.1                5.4
Cash                285.0         285.0 SH loan        Mirror Joan to the IT Ltd Facility
CSHR Loan           307.1         307.1 Cash           Paid from Dubai Korek account                        Check                1,453.1       2.198.7         - 745.6
Advisors                 5.0            5.0 Cash       Paid from Dubai Korek account
                                                                                                                           • in Balance:(+) is debit (·) is credit
Cash                162.5         162.5 Equity         Cap increase 1
Convert loan        162.5         162.5 Cash           Repayment of Convert loan

Cash                162.5         162.5 Equity         Cap increase 2
CMC                 162.5         162.5 Cash           Repayment of CMG
                 Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 110 of 194
                                                                                                                                                              C-015




'i CAPlfAL JN=..;F?EASE IN J(OREX



                 Debit         Credit                                         Comments                      Account           Debit          Credit        Balance
KOREK INITIAL BALANCE                                                                                       Equity                    0.0          97.5          -97.5
Rest of the BS      433.5          -65.0 Equity        For illustrative purposes                            Convert loan          336.0          336.0             0.0
                                  336.0 Convert loan                                                        CMC                   162.5          162.5             0.0
                                  307.1 CSHR Loan      Current Shareholders' Representative Loan            CSHR Loan             307.1          307.1             0.0
                                     5.0 Advisors                                                           Advisors                  5.0           5.0            0.0
                                  162.5 CMC            Only the part to be peid at closing                  New Loan                  0 .0       368.5          -368.5
                                                                                                            SH Loan                   0.0        285.0          -285.0
CLOSING
Cash                 32.5          32.5 New Loan       Patt of IH Cash equity left in Dubai Korek account   Assets                    0.0           0.0                0.0
Convert loan        173.5         173.5 New Loan       Amount necessary to swap convett                     Cash                  642.5          637.1                 5.4
Cash                285.0         285.0 SH loan        Mirror loan to /he IT Ltd Facility
CSHR Loan           307.1         307.1 Cash           Paid from Dubai Kore/< account                       Cheok                 1,453.1        2,198.7         -745.6

Advisors                 5.0            5.0 Cash       Paid from Dubai Korek account
                                                                                                                           • in Balance ; (+) is debit (-) is credit
Cash                162.5         162.5 Equity         Cap increase 1
Convert loan        162.5         162.5 Cash           Repayment of Convert loan

Cash                162.5          162.5 New Loan      Cash relent from IH to Korek
CMC                 162.5          162.5 Cash          Revavment of CMG
                  Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 111 of 194
                                                                                                                                                              C-015




NO CAPITAL INCREASE tN !,OREK




                 Debit         Credit                                        Comments                       Account           Debit          Credit        Balance
KOREK INITIAL BALANCE                                                                                       Equity                    0.0         -65.0           65.0
Rest of the BS      433.5         -65.0 Equity         For illustrative purposes                            Convert loan          336.0          336.0                 0.0
                                  336.0 Convert loan                                                        CMG                   162.5          162.5                 0.0
                                  307.1 CSHR Loan      Curren/ Shareholders' Representative Loan            CSHR Loan             307.1          307.1                 0.0
                                    5.0 Advisors                                                            Advisors                  5.0          5.0                 0.0
                                  162.5 CMC            Only the part lo be paid al closing                  New Loan                  0.0        531.0          -531.0
                                                                                                            SH Loan                   0.0        285.0          -285.0
CLOSING
Cash                 32.5          32.5 New Loan       Pait of /H Cash equity left in Dubai Korek account   Assets                    0.0           0.0                0.0
Convert loan        336.0         336.0 New Loan       Amount necessary to swap converl                     Cash                  480.0          474.6                 5.4
Cash                285.0         285.0 SH loan        Mirror loan to the IT Ltd Facility
CSHR Loan           307.1         307.1 Cash           Paid from Dubai Korek account                        Check                 1,290.6        2,036.2         •745.6
Advisors                 5.0        5.0 Cash           Paid from Dubai Kore!( account
                                                                                                                           • in Balance : (+) is debit (·) is credit
Cash                162.5         162.5 New Loan       Cash
CMC                 162.5         162.5 Cash           Repayment of CMC
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 112 of 194
                                                                                   C-015




                                                     SIGNATURES

     This AGREEMENT is signed by duly authorised representatives of the parties:




     SIGNED                                              SIGNATURE:
     for and on behalf of
     IRAQ TELECOM LIMITED                                NAME:




     SIGNED by Sirwan Saber Mustafa,
     Jawshin Hassan Jawshin Barazany and
     Jiqsy Hamo Mustafa
     for and on behalf of
     KOREK TELECOM COMPANY LLC




     SIGNED                                              SIGNATURE:
     for and on behalf of
     KOREK INTERNATIONAL
     (MANAGEMENT) Ltd.

     in the presence of: ~ _:


    Wi tness
    Signature:
                     r,~"'          IJ~r~
    Name:            I   M.IN (.11./~ (.JrN/:..
    Address:             t..,:,,v b () "' ( (A/'




    SIGNED
    by SIRWAN SABER MUSTAFA
    in his capacity as
    Managing Director and Shareholder
    in the presence of:


    Witness
    Signature:
    Name:
                   ~
                   s -tMAJN 8(1 ~
    Address:        1A1t>1 t.A ,J   v    1..A-l'IE
                    L OHl:J o N     I   IA.IC



                                                        88
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 113 of 194
                                                                                       C-015




     SIGNED
     by JAWSHIN HASAN JAWSHIN
     BARAZANY
     in th e presence of:


    Wit ness
    Sig nature:   ~;
    Name :        s,~o,-1 gf(rtff'!
    Address:      M,"' ~ , ,.J It         /...lrN E.
                  /...,o ,Jt;.:, r,(    I ().J{.




     SIGNED
     by JIQSY HAMO MUSTAFA
     in the presence of:


    Witness
    Signature :   ~.:
    Nam e:        StAM)N         Bit 1 ~
    Address:      MtNCtAl(f, '-"t?vE

                  L,N'""'              I IA,/(




    SIGNED                                              SIGNATURE :
    for and on behalf of
    ALCAZAR CAPITAL PARTNERS                            NAM E:




    SIGNED                                              SIGNATU RE:
    for and on behalf of
    ATLAS SERVICES NETHERLANDS B.V.                     NAME:




    SIGNED                                              SIGNATURE:
    for and on behalf of
    INTERNATIONAL HOLDINGS LIMITED                      NAME:
                                                                      "6., ~ " ' - ~   S.A6ER
                                                                                         "°''-1'S,Ai2A




                                                       89
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 114 of 194




                   Exhibit C
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 115 of 194
                                                                    C-008




               ,                                    NORTON ROSE
        ggSflDENTIAL




    rm&
    liJp           10 MAtCH 70VI




    : \^"W.l
     W-
      {Shareholders' Agreement
    - 'if'

                                                                              \i
                                                                              J

        International Holdings Limited

        Korek Telecom Company LLC        "'-':--'


       Mr. Sirwan Saber Mustafa


       Korek International (Management) Ltd.


       Iraq Telecom Limited




      Norton Rose LLP
      ? More London Riverside
      London
      SE1 2AQ




^;v
t   vr*^K'
      Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 116 of 194
                                                                                                                                  C-008




                                                           Contents

                                                                                                                           Page


                $ Definitions and Interpretation                                                                              5

               t Closing                                                                                                     5
               V


               \{ Business of the Group                                                                                       5
               ,v
              ftr Responsibilities of the Parties
               'i
                                                                                                                              5
              ft
                    Capital and Further Finance                                                                               5
      ^jjBBf
      1
          '         International Holdings Board of Directors                   '.                                            9
    $.'&
    J-fejL Korek Supervisory Committee                                                                                       14

      «8S           Senior Management of Korek                                                                               18

      E9->*         Managing Director of Korek                                                                               19
      §?'                                                                                              ••
      JO            Committees                             :£::';....:        .".."....'...'....I.'.        :.".             20
      S#
      .'11          Shareholder Veto Matters                        -.                                                       23
       12           International Holdings Board of Director and Korek Supervisory Committee Veto Matters                    26            !|

       13           Default or Deadlock                                  .'                                 :          :     29

       14           Financial Matters and Dividends                                                                          30

       15           Information and Reporting                                                                                30            [

       16           Confidentiality                        :                                                                 32

       17           Non-Compete and Investment Opportunities                                                                 34

       18           Branding                                                                                 .'              36

      •19           Management Agreements                                                                                    36

 :, 20              Transfer of Shares and Pre-emption Rights                                                      :         36
 i,
:
      -21           Withdrawal Rights                                                                                        38            *j
•;.
• ? 22              Liquidity                                                                                                40
                                                                                                                                           j
                                                                                                                                          hi.
.'.,-''                                                                                                                                   !l
, ^3                IT Ltd Call Option                                                                                       41
'H
   JJ/4             Korek Call Option                                                                                        45
?$.
^25                 Transfer and Subscription Terms                                                                          46
...1&
^i?6                IPO                                                                                                      47
•-<f¥'
  yvUi
J
* ?*S               Conversion of Korek to a Private Joint Stock Company                                                     48
• Lr
"*"ffi*»
^ H
«4
      Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 117 of 194
                                                                                                                      C-008




                    Related Party Transactions                                                                  48

                    Covenant from IT Ltd                                                                        50

                    Counter Covenant from CSLtd                                                                 51

                    Further Assurances                                                                          52

             32*   Assignment                                                                                   52
             $   „
             33: Damages                                                                                        53
            5&
           ,34';   Gross up for Taxes and Withholdings                                                          53
          ^iWf
           •m
           s35-    Waiver. Rights and Remedies                                                                  53
            l$
            ;
             36    Variations                                                                                   53

             37    Invalidity                                                                                   53

             38    No Partnership or Agency                                                                     53

             39    Announcements                                                                                54

            40     Costs                                   -.-.                                                 54

            41     Whole Agreement                                                               \              54

            42     Conflict with Korek and International Holdings' Constitutional Documents or Applicable Laws ..54

            43     Duration                                                                                     55

            44     Notices                                                                           •          55

            45     Counterparts                                                                                 57

            46.    Third Party Rights                                                                           57

           47      Governing Law                                                                                57

           48.     Dispute Resolution                                                                           53

           •Schedule 1 Shareholdings in Korek as at Closing                                                     60

           'Schedule 2 Definitions                                                                              6-j

           Schedule 3 Call Option Promissory Note                                                               73

           Schedule 4 Deed of Adherence                                                                         75



      v '-*/»/•
      ;- /«
      ••jirJi
      . "
 •vi ;:""&*\
m***
ii[
*
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 118 of 194
                                                                                                            C-008




       THIS DEED (Agreement) is dated         10    March 2011 between:

       INTERNATIONAL HOLDINGS LIMITED, a company duly incorporated under the laws of the
       Dubai International Financial Centre with the registered number 1020 and whose registered
       office is located at suite 904, Level 9, Park Place. Sheikh Zayed Road. PO Box 506672, Dubai,
       UAE (International Holdings);

 (?)   KOREK TELECOM COMPANY LLC. a private company limited by shares incorporated with the
       Registration Directorate of Companies of the Kurdistan Regional Government with registered
       number 167 and whose registered office is located at Kurdistan Street nr. 45, Pirmam. Erbil.
       Kurdistan, the Republic of Iraq (Korek);

       MR. SIRWAN SABER MUSTAFA, a citizen of the Republic of Iraq and holder of Iraqi passport
       number G1053857, in his capacity as Managing Director (as defined herein);

       KOREK INTERNATIONAL (MANAGEMENT) LIMITED an exempted company duly
       incorporated with limited liability under the laws of the Cayman Islands and whose registered
       office is located at Close Brothers (Cayman) Limited, Box 1034, 4lh Floor Harbour Place, 103
       South Church Street, George Town, Grand Cayman KY1-1102, Cayman Islands (CS Lid); and

(5)    IRAQ TELECOM LIMITED, a company duly incorporated under the laws of the Dubai
       International Financial Centre with the registered number 1019 and whose registered office is
       located at suite 904, Level 9. Park Place. Sheikh Zayed Road. PO Box 506672. Dubai. UAE (IT
       Ltd).                                  ......... .    . . . . . . .

       Intema'tional Holdings, Korek, CS Ltd and IT Ltd each being a party, and together the parlies.

WHEREAS:

(A)    International Holdings is a private company limited by shares and incorporated under the laws
       of the Dubai International Financial Centre. Immediately following Closing, the Shareholders
       shall be CS Ltd and IT Ltd and their respective shareholdings shall be as set out in Schedule 1.

(B)    Immediately following Closing. International Holdings shall be the sole holder of the total issued
       and allotted share capital of Korek.

(C)    It is the intention of the parties that the Business shall be carried on and managed in
       accordance with the terms of this Agreement.

(D)    in order to effectively govern the Group, the parties have agreed that International Holdings
       shall be governed by a board of directors as set out in clause 6 and Korek shall have (i) a Korek
       Supervisory Committee as set out in clause 7 who shall act in accordance with the decisions of
       the International Holdings Board of Directors, and (ii) a Managing Director who shall act in
       accordance with the decisions made by the Korek Supervisory Committee contemplated by
       clause 7. as governed by this Agreement.

:(E)   At Closing, IT Ltd shall be 46% (forty six per cent.) owned by ASN and its Affiliates and 54%
       (fifty four per cent.) owned by Alcazar and its Affiliates.
    Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 119 of 194
                                                                                                               C-008




  ^AGREED:
        3?
        "Definitions and Interpretation
         I-L

        foWords and expressions used in this Agreement shall be interpreted in accordance with
         /Schedule 2.
         i

[^Closing
   »
         i
         ;This Agreement shall come into full force and effect on the Closing Dale.
         i


             Business of the Group

          The.business of the Group shall be mobile telecommunications and related services (together
          with such other business or businesses as shall from time to time be carried on in accordance
          with the provisions of clauses 11 and 12) and any ancillary or incidental businesses, and shall be
          conducted in the best interests of the Group in accordance with the then current Business Plan
         'and Budget.

        | Responsibilities of the Parties
             In order to promote the best interests. of< the Group, the darties shall use their respective
             reasonable endeavours to ensure that the'.Group is afforded the best possible business
             advantages and mark el position in the telecommunications sector in the Republic of Iraq by
             utilising (where relevant) their experience, knowledge and contacts In the telecommunications
             sector in the Republic of Iraq for the benefit of the Group.

i5$i Capital and Further Finance

       The parties agree that the Group has funding requirements, as set out in (he Initial Business
  fj£, Plan, and the parlies shall exercise their rights to ensure the Group is able to secure such
til financing in accordance with this clause 5, including, without limitation: providing any written
F/' consents or approvals, voting at any meeting of the Shareholders and procuring that any
jjg^i representatives proposed for appointment by such Shareholders to the International Holdings                  Hi
,i~f.' Board of Directors or the Korek Supervisory Committee shall vote in favour of any resolutions
yjj 'and shall approve any decisions or actions to procure such financing and the Shareholders shall                    .. * ' ' «
f'fs' not undertake any action or make any omission thai would frustrate efforts to procure the                    *v
v"£< financing prescribed in the Initial Business Plan.                                                                 Mi


 fcill "' at anX *'me'tne Gr°up requires additional funds whether to provide the funding required under                 ^•\
 &; the Initial Business Plan or otherwise (subject to clauses 11 and 12), such funding shall be
Jtj^ . obtained from the following sources and in the following order of priority and. for the avoidance of
 ? &. 'doubt, financing by way of Shareholders .Unsecured Loans shall not be'used unless the Korek
 ij£. Supervisory Committee is reasonably satisfied that it will not be possible to raise money under an
                                                                                                                           >,t '
 U' External Unsecured Loan, an External Secured Loan or an External Secured and Guaranteed                                HI;!
 f^ Loan on terms reasonably satisfactory or on a timely basis, save that, but subject to clause 5.8, in
 ffi   the event that a Shareholder does not provide the guarantees or funding referred to in clauses
 '$% 5.2(c) or 5.2(d) (as applicable), the other Shareholders shall not be obliged to provide any
'-M. guarantees or funding thereunder:
                                                                                                                              B
/SrE,
  *t^
               (a)   unsecured loans made by financial institutions to the Group on market terms or if such
                     loans are unavailable, an overdraft with the Group's usual bankers on normal commercial
                     terms (External Unsecured Loan);

               (b)   loans made by financial institutions to the Group on market terms and secured against
                     the assets of the Group (External Secured Loan):
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 120 of 194
                                                                                                                 C-008




               loans made by financial institutions to Ihe Group on market terms and guaranteed (on a
               pro rata basis and on terms reasonably acceptable lo them) by each of the Shareholders
               in their respective Relevant Shareholder Percentages in International Holdings (External
               Secured and Guaranteed Loan); and

         (d)   unsecured loans to International Holdings on market terms (as agreed between the
               International Holdings Board of Directors and the Shareholders and on terms pan passu
               and substantially the same {other than in respect of conversion rights) as the terms of the
               IT Lid Shareholder Loan) made, by each of the Shareholders in their respective Relevant
               Shareholder Percentages in International Holdings which shall rank ahead of all shares
               issued from time to time by International Holdings (Shareholders Unsecured Loan),

       provided that no more than 3 (three) months shall be spent by the Group in seeking to raise
       financing through External Unsecured Loans and External Secured Loans before the Group shall
       investigate options to raise finance through External Secured and Guaranteed Loans and/or
                                                                                                                         !i>
       Shareholders Unsecured Loans. Nothing in this clause 5.2 shall prevent a Shareholder in its sole
       discretion from providing the entirety of the guarantee required for the External Secured and
       Guaranteed Loans or the entire amount required by way of Shareholders Unsecured Loans if it.
       in its sole discretion, sees fit and the other Shareholders have either confirmed in writing that
       they do not wish to provide their pro rata proportion or have failed to do so within 60 (sixty) days
       of the request from International Holdings.                                                                         I
5.3     Any Shareholder may provide its pro rata portion of the Shareholders Unsecured Loans directly
        to Korek rather than to International Holdings or anpther'member of the Group provided that (i)
        such Shareholder shall provide such evidence as the other parties shall reasonably request lo
        show that (x) the provision of financing directly to Korek rather than to International Holdings shall
        not have a material adverse effect on the Group or the other parties, and (y) the provision of
      . financing through International Holdings would have a material adverse effect on such
        Shareholder, (ii) any financing provided directly to Korek shall not be on a convertible basis or
        give such Shareholder rights to acquire any'interest in shares in Korek. (iii) the other
        Shareholders shall be satisfied that Korek has guaranteed all debts and .obligations of
        International Holdings and (iv) such Shareholder shall enter into an intercreditor agreement in a
        form agreed by all the parties to the extent required to ensure repayment of any financing
        provided to International Holdings shall be pan passu with any financing provided directly to
        Korek.

5.4    If a Shareholder is required to provide security in respect of the shares in Korek held by
       International Holdings in order lo obtain any financing under clause 5.2(d) then the parties shall
       use reasonable endeavours to agree a mechanism for providing such security, provided that                         HI
       such mechanism does not prejudice or impair any of Ihe rights of any party to this Agreement and
       for the avoidance of doubt, CS Ltd shall not be permitted to grant any security interest over such
       number of Shares as may be required to satisfy the obligations of CS Ltd under clause 23.
                                                                                                                               )i
      The parties agree that Korek will take such steps as are necessary and in accordance with
      clause 5.2 to secure such amount of financing on terms reasonably acceptable to the parties
      taking into account market conditions in amounts required for the funding purposes of Ihe Group
      as identified in the Business Plan and Budget and to repay the aggregate principal amount of the
      IT Ltd Shareholder Loan and any future loans provided by the Shareholders pursuant to this
      clause 5 together with all accrued but unpaid interest thereon.

      If a Shareholder does not provide its pro rata proportion.of the financing by way of a Shareholder
      Unsecured Loan within 60 (sixty) days of such a request from International Holdings,,each of the
      Shareholders shall be entitled by written notice to International Holdings (Share Subscription
      Notice) to subscribe for Shares on a pro rata basis at a subscription price per Share equal to the
      Fair Market Value of the Shares, which price per Share shall be determined as follows:

        (a)    within 5 (five) Business Days of the receipt of a Share Subscription Notice by either
               Shareholder. IT Ltd and CS Ltd shall meet to try to reach an agreement as to the Fair
               Market Value of the Shares;
                                                                                                                          t
                                                                                                                               !
                                                                                                                               i
                                                                                                                               ft
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 121 of 194
                                                                                                               C-008




               in the event that IT Ltd and CS Ltd are unable to agree the Fair Market Value of the
               Shares within 15 (fifteen) Business Days of the receipt of a Share Subscription Notice. IT
               Ltd and CS Lid shall jointly appoint an Expert to determine the Fair Market Value of the
               Shares on terms to be agreed jointly by IT Ltd and CS Ltd (provided that neither party
               shall unreasonably refuse its agreement to those terms proposed by the Expert or the
               other party), such terms to include a requirement thai the Expert shall:

               (i)    determine its own procedure which shall include:

                      (A)    a reasonable opportunity for each of CS Ltd and IT Ltd to make written and
                             oral representations to the Expert;

                      (B)    a requirement that the parties supply each other with a copy of any written
                             representations at the same time as they are made to the Expert; and

                      (C)   permit each of CS Ltd and IT Ltd to be present while oral submissions are
                            being made by the other;

              (ii)    make its determination as soon as is reasonably practicable but in any event within
                      60 (sixty) days of appointment; and

              (iii)   act as an expert and not as an arbitrator and its determination of any matter falling
                      within its jurisdiction shall be final and binding on the parties save in the event of
                      fraud or manifest mathematical error (wtiSn the .relevant part-of its determination
                      shall be void and the matter shall be remitted to it for correction); and

        (c)   in the event that CS Ltd and IT Ltd are unable to agree on the identity of an Expert within
              the period set out in clause 5.6(b). such Expert shall be appointed by the International
              Centre for Expertise in accordance with the provisions for appointment of experts under
              the Rules for Expertise of the ICC,

        and the subscription for the Shares shall take place in accordance with clause 25 on the fifth
        Business Day following the determination or agreement of the Fair Market Value of the Shares
        under clause 5.6(a) or (b) above.

5.7   In the event that any Shareholder does not provide its pro rata proportion of the financing by way
      of a subscription for Shares at Fair Market Value under clause 5.6 (Unfunded Amount), the
      other Shareholders may subscribe (at Fair Market Value) for the number of Shares such
      Shareholder failed to subscribe for up to the Unfunded Amount. The Shareholder which failed to
      provide the Unfunded Amount shall be diluted and its Relevant Shareholder Percentage in
      International Holdings shall decrease accordingly.

5,8   Notwithstanding this clause 5, the parties shall (and shall procure that International Holdings
      shall) in accordance with clause 5.5. be required to repay the IT Ltd Shareholder Loan as soon
      as reasonably practicable following Closing in accordance with the terms of the IT Ltd
      Shareholder Loan Agreement (including clauses 7.2 and 7.3) if the Group obtains financing
      under clause 5.2 from a bank of reasonable standing, which is on market terms and conditions
      for financing of such type, covering the period up until at least 15 March-2015 and whose overall
      pricing terms are no less favourable than those of the IT Ltd Shareholders Loan:

      The parties shall (i) exercise their rights under this Agreement arid otherwise to procure, and
      shall not withhold any approval or consent under clause 11 or exercise any voting rights pursuant
      to clauses 11 and 12 to frustrate the satisfaction of this clause 5 and the issue of Shares under
      this clause 5, and (ii) without .prejudice to the foregoing,'ensure that there remains sufficient
      authorised but unissued share capital-to allow conversion of the IT Ltd Shareholder Loan into
      Shares pursuant to the IT Ltd Shareholder Loan Agreement. Each Shareholder shall provide
      reasonable co-operation to the others (including the approval of dividends in accordance with
      clause 14) to enable each Shareholder to provide, in their respective Relevant Shareholder
      Percentages in International Holdings, any financing pursuant to clause 5.2(c) or 5.2(d).
   Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 122 of 194
                                                                                                                   C-008




            financing Proposal Committee

            Jwrth effecl from Closing and in accordance with clause 5.11, ihe Shareholders shall procure that
            P*±!Z^aP,Ph?7 C°"!mittfJWhiCh Sha" be a C0mmitlee of the Shareholders and not a
            Jpmmmee of the International Holdings Board of Directors) shall be established (Financing
            P^£nc?K-m°mm;?ec>and ™<ntained throughout the duration of this Agreement. The scope and
            ^responsibilities of the Financing Proposal Committee shall be to:


                 '^      ^rslrnUoc^use00"0^1"3''0" "^ "* °F° ^ th° pr°vision offinancin9for ^ Group

                 (b)     keep me International Holdings Board of Directors.and Ihe Korek Supervisory Committee
                         updated as (o the progress in obtaining financing;

                         seek proposals for the provision of financing for the purpose of refinancing the IT Ltd
                         shareholder Loan and in accordance with clause 5.8;

          VW             negotiate and approve the terms of any financing arrangement to be entered into by the
                         Groupi (including any third party loans, shareholder loans (in accordance with clause
                         5.Z(d)) and vendor financing),

                        ((a) to (d) above, FPC Matters); and

          S. (e)        to provide recommendations and proposals in respect'of FPC Matters (FPC Proposal) to
                        the international Holdings Board of Directors or the Korek Supervisory Committee as he
                        case may be.

 sttBw •?»™P, f M ln^9ree that any FPC Proposal made bv the Financing Proposal Committee

 t$P .vV hP S c any FPC M.atter Sha"be referred lo the "«e™<ional Holdings Board of Directors or
    $ PVoonS in ?h!™S°7. rTT1?69- Wh° Sha" have the ri9ht to eitner ad°P' °r reJect such FPC
i A*:;-1
           r™ »             J   evenl th3t the lmematlonal Ho|
                                                 dings Board of Directors or the Korek Supervisory
                                                ad pt any FPC Pro
1 '?.'-' nrnmn,',<**** ?' ^ '°        °               Posal in its ™^. such matter shall bi
 yfr"'       P   y
 U !". make an ±nHPH
   1                   baCk tC>
                           M ^ £S?  F     n9 Pr P Sa C mmittee wh sha determi
                                                ° ° ' °             °     "        "^ whrtnw to
       S ,S,M ?^ K .*T ahernattve FPC Pr°Posal in Aspect of such FPC Matter. For the avoidance
                                      ( be OW the lniernational
       Kofek SunP^l r° ""T^*!L ^ '             '                "oWtaos Board of Directors and the
       «*? .h         ^ Committee-shall not lake any action or decision in respect of a FPC Matter
       510 ^d fihTp t0 - 3nd ln ac?rdance with- a FPC p^POsal approved pursuant to this clause
       evln't .hi1? P provisions °f causes 5-10 to 5.18 shall not prevent any Shareholder, in the
       event that an Emergency S.tuat.on has arisen, from providing any Shareholders Unsecured
 rv-j>
          The Financing Proposal Committee shall consist of 4 (four) members (FPC Members) IT Ltd
*i rt •
     1    ^ rPp°r°Me K appolniment- bV witten notice to the International Holdings Board of Directors.
fci
          ^nnimmp!fBamHerS 3nd !!!ay pr°P°Se the removal of ar)y FPC Memb^ so proposed for
          appontmen and propose the appointment of another in his place (IT Lid FPC Members) and
          nlr « K PCD^? °L aPP°intrnent. by written notice to the International Holdings Board of
          »^ni , ^° ^ Members a"d ™y Propose Ihe removal of any FPC Member'so proposed for
          appointment and propose the appointment of another in his place (CS Ltd FPC Members) The
          chairman of the Financing Proposal Committee (FPC Chairman) shall be appointed, prior to the
          fn ?H pXpr M6St KDat%tV ?S55 Ud FPC Members and- after the Major»y 'nterest Date, by the
          IT Ltd FPC Members. The FPC Chairman shall not have a casting vote.                 .

          The Financing Proposal Committee'shall meet periodically as follows (FPC Meetings):'

           (a)         the first FPC Meeting shall be held no later than 2 (two) weeks from the date of Closing;

           (b)         subsequent FPC Meetings shall be held upon a mutually agreed schedule and in any
                       event, at least every 2 (two) months; and                                      '


                                                                                                                           I
  Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 123 of 194
                                                                                                                  C-008




             '(c)   ad-hoc FPC Meetings shall be convened following written notice from any FPC Member
            fa      to International Holdings and the other FPC Members.
           sv
             FPC Meetings shall be convened by written notice from the FPC Chairman to the FPC Members
             no less than 5 (five) Business Days before the FPC Meeting, unless with the prior written consent
             of each FPC Member. The written notice (which for the purposes of this clause 5.13 may be
             delivered by electronic mail pursuant to clause 44.3) shall include an agenda identifying in
             reasonable detail the matters to be discussed at the FPC Meeting, together with copies of any
             relevant documents.
            !r
            i
             Decisions of the FPC Meeting shall be by way of a unanimous vote of those FPC Members
           'present (whether in person or represented by an alternate (who must be a FPC Member)),
        ^provided always that where any proposed new financing is in accordance with clause 5.8, (i) a
        &CS Ltd FPC Member may not withhold their consent to any refinancing of the IT Ltd Shareholder
          ; Loan, and (ii) CS Ltd shall procure that the CS Ltd SC Members and CS Ltd IH Directors shall
          sapprove any FPC Matter related to such new financing. The quorum for any FPC Meeting shall
            be at least 1 (one) IT Ltd FPC Member and at least 1 (one) CS Ltd FPC Member provided that if
           within "1 (one) hour from the time appointed for any FPC Meeting, including an adjourned
           meeting, a quorum is not present, the meeting shall be periodically adjourned to such date as
           shall be agreed between the FPC Members, provided that such date shall not be later than 5
        £':(five) Business Days from the date of the FPC Meeting.
        I
Sl5jti*& The FPC Chairman shall procure that a written record (in sufficient detail to enable the
        • Shareholders to comprehend in full the Rogers contained therein) of any FPC'-Meeting together
           with copies of any documentation produced; at such FPC Meeting shall be sent (after approval
        thereof by each FPC Member) to each FPC Member. SC Member. Director and Shareholder
  £&?. within 5 (five) Business Days of such FPC Meeting!                                  . •
  .tffO
  ' ~V

Mtfj« A written resolution signed and dated by all of the FPC Members, entitled at the relevant time to
 |j£J attend at and vote at FPC Meetings, shall be a valid and effective approval of such matters as if
 >T the same had been duly passed at a meeting of the Financing Proposal Committee held in
      accordance with the provisions of this clause 5.

117-      Any FPC Member or his alternate (who must be a FPC Member) may validly participate in a
          meeting of the Financing Proposal Committee by means of conference telephone or any other
          form of communications equipment, provided that all persons participating in the meeting are
          able to hear each other throughout such meeting. A person so participating by being present or
          being in telephone communication with those in the meeting shall be deemed to be present in
          person at the meeting and shall accordingly be counted in a quorum and be entitled to vote. Such
          a meeting shall be deemed to take place where the largest group of those participants -is
          assembled, or. if there is no such group, where the chairman of the meeting is.

          International Holdings Board of Directors

          The parties shall procure that the International Holdings Board of Directors shall be responsible
          for the overall direction and management of International Holdings. The Directors shall in Iheir
          capacity as Directors, at all times act in the best interests of International Holdings in accordance
          with international standards of corporate governance. The International Holdings Board of
          Directors shall not, however, take any decision (and if it takes any such decision it shall be
          deemed invalid and ineffective) unless such decision complies with the provisions of clauses 11                 It
          12 and 28.                                                                                                      «fir>
          Number of Directors

          Unless the parties agree otherwise, the International Holdings Board of Directors shall consist of
          7 (seven) members.                                                                                               I'.
                                                                                                                           t•
          Appointment and Removal of Directors

          Subject to clause 6.5 and prior to the Majority Interest Date:
                                                                                                                           !•
           Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 124 of 194
                                                                                                                    C-008




               y.(a)    CS Ltd shall propose for appointment by the Shareholders' general meeting 3 (three)
                        Directors as members of the International Holdings Board of Directors and may propose
                        the removal of any Director so proposed for appointment and propose the appointment of
                        S?ST.H KS,,PKaCf; p'ovidedJhat 1 <one> °f the Doctors so proposed for appointment
                        by CS Ltd shall be Mr Sirwan Saber Mustafa;

                 (b)    rr Ltd shall propose for appointment by the Shareholders' general meeting 3 (three)
             I
                        Directors as members of the International Holdings Board of Directors and may propose
                        the removal of any Director so proposed for appointment and propose the appointment of
                        another m his place; and

                 (c)    CS Ltd shall propose for appointment by the Shareholders' general meeting 1 (one)
                        independent person to act as the seventh director of the International Holdings Board of
                        Directors, such person to be selected in accordance with clause 6.15 (Independent
                        Director).

               Subject to clause 6.5 and following (he Majority Interest Date:

                 (a)   IT Ltd shall propose for appointment by the Shareholders' general meeting 4 (four)
                       Directors as members of the International Holdings Board of Directors and may propose
                       the removal of any Director so proposed for appointment and propose the appointment of
                       another en his place; and

                 (b)   CS Ltd shall propose for appointment by the Shareholders' general meeting 3 (three)
                       Directors as members of the International Holdings Board of Directors and may propose
                       the removal of any Director so proposed for appointment and propose the appointment of
                       another in his place, provided that one of the Directors so proposed for appointment bv
                       CS Ltd shall be Mr Sirwan Saber Mustafa.

     6.5'"    In the event that either Shareholder's Relevant Shareholder Percentage of International Holdings
              Sn3il*


               (a)     be less than 20% (twenty per cent.) but not less than 10% (ten per cent) such
                       Shareholder shall lose its rights to propose the appointment and removal of Directors
                       pursuant to clauses 6.3 and 6.4 (as applicable) and shall propose for appointment by the
                       Shareholders general meeting 1 (one) Director only as a member of the International
                       Holdings Board of Directors and may propose the removal of such Director and propose             ;i
                       the appointment of another in his place (in the case of CS Ltd. for as long as Mr Sirwan
                       Saber Mustafa's Relevant Shareholder Percentage of International Holdings shall exceed
                       5.1% (five point one per cent.), such Director shall be Mr Sirwan Saber Mustafa); or

               (b)     be less than 10% (ten per cent.), such Shareholder shall lose its rights to propose the
                       appointment and removal of Directors pursuant to clauses 6.3, 6.4 and 6.5(a).

             and such Shareholder shall (i) procure the prompt removal'of such number of Director(s) as have
             been previously proposed for appointment by such Shareholder and which exceed their rights
             pursuant to this clause 6.5. and (ii) shall indemnify International Holdings for any damages
             whether for compensation for loss of office, wrongful dismissal or otherwise, and any reasonable
             costs and expenses incurred in defending such proceedings which arise out of the removal of
             such Director(s) from office.
                                                                                                                              -i
             The parlies shall procure that the Shareholders' general meeting and the International Holdings                 I-
             Board of Directors shall approve and appoint or remove (as applicable) such persons as are
             proposed pursuant to clauses 6.3, 6.4 and 6.5 for appointment to or removal from the
             international Holdings Board of Directors promplly upon receiving written notice of such proposal
             unless the notice indicates otherwise. Prior to such appointment or.removal, the-proposing'                M-
             Shareholder shall, as far as practicable, consult with the other Shareholders as lo the identity and
             experience of the proposed nominee and.the reasons for the removal of their proposed
             representative. The Shareholder proposing the removal of any Director, in accordance with                  (ii
             clauses 6.3 or 6.4 shall indemnify International Holdings for any damages, whether for


                                                           10                                *'v .
4$
'L.Wbi'h
          Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 125 of 194
                                                                                                                     C-008




               compensation for loss of office, wrongful dismissal or otherwise, and any reasonable costs and                    :t
               expenses incurred in defending such proceedings which arise out of the removal of such Director                    '
             *!from office.
            .v
               Quorum

             IT Ltd and CS Ltd shall use all reasonable endeavours to ensure that their respective nominees
             as Directors shall attend each International Holdings Board Meeting and to procure that a
             quorum is present throughout each such meeting. Subject to clauses 6.14 and 28. a quorum for
             each International Holdings Board Meeting shall be a majority of Directors including 1 (one) IT
            "Ltd IH Director and 1 (one) CS Ltd IH Director provided that, if within one hour from the time
             appointed for an International Holdings Board Meeting a quorum is not present, the meeting shall
             be adjourned to the same calendar day of the next week (or such other date as may be agreed
             by at least 1 (one) CS Ltd IH Director and at least 1 (one) IT Ltd IH Director (each acting
             reasonably)) at the same time and place, and with the same agenda, then at such adjourned
             meeting any 4 (four) Directors present shall constitute a quorum.

             Conflict of Interest

     6.8"   Subject to clause 28, the Directors may authorise any matter proposed to them in accordance
            with this Agreement which relates to a situation in which a Director has, or can have, an interest
            which conflicts, or possibly may conflict, with the interests of the Group, provided that (i) he has
            disclosed to the International Holdings Board of Directors the nature and extent of his interest in
            writing as soon as he is aware of such interest, and (ii), he.shall.not vote on.-.or be counted in the
•           quorum in relation to, any resolution of* trie1 International Holdings Board of Directors or of a
            committee of the International Holdings Board of Directors concerning such matter.
1
             Notice of Board Meetings

    6.9     Subject to clause 28, International Holdings Board. Meetings shall be convened by written notice
            from the chairman of International Holdings to each Directors no less lhan 14 (fourteen) days
            before such International Holdings Board Meeting, unless (i) any Director reasonably determines
            that an Emergency Situation has arisen, or (ii) at least 1 (one) CS Ltd IH Director and at least 1
            (one) IT Ltd IH Director approves in writing a shorter notice period (for the avoidance of doubt
            and for the purposes of this clause 6.9 such approval in writing may be delivered by electronic
            mail pursuant to clause 44.3). Any notice shall include an agenda identifying in reasonable detail
            the matters to be discussed at the meeting. Copies of any relevant papers relating to the items
            specified in the agenda shall be sent to all the Directors no later than 7 (seven) days prior to the
            date of the meeting unless (i) at least 1 (one) IT Ltd IH Director and at least 1 (one) CS Ltd IH
            Director approves a shorter period, or (ii) any Director reasonably determines that an Emergency
            Situation has arisen. If any matter is not included on the agenda, the International Holdings
            Board of Directors shall not decide'on it unless at least-1 (one) CS Ltd IH Director and at least 1
            (one) IT Ltd IH Director agrees otherwise.

            Chairman of Board Meetings

    NO      Subject to clause 28:

             (a)    the chairman of International Holdings shall preside as chairman of the .International
                    Holdings Board Meeting but, if the chairman of International Holdings is not present within
                    one hour after the time appointed for hplding a meeting and willing to act. the Directors
                    present shall elect 1 (one) of their number to be chairman of that International Holdings
                    Board Meeting by simple majority vote;

             (b)   at each general meeting of International Holdings at which the annual accounts of                             '
                   International Holdings are approved, the Shareholder whose Relevant Shareholder                           :
                   Percentage of International Holdings exceeds 50% (fifty per cent.) shall 'propose for
                   appointment the person to act as chairman of the International Holdings Board of
                   Directors;



                                                           11
    :.*
f&
fiBwfc
                                                                                                   '^-'
                                                                                                    .. .:   .
                                                                                                                             fe
                                                                                                                              Irl
      Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 126 of 194
                                                                                                                         C-008




                         at each general meeting of International Holdings al which the annual accounts of
                         International Holdings are approved, the minority Shareholder shall propose for
                         appointment the person to act as vice chairman of the International Holdings Board of
                         Directors and the first vice chairman of International Holdings shall be so appointed at the
                         first general meeting of International Holdings following Closing; and

                  (d)    neither the chairman nor the vice chairman of an International Holdings Board Meeting
                         shall have a casting vote in any case.

                 Attendance at Board Meetings
            >

                   The location for the International Holdings Board Meetings shall be the registered office of
                   International Holdings or at such other location as may be agreed in writing by at least 1 (one) IT
                   Ltd IH Director and 1 (one) CS Ltd IH Director. The first International Holdings Board Meeting
                   shall take place immediately upon Closing and thereafter, unless otherwise agreed by the
                   Shareholders. International Holdings Board Meetings shall be held (i) immediately prior to a
       t'
                   meeting of the Korek Supervisory Committee, and (ii) al least quarterly. In addition, any Director
      ft.         shall be entitled to require the chairman of International Holdings to convene an International
                  Holdings Board Meeting by giving written notice to the Directors in which case International
                  Holdings shall ensure that such meeting is promptly called in accordance with the provisions of
                  this Agreement and, if relevant, the constitutional documents of International Holdings. The
                  Directors shall be entitled to attend International Holdings Board Meetings by means of
                  conference telephone or any other form of communications equipment, provided that all persons
                  participating in the meeting are able to hear each other throughout such meeting and such
                  person shall accordingly be counted in-the quorum and be entitled to vote'. The International
                  Holdings Board of Directors may invite the Shareholders, any members of management of any
                  entity of the Group, and any other persons (including advisers) to attend any of .its meetings as
                  observers provided, however, that the International Holdings Board of Directors shall be
                  responsible for procuring that any such observer (other than members of management) will
                  comply with any confidentiality undertakings reasonably required by the International Holdings
                  Board of Directors. For the avoidance of doubt, (i) the International Holdings Board of Directors
                  shall decide by a prior simple majority vote if it accepts the attendance of the observers, and (ii)
                  the observers will not have any rights to vote and will not be counted as part of the quorum at
                . meetings of the International Holdings Board Meetings.

                 Board Minutes

 6.I2           Subject to clause 28, the chairman of International Holdings shall procure that a written record (in
                sufficient detail to enable the Directors to comprehend in full the matters contained therein) of any
                International Holdings Board Meeting (IH Minutes) together with copies of any documentation
                produced at such International Holdings Board Meeting 'shall be sent to each Director within 5
                (five) Business Days of such International Holdings .Board Meeting. The IH Minutes shall be
                ratified by the International Holdings Board of Directors at the next following International
                Holdings Board Meeting.

                Board Committees

 6.13           IF International Holdings establishes any committee, such committee shall consist of at least 2
                (two) persons proposed by IT Ltd and at least 2 (two) persons proposed by CS Ltd. Committees
                of International Holdings shall operate by consensus and shall only have, the'power to make
                recommendations to the International Holdings Board of Directors.

                Board Resolutions
 6-14';
                Subject to clauses 11. 12 and 28 and prior to the Majority Interest Date, no resolution of the
                Directors proposed at any International Holdings Board Meeting shall be effective, including, for
                the avoidance of doubt, any approval of the Business Plan or Budget, unless it is voted in favour
                of by a majority of the Directors present at such International Holdings Board Meeting, Including
                at least 1 (one) IT Ltd IH Director and 1 (one) CS Ltd IH Director. Each Director shall have 1
                (one) vote, except that any Director who is absent from a meeting may elect in writing (for the

1'f-.>»
      4
        *
 .*«
m.
 **&

Ikr
                                                               12
   Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 127 of 194
                                                                                                                   C-008




           [avoidance of doubl and for the purposes of this clause 6.14 such election in writing may be
           '.delivered by electronic mail pursuant to clause 44.3) any other Director to act as his unfettered
         [•'alternate (who must be a Director) and to vote in his place at the meeting, in which case the
 !$.iffi& Director present shall be entitled to exercise both his own vote and the unfettered vote of the
            other Director(s) that he represents, and the represented Director shall be deemed to be present
             and counted for quorum purposes. A person entitled to be present at an International Holdings
             Board Meeting or of a committee of the International Holdings Board of Directors shall be
            deemed to be present for all purposes if he is able (directly or by telephonic communication) to
            speak to and be heard by all those present or deemed to be present simultaneously. A Director
             so deemed to be present shall be entitled to vote and be counted in a quorum accordingly. For
            the avoidance of doubt, a written resolution signed and dated by all of the Directors, entitled at
            the relevant time to attend at and vote at the International Holdings Board Meeting, shall be a
            valid and effective approval of such matters as if the same had been duly passed at an
   '$        International Holdings Board Meeting held in accordance with the provisions of this clause 6.
   fr
            Appointment of Independent Director

515     The Independent Director shall be selected as follows:
  &
         (a)    whenever there is a vacancy for the position of Independent Director, each Shareholder
                may propose 1 (one) or more candidates for appointment as Ihe Independent Director,
                provided that each of the proposed candidates:

                (i)     either:                                          . . . . . .
                                                      • "*•? '• .    '   '
                        (A)       has no less than 5 (five)-years aggregate experience in a senior position in
                                  Ihe telecommunications sector or a sector that a reasonable investor in
                                  Korek would deem to be sufficiently relevant to the Business, with 1 (one) or
                                  more international companies; or

                        (B)       has experience of serving on the board of directors of an international listed
                                  company; and

                (ii)    is a person with knowledge of doing business in. and the market culture of, the
                        Middle East; and

                (iii)   has demonstrated a successful track' record of taking executive decisions in the
                        carrying on of business with international companies; and .

                (iv)    is independent of each of the Shareholders and their respective Affiliates,

               and each Shareholder shall, when requested in relation to a proposed candidate, provide
               to the other parties sufficient information required in order to establish that such
               candidates satisfy all the above criteria;

         (b)   CS Ltd shall propose for appointment the Independent Director (in accordance with
               clause 6.3(c)) from the list of candidates proposed by each Shareholder pursuant to
               clause 6. !5(a).

        Execution of Documents
'tie-   Subject to clauses 6.14. 11, 12 and 28, any documents to be entered into by or on behalf of
   r<
        International Holdings shall be executed, only after approval by the International Holdings Board
        of Directors, by the chairman of the International Holdings Board of Directors (or in the event lhat
        the chairman is absent or otherwise unavailable, any other Director duly authorised by the
        International Holdings Board of Directors) appointed, from time to time, in accordance with clause
        6.10.




                                                                13
      Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 128 of 194
                                                                                                                   C-008




             IRorek Supervisory Committee
            1
            '(The parties and International Holdings shall procure that the Korek Supervisory Committee shall
Ik          (be responsible for the overall direction and management of Korek. Each party shall exercise its
             powers and rights he re under to procure that the Korek Supervisory Committee is constituted and
              iperates at all times in the manner set out in this Agreement. The SC Members shall, in their
             capacity as SC Members, at all times act in the best interests of Korek in accordance with
            [international standards of corporate governance. The Korek Supervisory Committee shall not.
            •;however, take any decision (and if it takes any such decision it shall be invalid and ineffective)
             unless such decision complies (where relevant) with the provisions of clauses 11,12 and 28.

             Number of SC Members

             Unless the parties agree otherwise, the Korek Supervisory Committee shall consist of 7 (seven)
             members.

     *$''
     y°'f. Appointment and Removal of SC Members
     *t *>
     •$*>
     73.*: Subject to clauses 7.5 and 7.6 and prior to the Majority Interest Date:
     Sf
      *<£   (a)   CS Ltd shall propose for appointment by the Shareholders' general meeting 3 (three) SC
       -V          Members as members of the Korek Supervisory Committee and may propose the
        ij        removal of any SC Member so proposed for appointment and propose the appointment of
       ?           another in his place, provided..that 1 (one) of-the -SC Members -so proposed for
                  appointment by CS Ltd shall be Mr Sirwan Saber Mustafa;

                 (b)   IT Ltd shall propose for appointment by the Shareholders' general meeting 3 (three) SC
                       Members as members of the Korek Supervisory Committee and may propose the
                       removal of any SC Member so proposed for appointment and propose the appointment of
                       another in his place;

                 (c)   CS Ltd shall propose for appointment by the Shareholders' general meeting. 1 (one)
                       independent person to act as the seventh SC Member of the Korek Supervisory
                       Committee, such person \o be selected in accordance with clause 7.18 (Independent SC
                       Member) and propose the removal of the SC Member so proposed for appointment and.
                       in accordance with clause 7.18. propose the appointment of another in his place; and

                 (d)   upon Closing, Mr Sirwan Saber Mustafa shall be the first chairman of the Korek
                       Supervisory Committee.

     W       Subject to clauses 7.5 and 7.6 and following the Majority Interest Date:

                 (a)   IT Ltd shall propose for appointment 4 (four) SC Members as members of the Korek
                       Supervisory Committee and may propose the removal of any SC Member so proposed
                       for appointment and propose the appointment of another in his place; and

                 (b)   CS Ltd shall propose for appointment 3 (three) SC Members as members of the Korek
                       Supervisory Committee and may propose the removal of any SC Member so proposed
I                      for appointment and propose the appointment of another in his place, provided that one
K            '         of the SC Members so proposed for appointment by CS Lid shall be Mr Sirwan Saber
E                      Mustafa.
       >
     '•5     In the event that either Shareholder's Relevant Shareholder Percentage of International Holdings
       '      shall:

                 (a)   be less than 20% (twenty per cent.) but not less than 10% (ten per cent.), such
                       Shareholder shall lose its rights to propose the appointment and removal of SC Members
                       pursuant to clauses 7.3 and 7.4 (as applicable) and shall propose for appointment 1 (one)
     ;
                       SC Member only as a member of the Korek Supervisory Committee and may propose the
      >                removal of such SC Members and propose the appointment of another in his place (in the

                                                            M                                "• .
    Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 129 of 194
                                                                                                                             C-008




                          case of CS Ltd. for as long as Mr Sirwan Saber Mustafa's Relevant Shareholder
                          Percentage of International Holdings shall exceed 5.1% (five point one per cent.), such

            i"
            *&
                          CS Ltd SC Member shall be Mr Sirwan Saber Mustafa); or

            £' (b)        be less than 10% (ten per cent.), such Shareholder shall lose its rights to propose the
                          appointment and removal of SC Members pursuant to clauses 7.3,7.4 and 7.5(a),

                 and such Shareholder shall (i) procure the prompt removal of such number of SC Member(s) as
               : have been previously proposed for appointment by such Shareholder and which exceed their
               /"rights pursuant to this clause 7.5. and (ii) shall indemnify Korek for any damages, whether for
                 compensation for loss of office, wrongful dismissal or otherwise, and any reasonable costs and
                'expenses incurred in defending such proceedings which arise out of the removal of such SC
                 Member(s) from office.

        Unless the parties otherwise agree, the members of the Korek Supervisory Committee shall, at
        all times, be the same persons as the members of the International Holdings Board of Directors
        and in the event that a Shareholder shall propose the appointment or propose the removal of any
        member of the International Holdings Board of Directors in accordance with clause 6.3 or 6.4,
        International Holdings and Korek shall procure that such person shall also be appointed or
        removed (as applicable) as a member of the Korek Supervisory Committee as soon as
        reasonably practicable. The Shareholder proposing the removal of any member of the Korek
     •^ Supervisory Committee shall indemnify Korek for any damages, whether for compensation for
    V;' loss of office, wrongful dismissal or otherwise, and any reasonable costs and expenses incurred
    l-H in defending such proceedings which arise; out of the''removal, of'such member of the Korek
     ^. Supervisory Committee from office.
     ,1 r, '
      1J

      *'           Quorum

  IT               Subject to clause 28, IT Ltd and CS Ltd shall use all reasonable endeavours to ensure that their
                   respective nominees shall attend each meeting 'of the Korek Supervisory Committee and to
                   procure that a quorum is present throughout each such meeting. Subject to. clause 7.10. a
                   quorum for each meeting of the Korek Supervisory Committee shall be a majority of SC Members
                   including one proposed for appointment by each of IT Ltd and CS Ltd provided that, if within one
                   hour from the time appointed for a meeting of the Korek Supervisory Committee, a quorum is not
                   present, the meeting shall be adjourned to the same calendar day of the next week (or such
                   other date as may be agreed by at (east 1 (one) IT-Ltd SC Member and at least 1 (one) CS Ltd
                   SC Member (each acting reasonably)) at the same lime and place, and with the same agenda,
                   then at such adjourned meeting 4 (four) SC Members shall constitute a quorum.

                   Conflict of Interests

  U                Subject to .clause 28, the SC Members may authorise any matter proposed to them in
                   accordance with this Agreement which relates to a situation in which a SC Member has. or can
                   have, an interest which conflicts, or. possibly may conflict, with the interests of the Group,
                   provided that (i) he has disclosed to the Korek1 Supervisory Committee the nature and extent of
                   his interest in writing as soon as he is aware of such interest, and (il) he shall neither vote on, nor
                   be counted in the quorum in relation to. any resolution of the Korek Supervisory Committee or of
                   a committee of the Korek Supervisory Committee concerning such matter.

                   Notice of SC Meetings

  '9               Subject to clause 28, meetings of the Korek Supervisory Committee shall be convened by written
                   notice from the Managing Director to each SC Member at least 14 (fourteen) days prior to such
                   Korek Supervisory Committee meeting, unless (i) any SC Member reasonably determines that an
                   Emergency Situation has arisen, or (ii) at least 1 (one) IT Ltd SC Member and at least 1 (one) CS
                   Ltd SC Member approves in writing a shorter notice period (lor the avoidance of doubt and for the
                   purposes of this clause 7.9, such approval in writing may be delivered by electronic mail pursuant
                   to clause 44.3). Any notice shall include an agenda identifying in reasonable detail the matters to
                   be discussed at the meeting. Copies of any relevant papers relating to the items specified in the
                   agenda shall be sent to all the SC Members no later than 7 (seven) days prior to the date of the


                                                                   15
 >^.
s*\
r*J>— » f
       m
                                                                                                           "^
JS
•-&/'.
           Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 130 of 194
                                                                                                                         C-008


                  4U




                  I
                  fft
                  Sheeting unless (i) at least 1 (one) IT Ltd SC Member and at least 1 (one) CS Ltd SC Member
•"i               [approves a shorter period, or (ii) any SC Member reasonably determines that an Emergency
I                IjSituation has arisen. If any matter is not included on the agenda, the Korek Supervisory
                 PCommittee shall not decide on it unless at least 1 (one) IT Ltd SC Member and at least 1 (one)
                  tes Ltd SC Member agree otherwise.
                   u
                 'SC Resolutions
                 [•»
             ;Subject to clauses 11, 12 and 28 and prior to the Majority Interest Date, no resolution of the
             fkorek Supervisory Committee shall be effective, including, for the avoidance of doubt, any
              approval of the Business Plan or Budget, unless it is voted in favour of by a majority of the SC
               Members present at such meeting of the Korek Supervisory Committee, including at least 1 (one)
               IT Ltd SC Members and 1 (one) CS Ltd SC Members. Each SC Member (including the chairman
              of any meeting of the Korek Supervisory Committee) shall have 1 (one) vote, except that any SC
               Member who is absent from a meeting may elect in writing (for the avoidance of doubt and for the
              purposes of this clause 7.10. such election in writing may be delivered by electronic mail
               pursuant to clause 44.3) any other SC Member to act as his unfettered alternate and to vote in
               his place at the meeting, in which case the SC Member present shall be entitled to exercise both
               his own vote and the unfettered vote of the other SC Member(s) that he represents, and the
               represented SC Member shall be deemed to be present and counted for quorum purposes. A
               person entitled to be present at a meeting of the Korek Supervisory Committee or of a committee
              of the Korek Supervisory Committee shall be deemed to be present for all purposes if he is able
               (directly or by telephonic communication) to speak to and be heard by all those present or
               deemed to be present simultaneously. A.gC.Member so.deemed to-be present shall be entitled^
              to vote and be counted in a quorum accordingly. For the avoidance of doubt, a written resolution
        '$g%~ signed and dated by all of the SC Members, entitled at the relevant time to attend at and vote at
         fj1 the Korek Supervisory Committee meeting, shall'be a valid and effective approval of such
      :     , matters as if the same had been duly passed at a meeting of the Korek Supervisory Committee
      ' *      held in accordance with the provisions of this clause 7.

                   Chairman at SC Meetings

      7.11.       Subject to clause 28, the chairman of the Korek Supervisory Committee shall preside as
                  chairman of the meetings of the Korek Supervisory Committee but. if the chairman of the Korek
                  Supervisory Committee is not present within 1 (one) hour after the time appointed for holding a
                  meeting and willing to act, the SC Members present shall elect 1 (one) of their number to be
                  chairman by simple majority vote. For the avoidance of doubt, the first chairman of the Korek
                  Supervisory Committee on Closing shall be Mr Sirwan Saber Mustafa.

                  Attendance at SC Meetings
          3
       M2         Subject to clause 28. the location for the meetings of the Korek Supervisory Committee shall be
                  in the Republic of Iraq or at such other location as may be agreed in writing by at least 1 (one) IT
                  Ltd SC Member and one. CS Ltd SC Member. The first meeting of the Korek. Supervisory
                  Committee shall take place immediately upon Closing and thereafter, unless otherwise agreed by
                  the Shareholders, meetings of the Korek Supervisory Committee shall be held at least quarterly.
                  In addition, any SC Member shall be entitled to require the Managing Director to convene a
                  meeting of the Korek Supervisory Committee by giving written notice to the SC Members in which
                  case Korek shall ensure that such meeting is promptly called in accordance with the provisions of
                  this Agreement and, if relevant, the constitutional documents of Korek. The members of the
                  Korek Supervisory Committee shall be allowed to attend the Korek Supervisory Committee by
                  means of conference telephone or any other form of communications equipment, provided that
                  all persons participating In the meeting are able to hear each other throughout such meeting. A
                  person so participating by being present or being in telephone communication with those in the
                  meeting shall be deemed to be present in person at the meeting and shall accordingly be
                  counted in a quorum and be entitled to vote. The Korek Supervisory .Committee may invite the
                  Shareholders, any members of management of any entity of the Group, and any other persons
                  (including advisers) to attend any of its meetings as observers provided, however, that the Korek
                  Supervisory Committee shall be responsible for procuring that any such observer will comply with
                  any confidentiality undertakings reasonably required by the Korek Supervisory Committee. For
      :*&
       .'.iJty

       ttsfc                                                    16
   Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 131 of 194
                                                                                                                      C-008




           trie avoidance of doubt, (i) the Korek Supervisory Committee shall decide by a prior simple
           majority vote if its accepts the attendance of the observers and (ii) the observers will not have
           Sny rights to vote and will not be counted as part of the quorum at meetings of the Korek
           Supervisory Committee.

           f
           IMinutes

             Subject to clause 28, the chairman of the Korek Supervisory Committee shall procure that a
             written record (in sufficient detail to enable the SC Members to comprehend in full the matters
             contained therein) of any Korek Supervisory Committee Meeting (SC Minutes) together with
             copies of any documentation produced at such Korek Supervisory Committee Meeting shall be
             sent to each SC Member within 5 (five) Business Days of such Korek Supervisory Committee
             Meeting. The SC Minutes shall be ratified by the Korek Supervisory Committee at the next
           J following Korek Supervisory Committee Meeting.
          •f'
          '. Subsidiary Boards
     $>
f.i& Jne members of the boards of a subsidiary or undertaking of Korek shall be proposed by the
 '    •. Korek Supervisory Committee. Each relevant board of directors shall consist of at least 1 (one)
   pEJ£ .director proposed for appointment by IT Ltd and at least 1 (one) director proposed for
   v^r; appointment by CS Ltd. The Shareholders shall be entitled to receive reasonable notice of and
    ?v attend any meeting of the board of directors of a subsidiary or undertaking of Korek. The
 3g£' 'Shareholders shall not have a right to vote at any meeting of the board of directors of a
 ^S: subsidiary or undertaking of Korek.      .WA •           • . - » • . • •     '•'."•


§           Appointment
            v
          ; '
                        of Chairman                           ' .

M5f.        Provided that 20% (twenty per cent.) or more of the Shares are held by CS Ltd, CS Ltd shall
 ^.y        propose a candidate (who shall be a CS Ltd SC Member) for appointment by the Korek
 t*         Supervisory Committee as the chairman of the Korek Supervisory Committee. If such proviso
   •>'?     ceases to be correct, the SC Members shall propose a candidate for appointment as the
   •' i     chairman of the Korek Supervisory Committee from among their number.
 t
  "; •      Conversion to PJSC
  •p:
7.16'.     The provisions of this clause 7 shall be amended.by           clause 27 upon Korek converting into a
  '. )     PJSC. Further, references in this Agreement to the            Korek Supervisory Committee (and SC
  I        Members) shall (upon Korek converting into a PJSC)            unless the context otherwise requires be
  £        deemed to refer to the PJSC board of directors (and its       directors).
  "cj.
M7;v       The parties acknowledge and agree that the provisions of this Agreement are deliberately
  ;;.      intended to set out the detailed corporate governance arrangements for Korek as agreed
  ' .-L    between the parties. If any of the provisions of this Agreement conflict with or provides any other
 !$.'      additional provisions, then the provisions of this Agreement shall prevail as between the parties.
 i*.
 «          Appointment of the Independent SC Member

M.B:       The Independent SC Member shall be selected as follows:

                (a)   whenever there is a vacancy for the position of Independent SC Member, each
 *T                   Shareholder may propose 1 (one) or more candidates for appointment as the
                      Independent SC Member, provided that each of the proposed candidates:
S3
                      (i)   either:

¥5                          (A)       has no less than 5 (five) years aggregate experience in a senior position in
                                      the telecommunications sector or a sector that a reasonable investor in
   1
                                      Korek would deem to be sufficiently relevant to the Business, with 1 (one) or
 '                                    more international companies; or



iS                    *                                       17
Ml
       Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 132 of 194
                                                                                                                   C-008




                           (B)   has experience of serving on the board of directors of an international listed
                                 company; and                                                         "»

                   (ii)    is a person with knowledge of doing business in, and the market culture of, the
                           Middle East; and

                   (iii)   has demonstrated a successful track record of taking executive decisions in the
                           carrying on of business with international companies; and

                   (iv)    is independent of each of the Shareholders and their respective Affiliates,

                   each Shareholder shall, when requested in relation to a proposed candidate, provide to
                   the other parties sufficient information required in order to establish that such candidates
                   satisfy all criteria;

             (b)   CS Ltd shall propose the Independent SC Member for appointment (in accordance with
                   clause 7.3(c)) from the list of candidates proposed by each Shareholder pursuant to
                   clause 7.1B(a)-

            Senior Management of Korek
            Subject to clauses 8.3 and 8.6, from Closing, all members of the Korek Supervisory Committee
            may propose candidates for appointment by the Korek, Supervisory Committee as Senior
            Managers of Korek, and may propose therfernova1 of any Senior-Manager and the appointment
            of another in his place (in each case, such person to be proposed for appointment or removal as
            a Senior Manager of Korek, a Management Candidate), provided that such member of the
            Korek Supervisory Committee shall:

             (a)   give the Korek Supervisory Committee 10,(ten) Business Days' notice of the proposal
                   setting out in reasonable detail the reasons why they believe that it is appropriate for such
                   Management Candidate to be appointed or removed (Appointment Notice);

             (b)   permit any other member of the Korek Supervisory Committee to object, on objective
                   grounds, to such proposal and, to propose an alternative candidate; and

             (c)   refer to and take into account the criteria for'such appointment or removal as agreed by
                   the Shareholders from time to time, which criteria shall include the bases on which
                   individuals should be removed from office, -including (without limitation): (i) a failure to
                   adhere to certain parameters (as specified from time to time by the Shareholders in the
                   then current adopted Business Plan): (ii) bankruptcy; (iii) a breach of law or regulation
                   (except in relation to minor offences such as minor traffic violations); (iv) gross
                   misconduct; and (v) any other criteria as may be agreed between the Shareholders.

 9.2;       Upon receipt of an Appointment Notice, the Korek Supervisory Committee shall decide by simple
            majority whether to appoint or remove (as applicable) any Management Candidate proposed
            pursuant to clause 8.1.

 8.3        CS Ltd shall propose the candidate for appointment as the CRO and may propose the removal of
            the CRO and the appointment of another in his place. Subject to clause 8.6, IT-Ltd shall propose
            candidates for appointment as (i) the CEO. and (ii) the CFO and may propose the removal of the
            CEO or the CFO and the appointment of another in their place.

            The Managing Director shall be the person to formally appoint and remove the Senior Managers
            and the CEO proposed pursuant to clauses 8.1, 8.2,8.3 and 8.6.
  a*        The CEO shall be the sole executive reporting directly to the Managing Director and all
            discussions, communications and interactions between the Managing Director and the Senior
            Managers shall be carried out together with-the CEO and the Managing Director shall have
            access to the information provided by the Senior Managers to the CEO at all times.

 •rr?<;5
-f^
OT      *                                                  18
r.1 .sS'
S-*.
SM
 Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 133 of 194
                                                                                                                C-008




          fpor the duration of the Management Consultancy Agreement, (i) the CEO shall, and the Senior
          [Managers (other than the CRO) may (where applicable under the Management Consultancy
          [Agreement at that time), be proposed pursuant to the terms of the Management Consultancy
          Agreement. and (») tne parties shall take such actions as shall be required to ensure such
          ^candidates are able to take up and fulfil such rotes for the benefit of the Business.
          fbai
          Smie parties and the Managing Director shall take all reasonable steps to ensure (so far as they
          fee able) that, at all times:

            [(a)   the CEO and the Senior Managers will act in accordance with the instructions of the
                   International Holdings Board of Directors and the Korek Supervisory Committee and the
                   terms of this Agreement and the Transaction Documents; and

           £(b)    the CEO and the Senior Managers shall:have full authority, acting in the best interests of
                   Korek, to implement the then current Business Plan in accordance with the then current
                   approved Budget.

. Jj$Jfthe CEO and. if necessary, the Senior Managers shall provide the Korek Supervisory Committee
*x/*t&wHh such access to the CEO and Senior Managers, the documents, reports, records and books
.ff .ffibf the CEO and the Senior Managers and any other information as it may reasonably require to
*F '^monitor compliance with this clause 8. The CEO will report to. and advise, the Managing Director
     'i^-and the Korek Supervisory Committee, on a regular basis, in respect of any proposed
       ^amendments to the Business Plan and Budget or the activities of Korek that the CEO and Senior
    A^Managers believe will be in the best interests of Korek. •'. • ' • • • •       •"
    *|£                                              ' ••
J9 ^Managing Director of Korek
91*H Upon Closing, the first Managing Director of Korek shall be Mr Sirwan Saber Mustafa.
$r%.
9.2:%-In accordance with the By-Laws, the Managing Director shall be appointed by the Shareholders
     .who may appoint and remove the Managing Director by a simple majority. The Shareholder who
     ;holds the majority of the Shares at the time that any new Managing Director is appointed shall
      appoint the Managing Director, such person to be (i) Mr Sirwan Saber Mustafa, or (ii)'one of such
      Shareholder's SC Members.

9.3V.'     The appointment of a person other than Mr Sirwan'Saber Mustafa as Managing Director shall be
|_Jl;      conditional upon such Managing Director entering into a Deed of Adherence pursuant to which
XTP-       such person shall agree to comply with all the provisions of this Agreement applicable to the
fc".'      Managing Director.
it.
9.4£       The parties shall procure that, at all times, the Managing Director shall act in accordance with
«V/        clause 8.4, the best interests of Korek. the By-Laws, any resolution passed by the shareholders
i\,t,      of Korek, the instructions of the Korek Supervisory Committee and any FPC Proposal adopted by
ra         the International Holdings Board of Directors or the Korek Supervisory Committee "provided that
^..'      .such instructions and the FPC Proposal are not contrary to Iraqi law and are in accordance with
 r.;;      the provisions of the National Mobile Licence.

|5?        Subject to clause 9.6:
 \ '
X            (a)   prior to the Majority Interest Date, Korek undertakes to indemnify fully and hold the
 JJJ               Managing Director harmless against all Costs which the Managing Director suffers.
 ? s               sustains or incurs (in his capacity only as Managing Director and not as Shareholder)
S4                 directly arising from any act or decision of the Korek Supervisory Committee, save that
|-V                the Managing Director shall not be indemnified in accordance with this clause 9.5(a) in
 ^                  respect of any acts or decisions of the Korek Supervisory Committee which he and all of
Jj,                the CS Ltd SC Members in attendance or represented at trie relevant meeting did not
.TV
 i •**.
                   vote against; and
&
J\!          (b)   following the Majority Interest Date. IT Ltd undertakes to indemnify fully and hold the
Q                   Managing Director harmless against all Costs which the Managing Director suffers,

J$i
£&                                                          19                           '"> -•••-.
  Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 134 of 194
                                                                                                               C-008




               sustains or incurs (in his capacity only as Managing Director and not as Shareholder)
               directly arising from any act or decision of the Korek Supervisory Committee, save that
               the Managing Director shall not be indemnified in accordance with this clause 9.5(b) in
               respect of any acts or decisions of the Korek Supervisory Committee which he (and. in
               the case of Mr Sirwan Saber Mustafa, all of the CS Ltd SC Members in attendance or
               represented at the relevant meeting) did not vote against.

       (Clause 9.5 shall terminate in its entirely and cease to apply following the conversion of Korek to a
       j'pJSC as anticipated by clause 27. •

    ^Committees
     t
?i!SThe followin9 committees of the Korek Supervisory Committee shall be established at Closing
 "^jand maintained throughout the duration of this Agreement:

        (a)    the staffing and remuneration committee (Staffing and Remuneration Committee);

        (b)    the finance, audit and risk committee, which shall, among other things, monitor the
               Business Plan and the financing of the Group (Finance, Audit and Risk Committee);
               and

        (c)    a sourcirig and procurement committee (Sou re Ing and Procurement Committee and
               together with the Staffing and Remuneration Committee and the Finance, Audit and Risk
               Committee,Committees).           •'•?-"; '

        Except with the written consent of the parties, no other committee of the Korek Supervisory
        Committee shall.be established.

       Staffing and Remuneration Committee

       Subject to clause 10.11, the scope and responsibilities of the Staffing and Remuneration
       Committee shall be to make recommendations to the Korek Supervisory Committee on:

        (a)    the human resources policies and strategies of the Group, particularly in respect of
               recruitment, salary and remuneration and industrial relations;

        (b)    the remuneration and salaries payable in respect of the employees and contractors of the
               Group (including both fixed and variable rates of remuneration, the method of calculation
               and indexation and the provision of any employee stock option plans); and

        (c)    the terms and .conditions of contracts of engagement or employment to be entered into
               between the Group and the Management Candidates.

•s     The Staffing and Remuneration Committee shall have the right to request all information from the
       employees and contractors of the Group to enable it to satisfy its responsibilities pursuant to this
       clause 10.2.

       Finance, Audit and Risk Committee

"2?.   Subject to clause 10.11, the scope and responsibilities of the Finance, Audit and Risk Committee
       shall be to:

        (a)    review the accounting policies of the Group to assess their continuing relevance and to
               make recommendations to the Korek Supervisory Committee as to whether to retain or
               propose changes to the accounting policies of the Group;

        (b)    provide an initial review of the accounts .prepared by the Group, including the half year
               and annual accounts and assist with interactions between the Auditors and the Korek
               Supervisory Committee;
                                                           /

M                                                     20

ii                                                                                            '^. -
  Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 135 of 194
                                                                                                                 C-008




           i(c)    review the management accounts prepared by the CEO and the Senior Managers;

           ^(d)    review any significant risks and contingent and non contingent liabilities to be undertaken
                   by the Group;

          f;'(e)   review the reports of. and monitor the implementation of any recommendations made by.
          i        the Group's internal audit team;

           (f)     make recommendations to the Korek Supervisory Committee in respect of the internal
                   quality control of the Group;

           (g)     propose changes to the Group's corporate governance policies and constitutional
                   documents;

           (h)     review, on a half yearly basis, the Group's financial situation and cash now forecasts and
                   any financial transactions contemplated or concluded;

           (i)     review the amount of any dividends or distributions proposed to be made and the
                   dividend policy of the Group; and

           (j)     review the Related Party Transactions before submission to the International Holdings
                   Board of Directors or the Korek Supervisory Committee in accordance with clause 28.
  ifc-CTi*
  &£j£ Sourcing and Procurement Comm/We*': '                        , - , - . .            .

1MW Subject to clauses 10.11 and 28. the scope and responsibilities of the Sourcing and Procurement
 'IJ&* Committee shall be to:
  fcT
I j£8[     W       make recommendations to the Korek Supervisory Committee on all procurement and
j »>4              sourcing activities of Korek;
  *§?
  £*•£     (b)     establish appropriate procedures, methodologies and documentation to develop best
  f'tf'
                   practice in the sourcing and procurement of equipment and services required by Korek in
  \\               the operation of its business; and

           (c)     review and make recommendations to the Korek Supervisory Committee in respect of
                   transactions involving the purchase of goods or services including any such matters
                   which are Related Party Transactions,

           and the Sourcing and Procurement Committee shall be periodically reviewed by the
           Shareholders who may determine that such committee shall be amended, reformed or
           dissolved according to the requirements of the Business at the relevant time
 %
10.5:     Subject to clauses 10.6 to 10.9, the Korek Supervisory Committee shall determine the
          composition of each of the Staffing and Remuneration Committee, the Finance. Audit and Risk
          Committee and the Sourcing and Procurement Committee.

          Provisions applying to all Committees

 if       Appointment and Removal of Committee Members
10.6      Each Committee shall consist of 4 (four) members (Committee Members). IT Ltd shall propose
          for appointment, by written notice to the Korek Supervisory Committee, 2 (two) Committee
          Members and may propose the removal of any Committee Member so proposed for appointment
          and propose the appointment of another in his place (IT Ltd Committee Members), and CS Ltd
          shall propose for appointment, by written notice to the Korek Supervisory Committee, 2 (two)
          Committee Members and may propose the removal of any Committee Member so proposed for
          appointment and propose the appointment of another in his place (CS Ltd Committee
          Members). The chairman of each Committee shall be appointed, prior to the Majority Interest


                                                                                                                         '.Si


&
                                                        21
                                                                                                                         h
    Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 136 of 194
                                                                                                                       C-008




                 Spate, by the CS Ltd Committee Members and, after the Majority Interest Date, by the IT Ltd
                ^'Committee Members. No chairman of a Committee shall have a casting vote.
                if*
                 t*
                 ^Committee Meetings
              &
               Each Committee shall meet periodically as follows (Committee Meetings):

                t (a)   the first Committee Meeting shall be held no later than 2 (two) weeks from the date of
                        Closing;

                  (b)   subsequent Committee Meetings shall be held upon a mutually agreed schedule, and, in
                        any event, at least every 2 (two) months; and

                  (c)   ad-hoc Committee Meetings shall be convened following written notice from any
                        Committee Member to the Korek Supervisory Committee.

    frf         Committee Meetings shall be convened by written notice from the chairman of the relevant
                committee to the Committee Members no less than 5 (five) Business Days before the Committee
          £'    Meeting, unless with the prior written consent of each Committee Member, a shorter period is
          £     agreed. The written notice shall include an agenda identifying in reasonable detail the matters to
          £     be discussed at the Committee Meeting, together with copies of any relevant papers. If any
          3     matter is not included on the agenda, the Committee shall not decide on it unless at least 1 (one)
          !
            .   IT Ltd Committee Member and at least 1 (one) CS Ltd Committee Member agrees otherwise.
          \                            •                 ..JCVA        •   • ' . - ' • . - •   '   .'•

          \ Quorum for Committee Meetings
          i


              The quorum for any Committee Meeting'shall be at least 1 (one) IT Ltd Committee Member and
              at least 1 (one) CS Ltd Committee Member (whether present or by proxy) provided in each case
              that if within 1 (one) hour from the time appointed for any Committee Meeting, including any
          '. adjourned Committee Meeting, a quorum is not present, the meeting shall be adjourned to such
              date as shall be agreed between the Committee Members, provided that such date shall not be
              later than 5 (five) Business Days from the date of the Committee Meeting. The Committee
              Members shall be allowed to attend Committee Meetings by means of conference telephone or
              any other form of communications equipment, provided that all persons participating in the
              meeting are able to hear each other throughout such meeting. A person so participating by being
            ' present or being in telephone communication with- those in the meeting shall be deemed to be
              present in person at the meeting and shall accordingly b'e counted in a quorum and be entitled to
              vote. Such a meeting shall be deemed to take place where the largest group of those participants
              is assembled or, if there is no such group where the chairman of the meeting is.

                 Committee Minutes

mo:             The chairman of the Committee shall procure that a written record (in sufficient detail to enable
                the Shareholders to comprehend in full the matters contained therein) of any Committee Meeting
                together with copies of any documentation produced at such Committee Meeting shall be sent to
                each-SC Member, Director and Shareholder within 5 (five) Business Days of such Committee
                Meeting.

              Role of Committees

M-              The role of the Committees shall be to (i) reach a consensus on the matters within their remit, (ii)
                to make appropriate recommendations to the Korek Supervisory Committee, and (iii) to seek to
                resolve any disputes In respect of the matters within their remit. In the event thai a resolution is
                passed or vetoed by a Committee (Committee Recommendation), it shall provide the Korek
                Supervisory Committee with a written report setting out details of and reasons for any Committee
                Recommendation. Korek shall not be bound by any Committee Recommendation and each
                Committee Recommendation shall be determined by the Korek Supervisory Committee acting in
                its sole discretion.

I

                                                                  22
       Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 137 of 194
                                                                                                                        C-008



             8&
*.!
                  Shareholder Veto Matters

             I
             The parties shall (and shall procure that International Holdings and Korek shall) use their
             respective powers to ensure, so far as they are legally able, that no action or decision relating to
                any of the matters set out in clause 11.2 below, is taken (whether by the International Holdings
                Board of Directors, the Korek Supervisory Committee, any entity within the Group or any of the
               :officers or managers within the Group) without the prior approval or written consent of any party
                whose Relevant Shareholder Percentage of International Holdings (together with any of their
                Affiliates) shall exceed 10% (ten per cent.) (Shareholder Veto Matters).

      ™i          The Shareholder Veto Matters are any decision, action or omission which may involve:
      itfj
                   (a)   constitutional documents: amending the constitutional documents of any entity within the
                         Group save for any immaterial amendments which do not affect the rights of any
                         Shareholder or any amendments which are required by law;

                   (b)   change in nature of the Business: materially changing (he nature or scope of the
                         Business (as summarised in clause 3) including the introduction or discontinuance of any
                         Held of activity and the relocation or expansions of the Business, or the commencement
                         of any new business not being ancillary or incidental to the Business;

                   (c)   conversion of Korek: converting Korek or any other entity within the Group from a limited
                         liability company to any other type of company;
                                                         •••? '•'•': '    ..-.-...            ••• .•-
                   (d)   changes in share capital: changing -the number of. or rights, privileges or preferences
                         attaching to, shares in any entity within the Group (including any cancellation, conversion,
                         consolidation or subdivision of shares) or granting any option or interest over any shares
                         or any uncalled capital of any entity within the Group;

                   (e)   equity funding: any funding plan for the Group which .is not provided for in the then
                         current adopted Budget or Business Plan or which requires new Shareholder equity
                         contributions;

                   (f)   acQuisitions: any entity within the Group acquiring (whether in a single transaction or
                         series of transactions) any business (or any material part of any business) or any material
                         asset, or any shares in any company, or making any other investment, or entering into
                         any other transaction other than in the ordinary course of business and: (i) where the
                         acquisition or investment or transaction is not provided for in the then current adopted
                         Budget or Business Plan; and (ii) where the acquisition price of that business or those
                         shares exceeds the higher of: (I)-US$10 million; or (II) 10% (ten per cent.) of the total
       i1                capital expenditure provided for in the then current adopted Budget or Business Plan;
       a>
                   (g)   winding UP: any proposal to wind up any entity within the Group or other voluntary
       $                 proceeding seeking liquidation, administration (whether out of court or otherwise),
                         reorganisation, readjustment or other relief under any bankruptcy, insolvency or similar
                         law or the appointment of a trustee, receiver, administrator (whether out of court or
                         otherwise) or liquidator or similar officer;

                   (h)   establishing subsidiaries: any entity within the Group establishing any subsidiary or
                         undertaking;

                   (i)   dividends: any entity within the Group declaring or paying any dividend or distribution
                         where any dividend or distribution is not provided for in the then current adopted Budget
      &                  or Business Plan and where declaring or paying any dividend or distribution would result
      tf                 in the Group's Indebtedness being greater than the Group's EBITDA for the preceding 12
      L$>                (twelve) month period;

                   G)    exit: a Listing, Sate or refinancing (other than pursuant to the IT Ltd Shareholder Loan) of
                         any entity of the Group;



                                                                  23
        Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 138 of 194
                                                                                                                            C-008




                  f(k)       accounts or accounting policies: approving the Group's statutory accounts or modifying
                             the accounting policies of any entity within the Group;

                             auditors: appointing or removing any auditor of any entity within the Group; and

                     j[m)    Promissory Note: save as contemplated pursuant lo the Subscription Agreement, any
                       ;.    transfer of any rights in the Promissory Note.

     ,73 Jouring the period up to the Majority Interest Dale, the parties shall (and shall procure that
      ^•"JJntemational Holdings and Korek shall) use their respective powers to ensure, so far as they are
             ^legally able, that no action or decision (whether by the International Holdings Board of Directors,
             |tfie Korek Supervisory Committee, any entity within the Group or any of the officers or managers
           ^.within the Group) is taken which (i) relates to any of the matters specified in clause 11.4 (IT Ltd
          jftVeto Matters), or (ii) may involve adopting any Business Plan or Budget for the Group or any
          ^proposal for financing in excess of the financing for the Group specified in the then current
    .^aRi-sdopted Business Plan or Budget (Funding Plan), or approving or ratifying any departure from
           jTtKe then current Business Plan, Funding Plan or Budget for the Group, in each case, without the
            t,prior approval or written consent of IT Ltd (provided that IT Ltd shall not withhold its approval or
        Sf&consent in respect of any financing obtained in compliance with clause 5.8).

        ^W
    lj'4,i»fi-kTne IT Ltd Veto Matters are any decision, action or omission which may involve:
      "'"••'|H\\t.
             * *S" (a)      financing: determining that the Group requires further working capital and determining the
                              method of procuring such additional.funding, relevant amounts and terms thereof;

                     (b)     acquisitions: any entity within the Group acquiring (whether in a single transaction or
                             series of transactions) any business (or any material part of any business) or any material
                             asset, or any shares in any company, or making any other investment, or entering into
                             any other transaction other than in the'ordinary course of business and where the
                             acquisition price of that business or those assets or shares is below: (i) US$10 million; or
                             (ii) 10% (ten per cent.) of the total capital expenditure provided for in the then current
                             adopted Budget or Business Plan for the Group;

                     (c)     disposals: any entity within the Group disposing of (whether in a.single transaction or



                                                                                                                                    P
                             series of transactions) any business (or any material part of any business) or any shares
                             in any company or entering into any other transaction other than in.the ordinary course of
                             business and: (i) where the disposal or transaction is no) provided for in the then current
                             adopted Budget or Business Plan for the Group; or (ii) where the disposal price of that                it
                             business or those assets or shares exceeds the higher of: (I) US$10 million; or (II) 10%
                             (ten per cent.) of the total capital expenditure provided for in the then current adopted              if1
                             Budget or Business Plan;

                     (d)     partnerships and joint ventures: any entity within the Group entering into (or terminating)
                             any material partnership, joint venture, profit-sharing agreement.. technology licence or
                             collaboration where entry into or termination of the partnership, joint venture, profit-
                             sharing agreement, technology licence or collaboration is not provided for in the then
                             current adopted Budget or Business Plan;

                     (e)     capital expenditure: any entity within the Group incurring any capital .expenditure in
    i.-'                     respect of any single item or project (or related items or projects)' where any capital
 hr                          expenditure to be incurred in respect of any single item or project (or related items or
  c                          projects), is not in the ordinary course of business and: (i) where the incurrence of the
\«::i,                       capital expenditure is not provided for in the then current adopted Budget or Business
&*•                          Plan; and (i») where the incurrence of the capital expenditure exceeds the higher of: (I)
'.$                          US$10 million; or (II) 10% (ten per cent.) of the total capital expenditure provided for in
                             the then current adopted Budget or Business Plan;
    st
                     (f)     material contracts: any entity within the Group entering into, terminating or making any
                             material amendment to any contract, liability or commitment which is not provided for in
                             the then current adopted Budget or Business Plan and where the total value of such

•V,
!'•

                                                                   24

kk2£
»     *-J-
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 139 of 194
                                                                                                            C-008




          contract, liability or commitment exceeds the higher of: (i) US$10 million; or (ii) 10% (ten
          per cent.) of the aggregate contingent and non-contingent liabilities of the most recent
          audited balance sheet of the Group;

    (g)   senior managers: appointing or removing any senior manager of the Group;

    (h)   Intellectual Property Rights; any entity within the Group making any material acquisition
          or disposal (including any assignment, grant or entering into of any material licence) of or
          relating to any intellectual property owned or used by the Group other than in relation to
          the Brand Licence Agreement;

    (i)   branding: changing the logo, business name or trade marks of the Group other than in
          accordance with the Brand Licence Agreement:

    (j)   material litigation: decisions relating to the initiation and/or conduct (including the
          settlement) of any material litigation including any legal proceedings to which any entity
          within the Group is a party which adversely affects or might reasonably be expected to
          adversely affect the National Mobile Licence;

    (k)   National Mobile Licence: any entity within the Group taking any steps or actions or
          making any decisions which materially adversely affects or might reasonably be expected
          to have a material adverse effect on the National Mobile Licence or the rights and
          obligations of any entity within the Group with regard to the CMC or agreeing a settlement
          of any amounts payable to the CMC (other than in connection with a.CMC Reduction in
          accordance with clause 8.1 of the Subscription Agreement);

    (I)   licences: entering into, amending (in any material respect) or terminating any material
          licence, including the National Mobile Licence;

    (m)   cash management: any entity within the Group entering into or terminating any
          agreements or arrangements, or varying (in any material respects) such agreements or
          arrangements, in relation to the cash management of the Group (including in relation to
          decisions relating to hedging, foreign exchange and earning a return on .the Group's
          cash) which is not provided for in the then current adopted Budget or Business Plan;

    (n)   ordinary course: any entity within the Group taking any steps or actions or making any
          decisions other than in the ordinary course of business and: (i) where the decisions, steps
          or actions are not provided for in the then current adopted Budget or Business Plan; and
          (ii) where the decisions, steps or actions would result in the incurrence of capital
          expenditure the higher of'(1) US$10 million; or (II) 10% (ten per cent.) of the total capital
          expenditure provided for in the then current adopted Budget or Business Plan;

    (o)   borrowings: any entity within the Group incurring any indebtedness or raising money or
          guaranteeing, pledging or providing any other form of security for any indebtedness of the
          Group which would result in the Group's aggregate indebtedness being greater than the
          higher of: (i) the total amount of indebtedness stated in the then current adopted budget
          or business plan for the Group; or (ii) 150% (one hundred and fifty per cent.) of the total
          amount of aggregate indebtedness incurred by the Group in the preceding 12 (twelve)
          month period (such amount to be increased by a percentage equal to the percentage
          increase in CPI over the same 12 (twelve) month period);

    (p)   release of obligations: any release, modification or abrogation of any significant liabilities,
          obligations or covenants (whether contingent or otherwise) owed to the Group where
          such amounts shall be regarded as significant if they are not provided for in the then
          current adopted Budget or Business Plan and: (i) exceed US$10 million; or (ii) relate to a
          liability, obligation or covenant from or on behalf of IT Ltd or any of CS Ltd and/or their
          respective affiliates); .

    (q)   Management Consultancy Agreement: following the termination of the Management
          Consultancy Agreement the entering into of any agreement or^rrangement in respect of

                                                                                                                    Mi
                                                                                                                    MS
                                                 25                                                                 • ,IJ
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 140 of 194
                                                                                                               C-008




               the same or similar subject matter as the Management Consultancy Agreement with any
               person who is engaged in any activity that is in direct or indirect competition with ASN or
               any of its Affiliates;

        (r)    Alcazar Management Services Agreement: following the termination of the Alcazar
               Management Services Agreement, the entering into of any agreement or arrangement in
               respect of the same or similar subject matter as the Alcazar Management Services
               Agreement (the Replacement Services Agreement) unless Alcazar had been given the
               opportunity to provide the services offered under such agreement or arrangement and
               was unable to do so on terms and conditions which were at least comparable in terms of
               quality and pricing as the Replacement Services Agreement; and

        (s)    Shareholders Resolutions: any amendment or replacement of the Shareholders
               Resolutions or the passing of any resolution of the shareholders of Korek which is
               contrary to or inconsistent with the Shareholders Resolutions.

I'fjijg. Where any matter Is proposed for approval as a Shareholder Veto Matter or an IT Ltd Veto
         Matter pursuant to clause 11.1 or 11.3 and such matter may be prohibited or restricted under the
         terms of the IT Ltd Shareholder Loan Agreement (or any other agreement pursuant to which IT
         Ltd has provided a loan to International Holdings or Korek), including, without limitation, those
         provisions of the IT Ltd Shareholder Loan Agreement which are permissive if a matter is a
         Permitted Transaction (as defined in the IT Ltd Shareholder Loan Agreement):

        (a)    International Holdings or Korek (inapplicable) shall •ensure'that (i) the notice convening
               the International Holdings Board Meeting or the Korek Supervisory Committee (as
               applicable) at which such approval shall be sought (to be sent to the Directors pursuant to
               clause 6.9 or the SC Members pursuant to clause 7.9 (as applicable)), shall include
               reasonably comprehensive details of those provisions of the IT Ltd Shareholder Loan
               Agreement which may prohibit or restrict the matter(s) for which approval is sought (IT
               Ltd SLA Requirements), and (ii) in addition to being sent to. the Directors pursuant to
               clause 6.9 or the SC Members pursuant to clause 7.9 (as applicable), a copy of the notice
               referred to in (i) above shall also be sent to IT Ltd (in its capacity as lender under the IT
               Ltd Shareholder Loan) in accordance with clause 44;                                                     •H
       . (b)   IT Ltd (in its capacity as Lender under the IT Ltd Shareholder Loan) may prior to such
               meeting being held, notify the IT Ltd IH Directors and/or the IT Ltd SC Members (as
               applicable) of its view on the matters proposed for approval in light of the IT Ltd SLA
               Requirements; and

        (c)    where any Shareholder Veto Matter or IT Ltd Veto Matter is approved or not approved
               pursuant to clause 11.1 or 11.3 (as applicable), the parties shal) procure that a minute of
               the decision relating Ursuch Shareholder Velo Matter or IT Ltd Veto Matter shall be
               provided to IT Ltd (in its capacity as Lender under the IT Ltd Shareholder Loan) within 8
               (eight) Business Days of such decision becoming effective, including reasonably
               comprehensive details of each of the IT Ltd SLA Requirements and whether the
               Shareholder Veto Matter or IT Ltd Veto Matter was approved in relation to each of such
               IT Ltd SLA Requirements,

       and for the avoidance of doubt, any consent or approval granted by IT Ltd pursuant to clause
       11.1 or 11.3 shall not be deemed to be a waiver of, or consent to an amendment of, the terms of
       the IT Ltd Shareholder Loan Agreement and no view or opinion of IT Ltd provided pursuant to
       clause 11.5(b) above shall invalidate such consent or approval.

      International Holdings Board of Director and Korek Supervisory Committee
      Veto Matters
      Following the Majority Interest Date, provided that both Shareholders' Relevant Shareholder
      Percentages in International Holdings shall exceed 20% (twenty per cent.) and subject to clause
      12.4, the parties shall (and shall procure that International Holdings and Korek shall) use their


                                                     26

                                                                                            ^
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 141 of 194
                                                                                                            C-008




    jrespective powers to ensure, so far as they are legally able, (hat no action or decision relating to
    {any of the matters specified in clause 12.3 (Super Majority Approval Matters) is taken (whether
    fby the International Holdings Board of Directors, the Korek Supervisory Committee, any entity
    [within the Group or any of the officers or managers within the Group) if (by reference to the facts.
    Fcircumstances and condition of Korek at the time of such decision) such action or decision,
    -individually, or when aggregated with any other actions or decisions taken in respect of Super
    [Majority Approval Matters during the same Calendar Year which were not approved by way of a
    [Super Majority Approval, could reasonably be expected to result in;

      (a)   the actual aggregate consolidated EBITDA of the Group for the remaining period covered
            by the then most recently approved Business Plan being at least 15% (fifteen per cent.)
            less or 15% (fifteen per cent.) more than the forecasted aggregate consolidated EBITDA
            of Ihe Group for the same period in the then most recently approved Business Plan; or

    y {b)   the actual aggregate consolidated Off Balance Sheet Commitments, Capital
            Commitments and Indebtedness of the Group for the remaining period covered by the
            then most recently approved Business Plan being at least 15% (fifteen per cent.) less or
            15% (fifteen per cent.) more than the forecasted aggregate consolidated Off Balance
            Sheet Commitments, Capital Commitments and Indebtedness of the Group for the same
            period in the then most recently approved Business Plan; or

      (c)   the aggregate consolidated free cash flow of the Group for the remaining period covered
            by the then most recently approved Business Plan being at least .15% (fifteen per cent.)
            less or 15% (fifteen per cent.) m$re*:than the forecasted aggregate consolidated free cash
            flow of the Group for the same period in the then most recently approved Business Plan.

     unless it is approved by the prior positive vote of at least 5 (five) members of the International
     Holdings Board of Directors or the Korek Supervisory Committee (as applicable) (a Super
     Majority Approval) and for the avoidance of doubt, where a matter requires a Super Majority
     Approval due to it being aggregated with any previous actions or decisions taken in respect of
     Super Majority Approval Matters during the same Calendar Year which did not require a Super
     Majority Approval under this clause 12, such prior actions and decisions shall remain valid and
     effective and shall not require any subsequent approval under this clause 12 or otherwise.

     For the purpose of clause 12.1, in the case of any aggregated matters, the then most recently
     approved Business Plan shall mean (i) until the end of the first Calendar Year post Closing, the
     Initial Business Plan, and (i!) for subsequent Calendar Years, the Business Plan in operation at
     the start of such Calendar Year.

     The Super Majority Approval Matters are any decision, action or omission which may involve:

      (a)   financing: determining that the Group requires further working capital and determining the
            method of procuring such,additional funding, relevant amounts and terms thereof;

      (b)   acquisitions: any entity within the Group acquiring (whether in a single transaction or
            series of transactions) any business (or any material part of any business) or any material
            asset, or any shares in any company; or making any other investment, or entering into
            any other transaction other than in the ordinary course of 'business and where the
            acquisition price of that business or those assets or shares is below: .(i) US$10 million; or
            (ii) 10% (ten per cent.) of the total capital expenditure provided for in the then current
            adopted Budget or Business Plan for Ihe Group;

      (c)   disposals: any entity within the Group disposing of (whether in a single transaction or
            series of transactions) any business (or any material part of any business) or any shares
            in any company or entering into any other transaction other than in the ordinary course of
            business and where the disposal or transaction is not provided for in the then current
            adopted Budget or Business Plan for the Group;

      (d)   partnerships and joint ventures: any entity within the Group entering into (or terminating)
            any material partnership, joint venture, profit-sharing agreement, technology licence or


i                                                  27
 Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 142 of 194
                                                                                                             C-008




           collaboration where entry into or termination of the partnership, joint venture, profit-
           sharing agreement, technology licence or collaboration is not provided tor in the Ihen
           current adopted Budget or Business Plan;

           capital expenditure: any entity within the Group incurring any capital expenditure in
           respect of any single item or project (or related items or projects) where any capital
           expenditure to be incurred in respect of any single item or project (or related items or
           projects), is not in the ordinary course of business and where the incurrence of the capital
           expenditure is not provided for in the then current adopted Budget or Business Plan;

     (0    material contracts: any entity within the Group entering into, terminating or making any
           material amendment to any contract, liability or commitment which is not provided for in
           the then current adopted Budget or Business Plan;

*'         Intellectual Property Rights: any entity within the Group making any material acquisition
           or disposal (including any assignment, grant or entering into of any material licence) of or
           relating to any intellectual property owned or used by the Group other than in relation to
           the Brand Licence Agreement;

     (h)   branding: changing the logo, business name or trade marks of the Group other than in
           accordance with the Brand Licence Agreement;

           material litigation: decisions relating to the initiation and/or conduct (including the
           settlement) of any material litigatjprv.including any legal proceedings to which any entity
           within the Group is a party which" adversely affects or might reasonably be expected to
           adversely affect the National Mobile Licence;

           National Mobile Licence: any entity within the Group taking any steps or actions or
           making any decisions which materially adversely affects or might reasonably be expected
           to have a material adverse effect- on the National Ntobile Licence or the rights and
           obligations of any entity within the Group with regard to the CMC or agreeing a settlement
           of any amounts payable to the CMC;

           licences: entering into..amending (in any material respect) or terminating any material
           licence, including the National Mobile Licence;

           cash management: any entity within the Group entering into or terminating any
           agreements or arrangements, or varying (in any material respects) such agreements or
           arrangements, in relation to the cash management of the Group (including in relation to
           decisions relating to hedging, foreign exchange and earning a return on the Group's
           cash) which is not provided for in the then current adopted Budget or Business Plan;

     (m)   ordinary course: any entity within the Group taking any steps or actions or making any
           decisions other than in the ordinary course of business and where the decisions, steps or
           actions are not provided for in the then current adopted Budget or Business Plan;

     (n)   borrowings: any entity within the Group incurring any indebtedness or raising money or
           guaranteeing, pledging or providing any other form of security for any indebtedness of the
           Group which would result.in the Group's aggregate indebtedness being greater than the
           total amount of indebtedness stated in the then current adopted Budget or Business Plan
           for the Group; and

     (o)   release of obligations: any release, modification or abrogation of any significant liabilities,
           obligations or covenants (whether contingent or otherwise) owed to the Group where
           such amounts shall be regarded as significant if they are not provided for in the then
           current adopted Budget or Business Plan or relate to a liability, obligation or covenant
           from or on behalf of IT Ltd or its affiliates.




                                                  28
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 143 of 194
                                                                                                               C-008



  $
   If or the avoidance of doubt, any matter; action or decision (including any Super Majority Approval
   •Matters) relating to an item included or provided for in the Business Plan or Budget shall not
  ^require a Super Majority Approval pursuant to clause 12.1.
 $fy
 jpVhere any matter is proposed for approval as a Super Majority Approval Matter pursuant to
 ' iciause 12.1 and such matter may be prohibited or restricted under the terms of the IT Ltd
    Shareholder Loan Agreement (or any other agreement pursuant to which IT Ltd has provided a
    loan to International Holdings or Korek), including, without limitation, those provisions of the IT
  ^Lld Shareholder Loan Agreement which are permissive if a matter is a Permitted Transaction (as
  ^defined in the IT Ltd Shareholder Loan Agreement):

       (a)   IntemationalHoldings or Korek (as applicable) shall ensure that (i) the notice convening
             the International Holdings Board Meeting or the Korek Supervisory Committee (as
             applicable) at which such approval shall be sought (to be sent to the Directors pursuant to
             clause 6.9 or the SC Members pursuant to clause 7.9 (as applicable)), shall include
             reasonably comprehensive details of the IT Ltd SLA Requirements, and (ii) in addition to
             being sent to the Directors pursuant to clause 6.9 or the SC Members pursuant to clause
             7.9 (as applicable), a copy of the notice referred to in (i) above shall also be sent to IT Ltd
             (in its capacity as Lender under the IT Ltd Shareholder Loan) in accordance with clause
             44;             •s



       (b)   IT Ltd (in its capacity as Lender under the IT Ltd Shareholder Loan) may prior to such
             meeting being held, notify the IT Ltd IH Directors and/or the IT Ltd SC Members (as
             applicable) of its view on the matters proposed.for approval in light pf the IT Ltd SLA
             Requirements; and                '*"'"'..

       (c)   where any Super Majority Approval Matter is approved or not approved pursuant to
             clause 12.1. the parties shall procure that a minute of the decision relating to such Super
             Majority Approval Matter shall be provided to IT Lid (in its capacity as lender under the if
             Ltd Shareholder Loan) within 8 (eight) Business Days of such decision becoming
             effective, including reasonably comprehensive details'of each of the IT Ltd SLA
             Requirements and whether the Super Majority Approval Matter was approved in relation
             to each of such IT Ltd SLA Requirements,

   and for the avoidance of doubt, any consent or approval granted by IT Ltd pursuant to clause
                                                                                                                       i!
                                                                                                                       «
   12.1 shall not be deemed to be a waiver of, or consent to an amendment of, the terms of the IT                      £
   Ltd Shareholder Loan Agreement and no view or opinion of IT Ltd provided pursuant to clause
   12.5(b) above shall invalidate such consent or approval.

   Default or Deadlock
   No party shall act in a manner which is contrary to the provisions of this Agreement

   If either Shareholder (individually or collectively) acts in a manner which is contrary to the
   provisions of this Agreement (Defaulting Shareholders), any of the other Shareholders may
   send a written notice of breach to the Defaulting Shareholder setting out such details of the act or
   acts of the Defaulting Shareholder which are contrary to the provisions of this Agreement (a
   Notice of Breach).

   The Defaulting Shareholder shall be entitled to remedy a breach of this clause 13, if capable of
   being remedied, within 30 (thirty) days of receipt of a Notice of Breach.

   If a deadlock arises because the parties fail to agree on any of the Shareholder Veto Matters or
   there is no Super Majority Approval under clause 12.1 the parties agree to use their best efforts
   to resolve in good faith said deadlock within 30 (thirty) Business Days from the date that such
   deadlock shall arise. In the event that the parties are unable to resolve the deadlock within such
   30 (thirty) Business Day period, the parties shall refer the matter to 2 (two) IT Ltd
   Representatives and 2 (two) CS Ltd Representatives, who shall attempt to resolve the deadlock.
   In the event that no resolution has been agreed within 30 (thirty) Business Days after such


                                                     29
    Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 144 of 194
                                                                                                                 C-008




        wry
        !referral, (he parties shall continue to implement the then current Business Plan and Budget and,
        ^notwithstanding the existence of a deadlock, the Shareholders shall continue to fulfil their
        respective obligations under this Agreement and each of the Transaction Documents, and
        ^International Holdings and Korek shall continue to be managed and the Business shall continue
        po be carried on in accordance with the terms of this Agreement and each of the Transaction
        [Documents
        Ifi
        [Financial Matters and Dividends
        Si"
       .Korek and International Holdings shall adopt the Accounting Principles in relation to its financial
1     ^statements (and those of the other entities within the Group).
      T
      iThe Shareholders agree that the Group's first auditors shall be Ernst & Young UP.
        'f.
      rt
        L-The Financial Year for each member of the Group shall end on 31 December, unless the
        t International Holdings Board of Directors determines otherwise.

        Subject to clause 14.7 and any necessary approvals under clauses 11 or 12. the International
      .'Holdings Board of Directors and/or the Korek Supervisory Committee (as applicable) shall
    m' determine the level and timing of any dividends to be paid in respect of the Shares and/or the
2$?®' shares in Korek on the basis that in any Financial Year it is intended to distribute so much of the
  T?S-accumulated profits of the Group available for distribution in accordance with applicable law as is
        reasonable, taking into account the then current adopted Business Plan, the financial position of
        the Group at the time and applicable provisions of law.'-The'Shareholders shall participate pro
        rala to their respective shareholdings in the'.distribution of any such dividends by International
 £ E&l Holdings.
$m
$£jf\ In the event that in connection with any Distribution paid or made by Korek to International
jjjpjg: Holdings in respect of which a proportionate part of such Distribution received by International
        Holdings is paid on by way of dividend to CS Ltd there is Excess Tax:

              (a)   the parties shall use all reasonable endeavours to find a mechanism for miligating-such
                    Excess Tax; and

              (b)   in the event that no such mechanism can be determined. International Holdings shall be
                    required to pay an additional amount to CS Ltd in respect of the Distribution to CS Ltd by
                    International Holdings equal to CS's Ltd's proportionate share of such Excess Tax. such
                    proportion being equal to CS Ltd's Relevant Shareholder Percentage in International
                    Holdings at the time of such Distribution.

         In the event that CS Ltd or any of the shareholders in CS Ltd subsequently receives a credit
         agains't. relief or remission for, or repayment of, any Tax as a result of the payment of such
         additional amount under clause 14.5, CS Ltd .shall promptly pay to International Holdings an
         amount'equal to the amount of such credit against, relief or remission for. or repayment of, such
         Tax.                                        •                           -

         No dividends shall be declared or paid in respect of the Shares until an amount equal to 75%
         (seventy five per cent.) of the aggregate principal amount (together with any accrued unpaid
         interest) on the IT Ltd Shareholder Loan and all loans.made to International. Holdings by IT Lid
         and/or members of CS Ltd Group, as the case may be. pursuant to clause 5 have been repaid.

          Information and Reporting
         Subject to clause 15.6, each Shareholder shall be provided with access to all the books, records,
         accounts, employees and other information kept by any entity within the Group which it may
         reasonably require provided such access shall not materially interfere with the operation of the
         Business. Each party shall be entitled to receive all material information on the operations of the
         Group, including monthly management accounts and operating statistics and other trading and
         financial information.


                                                         30
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 145 of 194
                                                                                                                  C-008




         Without prejudice to the generality of clause 15.1 and subject to clause 15.6. International
         Holdings shall supply the parties with copies of:

             (a)   the audited accounts for each entity within the Group (complying with all relevant legal
                   requirements) within 7 (seven) days of the receipt by International Holdings of the final
                   audited accounts from International Holdings' auditors;
                                                                                                                          H
             (b)   a Business Plan and itemised revenue and capital Budget for each Financial Year
                   covering each principal division of the Group and showing proposed trading and cash
                   flow figures, manning levels and all material proposed acquisitions, disposals and other
                   commitments for that Financial Year;
         r

             (c)   following the Transition Date, monthly management accounts .of the Group; which shall
                   include a consolidated profit and loss account, balance sheet and cash flow statement
                   (including a statement of progress against the then current adopted Business Plan, a
                   statement of any variation from the quarterly revenue Budget and up-to-date forecasts for
                   the balance of the relevant Financial Year and itemising all transactions referred to in the
                   capital Budget entered into by each principal division of the Group during that period),
                   within 20 (twenty) Business Days of the end of the period to which they relate;

             (d)   copies of any communication, document, notice or tetter received by the Group from any
                   Government Entity in the Republic of Iraq as soon as reasonably practicable;

             (e)   all documents dispatched by International Holdings to its creditors generally at the same
                   time as Ihey are dispatched;     ' '. •            •
    i*
             (0    details of any litigation, arbitration or administrative proceedings which are current,
                   threatened or pending against any entity within the Group by the CMC as soon as
                   reasonably practicable upon becoming aware of them;

             (g)   details of any litigation, arbitration or administrative proceedings which are current,
                   threatened or pending against any entity within the Group, and which might, if adversely
                   determined, have a material adverse effect on any entity within the Group, .as soon as
                   reasonably practicable upon becoming aware of them;

             (h)   details of any litigation, arbitration or administrative proceedings which are current,
                   threatened or pending against International Holdings by any Third Party Lender as soon
                   as reasonably practicable upon becoming aware of them;

             (i)   a list of any contingent liabilities; and

             (j)   any financial data reasonably requested by the parties.

         Subject to clause 15.6. a draft of the Business Plan and Budget for each full Financial Year                         .1
         commencing after Closing will be provided by International Holdings for approval (with or without
         amendments) in accordance with clause 11 no less than 45 (forty-rive) Business Days before the
         start of that Financial Year. The Business Plan and Budget as so approved shall be the
         Business Plan and Budget adopted for the.Financial Year to which they relate.    "»

         Subject to clauses 15.6 and 15.7, International Holdings and Korek shall procure so far they are
         able (and without prejudice to the parties' rights and obligations pursuant to schedule 7 of the
         Subscription Agreement) that:
w
®

$            (a)   the Shareholders are kepi fully informed of the progress of any material dispute or
                   potential dispute in relation to the tax affairs of International Holdings and Korek; •

             (b)   the Shareholders are kept fully informed of the progress of any negotiations with the CMC
                   or any other Government Entity and given the opportunity to attend any key meetings
                   with the CMC or any other Government Entity;



                                                               31
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 146 of 194
                                                                                                                    C-008




                   the Shareholders, as soon as reasonably practicable, receive copies of all material
                   correspondence with any tax authority insofar as it is relevant to the dispute or potential
                   dispute; and

                   no document will be submitted to any tax authority in respect of the dispute or potential
                   dispute which is not true and accurate in all material respects.
           $Unless agreement is reached to the contrary. IT Ltd, CS Ltd and International Holdings shall
            procure that International Holdings is a tax resident and liable to tax solely in Dubai and that
            Korek is a tax resident and liable to tax solely in the Republic of Iraq.
Si         i
          ?A Shareholder shall cease to have the benefit of the rights set out in clauses 15.1, 15.2 (other
          [than 15.2(a) and 15.2(e)). 15.3 and 15.4 upon its Relevant Shareholder Percentage in
          [international Holdings falling below 20% (twenty per cent).

           ;The obligations of International Holdings set out in clause 15.4 shall be conditional on the parties
             supplying such information and/or correspondence as is their respective possession or power in
          '.'relation to such dispute or potential dispute to International Holdings,
           i
     JSi^vCS Ltd shall procure that following Signing. Korek shall comply with all applicable corruption, anti-
         ;''money laundering and anti-terrorist financing legislation of the Republic of Iraq including the
      Ka- guidelines and recommendations of the Iraqi Commission on Integrity.

      M
     15.9SV'The parties shall procure that International Holdings and Korek shall provide such information
           and assistance as may be reasonably required by the Shareholders to enable the Shareholders
          'to incorporate financial information about'the Group in their own or their Affiliates statutory
           accounts.

           IT Ltd shall provide to CS Ltd a copy of its annual accounts and any interim accounts in each
           case within 10 (ten) Business Days of such information being provided to the shareholders in IT
           Ltd.

           CS Ltd shall provide to IT Ltd a copy of its annual accounts and any interim accounts in each
           case within 10 (ten) Business Days of such information being provided to the shareholders in CS
           Ltd.

           Confidentiality
           Each Shareholder shall (and shall ensure that each other member of its Shareholder Group shall)
           keep confidential (and use all reasonable efforts to ensure that its officers, employees, agents
           and professional and other advisers Keep confidential) any information:

            (a)    which it may have or acquire before or after the date of this Agreement in relation to any
                   entity within the Group's customers, business, assets or affairs (including any information
                   provided pursuant to clause 15);

            (b)    which it may have or acquire before or after the date of this Agreement in relation to the
                   customers, business, assets or affairs of IT Ltd or any of its Affiliates (if-'the Shareholder
                   is a member of the CS Ltd Group) or of any member of the CS Ltd Group (if the
                   Shareholder is IT Ltd or any of its Affiliates) resulting from negotiating this Agreement and
                   the Transaction Documents, being a Shareholder, having nominees on the International
                   Holdings Board of Directors or the Korek Supervisory Committee or exercising its rights
                   or performing its obligations under this Agreement; or

            (c)    which relates to the contents of this Agreement (or any agreement or arrangement
                   entered into pursuant to this Agreement including any other Transaction Document).

            No party shall use for its own business purposes or disclose to any third party any such
            information (collectively. Confidential Information) without the consent of the other party.



                                                          32
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 147 of 194
                                                                                                                C-008




  SiThe obligation of confidentiality under clause 16.1 does not apply to:

        (a)   disclosure (subject to clause 16.3} on a 'need to know basis to an Affiliate of IT Ltd or the
              CS Ltd Group (as the case may be) where the disclosure is for a purpose reasonably
              incidental to this Agreement;

        (b)   information which is independently developed by the relevant party or acquired from a
              third party to the extent that it is acquired with the right to disclose it;
  Si
        (c)   disclosure of information to the extent required to be disclosed by law, any stock
              exchange regulation or other regulatory requirement, any binding judgment, order or
              requirement of any court or other competent authority or for the purpose of any judicial or
              arbitral proceedings arising out of any of the Transaction Documents;

        (d)   disclosure of information to any lax authority to the extent reasonably required for the
              purposes of the tax affairs of the party concerned or any Affiliate or entity within its Group;

        (e)   disclosure (subject to clause 16.3) in confidence to a party's (or any Affiliate or other
              entity within its Group's) professional advisers of information reasonably required to be
              disclosed for a purpose reasonably incidental to this Agreement;

        (0    disclosure to a bona fide potential purchaser of shares or other securities in International
              Holdings or in a Shareholder (or its holding undertaking) provided that before any such
              disclosure the relevant party obtains from the*, potential purchaser dn undertaking in
              favour of International Holdings and';the other parties in terms equivalent to this clause
              16;

        (g)   information which becomes within the public domain (otherwise than as a result of a
              breach of this clause 16); or

        (h)   any announcement made in accordance with the terms of clause 39.

       Each Shareholder shall inform (and shall ensure that any Affiliate or other relevant member of its
       Shareholder Group shall inform) any officer, employee or agent or any professional or other
       adviser advising it in relation to the matters referred to in this Agreement, or to whom it provides
       Confidential Information, that such information is confidential and shall instruct them to keep it
       confidential and not to disclose it to any third party (other than those persons to whom it has
       already been disclosed in accordance with the terms of this Agreement). The disclosing party is
       responsible for any breach of this clause 16 by the person to whom the Confidential Information
       is disclosed.

       If this Agreement terminates, each of (T Ltd and CS Ltd may by written notice require the olher to
       return all Confidential Information relating to it and any Affiliate or other member of its
       Shareholder Group. If so, the other Shareholder shall (and shall ensure that the Affiliates and
       other members of its Shareholder- Group and its officers and employees and those of such
       Affiliates and other members shall): (i) return all documents containing Confidential Information
       which have-been provided by or on behalf of the Shareholder demanding the return of
       Confidential Information; and (ii) destroy any copies of such documents and any document or
       other record reproducing, containing or made from or with reference to the Confidential
       Information (except, in each case, for any submission to or filings with governmental, tax or
       regulatory authorities). The other Shareholder shall return or destroy the Confidential Information
       as soon as practicable after receiving notice.

   International Holdings shall (and shall ensure that each other entity within the Group shall)
   observe a similar confidentiality obligation in favour of the parties in respect of Confidential
   Information relating to each party or its Affiliates or any member of its Shareholder Group.

   The provisions of this clause 16 shall continue to apply for a period of 3 (three) years following
   the termination of this Agreement in respect of Confidential Information provided by one party to
   another prior to such termination.                                      >.


                                                      33
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 148 of 194
                                                                                                              C-008




  Non-Compete and Investment Opportunities

  Each party (other than International Holdings and Korek) agrees that:

   (a)   (i) in the case of IT Ltd, for so long as IT Ltd and its Affiliates' Relevant Shareholder
         Percentage of International Holdings is at least 5% (five per cent.) and (ii) in the case of
         CS Ltd. for so long as CS Ltd and its Affiliates' Relevant Shareholder Percentage of
         International Holdings is at least 5% (five per cent.), neither IT Ltd, CS Ltd nor any of their
         respective Affiliates (as applicable) shall compete with the Group in the Republic of Iraq;

   (b)   for a period of 2 (two) years after (i) in the case of IT Ltd. IT Ltd and its Affiliates' Relevant
         Shareholder Percentage of International Holdings ceases to be at least 5% (five per
         cent.), or (ii) in the case of CS Ltd. CS Ltd and its Affiliates' Relevant Shareholder
         Percentage of International Holdings ceases to be at least 5% (five per cent.), neither IT
         Ltd, CS Ltd nor any of their Affiliates (as applicable) shall compete with the Group in the
         Republic of Iraq; and

   (c)   for the purpose of this clause 17:

         (i)      compete means undertaking, or being interested in any business which carries
                  out. any Core Restricted Activities;

         (il)     Core Restricted Activities means (i) the provision of mobile voice and data
                  communications services, (ilftrfe provision of any service in connection with or in
                  relation to the telecommunications industry permitted by the National Mobile
                  Licence, (iii) the provision of Wimax telecommunication services, (iv) the making,
                  directly or indirectly, of any application for a telecommunications licence in the
                  Republic of Iraq, (v) the carrying on of a mobile virtual network operator business,
                  or (vi) the carrying on of any tower or mobile infrastructure business; in each case
                  in the Republic of Iraq, whether alone or jointly with others or whether as principal,
                  agent, shareholder or otherwise and whether for the relevant entity's or person's
                  own benefit or that of others, and

          (iii)   Unrestricted Activities means any activity other than a Core Restricted Activity.

  The restriction contained in clause 17.1 does not affect or prohibit:

   (a)    IT Ltd (together with its Affiliates or the other members of its Shareholder Group) carrying
          on, directly or indirectly, the resale of fixed and mobile voice and data services and the
          provision of value added services to its international business customers provided that IT
          Ltd or its Affiliates, as the case may be. shall use the services of Korek to provide such
          services to its international business customers, provided Korek provides such services
          on terms and conditions that are at least comparable in terms of quality and pricing to
          those offered by an alternative service provider to IT Ltd or its Affiliates.and where IT Ltd
          or its Affiliates is not prohibited from using Korek under the current contractual
          arrangements in respect of such international business customers;

   (b)    any party (together with its Affiliates or the other members of its Shareholder Group)
          carrying out, or acquiring or holding shares in any company which-engages in. any
          Unrestricted Activities; and

   (c)    any party (together with its Affiliates or the other members of its Shareholder Group)
          acquiring or holding shares amounting to less than 5% (five per cent.) of the capital of a
          company quoted on any stock exchange.

  If a person is appointed to the governing body of a company which competes (as defined in
  clause 17.1) with the Group in the Republic of Iraq, whether as a result of an acquisition pursuant
  to clause 17.4 or otherwise, such person may not be'appointed to the International Holdings
  Board of Directors, the Korek Supervisory Committee, the Financing Proposal Committee or any
  Committee and, if such person is a Director, SC Member or Committee^ Member prior to such

                                                   34
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 149 of 194
                                                                                                                  C-008




          [appointment, such person shall immediately be removed from the International Holdings Board of
          ^Directors, Korek Supervisory Committee, the Financing Proposal Committee or any Committee
          fby the appointing party and may be replaced by the appointing party in accordance with clauses
          [5.11,6, 7 and 10.6.
          r

         |Without prejudice to clause 17.1. each party agrees that, if it or any of its Affiliates becomes
          |aware of any bona fide opportunity (an Opportunity) to invest in or acquire any business or
-,t. MKwicompany engaged in the telecommunications sector in the Republic of Iraq, such party shall
 4 •BsJ promptly inform International Holdings and the other parties of the details (so far as known to the
         ;'relevant party at the time) of such Opportunity, in which case the Shareholders shall jointly
           .determine whether the Group should pursue the Opportunity. If any of the Shareholders does not
            approve the Group pursuing the Opportunity, then any Shareholder that voted against the
            relevant resolution agrees for itself and as agent for each of its Affiliates that such Shareholder
       Br and its Affiliates shall not be permitted to pursue or exploit the Opportunity (or any investment or
       jj. acquisition related to the Opportunity), but the other Shareholder who voted in favour of the
            relevant resolution (Assenting Shareholder) (or any Affiliates of such Assenting Shareholder)
            shall not be subject to such restriction provided that the terms and conditions upon which the
            Assenting Shareholder (or any Affiliates of any such Assenting Shareholder) pursues the
            Opportunity are no more favourable than those offered to the Group.

          If either CS Ltd or IT Ltd.breaches the provisions of this clause 17 (Competing Party), any other
          party may send a written notice of breach to the Competing Party setting out such details as are
          then reasonably available of the breach of the terms of this clause 17 (Non-Compete Notice).
          Upon receipt of the Non-Compete Notice^he Competing. Party-shall-be entitled to cure a breach
          of this clause 17 within 30 (thirty) days of receipt of the Non-Compete Notice. If such breach is
          not cured within 30 days, clauses 48.3 to 48.7 shall apply.

          In the event that the recipient of a Non-Compete Notice disputes that a breach of the provisions
          of this clause 17 has occurred, the parties shall refer the matter to 2 (two) IT Ltd Representatives
          and 2'(two) CS Ltd Representatives, who shall attempt to determine whether a breach of the
          provisions of this clause 17 has occurred. In the event that no resolution has been agreed within
          15 (fifteen) days after such referral, clauses 46.2 to 48.7 shall apply and. for the avoidance of
          doubt, the thirty day remedy period set out in clause 17.5 shall not apply.
                                                                                                                          fc
          In the event that the Competing Parly invests in a company or business which holds, or is in the
          process of obtaining, a .licence issued by a national or regional Government Entity for the                     *'
          provision of Core Restricted Activities in the Republic of Iraq (Competing Licence Breach), and
          the Competing Licence Breach is not cured, to the reasonable satisfaction of any of the other
    •y    parties, within 30 (thirty) days of receipt of the Noh-Compete Notice the Competing Party shall.
          without prejudice to any other right of action or redress the other parties have, on demand at the
          sole election of the other parties make a payment on account of US$100 million to cover the
          estimated damages suffered by the other parties (Non-Compete Payment). The parties agree
          that the Non-Compete Payment is not a maximum level of common law damages which shall be
          recoverable from the Competing Party but a genuine estimate of the minimum level of common
          law damages that would result from a Competing Licence Breach and, for the avoidance of
          doubt, shall not restrict, prohibit, prejudice or limit any party from seeking alternative and/or
          additional remedies or relief in respect of such Competing Licence Breach. In the event that the
          recipient of the Non-Compete Notice disputes that a Competing Licence Breach, has occurred,
          the provisions of clause 17.6 shall apply and no payment shall be due under this clause 17.7 until
          an Arbitral award is made under the Rules confirming that a Competing Licence Breach has
          occurred.

          Payment of the Non-Compete Payment shall be made in immediately available funds (without
          any deduction or withholding and without regard to any lien, right of set-off, counterclaim or
          otherwise) to such bank account as may be notified to the Competing Party by any other party for
          such purposes.




                                                         35
                                                                                                <s*
    Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 150 of 194
                                                                                                                   C-008




        Branding

        Prior to 31 December 2011, the parties shall procure (hat Korek shall engage an independent
        third parly to carry out and complete a brand analysis to establish the brand strategy for the
        Group (Brand Survey) such Brand Survey to assess whether the use of another brand name
        (including "Orange") could be beneficial for the services provided by the Group.

        Management Agreements

m       Management services shall be provided and management fees shall be paid in accordance with
        the terms of (i) th'e Management Consultancy Agreement, (ii) the Current Shareholders'
        Representative Services Agreement, (iii) the Sourcing and Procurement Agreement, (iv) the
        Alcazar Management Services Agreement, and (v) any other agreement entered into in
        connection with the management of the Group from time to time (in each case a Management
        Agreement). The Management Agreements shall be entered into at Closing.

19.2?   The parties hereby agree that, following the Majority Interest Date, the Sourcing and
        Procurement Agreement may, subject to clause 28. be replaced by a global services agreement
        under which Korek will be provided with access to shared services offered to Affiliates of ASN.

is.3i   The parties shall procure that the Managing Director, the International Holdings Board of
        Directors, the Korek Supervisory Committee, the CEO and the Senior Managers, the Committees
        and any legal representative of International Holdings or .Korek (as applicable) shall, at all times,
        provide such assistance and provide acdess to all information, books and records as may be
        reasonably required by any person appointed under any Management Agreement in connection
        with, and to procure the consummation of. the transactions contemplated by the Management
        Agreements.

        Transfer of Shares and Pre-emption Rights

        IT Ltd shall procure that the shares in IT Ltd are only transferred, including by way of merger or
        consolidation, in accordance with the applicable provisions of the National Mobile Licence (i) with
        the prior written consent of CS Ltd (such consent not to be unreasonably withheld and for the
        avoidance of doubt CS Ltd can withhold its consent if it reasonably believes that the change in
        ownership would be prejudicial to the interests of Korek)', (ii) to a Qualified Affiliate of ASN or
        Alcazar (or (heir respective Qualified Affiliates) (provided that if such Qualified Affiliate ceases to
        be a Qualified Affiliate of the original shareholder, the Qualified Affiliate shall, prior to ceasing to
        be a Qualified Affiliate, re transfer the shares concerned to the original shareholder or to another
        Qualified Affiliate of such original shareholder), or (iii) between ASN and Alcazar. For the
        avoidance of doubt, a transfer, including by way of merger or consolidation, which results in the
        shares in IT Ltd being held by a company incorporated in Europe which is owned (whether
        directly or indirectly) by ASN and Alcazar in the same proportion as their holdings in IT Ltd at
        such time shall be deemed not to be prejudicial to the interests of Korek or contrary to the
        applicable provisions of the National Mobile Licence.

        Mr Sirwan Saber Mustafa and CS Ltd shall procure that (i) the shares in CS Ltd are only
        transferred with the prior written consent of IT Ltd (such consent not to be unreasonably withheld)
        and in accordance with the applicable provisions of the National Mobile Licence, and for the
        avoidance of doubt. IT Ltd can withhold its consent if it reasonably believes that the change in
        ownership would be prejudicial to the interests of Korek (including where it would result in a loss
        of the rebate on the revenue share under the National Mobile Licence) or if the transferee is not a
        Qualified Purchaser, (ii) Mr. Sirwan Saber Mustafa shall remain the legal and beneficial owner of
        not less than 51% (fifty one per cent.) of the shares in CS Ltd, it being agreed that if a Withdrawal
        occurs, Mr. Sirwan Saber Mustafa shall remain the legal and beneficial owner of 51% (fifty one
        per cent.) of either: (A) the shares in CS Ltd; or (B) the shares in Korek that may be distributed by
        CS Ltd to its shareholders and subject to the clause 20.2(ii), the shareholders of CS Ltd may
        transfer shares in CS Ltd between themselves.                                                 "




                                                        35
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 151 of 194
                                                                                                               C-008




    H
    (Except in respect of a pledge of shares required in connection with obtaining any financing under
    jfciause 5. a Shareholder shall only be entitled to transfer, pledge, charge, dispose of or otherwise
   Jiieal with any Shares or any right or interest in any Shares (including the grant of any option over
   Kof in respect of any Shares or encumbering the Shares in any way) either with the prior written
   Tconsent of all of the other Shareholders or in accordance with the provisions of this clause 20.

      fA Shareholder shall be permitted to transfer, including by way of merger or consolidation, the
      (legal titte to and/or beneficial ownership of any Share to a Qualified Affiliate (a Permitted
     ^Transferee) who shall become a party to this Agreement by entering into a Deed of Adherence
     land become a "Shareholder" hereunder and be entitled to exercise and be required to perform all
      [The rights and obligations of the departing Shareholder hereunder. provided that (!) if such
     ^Qualified Affiliate ceases to be a Qualified Affiliate of the original Shareholder, the Qualified
     /Affiliate shall, prior to ceasing to be a Qualified Affiliate, retransfer Ihe Shares concerned to the
    ^original Shareholder or to another Qualified Affiliate of such original Shareholder, and (ii) if IT Ltd
    ^proposes to transfer the legal title to and/or beneficial ownership of any Shares to a Qualified
    ^Affiliate of IT Ltd and CS Ltd can reasonably demonstrate that such transfer would be detrimental
       to Korek, IT Ltd shall not be permitted to make such transfer. For the avoidance of doubt, any
  £ transfer of such Shares to a company incorporated in Europe which is owned (whether directly or
  |; indirectly) by ASM and Alcazar in the same proportion as their holdings in IT Ltd at such time
  '/• shall be deemed not to be detrimental to Korek. Any Shareholder transferring any Shares to a
^W Permitted Transferee pursuant to this clause 20.4 .shall be entitled to transfer any rights and
 P'1, obligations under this Agreement and any other Transaction Documents to such Permitted
       Transferee.
                                                .JC.A    •       ,   -   ,   -   .   .   ••   /•

     Except for a transfer pursuant to clauses 20.1, 20.2, 20.4, 21 'or 23 or a pledge pursuant to
     clause 20:3. no Shareholder shall transfer, pledge, charge, dispose of or otherwise deal with any
     Shares or any right or interest in any Shares (including the grant of any option over or in respect
     of any Shares or encumbering the Shares in any way) prior to the third anniversary of Closing
     (Lock-up Period) without the prior written consent of the other parties.

     Following the Lock-up Period, a Shareholder shall be permitted to transfer the legal title to and/or
     beneficial ownership of some or all of its Shares together with some or all of the Shares
     collectively held by its Affiliates to any Qualified Purchaser provided that such transfer complies
     with clauses 20.7 to 20.11 (inclusive). For the avoidance of doubt, a Shareholder shall not be
     permitted to transfer any interest in any Shares to any person who is not a Qualified Purchaser.

     Except in respect of a transfer pursuant to clauses 20.4, 21 or 23. any Shareholder (Seller)                      !
     proposing to directly or indireclly transfer any interest in any of its Shares pursuant to clause 20.6
     (Sale Shares), shall prior to completing any transfer of the Sale Shares, first give a written
     irrevocable notice (a Pre-emption Notice) to the other Shareholders (Continuing Parties) of the
     proposed bona fide transfer of the Sale Shares specifying:

        (a)   the identity and details of the proposed Qualified Purchaser (including the identity of the
              ultimate beneficial owner of such Qualified Purchaser);

        (b)   the proposed purchase price and the number of Sale Shares to be transferred; and

        (c)   the material terms agreed with the Qualified Purchaser, and
                                                                                                                       P
      shall provide each of the Continuing Parties with copies of any relevant documents and
      agreements reasonably required by the Continuing Parties in respect of the proposed transfer to
      the Qualified Purchaser.

    On receipt of the Pre-emption Notice, the Continuing Parties shall have the right to buy, on a pro
    rata basis, all (but not some only) of the Sale Shares at the price specified in the Pre-emption
    Notice by giving notice to the Seller (Acceptance Notice) within 30 (thirty) Business Days of
    receiving the Pre-emption Notice (Acceptance Period). The Acceptance Notice shall constitute a
    binding offer to purchase the Sale Shares and the parties' obligations to complete the purchase
    in accordance with such offer shall be subject to the provisions of clause 20.9 and clause 25.



                                                    37
    Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 152 of 194
                                                                                                                     C-008

                                                                                                                                   IF

          SjThe Continuing Parties who have sent the Acceptance Notice to the Seller within the Acceptance
         ^period shall be bound to buy, and the Seller shall be bound to sell, the Sale Shares (subject only
          fro any necessary approvals of their respective shareholders in general assembly and any
          ^regulatory approvals) on the terms set out in the Pre-emption Notice (or at such other price as the
          ^Seller and the Continuing Parties agree). Completion of the sale and purchase of the Sale
          [Shares shall take place on the earlier of 30 (thirty) Business Days following receipt by the Seller
          [of the Acceptance Notice (if no regulatory approvals are required for the transfer) or 5 (five)
          '-Business Days following the obtaining of all regulatory approvals required to effect the transfer
         ^provided that the Acceptance Notice and the Continuing Parties' rights to buy the Sale Shares
         j'pursuant to this clause 20 shall cease to have effect if: (i) any necessary regulatory approvals are
         pot obtained within 120 (one hundred and twenty) days of the receipt of the Acceptance Notice;
          for (ii) any relevant authority conclusively refuses to grant any necessary regulatory approvals or
          [grants such approvals on terms and/or subject to conditions which are not acceptable to the                        '•
          (Continuing Parties, acting reasonably. Each of the Continuing Parties and the Seller shall use all
          ;reasonable efforts to ensure that any necessary approvals are obtained to effect any transfer as
          I, soon as practicable following delivery of the Acceptance Notice.
         i(.
             If the Continuing Parties do not serve an Acceptance Notice under clause 20.8 or any                        IS >
            ;Acceptance Notice given ceases to have effect pursuant to clause 20.9, the Seller may after the
          Vjearlier of: (i) the expiry of the Acceptance Period; or (ii) the Acceptance Notice ceasing to have
           f.effect pursuant to clause 20.9 (subject to clause 25 below) transfer the Sale Shares on a bona
         | fide arm's length sale to the Qualified Purchaser at a price not less than the purchase price
         $ specified in the Pre-emption Notice provided that (a) the transfer Is completed within 120 (one
          { hundred and twenty) days after the later of: (i) the date op whjcb the .Acceptance Period expired;
        1^ or (ii) the date the Acceptance Notice ce'ased to have effect pursuant to clause 20.9 and, (b) if                 u
        |; any regulatory approvals are required for such transfer, it is provided on terms and/or subject to
         -' conditions which are acceptable to the Continuing Parlies, acting reasonably.

am        The parlies shall (or shall ensure that their Affiliates or any members of their respective
          Shareholder Group shall) give any approvals required by International Holdings' constitutional
        f documents in relation to any transfer of Shares permitted by the terms of this clause 20.
                                                                                                                             :<t
M: Withdrawal Rights
           The following events shall each constitute a Withdrawal Event:

               (a)   Subject to clause 21.2, following the earlier of (i) the fourth anniversary of Closing in the
                                                                                                                             w
                     event that the IT Ltd Shareholder Loan or any other loan provided by IT Ltd has been
                     repaid and satisfied in full, and (ii) the fifth anniversary of Closing, service of a written
                     notice (NBR Withdrawal Notice) by CS Ltd (Notified Withdrawal Right); and

               (b)   after the fourth anniversary of Closing, IT Ltd determining that any obligation of
                     International Holdings to gross up any payments made to CS Ltd in respect of a
                     distribution, including pursuant to clause 14.5. shall be material, provided that any
                     amendment to the structure of the share capital of the Group (other than a direct holding
                     of shares in Korek by CS Ltd) shall not have a material adverse effect on CS Ltd (IT Ltd
                     Withdrawal Right, and together with a Notified Withdrawal Right.-the Withdrawal
                     Rights).

          CS Ltd shall not be entitled to serve a NBR Withdrawal Notice unless:

               (a)   there is no outstanding default under the IT Ltd Shareholder Loan Agreement or any
6.                   other loan provided by IT Ltd;

I              (b)   there are no outstanding claims (excluding vexatious or frivolous claims) by IT Ltd against
                     CS Ltd. the Current Shareholders or Korek under the Transaction Documents;
M
*?
-fit.          (c)   such Withdrawal Right is not permitted under the terms of any contractual obligations of
                     International Holdings and Korek;



                                                            38
 Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 153 of 194
                                                                                                                C-008




          I)    following such Withdrawal Event, International Holdings shall retain a Relevant
                Shareholder Percentage of Korek that shall not be less than 51% (fifty one per cent.)
                (excluding any Nominal Value Shares from the numerator of such calculation) and. in the
                event, that such Withdrawal Event shall occur prior to a Listing ol Korek. International
                Holdings shall retain a Relevant Shareholder Percentage of Korek so as to ensure that it
                would have a Relevant Shareholder Percentage of Korek of not less than 51% (fifty one
                per cent.) (excluding any Nominal Value Shares from the numerator of such calculation)
                assuming the offer and sale during the Listing of Korek of the minimum number of shares
    8£          in Korek required at the time of the Withdrawal Event by the CMC and/or the rules of the
                 relevant stock exchange:

         (e)    IT Ltd shall be granted pre-emption rights (in a form substantially the same as set out in
                clause 207) over CS Ltd's direct shareholding in Korek; and

    If (f)      such Withdrawal Event shall not have a material adverse effect on Korek.

       Following (i) IT Ltd's determination in writing that an IT Ltd Withdrawal Right has arisen (IT Ltd
     i Withdrawal Notice), or (ii) delivery of the NBR Withdrawal Notice by CS Ltd, IT Ltd shall have
       the right to require CS Ltd to procure that all of the Shares held by CS Ltd (other than any
       Nominal Value Shares and those Shares that are required to be retained by CS Ltd for the
       purposes of International Holdings retaining the Relevant Shareholder Percentage of Korek. as
       set out in clause 21.2(d)) be redeemed in accordance with their terms and that In connection with                     ,1
                                                                                                                              (I
       such redemption International Holdings transfers to CS Ltd the CS Ltd Relevant Shareholder
       Percentage of the shares in Korek held ^...International, Holdings at that time, corresponding to
       the Shares redeemed (Withdrawal). IT Ltd shall provide CS Ltd with all reasonable assistance
     ' to enable CS Ltd to comply with this clause 21.3.

Si The Withdrawal shall be effected as soon as reasonably practicable and in any event within 60
** (sixty) days of either (i) receipt of any third party consents required to complete the Withdrawal.
   or (ii) delivery ol the IT Ltd Withdrawal Notice or the NBR Withdrawal Notice (as applicable) if no
   third party consents are required.

       Immediately prior to completion of the Withdrawal:
                                                                                                                              I
         (a)     CS Ltd (or its Affiliates). International Holdings. IT Ltd and Korek shall enter into a
                 shareholders' agreement, in a form agreed between the parties which reflects all the
                 rights and obligations of the parties under this Agreement at the time at which it is
                 entered into and which shall include provisipns to ensure that IT Ltd is not prejudiced as a
                 result of the Withdrawal and CS Ltd having a direct shareholding in Korek and IT Ltd not
                 having a direct shareholding in Korek, and this Agreement shall terminate in accordance
                 with clause 43.1(b); and

          (b)    CS Ltd International Holdings. IT Ltd and Korek shall enter into the arrangements which
                 are necessary to (i) effect.the transfer of the debts and obligations of Internationa
                 Holdings into debts and obligations of Korek. (ii) effect the release of International
                 Holdings from such debts and obligations on terms reasonably satisfactory to each party,
                 and (iii) procure an amendment to the IT Ltd Shareholder Loan Agreement to permit the
                 conversion of the IT Ltd Shareholder Loan into Korek Shares.                                           ;*
         Prior to the service of any NBR Withdrawal Notice. IT Ltd and CS Ltd shall meet to discuss
         whether there is an alternative arrangement to the Withdrawal which could be implemented to
         address the concerns leading to the right to exercise the Notified Withdrawal Right. If the parties
         are able to reach agreement on an alternative arrangement, the parties shall be obliged to
         implement such alternative arrangement as soon as reasonably practicable.

         CS Ltd shall indemnify and hold harmless each of IT Ltd. International Holdings and Korek for all
         Costs which they suffer or incur in connection with (i) the exercise-of any Notified Withdrawal
         Right, (ii) the exercise of a Share Swap Notice, and (iv) completion of the transfer ot the
         Requested Korek Shares as contemplated under clause 22.



                                                        39
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 154 of 194
                                                                                                              C-008




  JlT Ltd shall indemnify and hold harmless each of CS Ltd. International Holdings and Korek for all
  'Costs which they suffer or incur in connection with the exercise of any IT Ltd Withdrawal Right.
   &
   C|n the event that, after Closing, there is a change in existing law. regulation or order or the
   ^enactment of a new lax law. regulation or order having or reasonably likely to have a direct and
   immediate material adverse effect on CS Ltd or its shareholders or IT Ltd and its shareholders as
  r*a direct result of holding ils or their interest in Korek indirectly through International Holdings
  I*(MAE). the parties shall use reasonable endeavours to agree a mechanism for mitigating the
  ^{effects of such MAE.

  [Liquidity
  *
  : Following the later to occur of (i) the Majority Interest Date, or (ii) the end of the Lock-Up Period,
   in the event that CS Ltd wishes to dispose of part of ils interest in the Group but finds that it is not
    possible or practical to sell the Shares tn order to achieve the requirements of CS Ltd, CS Ltd
   shall have the right, subject to clauses 22.2 and 22.4, to request that International Holdings
   transfers a number of shares in Korek to such Qualified Purchaser as CS Ltd shall direct (Korek
   Share Sale). In order to exercise this right, CS Ltd shall serve a notice on IT Ltd and International
   Holdings (Share Swap Notice) which shall contain full details of the number of shares in Korek
   requested to be transferred to the Qualified Purchaser (Requested Korek Shares), the reason
   for the service of a Share Swap Notice specifying the reasons why (together with reasonable
   supporting evidence) a sale of an equivalent percentage of the Shares is not possible or practical
   in order to achieve the requirements of CS Ltd.
                                                vscr-* •        - , _ - . - - .     - .••
      A Share Swap Notice:

       (a)    shall specify:

              (i)     the identity and details of the proposed Qualified Purchaser (including the identity
                      of the ultimate beneficial owner of such Qualified Purchaser);

              (ii)    the proposed purchase price and number of Requested Korek Shares to be
                      transferred; and

              (iii)   the material terms agreed with the Qualified Purchaser;
                                                                                                                      a;
       (b)    shall attach copies of any relevant documents and agreements reasonably required by IT
              Ltd in respect of the proposed transfer to the Qualified Purchaser;'

       (c)    shall constitute the service of a Pre-emption Notice pursuant to clause 20 of this
              Agreement and'the remaining provisions of clause 20 shall apply as if CS Ltd had served
              a notice in respect of the IH Buy Back Shares and if an Acceptance Notice is served by IT
              Ltd, the parties shall procure the transfer of such number of Shares held by CS Ltd as is
              equal to the.number of IH Buy Back Shares (as defined below);

       (d)   - may not be served to the extent that the Requested Korek Shares are subject to a pledge
               or any other security in favour of a third party providing financing to the Group or if the
               proposed Korek Share Sale would or may:

              0)      result in International Holdings having a Relevant Shareholder Percentage of
                      Korek of less than 51% (fifty one per cent.) (excluding any Nominal Value Shares
                                                                                                                      t
                      from the numerator of such calculation) and prior to a Listing of Korek, result in
                      International Holdings having a Relevant Shareholder Percentage of Korek so as
                      to ensure that it would have a Relevant Shareholder Percentage of Korek of not
                      less than 51% (fifty one per cent.) (excluding any Nominal Value Shares from the
                      numerator of such calculation) assuming the offer and sale during the Listing of
                      Korek of the minimum number of shares in Korek required at the time of the receipt
                      of the Share Swap Notice by the CMC and/or the rules of the relevant stock
                      exchange:



                                                     40
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 155 of 194
                                                                                                                 C-008




             (ii)    result in the Qualified Purchaser receiving greater rights in respect of (i) dividends,
                     distributions or any cash extraction from Korek. or (ii) rights under this Agreement,
                     than it would have had as a Shareholder;

             (iii)   result in the Requested Korek Shares being transferred to a person who is not 3
                     Qualified Purchaser;

             (iv)    directly or indirectly prevent the ability of IT Ltd to convert all or part of the IT Ltd
                     Shareholder Loan into Shares in accordance with the terms of the IT Ltd
                     Shareholder Loan Agreement including, any effect such that upon conversion the
                     percentage ownership which IT Ltd would have in Korek would not be the same as
                     if the conversion had been exercised prior to the Korek Share Sale; or
                                                                                                                         i
             (v)     result in all or part of any shareholder loan or indebtedness owed by International                 *.
                     Holdings to a Shareholder (including, without limitation, the IT Ltd Shareholder
                     Loan) to cease to be guaranteed by Korek, and

      (e)    may not be served to the extent that IT Ltd or any of its Affiliates has a claim against Mr.
             Sirwan Saber Mustafa under any guarantee • given by him under the Transaction
             Documents.


3*   Within 60 (sixty) days of the earlier of (i) IT Ltd's pre-emption right having expired in accordance
     with clause 20.10 and (ii) receipt by CS Ltd of a notification from IT Ltd that it shall not exercise,
     its pre-emption rights pursuant to clausevfiOv subject to this 6la'use 22.3, upon'not less than 35                  i*
                                                                                                                         \.
     (thirty five) days prior notice from CS Ltd that it has scheduled its proposed Korek Share Sale:

      (a)    the parties shall exercise their rights to:

             (i)     transfer to the Qualified Purchaser the number of Korek Shares specified in the
                     Share Swap Notice (with full title guarantee free from all Third Party Rights and
                     together with all rights attaching to them), such Shares to be transferred from
                     International Holdings to Ihe Qualified Purchaser in exchange for the transfer to
                     International Holdings by CS Ltd of such number of Shares as corresponds to the
                     economic stake in Korek that is representative of the indirect stake in Korek held
                     by CS Ltd (IH Buy Back Shares), such IH Buy Back Shares to be either cancelled
                     or held as treasury shares);

             (ii)    pass such resolutions as shall be required to implement the buy-back of the IH Buy                  K
                     Back Shares and transfer of the Requested Korek Shares; and                                         I,'f
             (iii)   ensure that CS Ltd, International Holdings, IT Ltd and Korek shall enter into the
                     arrangements which are necessary to effect (x) the transfer (simultaneously with
                     Ihe transfer as per clause 22.3(a)(i)} of the debts and obligations of International                I!
                     Holdings into debts and obligations of Korek and (y) the release of International
                     Holdings from such debts and obligations on terms reasonably satisfactory to each
                     party; and

      (b)    CS Ltd shall transfer the IH .Buy Back Shares to International Holdings-' with full title
             guarantee free from all Third Party Rights and together with all rights attaching lo them.

     In the event that IT Ltd notifies CS Ltd in writing that it wishes the purchaser under a Korek Share
     Sale to become a party to this Agreement. CS Ltd shall procure that such purchaser shall enter
     into a Deed of Adherence.

     IT Ltd Call Option
     The provisions of clause 25 shall apply to a transfer of Shares under this clause 23. 'CS Ltd
     hereby irrevocably grants IT Ltd (and its transferees or successors in interest) a call option (Call
     Option) pursuant to which CS Ltd shall sell to IT Ltd such number of its fully paid Shares as shall
     at the date of exercise of the Call Option be required to give IT Ltd an aggregate holding of 51%

                                                      41
   Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 156 of 194
                                                                                                              C-008




       (fifty one per cent.) of the total issued and allotted share capital of International Holdings (Call
       Option Shares).

       The Call Option may be exercisable by IT Ltd as follows:
\ffl
        (a)    at any time during the six month period commencing on 1 January 2014 (Exercise
               Period 1) for a transfer price per Call Option Share payable by IT Ltd to CS Ltd equal to
               the greater of (i) the Fair Market Value of each Call Option Share as determined by IT Ltd
               at the date of the Call Option Notice (Call Option Share Price 1). and (ii) the Minimum
               Call Option Transfer Price; or

        (b)    at any time during the period commencing at the end of Exercise Period 1 and ending on
               31 December 2014 (Exercise Period 2) as follows:

               (i)     50% (fifty per cent.) of the aggregate number of Call Option Shares shall be
                       purchased at a transfer price per Call Option Share equal to the greater of (A) the
                       Fair Market Value of each Call Option Share (calculated as at the date of the
                       exercise of the Call Option) (FMV1), and (B) the Minimum Call Option Transfer
                       Price (Call Option 1st Tranche Consideration); and

               (ii)    50% (fifty per cent.) of the aggregate number of Call Option Shares (Call Option
                       2nd Tranche Shares) shall be purchased at a transfer price equal to the Fair
                       Market Value of such Call Option Shares (calculated as at the date falling 6 (six)
                       months after the date of. Vhe. calculation of- the. Call Option 1st Tranche
                       Consideration), subject to "clause 23.3(b)(ii). -(Call Option 2nd Tranche
                       Consideration).

       The transfer price payable in respect of the Call Option and determined in accordance with
       clause 23.2 shall be paid as follows:

         (a)   in the event that the Call Option is exercised in Exercise Period 1. the transfer price
               payable in respect of the Call Option Shares shall be payable on the Option Completion
               Date;

         (b)    in the event that the Call Option is exercised in Exercise Period 2. the transfer price
                payable in respect of the Call Option Shares shall be satisfied as follows:

                (i)    the Call Option 1st Tranche Consideration shall be paid on the Option Completion
                       Date; and

                (ii)   the Call Option 2nd Tranche Consideration shall be satisfied by (A) the issue ol a
                       non-interest bearing promissory note (substantially in the form set out in Schedule
                       3) with a maturity date of the date that is 6 (six) months after the Option
                       Completion Date and with a value.equal to 80% (eighty per cent.) of the aggregate
                       FMV1 for the Call Option 2nd Tranche Shares (Call Option Promissory Note),
                       and (B) in the event that the Call Option 2nd Tranche Consideration shall be
                       greater than the value of the Call Option Promissory Note, by the payment by IT
                        Ltd of an amount equal to the positive difference (if any) by which the Call Option
                        2nd Tranche Consideration exceeds the amount of the Call Option Promissory
                        Note (Excess Tranche 2 Consideration),

        and for the avoidance of doubt in all cases, all Call Option Shares shall be transferred at the
        Option Completion Date.

        The Cad Option shall be exercisable at the discretion of IT Ltd and upon written notice (Call
        Option Notice) from IT Ltd to CS Ltd. such Call Option Notice to specify (i) the number of Call
        Option Shares (subject to verification upon inspection of the register of Shares), and (n) IT Ltd s
        determination of the Call Option Sale Price.



                                   n                   42

                                                                                               ^
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 157 of 194
                                                                                                                  C-008




         Within 7 (seven) Business Days of receipt of the Call Option Notice, CS Ltd shall have the right to
         object, by written notice to IT Ltd as to the amount of the Call Option Sale Price {an Objection
         Notice).

       In the event that IT Ltd receives an Objection Notice, the parties will negotiate in good faith for 5
       (five) Business Days to resolve the objections set out in the Objection Notice. If the parlies
       cannot resolve such objections within such period, either (a) International Holdings shall within 7
       (seven) Business Days from receipt of the Objection Notice, appoint the Expert which IT Ltd and
       CS Ltd have mutually agreed upon to determine the Call Option Sale Price as soon as
       reasonably practicable but in any event within 40 (forty) Business Days, or (b) if IT Ltd and CS
       Ltd are unable to agree on the identity of the Expert within 7 (seven) Business Days from the
     R date of the Objection Notice, the procedure in clause 23.7 shall apply.
f^siKi
8m       Where CS Ltd and IT Ltd cannot mutually agree on the Expert under clause 23.6:

          (a)    each of CS Ltd and IT Ltd shall, within 15 (fifteen) Business Days of the date of the
                 Objection Notice, designate an investment banking firm or qualified appraising firm of
                 recognized international standing, with specific relevant regional and industry expertise
                 (Qualified Appraiser) to determine the Call Option Sate Price;

          (b)     within 30 (thirty) days after appointment, each Qualified Appraiser shall determine its
                  initial view as to the Call Option Sale Price and consult with 1 (one) another with respect
                  thereto;
                                                  ••f -\   •      -i - i • • •        •
          (c)     within 60 (sixty) days after appointment, each Qualified-Appraiser shall have determined
                  its final view as to the Call Option Sate Price and shall have delivered such final view to
                  each party;

           (d)    if the difference between the higher Call Option Sale Price and the lower Call Option Sale
                  Price is less than 10% (ten.per cent.) of the higher Call Option Sale Price, then the Call
                  Option Sale. Price determined shall be the average of those two views;

           (e)     if the difference between the higher Call Option Sale Price and the lower Call Option Sate
                   Price is equal to or greater than 10% (ten per cent.) of the higher Call Option Sale Price,
                 • each of CS Ltd and IT Ltd shall instruct the Qualified Appraisers to jointly designate a
                   mutually designated third Qualified Appraiser (Mutually Designated Appraiser) within
                   15 (fifteen) Business Days after the final views of the Qualified Appraisers were delivered
                   and in the event that the Qualified Appraisers are unable to agree on the identity of the
                   Mutually Designated Appraiser, the candidate for appointment as the Mutually
                   Designated Appraiser shall be designated by the International Centre for Expertise in
                   accordance with the provisions for appointment of experts under the Rules for Expertise
                   of the ICC; and

           (f)    within 60 (sixty) days of such designation, the Mutually Designated Appraiser shall
                  determine its final view as to the Call Option Sale Price by selecting either the higher Call
                  Option Sale Price or the lower Call Option Sale Price.

          In the event that the Call Option Sale Price determined pursuant to clause 23.7 is.higher than the
          price proposed by IT Ltd in the Call Option Notice. IT Ltd shall be entitled to withdraw the Call
          Option Notice. For the avoidance of doubt, but subject to clause 23.15. once IT Ltd withdraws a
          Call Option Notice, the Call Option set out in this clause 23 shall terminate.

          The sale and purchase of the Call Option Shares shall be completed (i) where-no Objection
          Notice is issued, on the 15 (fifteenth) Business Day after the Call Option Notice is delivered to CS
          Ltd, and (ii) in the event that an Objection Notice is issued, on the 15 (fifteenth) Business Day
          after the determination of the Call Option Sale Price under clause 23.6 or 23.7 (Option
          Completion Date).

          In the event that IT Ltd fails to pay any amounts due and payable under, and in accordance with
          the terms of. the Call Option Promissory Note or the Excess Tranche 2 Consideration (Call


                                                           43
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 158 of 194
                                                                                                               C-008




     £ Unpaid Amount), CS Lid may send a written notice to IT Ltd requiring immediate payment of
     I' such amounts (Call Default Notice). IT Ltd shall have the right, within 30 (thirty) days of receipt
     I of the Call Default Notice to dispute, by written notice to CS Ltd, the Call Default Notice in which
        case, the parlies shall refer the matter to 2 (two) IT Ltd Representatives and 2 (two) CS Ltd
     v Representatives, who shall attempt to resolve the dispute. In the event that no resolution has
     £ been agreed within 30 (thirty) days after such referral, clauses 48.2 to 48.7 shall apply.

     „ In the event that IT Ltd does not. within 30 (thirty) days, (i) dispute the Call Default Notice
     £ pursuant to clause 23.10. or (ii) satisfy the Call Unpaid Amount in full. CS Ltd shall have the right
       to acquire from IT Ltd such number of Shares as shall equal the product of (x) Call Unpaid
       Amount and (y) the aggregate number of Call Option 2nd Tranche Shares, divided by the total
       aggregate value of the Call Option Promissory Note and the Excess Tranche 2 Consideration
       (once determined or agreed). The purchase price payable in respect of such Shares shall Ibe
       satisfied by the set-off of the obligation of IT Ltd to pay the Call Unpaid Amount and CS Ltd shall
       release IT Ltd from, any and all liabilities and obligations of IT Ltd in respect of the Call Option
       Promissory Note and the Call Unpaid Amount.

       The Qualified Appraisers and Mutually Designated Appraisers shall have reasonable access to
       members of management and to the books and records so as to allow analysis and due diligence
       examinations in scope and duration as are customary in valuations of this kind.

       The respective costs of the appraisals set out in this clause 23 shall be borne separately by each
       appraising party, and the cost of the Mutually Designated Appraiser shall be shared equally by
       the parties.                            *,y'.--'>
       CS Ltd shall:
         (a)   upon the Option Completion Date be deemed to have repeated the CS Warranties set out
               in paragraphs 1(b) and 1(c) and 4(a)(ii) of Part A of Schedule 3. of the Subscnption
               Agreement, such warranties to be:

               (i)     repeated by reference to the facts and circumstances then existing as if references
a'                     in such CS Warranties to: (A) the date of Signing were references to the date of the
                       Call Option Notice; and (B) "Proposed Transaction" were references to the transfer
                       of the Call Option Shares pursuant to this clause 23; and

               (ii)    be subject to those matters Fairly' Disclosed (as such term is defined in the
                       Subscription Agreement) by an amended or supplemented Disclosure Letter
                       delivered by CS Ltd to IT Ltd at any time up until 20 (twenty) Business Days after
                       the date of the Call Option Notice, containing disclosures solely in respect of any
                       material new matter which arises following the date of Closing (and for the
                       avoidance of doubt this shall not include CS Ltd and/or Korek becoming aware
                       after Closing of facts, events or circumstances which arose or occurred before
                       Closing) that would constitute a breach of such CS Warranties as repeated;

         (b)    upon the Option Completion Date warrant to IT Ltd that:

                (i)    International Holdings. CS Ltd and Korek have complied in all material respects
                       with the terms of each of the Transactions Documents and CS Ltd are not aware of
                       any circumstances which may give rise to a breach of- any term of such
                       agreements; and                                ••

                (ii)   there is no information relating to the business, financial condition, operations or
                       tax affairs of the Group which is material to the determination of the Call Option
                       Sale Price which has not been disclosed to IT Ltd.

        In the event that CS Ltd shall provide IT Ltd with a supplemental or amended Disclosure Letter,
        pursuant to clause 23.14. CS Ltd and Korek shall use their reasonable efforts to co-operate with
        IT Ltd's investigations and. to the extent that they are able, to provide any information reasonably
        requested. IT Ltd shall have the right to elect (i) to determine that such matters shall be included


                                                        44
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 159 of 194
                                                                                                                C-008




        in the calculation of Fair Market Value pursuant to clause 23, or (iii) withdraw the Call Option
        Notice (and for the avoidance of doubt, if IT Ltd withdraws a Call Option Notice pursuant to this
        clause 23.15. it shall not lose its rights under the Call Option).

        Korek Call Option

        The provisions of clause 25 shall apply to a transfer of shares under this clause 24. Following
        the Option Completion Date. CS Ltd shall have the right to require IT Ltd to issue or procure the
        sale to CS Ltd, on a pro rata basis and at Fair Market Value, such number of shares (in an entity
        to be determined by IT Ltd) (Korek Call Option Shares) as shall at that time give CS Ltd an
        indirect economic interest of 2% (two per cent.) of Korek (Korek Call Option) and the parties
        shall use all reasonable endeavours to agree a mechanism (which may include the issue of
        shares in Korek, International Holdings and/or a direct holding company of IT Ltd) for satisfying
        the Korek Call Option. The Fair Market Value of such shares shall be determined as follows:

         (a)   within five Business Days of the receipt of the Korek Call Option Notice, IT Ltd and CS
               Ltd shall meet to try to reach an agreement as to the Fair Market Value of such shares;

         (b)   in the event that IT Ltd and CS Ltd are unable to agree the Fair Market Value of such
               shares within fifteen Business Days of receipt of the Korek Call Option Notice. IT Ltd and
               CS Ltd shall jointly appoint an Expert to determine the Fair Market Value of such shares
               on terms to be agreed jointly by IT Ltd and CS Ltd provided that neither party shall
               unreasonably refuse its agreement to those terms proposed by the Expert or the other
               party, such terms to include a requirement that the €xpert shall:

               (i)     determine its own procedure which shall include:

                       (A)   a reasonable opportunity for each of CS Ltd and IT Ltd to make written and
                             oral representations to the Expert;

* *"«                  (B)   a requirement that the parties supply each other with a copy of any written
I                            representations at the same time as they are made to the Expert; and

                       (C)   permit each of CS Ltd and IT Ltd to be present while oral submissions are
                             being made by the other;

               (ii)    make its determination as soon as is reasonably practicable but in any event within
                       60 (sixty) days of appointment; and .

               (iii)   act as expert and not as an arbitrator and its determination of any matter falling
                       within its jurisdiction shall be final and binding on the parties save in the event of
                       fraud or manifest mathematical error (when the relevant part of its determination
                       shall be void and the matter shall be remitted to it for correction); and

         (c)   in the event that CS Ltd and IT Ltd are unable to agree on the identity of an Expert within
               the period set out in clause 24.1(b), such Expert shall be appointed by the International
               Centre for Expertise in accordance with the provisions for appointment of experts under
               the Rules for Expertise of the ICC.                                        «':

        The Korek Call Option shall be exercisable by CS Ltd at any time prior to the second anniversary
        of the Option Completion Date upon written notice (Korek Call Option Notice) from CS Ltd to
        International Holdings.

        The sale and purchase of the Korek Call Option Shares shall be completed within (i) 15 (fifteen)
        Business Days of the Korek Call Option Notice being delivered to International Holdings, or (ii) in
        the event that an Expert is appointed pursuant to clause 24.1, within. 15 (fifteen) Business Days
        of such Expert making its determination in accordance with clause '24.1 (in each case, Korek
        Call Option Completion Date).

        Upon the Korek Call Option Completion Date. IT Ltd shall warrant to CSvLtd that:

                                  \\                                                 " -'
                                                       45                                   >:..

                                                                                                                        1
      Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 160 of 194
                                                                                                                C-008



•«3
           (a)    the entity referred to in clause 24.1 is validly incorporated, in existence and duly
                  registered under the laws of its jurisdiction and has full power to conduct its business as
                  conducted at the Korek Call Option Completion Date;

           (b)    the Korek Call Option Shares are fully paid or credited as fully paid;

           (c)    there is no encumbrance, and there is no agreement, arrangement or obligation to create
                  or give an encumbrance, in relation to any of the Korek Call Option Shares;

           (d)    no person has the right (exercisabfo now or in (he future and whether contingent or not)
                  to call for the allotment or issue of any share or loan capital in IT Ltd; and

           (e)    there is no information relating to the business and operations of IT Ltd which is material
                  to the determination of the Fair Market Value referred to in clause 24.1 which has not
                  been disclosed to CS Ltd.

          Transfer and Subscription Terms
          This clause 25 sets out the terms on which any Shares are to be transferred under clauses 20,
          23 or 24.

          In this clause 25:

           (a)    Buyer means any Continuing Parlies or Qualified Purchasers or CS Ltd or IT Ltd (as the
                  case may be);

           (b)    Outgoing Parties Loans means any loans owing at that time from any'entity within the
                  Group to the Sellers or any of its Affiliates or any member of their Shareholder Group;

           (c)    Relevant Notice means the relevant Pre-emption Notice, Call Option Notice, Call Default
                  Notice, or Korek Call Option Notice (as the case may be);

           (d)    Relevant Consents means all relevant mandatory consents from any Government Entity
                  required in order to complete the transfer or issue of Shares under this Agreement;

           (e)    Vendors means the Sellers. IT Ltd or CS Ltd (as the case may be); and

           (f)    Transferring Shares means the Sale Shares, the Call Option Shares, the Korek Call
                  Option Shares or any Shares transferred pursuant to clause 23.11 (as the case may be).

         Any transfer of the Transferring Shares shall be on the following terms:

           (a)   the Transferring Shares shall be sold free from all liens, charges and encumbrances and
                 third party rights, together with all rights of any nature attaching to them including all
                 rights to any dividends or other distributions declared, paid or made after the date of the
                 Relevant Notice; •

           (b)   the relevant transferor and transferee shall use all reasonable endeavours lo obtain all
                 Relevant Consents and unless permitted pursuant to applicable law, a transfer shall not
                 be completed until all such Relevant Consents have been obtained;

          (c)    other than in respect of clauses 23 and 24. with effect from the completion date the Buyer
                 shall: (i) pay to the Vendors the principal amount of the Outgoing Parties Loans drawn
                 down in accordance with the terms of the loan instrument (together with all accrued
                 interest) and shall take an assignment of the Outgoing Parties Loans; and (ii) assume any
                 obligations of the Vendors, its Affiliates or any other members of their Shareholder Group
                 under {and shall procure the release of) any guarantees, indemnities, letters of comfort
                 and/or counter-indemnities to third parties in relation to the business of the Group;




                                                         46
 Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 161 of 194
                                                                                                                    C-008




               (d)   the Vendors shall deliver to the Buyer duly executed transfers) in favour of the Buyer or
                     as it may direct, together with any share certificate(s) for the Transferring Shares and a
                     certified copy of any authority under which such transfers) is/are executed and, against
                     delivery of the Iransfer(s), the Buyer shall pay the consideration for the Transferring
                     Shares to the Vendors for value on the completion date;

        >•.    (e)   the parties shall (and shall procure that, other than in respect of clause 24, International
                     Holdings shall) ensure (insofar as they are able) that the relevant transfer or transfers
                     (subject to their being duly stamped, stamp duty to be paid by the Buyer) are registered in
                     the name of the Buyer or as it may direct;

               (f)   the Vendors and the Buyers shall do all such other things and execute all other
                     documents (including any deed) as the other party may reasonably request to give effect
                     to the sale and purchase of the Transferring Shares;

       ;i      (g)   other than in respect of clauses 23 and 24, if requested by the Buyer, the Vendors shall
                     ensure that all Directors or SC Members appointed by them resign and the resignations)
                     take effect without any liability on International Holdings or any other entity within the
                     Group for compensation for loss of office or otherwise (except to the extent that the
                     liability arises in relation to a service contract with a Director or SC Member who was
                     acting in an executive capacity); and

               (h)   if the Buyer is a Qualified Purchaser or a Permitted Transferee, it shall enter into a Deed
                     of Adherence agreeing to be bound.by the provisions'of this Agreement:

              Any issue of new Shares permitted under this Agreement (including new issuances, approved in
              accordance with clause 11.1 and 11.2) shall be on the following terms:

               (a)   the parties shall exercise their rights to procure that their relevant nominees on the
                     International Holdings Board of Directors: (i) pass all resolutions of the International
                     Holdings Board of Directors required in order to issues such Shares; (ii) enter the names
                     of the subscribers in the register of members as the holder of such Shares; (iii) execute
                     and deliver share certificates in respect of the Shares issued; and (iv) carry out all other
                     acts and complete all other documents required in order to validly issue such Shares;

               (b)   the Shareholders shall duly pass all resolutions required in order to complete the issue of
                     such Shares;

               (c)   International Holdings shall obtain all Relevant Consents and, unless permitted by
                     applicable law, a subscription shall not take place until all such Relevant Consents have
                     been obtained; and

               (d)   in the case of the issue of Shares to:

                     (i)    IT Ltd, CS Ltd and each of its Affiliates shall waive any pre-emption rights in
                            respect the issue of Shares under such clauses; and

                     (ii)   CS Ltd, IT Ltd and each of its Affiliates shall waive any pre-emption rights in
                            respect the issue of Shares under such clauses.

•26;          IPO
#:            The parties acknowledge that the terms of the National Mobile Licence provide that Korek must
              be listed on the Iraq Slock Exchange before 2011. The parties shall work together in good faith
              with a view to deferring any Listing of Korek until at least 1 January 2015 having regard to the
              minimum requirements of the National Mobile Licence and the rules of the relevant stock
              exchange.

              The parties agree that subject to clause 26.1. the parties will work together to agree the most
                                                                                     v
              suitable structure for the Listing of Korek.
                                      v
                                          \
                                                              47
    Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 162 of 194
                                                                                                               C-008




        Conversion of Korek to a Private Joint Stock Company
        Subject to clause 11, the parties shall consider the possibility of a conversion of Korek from a
    m   limited liability company to a private joint stock company (a PJSC) (Conversion) in connection
%       with an eventual Listing of Korek. The parties shall discuss in good faith prior to a proposed
        Conversion whether a PJSC is the most appropriate form of corporate entity.


    m   As at the date of this Agreement, the parties acknowledge that the following steps are required to
        implement the Conversion:

         (a)    Korek shall prepare an economic and technical report setting out the aims and reasons
                for the Conversion (PJSC Report);

         (b)    the PJSC Report shall be submitted to a general meeting of Korek for approval, together
                with a copy of the amended constitutional documents of Korek;

         (c)    a copy of Ihe shareholder approval referred to in clause 27.2(b) above, the amended
                constitutional documents and the PJSC Report shall be submitted to the registrar .within
                10 (ten) days of the date of the Shareholder approval;

         (d)    if the number of shareholders in Korek is less than the minimum required at such time for
                a PJSC. a number of shares in Korek shall be transferred to new shareholders in Korek in
                order to comply with such requirement;
                                                     -.*>.«• •      .......
         (e)    the minimum number of shares in Korek (if any) as are required at such time in
                 connection with the conversion shall be offered for public subscription within 30 (thirty)
                 days of receipt of the registrar's approval of the Conversion by way of a statement issued
                 by the Shareholders published in the bulletin and at least 2 (two) daily newspapers
                 (Public Offer);

          (f)   the Public Offer shall include:

                (i)     the text of Korek's constitutional documents;

                (jj)    the number of Shares being offered, the value of those Shares and the sum paid
                        towards each Share;

                (iii)   the minimum and maximum number of Shares each individual may subscribe for;

                (iv)    the place and period of the subscription;

                 (v)    details of the.contracts and agreements which the Shareholders have undertaken
                        in the interests of Korek; and

                 (vi)   any other relevant information; and

          (g)    the Public Offer shall be open for a period of not less than 30 (thirty) days_and not more
                 than 60 (sixty) days.                                                       ]''

         Each of the parties confirms its intention to ensure that the corporate governance of Korek post-
         Conversion complies with the terms of this Agreement, to the greatest extent legally permitted
         and on such basis shall enter into a new shareholders' agreement.

         Related Party Transactions
         Each Shareholder agrees that where it becomes aware that its interests (or those of an Affiliate of
         such Shareholder) conflict or are reasonably likely to conflict with the interests of the Group in
         any material respect, each such Shareholder shall immediately give notice in writing to



                                                        48
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 163 of 194
                                                                                                         C-008




   International Holdings, the Korek Supervisory Committee and the other Shareholder(s) of such
   conflict or potential conflict.

   For the purposes of this clause 28:

    (a)    Conflict Restrictions means the following restrictions and exclusions which are to apply
           only to the specific circumstances and matters and to the relevant Shareholder (and/or
           Directors proposed for appointment, or SC Members appointed, by such Shareholder) to
           which such Conflict Restrictions are expressly stated to apply in this Agreement (and no
           others):

           (i)     exclusion from all decisions directly relating to such circumstance or matter; and

           (ii)    complete disentitlement and disenfranchisement from exercising any consent or
                   any votes on any resolutions proposed directly in connection with such
                   circumstance or matter (including any directly connected vote which would
                   otherwise be a Shareholder Veto Matter or a Super Majority Approval Matter) and,
                   to such extent, the requirements as to quorum specified in this Agreement shall be
                   amended so that a quorum may be present notwithstanding the relevant
                   Shareholder and/or any Director or SC Member proposed for appointment by it
                   may not be in attendance or notified thereof.

    (b)    Conflict Exclusions means the following restrictions and exclusions which are to apply
           only to the specific circumstances^.and.matters and to:the relevant Shareholder (and/or
           Directors proposed for appointment, or SC Members appointed, by such Shareholder) to
           which such Conflict Exclusions are expressly stated to apply in this Agreement (and no
           others):

           (i)     exclusion from all decisions directly relating to such circumstance or matter;

           (ii)    complete disentitlement and disenfranchisement from attending the relevant parts
                   of any meetings or exercising any consents or votes on any resolutions proposed
                   directly in connection with such circumstance or matter (including any directly
                   connected vote which would otherwise be a Shareholder Veto Matter or a Super
                   Majority Approval Matter) and, to such extent, the requirements as to quorum
                   specified in this Agreement shall be.amended so that a quorum may be present
                   notwithstanding the relevant Shareholder and/or any Director or SC Member
                   proposed for appointment by it may not be in attendance or notified thereof; and

           (iii)   complete disentitlement and disenfranchisement from receiving or being provided
                   with any information from or by the Group (including any legal advice received by
                   the Group) directly in connection with "such circumstance or matter. For the
                   avoidance of doubt nothing in this clause 28.2(b)(iii) shall prevent such
                   Shareholder (and/or any Directors proposed for appointment, or SC Members
                                                                                                                 I
                   appointed, by such Shareholder) receiving a redacted notice in respect of a
                   meeting at which such circumstance or matter is discussed.

   Each Shareholder agrees that, if it or any member of its Shareholder Group. is a party or
   proposed party in any Related Party Transaction which for the purposes of this clause 28.3 shall
   include a dispute by International Holdings, as a borrower, of the existence of an event of default
   under the IT Ltd Shareholder Loan (an Interested Shareholder), all matters relating to such
   Related Party Transaction, including the exercise of rights and/or compliance with obligations by
   any entity within the Group, but excluding any claims (which shall be dealt with irvaccordance
   with clauses 28.4 and 28.5), shall be dealt with by the other Shareholder (or if the other
   Shareholder so directs, the Korek Supervisory Committee, International Holdings or the
   International Holdings Board of Directors) and, accordingly, the Interested Shareholder (and/or
   any Director proposed for appointment, or SC Member appointed, by it together with any
   alternate or nominee) shall in relation to such matters, be bound by and subject to the Conflict
   Restrictions unless the other Shareholder otherwise agrees in writing and the rights under



                                                   49

                                                                                          ^
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 164 of 194
                                                                                                            C-008




   clauses 11 and 12, as the case may be. shall no! apply to such Interested Shareholder. For the
   avoidance of doubt, this clause 28.3 shall not apply to clauses 5.10 to 5.17.

   Where either of the Shareholders or any of its Affiliates asserts any claim against any entity
   within the Group (whether under this Agreemenl or otherwise).

    (a)   CS Ltd shall (if such claim is asserted by IT Ltd or one of its Affiliates) be entitled to
          conduct such claim in the name and at the reasonable expense of the relevant entity
          within the Group (or if CS Ltd so directs, the Korek Supervisory Committee, International
          Holdings or the International Holdings Board of Directors shall, conduct such claim)
          without IT Ltd's further authority or involvement in the defence of the claim and.
          accordingly. IT Ltd together with any Directors proposed for appointment, or SC Members
          appointed, by it shall, in relation to such claim, be bound by and subject to the Conflict
          Exclusions unless CS Ltd otherwise agrees in writing; and

    (b)   IT Ltd shall (if such claim is asserted by CS Ltd or one of its Affiliates) be entitled to
          conduct such claim in the name and at the reasonable expense of the relevant entity
          within the Group (or if IT Ltd so directs, the Korek Supervisory Committee. International
          Holdings or the International Holdings Board of Directors shall conduct such claim)
          without CS Ltd's further authority or involvement In the conduct of the claim and.
          accordingly, CS Ltd together with any Directors proposed for appointment, or SC
          Members appointed, by it shall, in relation to such claim only, be bound by and subject to
          the Conflict Exclusions unless IT Ltd otherwise agrees in writing.
                                            ",y,A   '       •'•                 "'   •*'
   Where any entity within the Group has, or either of the Shareholders asserts that any entity within
   the Group has, any claim against one of the Shareholders or one of its Affiliates, the other
   Shareholder shall be entitled to conduct such claim in the name and at the reasonable expense
   of the relevant entity within the Group (or. if such Shareholder so directs International Holdings,
   the International Holdings Board of Directors or the Korek Supervisory Committee (as applicable)
   shall conduct such claim) without the other Shareholder's further authority or involvement in the
   conduct of the claim and. in each case, the Shareholder being claimed against (or whose Affiliate
   is being claimed against) and any Directors proposed for appointment by it or SC Members
   appointed by it shall, in relation to such claim, be bound by and subject to the Conflict Exclusions
   unless the other Shareholder otherwise agrees in writing.

   International Holdings, the International Holdings Board of Directors, the Korek Supervisory
   Committee and the Managing Director hereby irrevocably appoint each Shareholder (and any
   Director proposed for appointment by it and any SC Member appointed by that Shareholder) as
   their lawful attorneys irrevocably and by way of security for the purpose of doing any act or thing
   on behalf of them pursuant to, and in accordance with, the provisions of clauses 28.4 and 28.5.
   International Holdings, the International Holdings Board of Directors, the Korek Supervisory
   Committee and the Managing Director (as applicable) undertake to ratify whatever any attorney
   shall lawfully do or cause to be done in accordance with such power of attorney and to indemnify
   and keep indemnified the attorney from all claims, expenses, damages and losses which the
   attorney may suffer or incur as a result of the lawful exercise by him of the powers conferred
   under such power of attorney. Furthermore, upon the written request of any Shareholder,
   International Holdings, the International Holdings Board of Directors, the Korek Supervisory
   Committee and the Managing Director shall procure that each other entity within.the Group shall
   grant identical powers of attorney to those granted pursuant to this clause 28.6. Each of the
   Shareholders agrees to procure, so far as necessary, that all such powers of attorney remain in
   full force and effect until such time thai any claim has been determined or otherwise settled in full.

   Covenant from IT Ltd
   IT Ltd covenants with CS Ltd to pay:

    (a)    to the Relevant Korek Group Company, an amount equal to any actual liability or
           increased liability to Tax of such .Relevant Korek Group Company which is properly
           attributable to a member of the IT Ltd Group, (other than a liability to Tax in respect of
           which IT Ltd could claim payment under Schedule 7 of the Subscription Agreement) and


                                                    50
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 165 of 194
                                                                                                               C-008




                for which such Relevant Korek Group Company is liable as a result of Ihe failure by a
                member of the IT Ltd Group to pay such Tax;

        (b)     to the relevant CS Person, an amount equal to any actual liability or increased liability to
                Tax of such CS Person which is properly attributable to any member of the IT Ltd Group
                (other than a liability in respect of which IT Ltd could claim a payment under Schedule 7
                of the Subscription Agreement) and for which such CS Person is liable as a result of the
                failure by a member of the IT Ltd Group to pay such Tax;

       (c)      to the Relevant Korek Group Company, an amount equal to all reasonable costs or
                expenses property incurred by such Relevant Korek Group Company in connection with
                any such liability or increased liability to Tax in relation to which a successful claim is
                made under clause 29.1 (a);

       (d)      to the relevant CS Person, an amount equal to all reasonable costs and expenses
                properly incurred by such Current Shareholders in relation to a successful claim made
                under clauses 29.1 (a) or 29.1(b).
MM
$2<   No recovery shall be made under clause 29.1 in respect of any liability to Tax, cost or expense:

       (a)      unless notice of the liability is given in writing by CS Ltd to IT Ltd specifying (in
                reasonable detail so far as practicable) the nature of the claim and the amount claimed,
                not later than 6 (six) years after the liability to Tax arose;
                                                •*CVA    •      "'.                 "'   •'•

       (b)      to the extent that (where clause 29.1 (a) applies) the Korek Group Company or (where
                clause 29.1(b) applies) the relevant CS Person recovers an amount in respect of that
                liability to Tax, cost or expense from any other person (other than the Current
                Shareholders or their Affiliates) under any relevant statute, law, ordinance, regulation,
                directive or other legislation; and

       (c)      to the extent .that the aggregate of such liability to Tax. costs and expenses exceeds
                US$195,000.000.

      Any payment which IT Ltd is obliged to make under clause 29.1 shall be made on the date which
      is 5 (five) Business Days prior to the last day on which the relevant payment of Tax is due to be
      made by the Current Shareholders in order to avoid incurring a liability to interest or penalties.

      Counter Covenant from CS Ltd
      CS Ltd covenants with IT Ltd to pay to:

       (a)     the Relevant Korek Group Company, an amount equal to any actual liability or-increased
               liability to Tax of such Relevant Korek Group Company which is properly attributable to
             • any CS Person (including, without limitation, any such Tax which arises in respect of or in
               consequence of either the transfer by the Current Shareholders of the Existing Shares to
               CS Ltd in accordance with clause 5.9 of the Subscription Agreement) or the Transfer (as
               defined in Ihe Subscription Agreement)) and for which such Relevant Korek Group
               Company is liable as a result of the failure by a CS Person to pay such Tax; and

       (b)     the relevant member of the IT Ltd Group, an amount equal to any actual liability or
               increased liability to Tax of such member of the IT Ltd Group which is properly
               attributable to any CS Person (including, without limitation, any such Tax which arises in
               respect of or in consequence of either the transfer by the Current Shareholders of the
               Existing Shares to CS Ltd in accordance with clause 5.9 of the Subscription Agreement
               or the Transfer (as defined in the Subscription Agreement)) and for which such member
               of the IT Ltd Group is liable as a result of the failure by a CS Person to pay such Tax; and

      (c)      the Relevant Korek Group Company, an amount equal to all reasonable costs or
               expenses properly incurred by such Relevant Korek Group Company in connection with



                                                        51
 Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 166 of 194
                                                                                                              C-008




              any such liability or increased liability to Tax in relation to which a successful claim is
              made under clause 30.2(a): and

       (d)    the relevant member of the IT Ltd Group, an amount equal to all reasonable costs and
              expenses properly incurred by such relevant member of the IT Ltd Group in relation to a
              successful claim made under clause 30.2(a) or clause 30.2(b).

      No recovery shall be made under clause 30.1 in respect of any liability to Tax, cost or expense:
ffl
       (a)    unless notice of the liability is given in writing by IT Ltd to CS Ltd specifying (in
              reasonable detail so far as practicable) the nature of (he claim and (he amount claimed,
              not later than 6 (six) years after the liability lo Tax arose;


 f     (b)    to the extent that (where clause 30.2(a) applies) the Korek Group Company or (where
              clause 30.2(b) applies) Ihe relevant member of the IT Ltd Group recovers an amount in
              respect of that liability to Tax, cost or expense from any other person (other than IT Ltd or
              its Affiliates) under any relevant statute, law. ordinance, regulation, directive or other
              legislation; and

       (c)    to the extent that the aggregate of such liability to Tax, exceeds $195,000.000.
      An
$$$    V payment which the CS Person is obliged to make under clause 30.1 shall be made on the
      date which is 5 (five) Business Days prior to the last day on which the relevant payment of
      Taxation is due to be made by the IT Ltd Gfoup in order to avoid incurring a liability to interest or
      penalties.

      Further Assurances

      So far as it is legally able, each party agrees with the others to exercise all voting rights and
      powers (direct or indirect) available to it in relation to any person, International Holdings, and/or
      Korek to ensure that the provisions of this Agreement (and the other agreements referred to in it)
      are completely and punctually observed and performed and generally that full effect Is given to
      the principles set out in this Agreement.

      Each party shall lake (or procure the taking of) all such steps and execute (or procure the
      execution of) such further documents as may be required by law or be reasonably necessary to
      give full effect to this Agreement and the other transaction Documents.
                                                                                                                  II
      Each party shall procure that its Affiliates comply with all obligations under this Agreement and/or
      the Transaction Documents which are expressed to apply to any such Affiliates.

      The liability or a parly under this clause 31 shall not be discharged or impaired by any
      amendment to or variation of this Agreement, any release of or granting of time or other
      indulgence to any other member of its group or any third party or any other act. event or omission
      which but for this clause 31 would operate to Impair or discharge the liability of such party under
      this clause 31.

      Assignment
      Except as provided in this clause 32 or unless the parties specifically agree in writing, no party
      shall assign, transfer, charge or otherwise deal with all or any of its rights and/or obligations
      under this Agreement or any of the Transaction Documents nor grant, declare, create or dispose
                                                                                                                      It
      of any right or interest in them (otherwise than pursuant to a transfer of Shares in accordance
      with the terms of this Agreement).

      A party may assign any or all of its rights and obligations under this.Agreement and/or of any
      other Transaction Document to which it is a party (in whole or in part) to, and it may be enforced
      by, any Permitted Assignee as if it were ah original party provided that the assignor shall remain
      liable for the performance of such Permitted Assignee. Any Permitted Assignee to whom an


                                                    52
 Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 167 of 194
                                                                                                                   C-008




      assignment is made in accordance with the provisions of this clause 32 may itself make an
  ft> assignment as if it were an original party under this clause 32 provided that it shall remain liable
  ffi for the performance of such Permitted Assignee. For this purpose, a Permitted Assignee means
  ft any person to whom Shares are transferred in accordance with this Agreement.

       If an assignment is made by IT Ltd pursuant to this clause 32. the liabilities of the other parties
       shall be no greater than they would have been had such assignment not occurred.

       Damages
        No party shall be entitled to recover damages or obtain payment, reimbursement, restitution or
        indemnity more than once in respect of any one Cost, regardless of whether more than one
        claim under this Agreement arises in respect of it.

       Gross up for Taxes and Withholdings
        All sums payable under this Agreement shall be paid free and clear of all deductions or
        withholdings whatsoever, save only as provided in this Agreement, including clause 14.5, or as
        required by law.

        If any deduction or withholding is required by law from any payment made under either clause
        29 or 30 of this Agreement, the payer shall pay such additional-amount as will, after such
        deduction or withholding has been made, leave the payee with the full amount which would
        have been received by it had no such deduction or withholdihg' been required tb be made.

34*3    If any sum payable under either clause 29 or 30 of this Agreement is required to be brought into
        charge to Tax. the payer shall pay such additional amount as will ensure that the total amount
        received, less any Tax chargeable or that would be chargeable but for the availability of any
        relief Is equal to the amount that would otherwise been received had no such Tax been
        chargeable.

       Waiver, Rights and Remedies
        Except as expressly provided in this Agreement, no failure or delay by any party in exercising
        any right or remedy relating to this Agreement or any of the Transaction Documents shall affect
        or operate as a waiver or variation of that right or remedy or preclude its exercise at any
        subsequent time. No single or partial exercise of any such right or remedy shall preclude any
        further exercise of it or the exercise of any other remedy.

       Variations
        No amendment of this Agreement (or of any of the Transaction Documents) shall be valid
        unless it is in writing and duly executed on behalf of all of the parties to it (except that a variation
        of any provision of this Agreement which only affects the respective rights and obligations of
        Shareholders or any of them as between themselves does not need International Holdings.
        Korek or Mr Sirwan Saber Mustafa's agreement).

       Invalidity
        Each of the provisions of this Agreement and any of the other Transaction Documents is
        severable. If any such provision is held to be or becomes invalid or unenforceable in any
        respect under the law of any jurisdiction, it shall have no effect in that respect and the parlies
        shall "use all reasonable efforts to replace it in that respect with a valid and enforceable
        substitute provision the effect of which is as close to its intended effect as possible.

       No Partnership or Agency
        Nothing in this Agreement (or any of the arrangements contemplated by it) is or shall be
        deemed to constitute a partnership between the parties nor; except as may be expressly set out

                                                       53

                                                                                                ^~
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 168 of 194
                                                                                                             C-008




    in it, constitute either party the agent of any other for any purpose. Unless the parties agree
    otherwise in writing, none of them shall: (i) enter into any contracts or commitments with third
    parties as agent for any other entity within the Group or for any other party; or (ii) describe itself
    as such an agent or in any way hold itself out as being such an agent.

   Announcements
   No party (nor any of their respective Affiliates) shall make any announcement or issue any
   circular in connection with the existence or subject matter of this Agreement (or any other
   Transaction Document), providing information not previously disclosed to the public without the
   prior written approval of the others (such approval not to be unreasonably withheld or delayed).

   The restriction in clause 39.1 shall not apply to the extent thai the announcement or circular is
   required by applicable law, by any applicable stock exchange or any applicable regulatory or
   other applicable supervisory body or authority of competent jurisdiction, whether or not the
   requirement has the force of law. If this exception applies, the party making the announcement or
   issuing the circular shall (to the extent lawful) use its reasonable efforts to consult with the other
   parties in advance as to its form, content and timing.

   Costs
   Except as otherwise provided in this Agreement (or any other Transaction Document), each party
   shall be responsible for its own costs, charges and expenses (including .those of its Affiliates)
   incurred in connection with concluding trrtsr Agreement Cor arty'other Transaction Document) and
   completing the Transaction (including, without limitation, costs, charges and expenses Incurred
   by the parties in connection with the drafting, negotiation and signing of the Transaction
   Documents).' For the avoidance of doubt, this provision does not relate to costs incurred by the
   parlies in respect of any Dispute.

   Following Closing, to the extent that International Holdings shall incur any costs, charges or
   expenses, such costs, charges or expenses shall be funded by Korek by means of a dividend or
   management fee or as otherwise agreed by the parties.

   Whole Agreement
   This Agreement sets out the whole agreement between the parties in respect of the matters
   addressed herein and supersedes any prior agreement (whether oral or written) relating to such
   matters. It Is agreed that:

    (a)    no party shall have any claim or remedy in respect of any statement, representation,
           warranty or undertaking made by or on behalf of any other party which is hot expressly
           set out or referred .to in this Agreement; and

    (b)    except for any liability in respect of breach of this Agreement, no party shall owe any duty
           of care or have any liability in tort or otherwise to any other party.

   This clause shall not exclude any liability for, or any remedy in respect of, fraudulent
   misrepresentation.                                                      '

   Conflict with Korek and International Holdings* Constitutional Documents
   or Applicable Laws
   If Ihe provisions of this Agreement conflict with the constitutional documents of any entity within
   the Group, the provisions of this Agreement shall prevail as between the parties and International
   Holdings and/or Korek (as applicable). The parties shall, so far as they are legally able, exercise
   all voting and other rights and powers available to them to give effect to the provisions of this
   Agreement (if necessary) to ensure that any required amendment is made to the constitutional
   documents of any entity within the Group.



                                                   54
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 169 of 194
                                                                                                              C-008




    If any party reasonably believes thai any action or inaction which it is required to take or to refrain
    from taking pursuant to this Agreement is contrary to applicable law, it shall consult with the other
    parties and the parties shall use all reasonable efforts to agree an alternative course of action to
    give effect to the provisions of this Agreement.

    Without prejudice to the generality of clause 42.1. the provisions of this Agreement shall prevail in
    relation to the transfer of any Shares and. accordingly each party shall, so far as it is legally able,
    promptly give (or ensure that any of its Affiliates or any member of its Shareholder Group
    promptly gives) any approval which is necessary or appropriate to give full and immediate effect
    to the procedures contemplated by the provisions of clauses 20, 21 or 23 and/or any transfer of
    Shares permitted under this Agreement.

    Korek and International Holdings are not bound by any provision of this Agreement to the extent
    that it constitutes an unlawful fetter on any statutory power of International Holdings or Korek.
    This shall not affect the validity of the relevant provision as between the other parties to this
    Agreement or the respective obligations of the other parties as between themselves under clause
    42.1.

    Duration
m
    This Agreement shall continue in full force and effect until the earlier of:
                                                                                                                      '•'u
     (a)    each of the parties agreeing in writing to terminate this Agreement;                                      .£
                                                                                                                      1
            any transfer of Shares as a result of which all of the Shares are held by an entity within                 1
                                                                                                                      i'l
     (b)
&
W           the same group; and
                                                                                                                       f
                                                                                                                         f

     (c)    a resolution being passed or a binding order being made for the winding-up of
            International Holdings.
                                                                                                                      r
                                                                                                                      W



     whereupon, subject to the provisions of this clause 43. this Agreement shall terminate and
     cease to have force and effect.                                                                                   ft

    In addition, save as provided in this Agreement, the rights and obligations under this Agreement
    shall terminate:

     (a)    as regards any Shareholder (other than IT Ltd) upon such Shareholder ceasing to hold
            any Shares; and

     (b)    as regards IT Ltd, upon any transfer of Shares as a result of which no Affiliate of IT Ltd
            continues to.hold any Shares.

    Termination of this Agreement, or of the rights and obligations of any party under mis Agreement,
    shall not:

     (a)    relieve any party from any liability or obligation for any matter, undertaking or condition
            which has not been done, observed or performed by that party before such termination;

     (b)    affect the terms of any agreement replacing this Agreement entered into by the parties (or
            any of them);

     (c)    affect the terms of the Surviving Provisions; or

     (d)    affect the Shareholders' continuing obligations under clause 16 and the corresponding
            rights of the other Shareholders to enforce the same.




                                                    55
                                                                                           3s..
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 170 of 194
                                                                                                                       C-008




                  Notices
                j[ Any notice in connection with Ihis Agreement shall be in writing, in English and delivered by
8                  hand, registered post or courier using an internationally recognised courier company. A notice
                   shall be effective upon actual receipt delivered by hand, registered post or courier.

                  The addresses of the parties for the purpose of clause 44.1 are:

     [International Holdings                                         Address:
     International Holdings Limited                                  Suite 904, Level 9 Park Place.
                                                                     Sheikh Zayed Road
                                                                     PO Box 506672
                                                                     Dubai, UAE

     [With copies to IT Ltd and CS Ltd to the
     Addresses set out below:

                                                                      Address:
     lifaq Telecom Limited                                            Suite 904, Level 9 Park Place
          ffi                                                         Sheikh Zayed Road
                                                                      PO Box 506672
                                                                      Dubai, UAE
     [Copies to:
     Stlas Services Netherlands B.V.                      vfr*       '1043 BW Misterd'am,
                                                                 ,    Naritaweg 165,
                                                                      The Netherlands


                                                                      c/o Agility Public Warehousing Company KSC
                                                                      Sulaibiya
                                                                      6th Ring Road
                                                                      Besides Land Customs Clearing area
                                                                      PO Box 25418
                                                                      Safat13115
                                                                      Kuwait
                                                                      Attn: Chief Financial Officer and Deputy Group
                                                                      General Counsel (MENA)


      [France Telecom Legal Department M&A and                        Address:
      ) Internationa I                                                6Place'd'Alleray
                                                                      75015 Paris
                                                                      France
     JKorek                                                           Address:
     iKorek Telecom Company LLC                                       Kurdistan Street nr. 45
                                                                      Pimnam
                                                                      Erbil
                                                                      Kurdistan
                                                                      Republic of Iraq

      [for the attention of:                                              Address:
      fSirwan Saber Mustafa                                               Kurdistan Street nr. 45
                                                                          Pirmam
                                                                          Erbil
                                                                          Kurdistan
                                                                          Republic of Iraq

                                                                          Erbil-Massief-Sallahaddin


    *4f                                                              56
    !*
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 171 of 194
                                                                                                            C-008




                                                     Dar Althiafa-House Number 3
                                                     Efbil
                                                     Kurdistan
                                                     Republic of Iraq

 [Copy to Camille Abousleiman                        Dewey & LeBoeuf LLP
                                                     1 Minster Court
                                                     Mincing Lane
                                                     London EC3R 7YL
                                                     United Kingdom

 pS Ltd                                              Address:
 ! Korek International (Management) Ltd.             Korek International (Management) Ltd.
                                                     Close Brothers (Cayman) Limited
                                                     Box 1034
                                                     4th Floor Harbour Place
                                                     103 South Church Street
                                                     George Town
                                                     Grand Cayman KY1-1102
                                                     Cayman Islands

 With a copy to:                                     Address:
 tCamille Abousleiman                                Dewey & LeBoeuf LLP
                                                    .1 Minster Court- • -         -   .'•
                                                     Mincing Lane
                                                     London EC3R 7YL
                                                     United Kingdom
it
 jNawzad Junde                                       English Village
                                                     Villa 203
                                                     Erbil
                                                     Kurdistan
m                                                    Republic of Iraq


     For the purposes of clauses 5.13, 6.9, 6.14, 7.9 and 7.10 only, an approval In writing may be
     delivered by electronic mail to such address as shall be notified in writing by the parties and will
     be deemed effective on receipt by the sender of an automated delivery receipt or confirmation of
!3   receipt from the relevant server.


      Counterparts
       This Agreement may be executed in any number of counterparts, and by each party on
       separate counterparts. Each counterpart is an original, but all counterparts shall together
       constitute one and the same instrument. Delivery of a counterpart of this Agreement by e-mail
       attachment or telecopy shall be an effective mode of delivery.

     Third Party Rights
       Except as provided in this Agreement, a person who is not a party to this Agreement shall have
       no right under the Contracts (Rights of Third Party) Act 1999 to enforce any of its terms.

     Governing Law
       This Agreement, including any non contractual obligations arising .out of or in connection with
       this Agreement,'shall be governed by and construed in accordance with English law.




                                                   57
   Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 172 of 194
                                                                                                                    C-008




I       ;• Dispute Resolution

         If any dispute, controversy or claim of whatever nature arises under, oul of or in connection wiln
         tn s
.5 •*&     ' Agreement, including any question regarding its existence, validity or termination or any non
         contractual obligations arising out of or in connection with this Agreement (a Dispute), the parties
         shall use all reasonable endeavours to resolve the matter amicably. If one party gives notice that
         a Dispute has arisen and the parties are unable to resolve the Dispute within 30 (thirty) days of
         service of such notice then the Dispute shall be referred to two (2) IT Ltd Representatives and
         two (2) CS Ltd Representatives who shall attempt to resolve the Dispute. The parties agree that
         such IT Ltd Representatives and CS Ltd Representatives shall have full power to resolve such
         Dispute on behalf of all parties.

          If such IT Ltd Representatives and CS Ltd Representatives are unable to resolve the Dispute
          within 30 (thirty) days, the parties agree to submit the matter to settlement proceedings under the
         .ICC ADR Rules. If the Dispute has not been settled pursuant to the ICC ADR Rules within 45
          (forty five) days following the filing of a Request for ADR (as defined in the ICC ADR Rules) or
          within such other period as the parties to the Dispute may agree in writing, the parties to the
          Dispute shall have no further obligations under this clause 48.2. No party shall resort to
          arbitration against another under this Agreement until the expiry of this 45 (forty five) day period.

         If the parties fail to resolve the Dispute in accordance with clauses 48.1 and 48.2, such Dispute
         shall be referred to and finally resolved by arbitration under the Arbitration Rules of the ICC
         (Rules), which Rules are deemed to be incorporated by reference into this clause. The number of
         arbitrators shall be three (3).             v^r* •        . _ - « • • •      - .:•

         In the event that CS Ltd and/or Mr. Sirwan Saber Mustafa, on the one hand, and IT Ltd, on the
         other hand, are the only parties to the Dispute, (i) 1 (one) of the arbitrators shall be appointed by
         IT Ltd. (ii) one of the arbitrators shall be appointed by CS Ltd and/or Mr. Sirwan Saber Mustafa,
         (jii) the third arbitrator shall be jointly appointed by the 2 (two) arbitrators appointed by IT Ltd and
         CS Ltd and/or Mr. Sirwan Saber Mustafa; and (iv) in the event that such arbitrators are unable to
         agree on the identity of the third arbitrator, such arbitrator shall be appointed by the ICC in
         accordance with the Rules.

         In the event that CS Ltd and/or Mr. Sirwan Saber Mustafa, on the one hand, and IT Ltd, on the
         other hand, are not the only parties to (he Dispute, the three arbitrators shall be appointed by the
         ICC in accordance with the Rules.

         The parties hereby agree that any restriction in the. Rules upon the proposition or appointment of
         an arbitrator by reason of nationality shall not apply .to any arbitration commenced pursuant to
         this clause. The seat, or legal place, of arbitration shall be Dubai International Financial Centre.
         The language to be used in the arbitration shall be English.

         Consolidation of multiple Disputes:

          (a)    If multiple Disputes (as the term is defined in each of the Transaction Documents) arise
                 out of or in connection with one or more of the Transaction Documents, then any or all
                 such Disputes may be determined in a single arbitration, provided' that the dispute
                 resolution clauses contained in the Transactions Documents giving rise to the Disputes
                 are compatible and the subject matter of the various Disputes is substantially connected.

  pl|     (b)    At any time prior to the commencement of the oral phase of the first of any arbitrations
  t\             commenced under any of the Transaction Documents, the tribunal in such arbitration
  «              (First Tribunal) shall have the power lo order consolidation of such arbitration with any
  |fi            other existing or pending arbitrations commenced under any of the Transaction
  *V             Documents where: (a) the existing or pending arbitrations relate to substantially similar
  3}             questions of law or of fact; (b) none of the parties would'.be unduly prejudiced; (c)
  S              consolidation under these circumstances would not result in undue delay for any existing
  if             or pending arbitration; and (d) no arbitral tribunal has yet been constituted in the other
  f&             existing or pending arbitrations.



                                                         SB
                                                                                                  <S~
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 173 of 194
                                                                                                               C-008




         (c)   The tribunal in such a consolidated arbitration shall be selected as follows: (a) the parlies
               to the consolidated arbitration shall agree that the First Tribunal remains the tribunal in
               the consolidated arbitration or (b) failing such agreement within 30 (thirty) days of
               consolidation being ordered by the First Tribunal, the Court of the ICC will appoint all
               members of the tribunal within 30 (thirty) days of a written request by any of the parties to
               the consolidated arbitration.

         (d)   The parties agree that upon consolidation, the parties to the existing or pending
               arbitration proceedings, the subject of which has been consolidated into the arbitration
               before the First Tribunal in accordance with this clause 48.7, shall promptly take all
               necessary steps to discontinue such existing or pending proceedings in favour of the
               consolidated arbitration.




                                                       59

i*                                                                                           •^
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 174 of 194
                                                                                                                                C-008




                                                                        Schedule 1
                                                      Shareholdings in Korek as at Closing


 >.F— -VT - . " . T> "J4, * • • ' . , • . • • • • •
 P^*.*tO' i-jl-t-i;:! .:..-..» *                       .
                                                           -   • •   .-if.'
                                                                     • ' . • . ;   t^-^^ii.1-^ v :•*._:. ;..^**W"'--^' - '>%•
 ,Namo and address                                                                 ..Percentage of shares m Korek- v
 c.'.;' :. *-•'• - '.'•.
 FcS Ltd                                                                           56%
 fr
 iffLtd                                                                            44%

 jTotal:                                                                           100%




                                                                                   60
                                                                                                                                        .;i
      Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 175 of 194
                                                                                                                   C-008




                                                  Schedule 2
                                                  Definitions

fin this Agreement, the following words and expressions shall have the following meanings:
?•
Acceptance Notice has the meaning given in clause 20.8;
j;
^Acceptance Period has the meaning given in clause 20.8;

$ Accounting Principles means the accounting principles and policies to be adopted by the Group
l^which shall be International Financial Reporting Standards adapted if necessary and from time to time.
| for local requirements;
H
1; Affiliate means:

           (a)   in the case of a person which is a body corporate, any other entity which, directly or
                 indirectly, owns or controls, is under common ownership or control with or is owned or
                 controlled by. such party, in each case from time to time;

           (b)   in the case of a person which is an individual;

                 (i)     any spouse and/or any lineaWescendants by~b!dod or adoption; •

                 (ii)    any person or persons acting in its or their capacity as trustee or trustees of a trust
                         of which such individual is the settler; or

                 (iii)   any body corporate or such other entity of which such a person is a director or
                         manager or which, directly or indirectly, is owned or controlled by such a person.

           save that, in the case of CS Ltd and IT Ltd and each of their Affiliates, the definition of Affiliate
           shall not include the Group or.Sanatel or Iraqcell but. for the purposes of clause 17 and clause
           28; (i) France Telecom S.A. and its Affiliates shall be deemed to be Affiliates of IT Ltd, and (ii)
           any shareholder of CS Ltd holding an indirect interest in Shares comprising at least 5% (five per
           cent.) of the total number of Shares and their Affiliates shall be deemed to be an Affiliate of CS
           Ltd;

^Agreement means this Agreement;                                                                                           !'

S
                                                                                                                       |l
f A/cazar means Alcazar Capital Partners, a company organised under the laws of the Cayman Islands                     .
f having its registered office at PO Box 309 GT, Ugland House, South Church Street, George Town.
 ;Grand Cayman. Cayman Islands;
 if
  m/cazar Management Services Agreement means the service agreement entered into between
 ftKorek and Alcazar (or one of its Affiliates) at Closing;
 r
 ^Appointment Notice has the meaning given in clause B.1(a)
 -V f
Jj-
$ASN means Atlas Services Netherlands, B.V. a private company with limited liability (bes/oten
•Jtvennootschap met beperkte aansprakelijkheid) registered with the Chamber of Commerce of
  ^Amsterdam under number 33157047 and whose corporate seat is at 1043 BW Amsterdam. Naritaweg
$165, The Netherlands;
 K
*-*J
      Assenting Shareholder has the meaning given in clause 17.4;
      ».
      Auditors means the auditors of the Group from time to time;




                                                          61
                                                                                                   <s*
 Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 176 of 194
                                                                                                                 C-008




    [grand Licence Agreement means any brand licence agreement entered into between Orange Brand
    Ken/ices Limited and Korek pursuant to clause 18;
    P
    [grand Survey has the meaning given in clause18;                                                         (
      iU
    •rfr
    {Budget means a Group budget for a particular Financial Year in a format approved from time to time
    njy'i'lhe International Holdings Board of Directors, and the Budget shall be treated as having been
    fac/bpted for a particular Financial Year once it has been approved in accordance with clause 11.3 or,
    Qfiapproval in accordance with that clause is not required, by a majority approval by the Korek
    [Supervisory. Committee;
    I-
    [Bus/ness means the business intended to be carried on by the Group, as described in clause 3;
      I?'
    fBus/ncss Day means a day other than a Friday, Saturday or Sunday or public holiday in the United
    [Arab Emirates or the Republic of Iraq on which banks are generally open in these countries for
    [general commercial business;
    $J
    Business Plan means a rolling 5 (five) year business plan for the Group relating to the then current
    financial-Year and succeeding Financial Years (in a format agreed from time to time by the Korek
    Supervisory Committee) and to include a funding plan for the Group and to be updated annually, and
  /tlie Business Plan shall be treated as having been adopted for a particular Financial Year once it has
 pDeen approved in accordance with clause 11.3 or, if approval in accordance with that clause is not
 jj/equired, by a majority approval by the Korek.Supervisory Committee (except that .the Business Plan
 JKadopted for the Financial Year from Closing tOTs'set out in Exhlbif 1);
*iK?«

fcffJy-Laws means the by-laws of Korek to be adopted at Closing;
W                                      ' '
^Calendar Year means a 12 month period commencing            on 1 January each year and ending on 31
! • ^December of that year;
'$
nCa// Default Notice has the meaning given in clause 23.10;
    £'
    Call Option has the meaning given in clause 23.1;
     (5
    (Call Option Notice has the meaning given in clause 23.4;

SjlCa// Option Promissory Note has the meaning given in clause 23.3(b)(ii); .

jCall Option Shares has the meaning given in clause 23.1;
 I
 tCall Option Sale Price means Call Option Share Price 1 of Call Option Share Price 2 {as applicable);
;sfCa// Option Share Price 1 has the meaning given in clause 23.2;
i'£
f£Ca// Option Share Price 2 means the aggregate of Call Option 1st Tranche Consideration and Call
^Option 2nd Tranche Consideration;

    Call Option 1st Tranche Consideration has the meaning given in clause 23.2(b)(i); •
    i
H?Ca// Option 2nd Tranche Consideration has the meaning given in clause 23.2{b)(ii);
31:
 1 Ca// Option 2nd Tranche Shares has the meaning given in clause 23.2(b)(ii);
I
7 Call Unpaid Amount has the meaning given in clause 23.10;
3
J Capital Commitments means the contractual commitments for the acquisition of property, plant and
;.s equipment;

    CEO means the chief executive officer;

                                                      62
                                                                                          "•^
          Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 177 of 194
                                                                                                                 C-008




          1
      l
          *CFO means the chief financial officer;
$
( -fi Closing shall have the meaning given to il in the Subscription Agreement;

     fc
     ^Closing Date shall have the meaning given to it in the Subscription Agreement;

     fJCMC means the Iraqi Communications and Media Commission;
      i
    "ft
    ty CMC Reduction has the meaning given in clause 8.1 of the Subscription Agreement;

      |j Committee has the meaning given in clause 10.1(c);

      ? Committee Meetings has the meaning given in clause 10.7;
      i.
     f£ Committee Members has the meaning given in clause 10.6;
     B
     $ Committee Recommendation has the meaning given in clause 10.11;

              compete has the meaning given in clause 17.1(c)(i);

              Competing Licence Breach has the meaning given in clause 17.7;

     5 Competing Party has the meaning given in qlQu$e 17.5;         - . - < • • •        /•

     [Confidential information has the meaning given in clause 16.1;
   i*
    {(Conflict Exclusions has the meaning given in clause 28.2;
- l£'
i s?
| f, {conflict Restrictions has the meaning given in clause 28.2:
ill'
I TgCofif/ntf/ng Parties has the meaning given in clause 20.7;
!v'|<i
     ^(Conversion has the meaning given In clause 27.1;
     %
     Score Restricted Activities has the meaning given in clause 17.1(c)(ii);

     [jcosts means losses, liabilities, damages, costs (including all reasonable out-of-pocket costs, fees and
     .•{expenses of legal and other professional advisers), charges, expenses and taxation, in each case of
     'f any nature whatsoever;

      '.%CPI means the Consumer Price Index published by the Republic of Iraq's Central Organisation for
     ' ^Statistics and Information Technology.or equivalent body in the Republic of Iraq;
        ^
        V                                 '                                                                              t!
          CRO means the chief risk officer;
         ;v
      > dt-
          ps Ltd Committee Members has the meaning given in clause 10.6;

     $C$ Ltd FPC Members has the meaning given in clause 5.11;
     r$
     ^CS Ltd Group means CS Ltd and its Affiliates from time to time (excluding for the avoidance of doubt
      [international Holdings. Korek and any other entity within the Group);
      r
      I CS Ltd IH Director means a director appointed pursuant to clauses 6.3 and 6.4;
     IK                                                                         ':          '                            1
       ,CS Ltd Representative means the representative appointed by CS Ltd from time to time;
              $••
      JCS Ltd. SC Member means an SC Member appointed by CS Ltd from time to time;                                        (



                                                               63
     Sffr
M
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 178 of 194
                                                                                                               C-008




    o
   JpS Person means the Current Shareholders, CS Ltd or any person or company (other than a
   {'Relevant Korek Group Company or any member of the IT Ltd Group) which is controlled by the
   ^Current Shareholders. CS Ltd (or any of them) or connected or associated with any or all of them;
   4b


        CS Warranties has the meaning given in the Subscription Agreement;

   ^Current Shareholders' Representative Services Agreement means the management services
   ^agreement to be entered into between Mr Sirwan Saber Mustafa and Korek at Closing;

   ^Current Shareholders' Representative Loan Release means the release, to be executed by Mr.
   KSirwan Saber Mustafa at Closing confirming the release at Closing of the obligations of Korek under
   ?-the Current Shareholders' Representative Loan Agreement;
   f
8? Current Shareholders1 Representative Loan Agreement means the term loan dated 12 August
1*2010 between Korek and Mr. Sirwan Saber Mustafa in respect of the US$285,372.194 term loan
 1 facility provided to Korek by Mr. Sirwan Saber Mustafa dated 12 August 2010;
w
 \ Current Shareholders means Mr. Sirwan Saber Mustafa. Mr. Jawshin Hassan Jawshin Barazany and
 [ Mr. Jiqsy Ha mo Mustafa;

        Deed of Adherence means a deed In the form set out in Schedule 4;

        Defaulting Shareholder has the meaning given in clause 13.2;

'£ Directors means the directors of International Holdings as appointed pursuant to clause 6 from time
£ to time:

V:: Disclosure Letter means the letter from CS Ltd to IT Ltd delivered pursuant to clause 23.14(a)(ii);
1!
 *•

  f Dispute has the meaning given in clause 48.1;
} i"1
vj Distribution means any dividend or other return in respect of the equity investment of International
[I'Holdings in Korek. and shall not include any return in respect of any debt or similar facilities provided
|byi«;
  4
f&'EBITDA means earnings before deduction of interest, tax, depreciation and amortisation, as
U'determined'in accordance with the Accounting Principles, from time to time;.

 if Economic Sanctions Law means any economic or financial sanctions administered by the United
    Nations, the United States or the European Union;

   {(Emergency Situation means a situation or circumstances which require immediate decisions to be
    tfnade in order to safeguard the business assets and operations of Korek or International Holdings;

   JExcess Tax means the aggregate amount of Tax payable by Korek (whether by way of deduction or
   Ewithholding.or otherwise) in respect of such Distribution, to the extent that the aggregate amount of
   i"such Tax exceeds the aggregate amount of Tax which would have been payable by Korek in respect
   ^of such Distribution If International Holdings were a company resident for Tax purposes in Iraq;

 ^Excess Tranche 2 Consideration has the meaning given in clause 23.3;

    Exchange Rate means, with respect to a particular currency for a particular day, the spot rate of
 r-exchange    (the closing mid point) for that currency into USS on such date as published in the London
 [sedition of the Financial Times first published thereafter or, where no such rate is published in respect
   ^of that currency for such date, at the average rate quoted by Bank of- America. Citibank. HSBC or
   "Deutsche Bank as at the close of business in London on such date;

    jExerc/se Period 1 has the meaning given in clause23.2(a);



                                                        64                            >

                                                                                           •^
       Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 179 of 194
                                                                                                                     C-008




        ^Exercise Period 2 has Ihe meaning given in clause 23.2(b);
       Bit.
       ^'exhibits means the exhibits to this Agreement and Exhibit shall be construed accordingly;
       I
        vExfsting Shares has the meaning given in the Subscription Agreement;
        P
       /•Expert means an international investment bank or qualified appraising firm of recognized international
       ^standing, with specific relevant regional and industry expertise which is independent from each of the
       Iparties, whose identity is agreed between the parties (except pursuant to clauses 5.6(c) and 24.1(c})
        'and who shall act as expert and not as arbitrator in connection with the giving of the determination in
        •question and whose costs shall be payable by International Moldings;
       ,|
       ^External Unsecured Loan has the meaning given in clause 5.2(a);
         l1;1

         fExternal Secured Loan has the meaning given in clause 5.2(b);
         i»

       $ External Secured and Guaranteed Loan has the meaning given in clause 5.2(c);
       '{
       •••Fair Market Value means the fair market value established pursuant to the procedures set out in this
      I? Agreement, which shall take into account.two or more recognised valuation methodologies;
         »

         -Finance, Audit and Risk Committee has the meaning given in clause 10.1(b);
         i
      rt*- '                                         '•                                   •   •
      ^Financial Year means a financial period "oFKorek commencing'oh 1 January and ending on 31
      ^December;
     l§
     j ^Financing Proposal Committee has the meaning given in clause 5.10;
     'IW -
       mfirst Tribunal has the meaning given in clause 48.7(b);

     l i&FMVI has the meaning given in clause 23.2;
      IFdFPC Chairman has the meaning given in clause 5.11;
      $fPC Matters has the meaning given in clause 5.10:

      &FPC Meetings has the meaning given in clause 5.12;

      IJFPC Members has the meaning given in clause 5.11;
       ft-
       fFPC Proposal has the meaning given in clause 5.10;
      I
      ^Funding Plan has the meaning given in clause 1.1.3;

      [^Government Entity means any supra national, national, state, municipal or local government
      [^(including any subdivision, court, administrative agency or commission or other authority thereof) or
       •sany quasi governmental or private body exercising any regulatory, taxing, importing of other
       ^governmental or quasi governmental authority, including the European Commission;
        ii.
       $ Group means International Holdings. Korek and their subsidiaries'from lime to time;
       A*'
      i|/CC means the International Chamber of Commerce;

      g/W Buy Back Shares has the meaning given in clause 22.3;
      $:
        [JH Minutes has the meaning given in clause 6.12;

      ^Indebtedness means any indebtedness for or in respect of (a) moneys borrowed and debit balances
      (Jat banks or other financial institutions; (b) notes, debentures, loan stock or any similar instrument (but

                                                            65

$>
           Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 180 of 194
                                                                                                                          C-008



<s
       w
       ftot in respect of trade creditors); (c) receivables sold or discounted (other than any receivables to the
       lextent they are sold on a non-recourse basis); (d) any counter-indemnity obligation in respect of a
         guarantee, bond, standby or documentary letter of credit or any other instrument issued by a bank or
         financial institution in respect of an underlying liability (but not. in any case, in respect of trade
        'creditors) of a third party which liability would fait within one of the other paragraphs of this definition;
        ;'(e) any amount of any liability under an advance or deferred.purchase agreement if one of the primary
        Reasons behind entering into the agreement is to raise finance or to finance the acquisition or
        Construction of the asset or service in question (but excluding trade creditors); (0 any amount raised
        'under any other transaction (including any forward sale or purchase, sale and sate back or sale and
      Jeaseback agreement) having the commercial effect of a borrowing or otherwise classified as
        ^borrowings (but not in respect of trade creditors); (g)'any amounts owing under any financing or
       ^operating leases, (h) amounts owing in respect of interest payments or financial penalties, and (i) the
       [•amount of any liability in respect of any guarantee for any of the items referred to in paragraphs (a) to
     |;:(h) above;

     ^Independent Director has the meaning given in clause 6.3(c);

      I Independent SC Member has the meaning given in clause 7.3(c);

      $ Initial Business Plan means the Business Plan set out in Exhibit 1;
       if•t
       f Intellectual Property Rights means patents, trade marks, service marks, logos, signs, trade names,
          ' internet domain names, copyright (including rights in computer software) and njoraj rights, database
            rights, semi-conductor topography rights, utility, models. rigHts" in designs, rights rri get-up, rights in
     5 inventions, rights in know-how and other intellectual property rights, in each case whether registered
     fv or unregistered, and all rights or forms of protection having equivalent or similar effect anywhere in the
     *• world and registered includes registration and applications for registration;

       ' Interested Shareholder has the meaning given in clause 28.3;
     .'V
      ,' International Holdings Board Meeting means a meeting of the International Holdings Board of
     ife
         Directors;
           j
        I International Holdings Board of Directors means the board of Directors of International Holdings
       {•'from time to time;

      |/raqceW means Iraqcell Telecommunication Limited incorporated on 10 May 2001 in the Republic of
      %'traq under registered number 1403;
       i
       |/r Ltd Committee Member has the meaning given in clause 10.6;

       StTLttl FPC Members has the meaning given in clause 5.11;
       ft*
      [1/r Ltd Group shall include any person or company (other than any Relevant Korek Company or any
      ICS.Person) which is, or has at any time been, treated for the purposes of any Tax as being a member
         of the same group of companies as IT Ltd for any Tax purpose or as being connected or associated
        |with IT Ltd for any Tax purpose;
      S&
       'IT Ltd IH Director means a director appointed pursuant to clauses 6.3 and 6.4;           .
       i
           fit Ltd Representative means a representative appointed by IT Ltd;

           5/T Ltd SC Member means an SC Member appointed by IT Ltd from time to time;
           s
           JIT Ltd Shareholder Loan means the US$285.000,000 bridging loan to be provided by IT Ltd to
           ^'international Holdings pursuant to the IT Ltd Shareholder Loan Agreement;:
           T
               'n Ltd Shareholder Loan Agreement means the loan agreement to be entered into between IT Ltd
                and International Holdings on or before Closing in the agreed form;


                                                               66                                    ""-•••.
                                                                                                          '^
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 181 of 194
                                                                                                              C-008




     KiLtd SLA Requirements has the meaning given in clause 11.5(a):

 NT Ltd Veto Matters has the meaning given in clause 11.3;
 B
     H7! Ltd Withdrawal Notice has the meaning given in clause 21.3;
 #'m Ltd Withdrawal Right has the meaning given in clause 21.1(b);
 FKoreft Call Option has the meaning given in clause 24.1:

 iKorek Call Option Completion Date has the meaning given in clause 24.3;
 I
 KKorek Call Option Notice has the meaning given in clause 24.2;

   Korek Call Option Shares has the meaning given in clause 24.1;
 i
>• Korek Share Sale has the meaning given in clause 22.1;
>'
•• Korek Supervisory Committee means the Supervisory Committee of Korek as contemplated by
   clause 7;

  Letter Agreement means the deed dated on or about the date of this Agreement between Korek, the
\ Current Shareholders, IT Ltd. International HoWiftgs, ASM and Alcazar;' '

     Listing means any admission to listing or trading on a securities exchange of the shares of any entity
     within the Group;

     Lock-up Period has the meaning given in clause 20.5;

     MAE has the meaning given in clause 21.9;

, Majority Interest Date means the date upon which IT Ltd's Relevant Shareholder Percentage shall
w exceed 50% (fifty per cent.) of the total issued and allotted share capital of International Holdings
 •..and/or Korek;

     Management Agreement has the meaning given in clause 19.1;

     Management Candidate has the meaning given in clause 8.1;
 k




  Management Consultancy Agreement means the agreement between Korek and Sofrecom to be
 Centered into at Closing, pursuant to which Sofrecom agrees to provide technical support to the
^management of Korek;

£ Managing Director means the managing director of Korek from time to time;

g Minimum Call Option Transfer Price means a price per Call Option Share as is equal to US$2,250
•£ million divided by the total number of Shares in issue at such time;

^Mutually Designated Appraiser has the meaning given in clause 23.7(e);

  {National Mobile Licence means Korek's Mobile Telecommunications Services Licence granted by
i-^the Iraqi Communications and Media Commission (including as amended from time to time, and any
  ^replacement or succeeding licence);
 ;J
  (...                                                                         •              '
 £/VBf? Withdrawal Notice has the meaning given in clause 21.1 (a);
\&
 ^Nominal Value Shares has the meaning given in the Subscription Agreement;



                                                       67
     Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 182 of 194
                                                                                                                     C-008




        Ron-Compete Notice has the meaning given in clause 17.5;
        m
        JSon-Compete Payment has the meaning given in clause17.7;

        I-
        vfiotice of Breach has the meaning given in clause 13.2;
        £
        Notified Withdrawal Right has the meaning given in clause 21.1 (a);
        i>
        {Objection Notice has the meaning given in clause 23.5;
        n*fi
        raff Balance Sheet Commitments means the capital commitments that are not accounted for on the
        {Balance sheet including operating and finance leases, letters of guarantee, outstanding letters of credit
        fend acceptances and commitments to extend credit;
        3?
        &
        ^Opportunity has the meaning given in clause 17.4;

        [Option Completion Date has the meaning given in clause 23.9;

        Ifermitted Assignee has the meaning given in clause 32.2;

       I^Permitted Transferee has the meaning given in clause 20.4;
       $.                                        '?-.>. •            , . - . . . .       •- /-
       $PJSC has the meaning given in clause 27.1;
       P*
       IfPJSC Report has the meaning given in clause 27.2(a);

       ;Pre~emption Notice has the meaning given in clause 20.7;
     iy£V profit
               means the consolidated profit after interest (both receivable and payable) and taxation on
      '\ income of International Holdings or Korek (as applicable), determined in accordance with International
     'A Financial Reporting Standards and applying the Accounting Principles;
     »
     |A Promissory Note means the Convertible Senior Promissory Note issued by Korek dated September
     p!1 2007 with a principal amount of US$250,000.000 together with accrued interest transferred by
      [•I Alcazar to IT Ltd at Closing and then transferred by IT Ltd to International Holdings under the
      £S Promissory Note Transfer Agreements and pursuant to the Subscription Agreement;

     ^Promissory Note Release means the release, in the Agreed Form, to be executed by Alcazar, Korek
     fjttand Mr Sirwan Saber Mustafa at Closing confirming the release of all claims arising out of or in
     ; ft connection with the Promissory Note;

     IAJ Promissory Note Transfer Agreements means the transfer agreements to be entered into at Closing
     Uv pursuant to which the Promissory Note shall be transferred (i) by Alcazar to IT Ltd. and (ii) by IT Lid to
     [$ International Holdings;

     i£ Public Offer has the meaning given in clause 27.2(e);

     i£ Qualified Affiliate means any Affiliate who is not an entity (i) incorporated in Iran, or (ii) which a
        reasonable investor in International Holdings would deem to be prejudicial to the interests of the
     & Group;

      ji Qualified Appraiser has the meaning given in clause 23.7(a);
     (•
     E Qualified Purchaser means any person who (a) is not engaged in any activity that is in direct or
     & indirect competition with Korek or ASN (or any of its Affiliates), (b) is able to provide audited financial
     [•' statements for a period of at least 3 (three) financial years and (c) is not a Sanctioned Person;



                                                            68

t*
      Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 183 of 194
                                                                                                                 C-008



¥
      ^Related Party Transactions means any transactions with Shareholders or their Shareholder Groups:
       !any entity within Ihe Group or entering into any transaction with any of the Current Shareholders. IT
      BJltd or the CS Ltd Group and/or their respective Affiliates except for: (i) the Current Shareholders'
       [Representative Services Agreement; (ii) the Management Consultancy Agreement, (iii) the Alcazar
       I Management Services Agreement, (iv) the Sourcing and Procurement Agreement, and (v) the IT Ltd
       ^Shareholder Loan;
       »'
      ^Relevant Korek Group Company means Korek or any company which is controlled by Korek or
      f forms part of the same group for Tax purposes as Korek by virtue of being directly or indirectly owned
         by Korek;

     ^Relevant Shareholder Percentage means, at any time in relation to a shareholder, the proportion.
     f expressed as a percentage, which the shares held (directly or indirectly) by such shareholder in a
      '• company bear at that time to all the shares issued and allotted by such company at that time;

      i Replacement Services Agreement has.the meaning given in clause 11.4(r);

      ? Republic of Iraq means all the territories in the Republic of Iraq as at Ihe date of this Agreement;

      : Requested Korek Shares has the meaning given in clause 22.1;

      ' Rules has the meaning given in clause 48.3;

       Sale means (i) a sale of all of the Shares to"5:single purchaser '(or to 1 (one) or more purchasers as
     | part of a single transaction, or (ii) the sale of all or a material part of the assets of Korek and its
     * subsidiaries by 1 (one) or a series of transactions;

            Sale Shares has the meaning given in clause 20.7;

         Sanatel means Sanatel Limited a company incorporated and existing under the laws of Iraq and
      , having its principal place of business at Salim Street, Sulaimania, Iraq;
    'rv
       i Sanatel Letter means the letter to be executed by Mr Sirwan Saber Mustafa at Closing in relation to
         Sanatel;

       > Sanctioned Person means any person or organisation (i) located within, doing business from or
     ^operating from or affiliated with the government of a Sanctioned Territory;.or (ii) otherwise targeted
     I) under any Economic Sanctions Law;
     '«ii
     'R Sanctioned. Territory means a United Nations member state which is subject to a general export.
     il import,financialor investment embargo;

     ife SC Members means the members of the Korek Supervisory Committee from time to time:
     1'                                             -     -
      t- SC Minutes has the meaning given in clause 7.13;

     ri"
     W Se//erhas the meaning given in clause 20.7;

     '^Sen/or Manager means the senior managers of Korek who report directly to the CEO, including the
     ^CFOandtheCRO;

       •iShareholder Group means IT Ltd or CS Ltd (as the case may be) and each of its Affiliates;
     T^Shareholders means the holders of Shares;
       &
     i »;•
     ^Shareholder Veto Matters has the meaning given in clause 11.1;
     /i?
     IF
     ^Shareholders Resolutions means the shareholders' resolutions in respect .of Korek to be executed
       by IT Ltd and CS Ltd and KoreX at Closing pursuant to which the shareholders of Korek shall (i)


                                                            69                             ">',.....
                                                                                                "^
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 184 of 194
                                                                                                                C-008



       tj
  Specify and. lo Ihe extent set out therein, limit the powers of the Managing Director, and (ii) approve
  fthe delegation of authority from the Managing Director to the CEO of Korek;

      ^Shareholders Unsecured Loans has the meaning given in clause 5.2(d);
      i?.
   {Shares means shares in International Holdings' capital having the rights and being subject to the
   [restrictions set out in the constitutional documents of International Holdings;
   ty
  j!fs/>are Subscription Notice has the meaning given in clause 5.6:

 &
 SfSftare Swap Notice has the meaning given in clause 22.1;
 £*'f'
 ^Signing means the date of execution of this Agreement;

StSotirc/ng and Procurement Agreement means the agreement to be entered into between an
}!! Affiliate of ASN and Korek at Closing in respect of sourcing and procurement for the Group;

jfj Sourcing and Procurement Committee has the meaning given in clause 10.1(c);
rfe
y^'Staffing and Remuneration Committee has the meaning given in clause 10.1(a);

    Subscription Agreement means the Subscription Agreement dated on or around the date of this
& Agreement between IT Ltd, CS Ltd, International Holdings, ASN..AIcazar and Korek under which IT
r
 'i Ltd has agreed, among other matters, to acquire' shares in International Holdings;'

 \ Subscription Disclosure Letter means .the letter from Korek. CS Ltd and the Current Shareholders
 * to IT Ltd executed and delivered immediately before signing of the Subscription Agreement as
t- updated prior to Closing;

'-i subsidiary and subsidiaries means any company in relation to which another company is its parent
  , company;
 i'
 \ Super Majority Approval has the meaning given in clause 12.1;

 { Super Majority Approval Matters has the meaning given in clause 12.1;
*
 'Surviving Provisions means clause 16, clause 32, clause 35, clause 37, clause 38. clause 39,
 * clause 40, clause 41. clause 44, clause 46, clause 47, clause 48 and Schedule 2;

 f furor Taxation includes, without limitation; (a) taxes on gross or net income, profits and gains, (b) all
  Bother taxes, levies, duties, imposts, charges, withholdings and retentions of any fiscal nature, including
  {any customs, excise, property, value added, sales; use, occupation, transfer, franchise and payroll
  {taxes and any social security or social fund contributions, (c) any Regulatory Fee and any payment
                                                                                                                             I
 ^whatsoever which the relevant person may be or become bound lo make to any person as a result of
                                                                                                                        il
 '?ihe discharge by that person of any such taxes, levies, duties, imposts, charges, withholdings
 ^retentions or Regulatory Fee which the relevant person has failed to discharge, together with all
  ^'penalties, charges and interest relating to any of the foregoing or to any late or incorrect return in
  [.'respect of any of them, and regardless of whether such taxes, levies, duties, imposts, charges,
  i'withholdings, retentions, penalties and interest or Regulatory Fee are chargeable directly or primarily
 jpagalnst or attributable directly or primarily to the relevant person or any other person and of whether
 f£any amount in respect of them is recoverable from any other person:
 115,

 %Tax Authority means any taxing or other authority competent to impose any liability to Tax, or assess
 $or colled any Tax whether at a local, regional or national level (Including Tax authorities or the
 'SJKurdistan Regional Government and tax authorities of the Republic of Iraq);                                         !J
 I;.                                                                                                                    ;)
       \Thlrd Party Lender means any bank or financial institution, trusti fund or other entity which has               t
       [provided financial indebtedness to International Holdings;              .                                       i
       j;
       V                                                                           *




       i •
       !-•
                                                       »                               '•>,.....
                                                                                            "". X

      £      '                                                                                *-.
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 185 of 194
                                                                                                                  C-008



                                              4 * Q "<
 Rfcm/rd Party Right means any interest or equity of any person (including any right to acquire, option or
 Bright of pre emption or conversion) or any mortgage, charge, pledge, lien, assignment, hypothecation,
  ^security interest, title retentiop or any other security agreement or arrangement, or any agreement to
 ^create any of the above;

  ^Transaction means the transaction contemplated by this Agreement and the Transaction Documents;

  'Transact/on Documents means this Agreement, the Subscription Agreement, the Subscription
 .^Disclosure Letter, the By-laws, the IT Ltd Shareholder Loan Agreement, the Alcazar Management
 ••Services Agreement,/the Management Consultancy Agreement, the Current Shareholders'
   Representative-MatragSBWRf Services Agreement, the Promissory Note Release, the Promissory Note
 1 Transfer Agreements, the Current Shareholders' Representative Loan Release, the Letter Agreement,
 | the Sanatel Letter, the Sourcing and Procurement Agreement;
I
 ^Transition Date means as soon as practicable following Closing and, in any event, by no later than 9
 *{nine) months from Closing;
  i
  FUnfunded Amount has the meaning given in clause 5.7;

 ^Unrestricted Activities has the meaning given in clause 17.1(c)(iii);

 {Withdrawal has the meaning given in clause 21.3;
  i
  '^Withdrawal Event has the meaning given irVfclduse 21.1; and

      Withdrawal Right has the meaning given in clause 21.1(b).

.JS1       Interpretation.


           In this Agreement, unless the context otherwise requires:

           (a)   headings do not affect the interpretation of this Agreement; the singular shall include the
                 plural and vice versa; and references to one gender include all genders;

           (b)   reference in this Agreement to a document in the agreed form is to a document agreed
                 by IT Ltd and CS Ltd and initialled by them or on their behalf for identification purposes
                 (in each case with such amendments as may'be agreed in writing by or on behalf of CS
                 Ltd and IT Ltd);
IB
           (c)   references to US dollars or US$ are references to the lawful currency from time to time of
                 the United States of America;

           (d)   for the purpose of applying a reference to a monetary sum expressed in US dollars, an
                 amount in a different currency shall be deemed to be an amount in US dollars translated
                 at the Exchange Rate at the relevant date;

           (e)   where any party undertakes or assumes any obligation in this Agreement, that obligation
                 is to be construed as requiring the party concerned to exercise all rights and powers of
                 control over the affairs of any other person which it is able to exercise (whether directly or
                 indirectly) in order to secure performance of the obligation;

           (0    references to any English legal term or concept shall, in respect of any jurisdiction other
                 than England, be construed as references to the term or concept which most nearly
                 corresponds to it in that jurisdiction;

           (g)   any phrase introduced by the terms including, include^ in particular or any similar
                 expression shall be construed as.illustrative and shall not limit the sense of the words
                 preceding those terms; and



                                                        71
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 186 of 194
                                                                                                           C-008




    (h)   references to this Agreement or any other document is a reference to such document as
          amended, varied, novated or supplemented (other than in breach of the provisions of this
          Agreement) at any time.

    Consent.

    Any reference to a person's consent being required shall, unless stated to the contrary, imply
    that such consent can be given or withheld in such person's sole discretion.

    Enactments.

    Except as otherwise expressly provided in this Agreement, any express reference to an
    enactment (which includes any legislation in any jurisdiction) includes references to (i) that
    enactment as amended, consolidated or re-enacted by or under any other enactment before or
    after the date of this Agreement; (ii) any enactment which that enactment re-enacts (with or
    without modification); and (iii) any subordinate legislation (including regulations) made (before
    or after the date of this Agreement) under that enactment, as amended, consolidated or re-
    enacted as described in (i) or (ii) above, except to the extent that any of the matters referred to
    in (i) to (iii) occurs after the date of this Agreement and increases or alters the liability of any
    party under this Agreement.

    Schedules.
                                           •*r*            . - , - . .             .-

    The Schedules comprise schedules to this Agreement and form part of this Agreement.

     Inconsistencies.

     Where there is any inconsistency between the definitions set out in this Schedule and the
     definitions set out in any clause or any other Schedule, then, for the purposes of construing
     such clause or Schedule, the definitions set out in such clause or Schedule shall prevail.




                                                  72
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 187 of 194
                                                                                                             C-008




                                             Schedule 3
                                  Call Option Promissory Note

['Amount: US$ [insert amounf]
 H!Date: [insert Option Completion Date]
b
 FOR VALUE RECEIVED, IRAQ TELECOM LIMITED, a company incorporated under the laws of the
 Dubai International Financial Centre with registered number 1019, whose registered office is at suite
 904, Level 9. Park Place. Sheikh Zayed Road, PO Box 506672, Dubai. UAE (the Promisor) hereby
 irrevocably and unconditionally promises to pay on demand to, or to the order of KOREK
 INTERNATIONAL (MANAGEMENT) LIMITED, a company incorporated under the laws of the
 Cayman Islands whose registered office is at Close Brothers (Cayman) Limited. Box 1034. 4th Floor
 Harbour Place. 103 South Church Street. George Town. Grand Cayman KY1-1102. Cayman Islands
 (the Payee) the amount of M (the Principal Amount) on [Insert date which is six months after the
[^Option Completion Date] (Due Date).

 \1     Interest
        Interest shall not accrue on this Promissory Note.

        Payments
       All payments shall be made in USS in immediately cleared funds in full and without any
       deduction, withholding or set-off.

        Waiver
        Except for a payment notice required to be issued by the Payee following any payment default
        by the Promissor, the Promisor hereby waives the demand for payment, notice of dishonour,
        protest and any and all other notices or demands in connection with the delivery, acceptance,
        performance, default or enforcement of this Promissory Note.

        Prepayment
        The Promisor may prepay the whole or any part of the Principal Amount on not less than 3
        (three) Business Days notice.

        Governing Law
        This Promissory Note shall.be governed by. and construed in accordance with, English law.

        If any dispute, controversy or claim of whatever nature arises under, out of or in connection with
        this Promissory Note, including any question regarding its existence, validity or termination or
        any non contractual obligations arising out of or in connection with this Promissory Note (a
        Dispute), the parties shall use all reasonable endeavours to resolve the matter amicably. If one
        party gives notice that a Dispute has arisen and the parties are unable to resolve the Dispute
        within 30 (thirty) days of service of such notice then the Dispute shall be referred to two (2)
        Promissor Representatives and two (2) Payee Representatives who shall attempt to resolve the
        Dispute. The parties agree that such Promissor Representatives and Payee Representatives
        shall have full power to resolve such Dispute on behalf of all parties.

        If such Promissor Representatives and Payee Representatives are unable to resolve the
        Dispute within 30 (thirty) days, the parties agree to submit the matter to settlement proceedings
        under the ICC ADR Rules. If the Dispute has not been settled pursuant to the ICC ADR Rules
        within 45 (forty five) days following the filing of a Request for ADR (as defined in the ICC ADR
        Rules) or within such other period as the parties to the Dispute may^agree in writing, the parties


                                                     73
       Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 188 of 194
                                                                                                                           C-008



15!
                 to the Dispute shall have no further obligations under this clause 5.3. No party shall resort to
                 arbitration against another under this Agreement until the expiry of this 45 (forty five) day period.

                 If the parties fail to resolve the Dispute in accordance with clauses 5.2 and 5.3. such Dispute
                 shall be referred to and finally resolved by arbitration under the Arbitration Rules of the ICC
                 (Rules), which Rules are deemed to be incorporated by reference into this clause. The number
                 of arbitrators shall be three (3).

                The number of arbitrators shall be three. The Parties hereby agree that: (i) 1 (one) of the
                arbitrators shall be appointed by the Payee, (ii) one of the arbitrators shall be appointed by the
                Promissor, (iii) the third arbitrator shall be jointly appointed by the 2 (two) arbitrators appointed by
                the Payee and the Promissor; and (iv) in the event that such arbitrators are unable to agree on
                the identity of the third arbitrator, such arbitrator shall be appointed by the ICC in accordance with
                the Rules.

        <5.6 The parties hereby agree that any restriction in the Rules upon the proposition or appointment of
      #•'       an arbitrator by reason of nationality shall not apply to any arbitration commenced pursuant to
                this clause. The seat, or legal place, of arbitration shall be Dubai International Financial Centre.
                The language to be used in the arbitration shall be English.

                 If this Promissory Note is translated into any language other than English, the English language
                 text shall prevail.

            6    Assignment                               •?•:•<
                 The Payee may not assign or transfer its rights under this Promissory Note without the prior
                 written consent of the Promisor.


       V
      & In witness whereof this Promissory Note has been entered into as a deed on the date first stated
            above:

                 SIGNED as a DEED by<*                     )       SIGNATURE:
                 for and on behalf of  <
                 IRAQ TELECOM LIMITED                              NAME:

                                                                   SIGNATURE:



                 SIGNED as a DEED by                       )       SIGNATURE:
                 a duly authorised signatory on            )
                 behalf of KOREK                           )       NAME:
                 INTERNATIONAL                             )\
                 (MANAGEMENT) LIMITED                       /
                 in the presence of:                        )      SIGNATURE:
                                                            )
                                                            )\     NAME:
                                                             I
                                                             )     ADDRESS:
                                                             )\
                                                              /
                                                              )
                                                              )    OCCUPATION




                                                                   74
                                                                                                        •^
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 189 of 194
                                                                                                                   C-008




                                                       Schedule 4
                                                 Deed of Adherence

               THIS DEED is made on [

               BY|           ]of|                 (the New party)

               WHEREAS:

              On ( ] 2010 IT Ltd, International Holdings, Mr. Sirwan Saber Mustafa, CS Ltd and Korek entered
              into a shareholders' agreement governing their relationship as shareholders in International
              Moldings and establishing the manner in which the affairs of International Holdings would be
              conducted (such agreement being as amended, supplemented or novated from time to time) (
              Shareholders' Agreement).

     : (B)     [By a transfer dated [ ], [ ] transferred to the New party [ ] Shares in International Holdings.]
Jp

I    -: (C)   [By an allotment of shares on {], International Holdings allotted [ ] Shares to the New party.]

(t;   (O)     This Deed is entered into in compliance with the terms of clause 22.4 of the Shareholders'
              Agreement.

              NOW THIS DEED WITNESSES as follows:
3£

'! 1          Words and expressions defined in the Shareholders' Agreement shall, unless the context
              otherwise requires, have the same meanings when used in this Deed.

              The New party hereby undertakes with (a) Korek and each of IT Ltd. Mr. Sirwan Saber Mustafa
              and CS Ltd; and (b) each such other person who may from time to time expressly adhere to the
              Shareholders' Agreement, to be bound by and comply in all respects with the Shareholders'
              Agreement, and to assume the benefits of the Shareholders' Agreement, as if the New party
              had executed the Shareholders' Agreement and was named as a party to it in place of the
              transferring party.
                                      \
              The New party hereby agrees and undertakes to Korek and to each of the other Shareholders
              (and each other person who may from time to time expressly adhere to the Shareholders'
              Agreement) in the terms set out in clause 22.3 of the Shareholders' Agreement, but so that such
              agreements and undertakings shall be deemed to be given on the date of this Deed and shall
              be deemed to refer to this Deed of Adherence as well as the Shareholders' Agreement.

 &4           For the purpose of the Shareholders' Agreement, the New party's address for notices shall be
              as follows:

              Address:

              Fax No:

              For the attention of:

              This Deed and any non-contractual obligations arising out of or in connection with this Deed
              shall be governed by and construed in accordance with English law.

              The provisions of clauses 47 and 48 of the Shareholders' Agreement shall apply to this Deed.

              IN WITNESS WHEREOF this Deed has been duly executed the day and year first above
              written.




                                                             75


                                                                                                   ^
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 190 of 194
                                                               C-008




      EXECUTED [and DELIVERED]
      as a DEED by [        .       )
      acting by two directors/a director and
      the secretary

      OR

      SIGNED as a DEED [and DELIVERED]
      on behalf of [                ]. a company
      incorporated in [         ] by (      1 [and
               ]) being [a] person[sj who, in
      accordance with the laws ol the territory.
      [is/are] acting under the authority of the
      company




                            \




 $.
                                                     76
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 191 of 194
                                                                                          C-008




 p witness whereof this Deed has been delivered on the date first stated abo


       SIGNED as a DEED by                        SIGNATURE:
       for and on behalf of
       IRAQ TELECOM LIMITED                       NAME:                              'J3l/m

                                                  SIGNATURE

                                                  NAME:



       SIGNED as a DEED by                        SIGNATURE:.
       by a duly authorised signatory
       on behalf of                               NAME:
       KOREK INTERNATIONAL
       (MANAGEMENT) LIMITED
       in the presence of:                        SIGNATURE

                                                  NAME:
                                                  ADDRESS:

                                                           i - t •

                                                  OCCUPATION:




       SIGNED as a DEED by              .   )     SIGNATURE
       Sirwan Saber Mustafa                 )

       Jawshin Hassan Jawshin Barazany )
       and                    \             )
       Jlqsy Hamo Mustafa        )
       for and on behalf of      )
       KOREK TELECOM COMPANY LLC )                NAME:



       SIGNED as a DEED by                        SIGNATUR
       by SIRWAN SABER MUSTAFA
       in his capacity as
       Managing Director                          NAME:
       in the presence of                         SIGNATURE:         ^UtAjO^

                                                  NAME
                                                  ADDRESS



                                                   OCCUPATION




                                                 77

                                                                               ^S~
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 192 of 194
                                                               C-008




      SIGNED as a DEED by            SIGNATURE:
 &    INTERNATIONAL HOLDINGS
      LIMITED                        NAME:

                                     SIGNATURE:

                                     NAME:




$                               78
                                                     <s_
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 193 of 194
                                                               C-008




   P & L ( mUSD )              2011       2012       2013
    Revenues                    478        653        884
                                25%       37%        35%
   Company All Costs
     Revenue Share              (65)      (85)      (113)
     Network'                   (57)      (73)       (88)
     Interconnection            (45)      (86)      (128)
     Labour Costs               (23)      (30)        (38)
     Marketing & Sales          (58)      (89)      (128)
     G&A                        (17)      (15)       (19)
     Other Costs                (15)      (19)       (29)
   TOTAL COSTS                 (280)     (397)      (544)
   EBITDA                       197       256         341
    EBITDA margin            41,3%      39,2%       38,5%

   CAPEX                    *r,<163)   -..-(1&D -    (97)




                     \
Case 1:18-mc-00458-LGS-OTW Document 2-5 Filed 10/05/18 Page 194 of 194
                                                               C-008
